



Execution Version


FIRST AMENDMENT TO
AMENDED AND RESTATED
RESTRUCTURING SUPPORT AGREEMENT
This FIRST AMENDMENT TO AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT
(this “RSA Amendment”) dated November 28, 2017 is entered into among:
(a)
each of the debtors and debtors in possession in the jointly administered
chapter 11 bankruptcy cases under the lead case In re Breitburn Energy Partners
LP, Case No. 16-11390 (SMB), including, but not limited to, Breitburn Energy
Partners LP, Breitburn GP LLC, Breitburn Operating LP, Breitburn Operating GP
LLC, Breitburn Management Company LLC, Breitburn Finance Corporation, Alamitos
Company, Beaver Creek Pipeline, L.L.C., Breitburn Florida LLC, Breitburn
Oklahoma LLC, Breitburn Sawtelle LLC, Breitburn Transpetco GP LLC, Breitburn
Transpetco LP LLC, GTG Pipeline LLC, Mercury Michigan Company, LLC, Phoenix
Production Company, QR Energy, LP, QRE GP, LLC, QRE Operating, LLC, Terra Energy
Company LLC, Terra Pipeline Company LLC, and Transpetco Pipeline Company, L.P.
(collectively, the “Debtors”);

(b)
the undersigned beneficial holders of, or investment managers, advisers or
sub-advisers for holders of, claims against the Debtors under the Second Lien
Notes (as defined in the A&R Restructuring Support Agreement (defined below))
constituting the Requisite Consenting Second Lien Creditors (as defined in the
A&R Restructuring Support Agreement) (collectively, the “Requisite Consenting
Second Lien Creditors”); and

(c)
the undersigned beneficial holders of, or investment managers, advisers or
sub-advisers for holders of, claims against the Debtors under (a) the
outstanding 2020 Senior Notes and (b) the 2022 Senior Notes (in each case, as
defined in the A&R Restructuring Support Agreement) constituting the Requisite
Commitment Parties (as defined in the A&R Restructuring Support Agreement)
(collectively, the “Commitment Parties”).

The Debtors, the Requisite Consenting Second Lien Creditors and the Commitment
Parties are referred to herein together as the “Amendment Parties.” Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the A&R Restructuring Support Agreement (as defined below).
WHEREAS, on September 22, 2017, the Consenting Second Lien Creditors and the
Consenting Senior Unsecured Creditors entered into a restructuring support
agreement (the “Initial RSA”);
WHEREAS, on October 11, 2017, the Debtors, the Consenting Second Lien Creditors
and the Consenting Senior Unsecured Creditors amended and restated the Initial
RSA, pursuant




--------------------------------------------------------------------------------




to an amended and restated restructuring support agreement (as amended,
supplemented, or otherwise modified from time to time, the “A&R Restructuring
Support Agreement”);
WHEREAS, the Debtors intend to amend the Debtors’ First Amended Joint Chapter 11
Plan (the “Plan”) and related disclosure statement (including the rights
offering procedures included therein) (the “Disclosure Statement”), each
previously filed with the Bankruptcy Court on November 13, 2017;
WHEREAS, the Amendment Parties wish to consent to such amendments and to amend
the A&R Restructuring Support Agreement to the extent necessary to conform the
A&R Restructuring Support Agreement to such amendments and take such other
actions as are necessary to give effect to such amendments; and
WHEREAS, concurrently with the execution of this RSA Amendment, certain of the
Amendment Parties intend to execute an amendment (the “BCA Amendment”) to the
Amended and Restated Backstop Commitment Agreement (the “A&R Backstop Commitment
Agreement”), dated October 11, 2017, including the rights offering procedures
attached as Exhibit C thereto.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the A&R Restructuring Support Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the Amendment
Parties agree as follows:
1.    Amendments.
(a)    Section 4(b). Reference to “the forty-fifth (45th) day after the date the
Disclosure Statement and BCA Motion are filed” in Section 4(b) of the A&R
Restructuring Support Agreement is hereby amended and replaced with “December 1,
2017”.
(b)    Exhibit A. Exhibit A of the A&R Restructuring Support Agreement is hereby
deleted and replaced in its entirety with the Debtors’ Second Amended Joint
Chapter 11 Plan of Reorganization attached hereto as Exhibit A (the “Amended
Plan”).
(c)    Conforming Amendments.
i.
Each reference to the “Approved Plan” in the A&R Restructuring Support Agreement
are hereby deleted and replaced with a reference to the “Amended Plan”.

ii.
Each reference to the “Rights Offering Procedures” or Rights Offering
procedures” in the A&R Restructuring Support Agreement shall be deemed to refer
to the Rights Offering Procedures substantially in the form attached as Exhibit
A to the BCA Amendment.



2

--------------------------------------------------------------------------------




iii.
To the extent anything in the Amended Plan is inconsistent with the terms or
provisions of the A&R Restructuring Support Agreement, the A&R Restructuring
Support Agreement is hereby amended to conform with the provisions of the
Amended Plan.

2.    Consents. Each of the Debtors, the Requisite Consenting Second Lien
Creditors and the Commitment Parties hereby consent to (a) the amendments set
forth in the Amended Plan, (b) the amendments set forth in the BCA Amendment,
including those amendments set forth in the Amended Rights Offering Procedures
(as defined therein) and (c) subject to the terms of the A&R Restructuring
Support Agreement, including Sections 3 and 5.02(v) thereof, the filing with the
Bankruptcy Court of the Amended Plan and an amended Disclosure Statement that
includes the Amended Rights Offering Procedures (as defined in the BCA
Amendment).
3.    Effectiveness.
This RSA Amendment shall become effective and binding on the Debtors, the
Consenting Second Lien Creditors and the Consenting Senior Unsecured Creditors
in accordance with the terms of the A&R Restructuring Support Agreement upon the
execution and delivery by each of the Debtors, the Requisite Consenting Second
Lien Creditors and the Commitment Parties of executed signature pages hereto.
4.    Miscellaneous.
(a)    Except as specifically set forth herein, the terms of the A&R
Restructuring Support Agreement shall remain in full force and effect and are
hereby ratified and confirmed.
(b)    This RSA Amendment may be executed in several counterparts, each of which
shall be deemed to be an original, and all of which together shall be deemed to
be one and the same agreement. Execution copies of this RSA Amendment delivered
by facsimile, PDF or otherwise shall be deemed to be an original for the
purposes of this paragraph.
[Signature pages follow.]




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Amendment Parties have caused this RSA Amendment to be
executed and delivered as of the date first set forth above.




DEBTORS:




BREITBURN ENERGY PARTNERS LP


By:        Breitburn GP LLC,
its general partner


By:        /s/ Halbert S. Washburn        
Name: Halbert S. Washburn
Title:    Chief Executive Officer




BREITBURN OPERATING LP


By:        Breitburn Operating GP LLC,
its general partner


By:        /s/ Halbert S. Washburn        
Name: Halbert S. Washburn
Title:    Chief Executive Officer








[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





ALAMITOS COMPANY
PHOENIX PRODUCTION COMPANY


By:        /s/ Halbert S. Washburn        
Name: Halbert S. Washburn
Title:    President


BEAVER CREEK PIPELINE, L.L.C.
BREITBURN FINANCE CORPORATION
BREITBURN GP LLC
BREITBURN MANAGEMENT COMPANY LLC
BREITBURN OPERATING GP LLC
GTG PIPELINE LLC
MERCURY MICHIGAN COMPANY, LLC
QRE GP, LLC
TERRA ENERGY COMPANY LLC
TERRA PIPELINE COMPANY LLC


By:        /s/ Halbert S. Washburn        
Name: Halbert S. Washburn
Title:    Chief Executive Officer




BREITBURN FLORIDA LLC
BREITBURN OKLAHOMA LLC
BREITBURN SAWTELLE LLC
BREITBURN TRANSPETCO GP LLC
BREITBURN TRANSPETCO LP LLC


By:        Breitburn Operating LP,
its sole member


By:        Breitburn Operating GP LLC,
its general partner


By:        /s/ Halbert S. Washburn        
Name: Halbert S. Washburn
Title:    Chief Executive Officer








[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





QR ENERGY, LP


By:        QRE GP, LLC,
its general partner


By:        /s/ Halbert S. Washburn        
Name:    Halbert S. Washburn
Title:    Chief Executive Officer




QRE OPERATING, LLC


By:        QR Energy, LP,
its sole member


By:        QRE GP, LLC,
its general partner


By:        /s/ Halbert S. Washburn        
Name:    Halbert S. Washburn
Title:    Chief Executive Officer


TRANSPETCO PIPELINE COMPANY, L.P.


By:        Breitburn Operating LP,
on behalf of itself and as the sole member of Breitburn Transpetco GP LLC,
a general partner


By:        Breitburn Operating GP LLC,
its general partner


By:        /s/ Halbert S. Washburn        
Name:    Halbert S. Washburn
Title:    Chief Executive Officer


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





REQUISITE CONSENTING SECOND LIEN CREDITORS




EIG Redwood Debt Aggregator, LP


By: EIG Redwood Aggregator GP, LLC, its general partner and Attorney-in-Fact


By: EIG Asset Management, LLC, its sole member




By: /s/ Clayton R. Taylor        
Name: Clayton R. Taylor
Title: Managing Director




By: /s/ Richard K. Punches, II    
Name: Richard K. Punches, II
Title: Managing Director


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





Anchorage Capital Partners, L.P.
By: Anchorage Capital Group, L.L.C., its investment manager




By: /s/ Melissa K. Griffiths        
Name: Melissa K. Griffiths
Title: Authorized Signatory


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





ACMO BBEP, L.P.
By: Anchorage Capital Group, L.L.C., its investment manager




By: /s/ Melissa K. Griffiths        
Name: Melissa K. Griffiths
Title: Authorized Signatory


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





Guggenheim Funds Trust - Guggenheim Macro     
Opportunities Fund


By: Guggenheim Partners Investment Management, LLC, as Investment Adviser




By: /s/ Kevin M. Robinson        
Name: Kevin M. Robinson
Title: Attorney-in-Fact


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





Hamilton Finance LLC


By: Guggenheim Partners Investment Management, LLC, as Sub-Advisor




By: /s/ Kevin M. Robinson        
Name: Kevin M. Robinson
Title: Attorney-in-Fact


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





Maverick Enterprises, Inc.


By: Guggenheim Partners Investment Management, LLC, as Investment Manager




By: /s/ Kevin M. Robinson        
Name: Kevin M. Robinson
Title: Attorney-in-Fact


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





NZC Guggenheim Master Fund Limited


By: Guggenheim Partners Investment Management, LLC, as Manager




By: /s/ Kevin M. Robinson        
Name: Kevin M. Robinson
Title: Attorney-in-Fact


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





NZC Guggenheim Fund LLC


By: Guggenheim Partners Investment Management, LLC, as Manager




By: /s/ Kevin M. Robinson        
Name: Kevin M. Robinson
Title: Attorney-in-Fact


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





SEI Institutional Managed Trust - Multi Asset
Income Fund


By: Guggenheim Partners Investment Management, LLC, as Sub-Adviser




By: /s/ Kevin M. Robinson        
Name: Kevin M. Robinson
Title: Attorney-in-Fact


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





COMMITMENT PARTIES


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MLPFS”), solely in respect
of its Global Credit and Special Situations Group and not any other group, unit,
division of affiliate of MLPFS


By: /s/ Vincenzo Ruocco        
Name: Vincenzo Ruocco
Title: Vice President, US Corporate Actions


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





BLACKROCK MULTI-MANAGER ALTERNATIVE STRATEGIES FUND
By: Marathon Asset Management L.P.
Its Investment Manager and Authorized Signatory


By: /s/ Vijay Srinivasan        
Name: Vijay Srinivasan
Title: Head of Research


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





BSF MULTI-MANAGER ALTERNATIVE STRATEGIES FUND
By: Marathon Asset Management L.P.
Its Investment Manager and Authorized Signatory


By: /s/ Vijay Srinivasan        
Name: Vijay Srinivasan
Title: Head of Research




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





KTRS CREDIT FUND, LP
By: Marathon Asset Management L.P.
Its Investment Manager and Authorized Signatory


By: /s/ Vijay Srinivasan        
Name: Vijay Srinivasan
Title: Head of Research




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





MARATHON BLUE GRASS CREDIT FUND, L.P.
By: Marathon Asset Management L.P.
Its Investment Manager and Authorized Signatory


By: /s/ Vijay Srinivasan        
Name: Vijay Srinivasan
Title: Head of Research


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





MARATHON CENTRE STREET PARTNERSHIP, L.P.
By: Marathon Asset Management L.P.
Its Investment Manager and Authorized Signatory


By: /s/ Vijay Srinivasan        
Name: Vijay Srinivasan
Title: Head of Research




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





MARATHON CREDIT DISLOCATION FUND LP
By: Marathon Asset Management L.P.
Its Investment Manager and Authorized Signatory


By: /s/ Vijay Srinivasan        
Name: Vijay Srinivasan
Title: Head of Research




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





MARATHON SPECIAL OPPORTUNITY MASTER FUND, LTD.
By: Marathon Asset Management L.P.
Its Investment Manager and Authorized Signatory


By: /s/ Vijay Srinivasan        
Name: Vijay Srinivasan
Title: Head of Research




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





MASTER SIF SICAV-SIF
By: Marathon Asset Management L.P.
Its Investment Manager and Authorized Signatory


By: /s/ Vijay Srinivasan        
Name: Vijay Srinivasan
Title: Head of Research




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





ASCENSION ALPHA FUND LLC, by WL Ross & Co. LLC


By: /s/ Benjamin Gruder        
Name: Benjamin Gruder
Title: Managing Director




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





ASCENSION HEALTH MASTER PENSION TRUST, by WL Ross & Co. LLC


By: /s/ Benjamin Gruder        
Name: Benjamin Gruder
Title: Managing Director






[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





CARILION CLINIC, by WL Ross & Co. LLC


By: /s/ Benjamin Gruder        
Name: Benjamin Gruder
Title: Managing Director




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





CATALINA HOLDINGS (BERMUDA) LTD., by WL Ross & Co. LLC


By: /s/ Benjamin Gruder        
Name: Benjamin Gruder
Title: Managing Director




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





MARQUETTE COMPANIES, LLC, by WL Ross & Co. LLC


By: /s/ Benjamin Gruder        
Name: Benjamin Gruder
Title: Managing Director




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





PEPPERDINE UNIVERSITY, by WL Ross & Co. LLC


By: /s/ Benjamin Gruder        
Name: Benjamin Gruder
Title: Managing Director




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





RETIREMENT PLAN OF CARILION CLINIC, by WL Ross & Co. LLC


By: /s/ Benjamin Gruder        
Name: Benjamin Gruder
Title: Managing Director




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





UNIVERSITY OF MINNESOTA FOUNDATION, by WL Ross & Co. LLC


By: /s/ Benjamin Gruder        
Name: Benjamin Gruder
Title: Managing Director




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





WLR PARALLEL ESC, L.P., by WL Ross & Co. LLC


By: /s/ Benjamin Gruder        
Name: Benjamin Gruder
Title: Managing Director




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





WLR RECOVERY FUND V, L.P., by WL Ross & Co. LLC


By: /s/ Benjamin Gruder        
Name: Benjamin Gruder
Title: Managing Director




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





WLR-SC FINANCING CONDUIT LLC, by WL Ross & Co. LLC


By: /s/ Benjamin Gruder        
Name: Benjamin Gruder
Title: Managing Director




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





BEACH POINT SELECT FUND LP
By: Beach Point Capital Management LP
Its Investment Manager


By: /s/ Carl Goldsmith        
Name: Carl Goldsmith
Title: Co-Chief Investment Officer




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





BPC UKI, L.P.
By: BPC AS LLC
Its General Partner
By: Beach Point Capital Management LP
Its Investment Manager


By: /s/ Carl Goldsmith        
Name: Carl Goldsmith
Title: Co-Chief Investment Officer


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





LumX Beach Point Total Return Fund Ltd.
By: Beach Point Capital Management LP
Its Trading Advisor


By: /s/ Carl Goldsmith        
Name: Carl Goldsmith
Title: Co-Chief Investment Officer


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





BEACH POINT MULTI-ASSET CREDIT FUND LTD.
By: Beach Point Capital Management LP
Its Investment Manager


By: /s/ Carl Goldsmith        
Name: Carl Goldsmith
Title: Co-Chief Investment Officer




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





BEACH POINT MULTI-STRATEGY CREDIT MASTER FUND, L.P.
By: Beach Point Capital Management LP
Its Investment Manager


By: /s/ Carl Goldsmith        
Name: Carl Goldsmith
Title: Co-Chief Investment Officer




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





BEACH POINT TOTAL RETURN MASTER FUND, L.P.
By: Beach Point Capital Management LP
Its Investment Manager


By: /s/ Carl Goldsmith        
Name: Carl Goldsmith
Title: Co-Chief Investment Officer




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





ELLIOTT ASSOCIATES, L.P.
By: Elliott Capital Advisors, L.P., as general partner
By: Braxton Associates Inc., as general partner


By: /s/ Elliot Greenberg        
Name: Elliot Greenberg
Title: Vice President






[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





ELLIOTT INTERNATIONAL, L.P.
By: Elliott International Capital Advisors Inc., as attorney-in-fact


By: /s/ Elliot Greenberg        
Name: Elliot Greenberg
Title: Vice President




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





AKANTHOS CAPITAL MANAGEMENT, LLC


By: /s/ Michael Kao    
Name: Michael Kao
Title: CEO


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





FRANKLIN ADVISERS, Inc., as investment manager on behalf of certain funds and
accounts


By: /s/ Glenn Voyles            
Name: Glenn Voyles
Title: SVP


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





1992 MSF INTERNATIONAL LTD, by Highbridge Capital Management, LLC as Trading
Manager


By: /s/ Jonathan Segal        
Name: Jonathan Segal
Title: Managing Director






[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





1992 TACTICAL CREDIT MASTER FUND, L.P., by Highbridge Capital Management, LLC as
Trading Manager


By: /s/ Jonathan Segal        
Name: Jonathan Segal
Title: Managing Director




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





PACIFIC CAPITAL MANAGEMENT LLC


By: /s/ Jonathan Glaser        
Name: Jonathan Glaser
Title: Managing Member




[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





NEWBERG FAMILY TRUST UTD 12/18/90


By: /s/ Bruce Newberg        
Name: Bruce Newberg
Title: Trustee


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





BARCLAYS BANK PLC (“BARCLAYS”), solely in respect of its Distressed Trading Desk
(the “Distressed Trading Desk”) and not any other unit, group, division or
affiliate of Barclays and solely in respect of the Distressed Desk’s Senior
Unsecured Note Claims


By: /s/ Adam Yarnold            
Name: Adam Yarnold
Title: Managing Director


[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------





SONOMA CAPITAL MANAGEMENT


By: /s/ Jeffrey Thorp            
Name: Jeffrey Thorp
Title: Member








[Signature Page to Amendment No. 1 to A&R Restructuring Support Agreement]

--------------------------------------------------------------------------------






EXHIBIT A


AMENDED PLAN


(see attached)








--------------------------------------------------------------------------------






UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
:
In re    :
:    Chapter 11
BREITBURN ENERGY     :
PARTNERS LP, et al.,    :    Case No. 16-11390 (SMB)
:
Debtors.    :    (Jointly Administered)
:
--------------------------------------------------------x


DEBTORS’ SECOND AMENDED JOINT CHAPTER 11 PLAN
WEIL, GOTSHAL & MANGES LLP
Ray C. Schrock, P.C.
Stephen Karotkin, Esq.
767 Fifth Avenue
New York, New York 10153
(212) 310-8000
Attorneys for Debtors and
Debtors in Possession






--------------------------------------------------------------------------------




Table of Contents
Page




ARTICLE I.
DEFINITIONS, INTERPRETATION AND CONSENTS    1

ARTICLE II.
ADMINISTRATIVE EXPENSES AND PRIORITY TAX

CLAIMS    26
2.1
Administrative Expenses    26

2.2
Professional Fee Claims    27

2.3
DIP Facility Claims    28

2.4
Priority Tax Claims    28

ARTICLE III.
CLASSIFICATION OF CLAIMS AND INTERESTS    29

3.1
Formation of Debtor Groups for Convenience Only    29

3.2
Classification of Claims and Interests    29

3.3
Separate Classification of Other Secured Claims    30

3.4
Nonconsensual Confirmation    30

3.5
Debtors’ Rights in Respect of Unimpaired Claims    30

ARTICLE IV.
TREATMENT OF CLAIMS AND INTERESTS    30

4.1
Class 1 - Priority Non-Tax Claims    30

4.2
Class 2 - Other Secured Claims    31

4.3
Class 3 - Revolving Credit Facility Claims    31

4.4
Class 4 - Secured Notes Claim    32

4.5
Class 5 - Unsecured Notes Claims    32

4.6
Class 6 - General Unsecured Claims    34

4.7
Class 7A - Ongoing Trade Claims of LegacyCo    35

4.8
Class 7B - Ongoing Trade Claims of New Permian Corp    35

4.9
Class 8 - Intercompany Claims    35

4.10
Class 9 - Subordinated Claims    35

4.11
Class 10 - Intercompany Interests    35

4.12
Class 11 - Existing BBEP Equity Interests    35

ARTICLE V.
PROVISIONS GOVERNING DISTRIBUTIONS    36

5.1
Distributions Generally    36

5.2
Plan Funding    36

5.3
No Postpetition or Default Interest on Claims    36

5.4
Date of Distributions    36

5.5
Distribution Record Date    36

5.6
Disbursing Agent    36

5.7
Delivery of Distributions    37

5.8
Unclaimed Property    38

5.9
Satisfaction of Claims    38

5.10
Manner of Payment under Plan    38

5.11
Fractional Shares and De Minimis Cash Distributions    38

5.12
No Distribution in Excess of Amount of Allowed Claim    38

5.13
Allocation of Distributions Between Principal and Interest    39

5.14
Exemption from Securities Laws    39



i

--------------------------------------------------------------------------------



Table of Contents
Page




5.15
Setoffs and Recoupments    40

5.16
Rights and Powers of Disbursing Agent    40

5.17
Withholding and Reporting Requirements    41

ARTICLE VI.
MEANS FOR IMPLEMENTATION AND EXECUTION OF

THE PLAN    41
6.1
General Settlement of Claims and Interests    41

6.2
Continued Corporate Existence    42

6.3
Authorization, Issuance, and Delivery of LegacyCo Units and

New Permian Corp. Shares    43
6.4
Cancelation of Existing Securities and Agreements    43

6.5
Cancelation of Certain Existing Security Agreements    44

6.6
Rights Offering and Minimum Allocation Rights    44

6.7
New Permian Corp. Certificate of Incorporation    45

6.8
Exit Facility    45

6.9
Restructuring Transactions    46

6.10
Board of Directors    48

6.11
Corporate Action    48

6.12
LegacyCo Management Incentive Plan    49

6.13
New Permian Corp. Management Incentive Plan    49

6.14
Effectuating Documents and Further Transactions    49

6.15
Separability    49

6.16
Director, Officer, Manager, and Employee Liability Insurance    50

6.17
Preservation of Royalty and Working Interests    50

6.18
Hart-Scott-Rodino Antitrust Improvements Act    50

6.19
Post-Effective Date Tax Filings and Audits    50

6.20
AUNC Trust    50

ARTICLE VII.
PROCEDURES FOR DISPUTED CLAIMS    51

7.1
Objections to Claims    51

7.2
Resolution of Disputed Administrative Expenses and Disputed

Claims    51
7.3
Payments and Distributions with Respect to Disputed Claims    52

7.4
Distributions After Allowance    52

7.5
Disallowance of Claims    52

7.6
Estimation    53

7.7
Interest    53

ARTICLE VIII.
EXECUTORY CONTRACTS AND UNEXPIRED LEASES    53

8.1
General Treatment    53

8.2
Determination of Cure Disputes and Deemed Consent    54

8.3
Rejection Damages Claims    55

8.4
Payment of Cure Amounts    55

8.5
Survival of the Debtors’ Indemnification Obligations    56

8.6
Employee Obligations    56

8.7
Insurance Policies    57



ii

--------------------------------------------------------------------------------



Table of Contents
Page




8.8
Reservation of Rights    57

8.9
Modifications, Amendments, Supplements, Restatements, or

Other Agreements    58
ARTICLE IX.
EFFECTIVENESS OF THE PLAN    58

9.1
Conditions Precedent to Confirmation of the Plan    58

9.2
Conditions Precedent to the Effective Date    58

9.3
Satisfaction of Conditions    59

9.4
Waiver of Conditions    60

9.5
Effect of Non-Occurrence of Effective Date    60

ARTICLE X.
EFFECT OF CONFIRMATION    60

10.1
Released and Settled Claims    60

10.2
Binding Effect    61

10.3
Vesting of Assets    61

10.4
Release and Discharge of Debtors    61

10.5
Term of Injunctions or Stays    61

10.6
Injunction Against Interference with Plan    61

10.7
Injunction    62

10.8
Exculpation    62

10.9
Releases    63

10.10
Injunction Related to Releases and Exculpation    66

10.11
Subordinated Claims    66

10.12
Avoidance Actions    67

10.13
Retention of Causes of Action/Reservation of Rights    67

10.14
Preservation of Causes of Action    68

10.15
Special Provisions for Governmental Units    68

10.16
Protections Against Discriminatory Treatment    68

10.17
Document Retention    68

ARTICLE XI.
RETENTION OF JURISDICTION    69

11.1
Jurisdiction of Bankruptcy Court    69

ARTICLE XII.
MISCELLANEOUS PROVISIONS    71

12.1
Dissolution of Statutory Committees    71

12.2
Substantial Consummation    71

12.3
Exemption from Transfer Taxes    71

12.4
Expedited Tax Determination    72

12.5
Payment of Statutory Fees    72

12.6
Plan Modifications and Amendments    72

12.7
Revocation or Withdrawal of Plan    73

12.8
Courts of Competent Jurisdiction    73

12.9
Severability    74

12.10
Governing Law    74

12.11
Schedules    74

12.12
Successors and Assigns    74



iii

--------------------------------------------------------------------------------



Table of Contents
Page




12.13
Time    74

12.14
Notices    74

12.15
Reservation of Rights    76



Exhibit I: Exit Facility Term Sheet
Exhibit II: Permian Assets




iv

--------------------------------------------------------------------------------





UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
:
In re    :
:    Chapter 11
BREITBURN ENERGY     :
PARTNERS LP, et al.,    :    Case No. 16-11390 (SMB)
:
Debtors.    :    (Jointly Administered)
:
--------------------------------------------------------x
DEBTORS’ JOINT CHAPTER 11 PLAN
Breitburn Energy Partners LP (9953); Breitburn GP LLC (9948); Breitburn
Operating LP (5529); Breitburn Operating GP LLC (5525); Breitburn Management
Company LLC (2858); Breitburn Finance Corporation (2548); Alamitos Company
(9156); Beaver Creek Pipeline, L.L.C. (7887); Breitburn Florida LLC (7424);
Breitburn Oklahoma LLC (4714); Breitburn Sawtelle LLC (7661); Breitburn
Transpetco GP LLC (7222); Breitburn Transpetco LP LLC (7188); GTG Pipeline LLC
(3760); Mercury Michigan Company, LLC (3380); Phoenix Production Company (1427);
QR Energy, LP (3069); QRE GP, LLC (2855); QRE Operating, LLC (9097); Terra
Energy Company LLC (9616); Terra Pipeline Company LLC (3146); and Transpetco
Pipeline Company, L.P. (2620), the above-captioned debtors, as plan proponents,
propose the following chapter 11 plan pursuant to section 1121(a) of title 11 of
the United States Code.
ALL HOLDERS OF CLAIMS AND INTERESTS, TO THE EXTENT APPLICABLE, ARE ENCOURAGED TO
READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO
ACCEPT OR REJECT THE PLAN.
ARTICLE I.
DEFINITIONS, INTERPRETATION AND CONSENTS
DEFINITIONS. The following terms used herein shall have the respective meanings
defined below (such meanings to be equally applicable to both the singular and
plural):
1.1    7.875% Unsecured Notes means the 7.875% Senior Notes due April 15, 2022,
issued pursuant to the 7.875% Unsecured Notes Indenture in the aggregate
principal amount of Eight Hundred Fifty Million Dollars ($850,000,000).
1.2    7.875% Unsecured Notes Claim means, collectively, all Claims arising
under the 7.875% Unsecured Notes, including any guaranty Claims arising




--------------------------------------------------------------------------------




on account of the 7.875% Unsecured Notes and the 7.875% Unsecured Notes
Indenture.
1.3    7.875% Unsecured Notes Indenture means that certain Indenture, dated as
of January 13, 2012, by and among BBEP and Breitburn Finance, as issuers, the
guarantors named therein, and the 7.875% Unsecured Notes Indenture Trustee,
including all agreements, notes, instruments, and any other documents delivered
pursuant thereto or in connection therewith (in each case, as amended, modified,
or supplemented from time to time).
1.4    7.875% Unsecured Notes Indenture Trustee means Wilmington Trust Company,
solely in its capacity as successor indenture trustee under the 7.875% Unsecured
Notes Indenture.
1.5    8.625% Unsecured Notes means the 8.625% Senior Notes due October 15,
2020, issued pursuant to the 8.625% Unsecured Notes Indenture in the aggregate
principal amount of Three Hundred Five Million Dollars ($305,000,000).
1.6    8.625% Unsecured Notes Claim means, collectively, all Claims arising
under the 8.625% Unsecured Notes, including any guaranty Claims arising on
account of the 8.625% Unsecured Notes and the 8.625% Unsecured Notes Indenture.
1.7    8.625% Unsecured Notes Indenture means that certain Indenture, dated as
of October 6, 2010, by and among BBEP and Breitburn Finance, as issuers, the
guarantors named therein, and the 8.625% Unsecured Notes Indenture Trustee,
including all agreements, notes, instruments, and any other documents delivered
pursuant thereto or in connection therewith (in each case, as amended, modified,
or supplemented from time to time).
1.8    8.625% Unsecured Notes Indenture Trustee means Wilmington Trust Company,
solely in its capacity as successor indenture trustee under the 8.625% Unsecured
Notes Indenture.
1.9    Administrative Expenses means costs or expenses of administration of any
of the Chapter 11 Cases arising on or prior to the Effective Date and allowed
under section 503(b) of the Bankruptcy Code and entitled to priority pursuant to
section 507(a)(2) and 507(b) of the Bankruptcy Code that have not already been
paid by the Debtors, including, any actual and necessary costs and expenses of
preserving the Debtors’ estates, any actual and necessary costs and expenses of
operating the Debtors’ businesses, any indebtedness or obligations incurred or
assumed by the Debtors, as debtors in possession, during the Chapter 11 Cases,
including, for the acquisition or lease of property or an interest in property
or the performance of services, any compensation and reimbursement of expenses
to the extent allowed by Final Order under sections


2

--------------------------------------------------------------------------------




330 or 503 of the Bankruptcy Code, any indebtedness or obligations arising under
the Backstop Commitment Agreement (including the Put Option Premium, the Breakup
Premium (as defined in the Backstop Commitment Agreement), the granting of the
Minimum Allocation Rights (and the underlying securities), the indemnification
provisions of the Backstop Commitment Agreement, and the Expense Reimbursement
(as defined in the Backstop Commitment Agreement), all in accordance with the
terms of the Backstop Commitment Agreement) and any fees or charges assessed
against the estates of the Debtors under section 1930 of chapter 123 of title 28
of the United States Code.
1.10    Allowed means, (a) with reference to any Claim, (i) any Claim against
any Debtor that has been listed by such Debtor in the Schedules, as such
Schedules may be amended by the Debtors from time to time in accordance with
Bankruptcy Rule 1009, as liquidated in amount and not disputed or contingent and
for which no contrary proof of Claim has been filed, (ii) any Claim listed on
the Schedules or any timely filed proof of Claim, as to which no objection to
allowance has been, or subsequently is, interposed in accordance with Section
7.1 hereof or prior to the expiration of such other applicable period of
limitation fixed by the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy
Court, or as to which any objection has been determined by a Final Order to the
extent such Final Order is in favor of the respective holder (but solely in the
amount as determined in such Final Order), or (iii) any Claim expressly allowed
by the Plan or a Final Order of the Bankruptcy Court; and (b) with reference to
any Interest, such Interest is reflected as outstanding (other than any such
Interest held by any Debtor or any affiliate of a Debtor) in the stock transfer
ledger or similar register of the applicable Debtor on the Distribution Record
Date.
1.11    Avoidance Action means any action commenced, or that may be commenced,
before or after the Effective Date pursuant to chapter 5 of the Bankruptcy Code
including sections 544, 545, 547, 548, 549, 550, or 551; provided, that
Avoidance Actions do not include Released and Settled Claims.
1.12    Backstop Approval Order means the Order of the Bankruptcy Court entered
on _______, 2017 (ECF No. ____) approving the Backstop Commitment Agreement,
which order shall be in form and substance satisfactory to the Debtors, the
Requisite Consenting Second Lien Creditors, and the Requisite Commitment
Parties.
1.13    Backstop Commitment Agreement means that certain Amended and Restated
Backstop Commitment Agreement, dated as of October 11, 2017, as may be amended
or modified from time to time in accordance with the terms thereof and the
Backstop Approval Order, pursuant to which the Backstop Parties have agreed to
(a) exercise the Minimum Allocation Rights; and (b) backstop the Rights
Offering.


3

--------------------------------------------------------------------------------




1.14    Backstop Parties means, the Commitment Parties (as such term is defined
in the Backstop Commitment Agreement).
1.15    Ballot means the form(s) distributed to holders of impaired Claims on
which is to be indicated the acceptance or rejection of the Plan.
1.16    Bankruptcy Code means title 11 of the United States Code, as amended
from time to time, as applicable to the Chapter 11 Cases.
1.17    Bankruptcy Court means the United States Bankruptcy Court for the
Southern District of New York, having subject matter jurisdiction over the
Chapter 11 Cases and, to the extent of any reference withdrawal made under
section 157(d) of title 28 of the United States Code, the District Court having
subject matter jurisdiction over the Chapter 11 Cases.
1.18    Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, as amended from time to time, applicable to the Chapter
11 Cases, and any Local Rules of the Bankruptcy Court.
1.19    BBEP means Breitburn Energy Partners LP, a Delaware limited partnership,
as debtor or debtor in possession, as the context requires.
1.20    BOLP means Breitburn Operating LP, a Delaware limited partnership, as
debtor or debtor in possession, as the context requires.
1.21    Breitburn Finance means Breitburn Finance Corporation, a Delaware
corporation, as debtor or debtor in possession, as the context requires.
1.22    Business Day means any day other than a Saturday, a Sunday, or any other
day on which banking institutions in New York, New York are required or
authorized to close by law or executive order.
1.23    Cash means legal tender of the United States of America.
1.24    Cause of Action means, without limitation, any and all actions,
proceedings, causes of action, controversies, liabilities, obligations, rights,
rights of setoff, recoupment rights, suits, damages, judgments, accounts,
defenses, offsets, powers, privileges, licenses, franchises, Claims, Avoidance
Actions, counterclaims, cross-claims, affirmative defenses, and demands of any
kind or character whatsoever, whether known or unknown, asserted or unasserted,
reduced to judgment or otherwise, liquidated or unliquidated, fixed or
contingent, matured or unmatured, disputed or undisputed, secured or unsecured,
assertable directly or derivatively, existing or hereafter arising, in contract
or in tort, in law, in equity, or otherwise, whether arising under the
Bankruptcy Code or any applicable nonbankruptcy law, based in whole or in part
upon any act or omission


4

--------------------------------------------------------------------------------




or other event occurring prior to the Petition Date or during the course of the
Chapter 11 Cases, including through the Effective Date. Without limiting the
generality of the foregoing, when referring to Causes of Action of the Debtors
or their estates, Causes of Action shall include (a) all rights of setoff,
counterclaim, or recoupment and Claims on contracts or for breaches of duties
imposed by law or equity, (b) Claims (including Avoidance Actions) pursuant to
section 362, and chapter 5 of the Bankruptcy Code including sections 510, 542,
543, 544 through 550, or 553, and (c) Claims and defenses such as fraud,
mistake, duress, usury, and any other defenses set forth in section 558 of the
Bankruptcy Code. A nonexclusive list of Causes of Action shall be set forth in
the Plan Supplement.
1.25    Certified Holder means any holder of an Allowed Secured Notes Claim that
provides a certification to the Debtors or the Disbursing Agent prior to the
Distribution Record Date in the form of or substantially in the form of that
contained in that certain Noteholder Distribution Certification Form (or as
otherwise agreed with the Debtors), which include, without limitation,
disclosure of ownership of Existing BBEP Equity Interests by the holder and
certain controlling and controlled persons, and verification that such holder
(and, in the case such holder is a disregarded entity for U.S. federal income
tax purposes, its regarded owner) is and as of the Effective Date will be a
“United States person” within the meaning of Section 7701(a)(30) of the Tax
Code. For purposes of this definition, (i) a person “controlling or controlled
by” a holder includes any individual or entity that controls the holder (such as
a general partner, managing member or any other equityholder in a similar
managing capacity or that owns controlling voting equity interests or more than
50% of the equity interests in the holder, and in the case of a controlling
entity, any person that controls such controlling entity) and any entity
controlled (through direct or indirect equity ownership) by the holder, and (ii)
the term “Existing BBEP Equity Interests” shall be limited to outstanding Series
A Redeemable Preferred Units, Series B Preferred Units and common units of BBEP.
1.26    Chapter 11 Cases means the jointly administered cases under chapter 11
of the Bankruptcy Code commenced by the Debtors on the Petition Date in the
Bankruptcy Court and currently styled In re Breitburn Energy Partners LP, Ch. 11
Case No. 16-11390 (SMB) (Jointly Administered).
1.27    Charging Lien means any Lien or other priority in payment to which the
Unsecured Notes Indenture Trustee is entitled to under and subject to the terms
of the Unsecured Notes Indentures to assert against distributions to be made to
holders of Claims under such Unsecured Notes Indentures.
1.28    Claim has the meaning set forth in section 101(5) of the Bankruptcy
Code.
1.29    Class means any group of Claims or Interests classified herein pursuant
to section 1123(a)(1) of the Bankruptcy Code.


5

--------------------------------------------------------------------------------




1.30    Collateral means any property or interest in property of the estate of
any Debtor subject to a lien, charge, or other encumbrance to secure the payment
or performance of a Claim, which lien, charge, or other encumbrance is not
subject to a Final Order ordering the remedy of avoidance on any such lien,
charge, or other encumbrance under the Bankruptcy Code.
1.31    Confirmation Date means the date on which the Clerk of the Bankruptcy
Court enters the Confirmation Order.
1.32    Confirmation Hearing means the hearing to be held by the Bankruptcy
Court regarding confirmation of the Plan, as such hearing may be adjourned or
continued from time to time.
1.33    Confirmation Order means the order of the Bankruptcy Court confirming
the Plan pursuant to section 1129 of the Bankruptcy Code and approving the
transactions contemplated thereby, which shall be in form and substance
acceptable to the Debtors, the Revolving Credit Facility Agent, the Exit
Facility Agent, the DIP Facility Agent, the Requisite Consenting Second Lien
Creditors, the Requisite Commitment Parties, and to the extent that any
provisions of such order affect Classes 5, 6, 7A or 7B they shall be acceptable
to the Creditors’ Committee and all other provisions of such order shall be
reasonably acceptable to the Creditors’ Committee.
1.34    Creditors’ Committee means the statutory committee of unsecured
creditors appointed by the U.S. Trustee in the Chapter 11 Cases pursuant to
section 1102 of the Bankruptcy Code.
1.35    Cure Amount means the payment of Cash or the distribution of other
property (as the parties may agree or the Bankruptcy Court may order) as
necessary to (a) cure a monetary default as required by section 365(a) of the
Bankruptcy Code by the Debtors in accordance with the terms of an executory
contract or unexpired lease of the Debtors and (b) permit the Debtors to assume
or assume and assign such executory contract or unexpired lease under section
365(a) of the Bankruptcy Code.
1.36    Debtors means BBEP; Breitburn GP LLC; BOLP; Breitburn Operating GP LLC;
Breitburn Management Company LLC; Breitburn Finance; Alamitos Company; Beaver
Creek Pipeline, L.L.C.; Breitburn Florida LLC; Breitburn Oklahoma LLC; Breitburn
Sawtelle LLC; Breitburn Transpetco GP LLC; Breitburn Transpetco LP LLC; GTG
Pipeline LLC; Mercury Michigan Company, LLC; Phoenix Production Company; QR
Energy, LP; QRE GP, LLC; QRE Operating, LLC; Terra Energy Company LLC; Terra
Pipeline Company LLC; and Transpetco Pipeline Company, L.P.


6

--------------------------------------------------------------------------------




1.37    DIP Facility means the revolving senior secured postpetition credit
facility approved in the DIP Facility Order, as the same may be amended through
the Effective Date.
1.38    DIP Facility Agent means Wells Fargo Bank, National Association, solely
in its capacity as administrative agent under the DIP Facility Documents, its
successors, assigns, or any replacement agent appointed pursuant to the terms of
the DIP Facility Documents.
1.39    DIP Facility Claims means all Claims held by the DIP Facility Lenders or
the DIP Facility Agent arising under or relating to the DIP Facility Documents
or the DIP Facility Order, including any and all fees, expenses, and accrued but
unpaid interest and fees arising under the DIP Facility Documents.
1.40    DIP Facility Credit Agreement means the Debtor-In-Possession Credit
Agreement, dated as of May 19, 2016, by and among BOLP as borrower, BBEP as
parent guarantor, certain other Debtor subsidiaries of BBEP as additional
guarantors, the DIP Facility Agent, and the DIP Facility Lenders, as the same
has been or may be further amended, modified, or supplemented from time to time
including, without limitation, the First Amendment to Debtor-In-Possession
Credit Agreement effective as of December 15, 2016, the Second Amendment to
Debtor-In-Possession Credit Agreement effective as of December 2016, the Third
Amendment to Debtor-In-Possession Credit Agreement effective as of May 11, 2017,
the Fourth Amendment to Debtor-In-Possession Credit Agreement effective as of
July 17, 2017, and the Fifth Amendment to Debtor-In-Possession Credit Agreement
effective of as August 24, 2017.
1.41    DIP Facility Documents means, collectively, the DIP Facility Credit
Agreement and all other “Loan Documents” (as defined therein), including all
other agreements, documents, and instruments delivered or entered into pursuant
thereto or entered into in connection therewith (including any guarantee
agreements and collateral documentation) (in each case, as amended, restated,
modified, or supplemented from time to time).
1.42    DIP Facility Lenders means the lenders party to the DIP Facility Credit
Agreement, including any swingline lender, any issuing lender) and any “Lender
Derivative Provider” under any “Lender Derivative Contract” (as each such term
is defined in the DIP Facility Credit Agreement).
1.43    DIP Facility Order means collectively, the Final Order Pursuant to 11
U.S.C. §§ 105, 361, 362, 363, 364 and 507, Bankruptcy Rules 2002, 4001, 6004 and
9014 and Local Bankruptcy Rule 4001-2 (I) Authorizing the Debtors to Obtain
Postpetition Senior Secured Superpriority Financing, (II) Authorizing the
Debtors’ Limited Use of Cash Collateral, (III) Granting Adequate Protection to
the Prepetition Secured Parties and (IV) Granting Related Relief dated August
19, 2016 (ECF No. 431), as the same has been supplemented from time to time,


7

--------------------------------------------------------------------------------




including, without limitation, pursuant to those orders of the Bankruptcy Court
dated December 13, 2016 (ECF No. 837), May 10, 2017 (ECF No. 1252), August 9.
2017 (ECF No. 1496), and August 24, 2017 (ECF No. 1525).
1.44    Disallowed means, with reference to any Claim or a portion of a Claim,
any Claim against any Debtor that (a) has been disallowed by a Final Order of
the Bankruptcy Court, (b) has been listed by such Debtor in the Schedules, as
such Schedules may be amended by the Debtors from time to time in accordance
with Bankruptcy Rule 1009, as $0, contingent, disputed, or unliquidated and as
to which no proof of Claim has been filed by the applicable deadline or deemed
timely filed pursuant to any Final Order of the Bankruptcy Court, (c) has been
agreed to by the holder of such Claim and the applicable Debtor to be equal to
$0 or to be expunged, or (d) has not been listed by such Debtor on the Schedules
and as to which no proof of Claim has been filed by the applicable deadline or
deemed timely filed pursuant to any Final Order of the Bankruptcy Court.
1.45    Disbursing Agent means LegacyCo (or such Entity designated by BBEP and
the Requisite Consenting Second Lien Creditors and without the need for any
further order of the Bankruptcy Court) in its capacity as a disbursing agent
pursuant to Section 5.6 hereof.
1.46    Disclosure Statement means the disclosure statement relating to the
Plan, including, all exhibits thereto, as approved by the Bankruptcy Court
pursuant to section 1125 of the Bankruptcy Code.
1.47    Disputed means, with respect to a Claim, (a) any Claim, proof of which
was timely and properly filed, which is disputed under Section 7.1 of this Plan
or as to which the Debtors have interposed and not withdrawn an objection or
request for estimation (pursuant to Section 7.6 of this Plan or otherwise) that
has not been determined by a Final Order, (b) any Claim, proof of which was
required to be filed by order of the Bankruptcy Court but as to which a proof of
claim was not timely or properly filed, (c) any Claim that is listed in the
Schedules as unliquidated, contingent, or disputed, or (d) any Claim that is
otherwise disputed by any of the Debtors or the Reorganized Debtors, which
dispute has not been withdrawn, resolved, or overruled by a Final Order.
For the avoidance of doubt, if no proof of Claim has been filed by the
applicable deadline and the Claim is not listed on the Schedules or has been or
hereafter is listed on the Schedules as $0, disputed, contingent, or
unliquidated, such Claim shall be Disallowed and shall be disregarded for all
purposes.
1.48    Distribution Record Date means the Effective Date, unless otherwise
provided in the Plan or designated by the Bankruptcy Court; provided, that no
Distribution Record Date shall apply to distributions to be made through DTC to
holders of publicly held securities unless otherwise specified.


8

--------------------------------------------------------------------------------




1.49    District Court means the United States District Court for the Southern
District of New York having subject matter jurisdiction over the Chapter 11
Cases.
1.50    D&O Liability Insurance Policies means all unexpired directors’,
managers’, and officers’ liability insurance policies (including any “tail
policy”) of any of the Debtors with respect to directors, managers, officers,
and employees of the Debtors.
1.51    DTC means The Depository Trust Company.
1.52    Early Election Procedures means the Early Election Procedures set forth
in the Rights Offering Procedures pursuant to which any holder of Senior
Unsecured Notes that is not a Backstop Party and that wishes to participate in
the “Early Election” as an Eligible Offeree must by December 13, 2017: (a)
commit to participate in the Rights Offering and to accept the Plan; (b) certify
that they are an Eligible Offeree, were an Eligible Offeree on the Rights
Offering Record Date, and are not a Backstop Party; (c) certify and/or covenant,
as applicable, that with respect to any Subscription Right that such Eligible
Offeree wishes to participate in the Early Election, that the relevant Senior
Unsecured Notes have only been held and shall only be held by an Eligible
Offeree from and after the Rights Offering Record Date (November 27, 2017)
through December 13, 2017; and (d) provide sufficient evidence in the Debtors’
reasonable discretion, in consultation with the Requisite Consenting Second Lien
Creditors, the Requisite Commitment Parties, and the Creditors’ Committee, of
such Eligible Offeree’s financial wherewithal to consummate its commitment to
exercise its Subscription Rights; provided, that, the Early Election Procedures
shall not modify the obligations of the Backstop Parties under the Backstop
Commitment Agreement.
1.53    Effective Date means a Business Day on or after the Confirmation Date
selected by the Debtors, subject to the consent of the Requisite Commitment
Parties, the Requisite Consenting Second Lien Creditors, and the Exit Facility
Agent and in compliance with the Restructuring Support Agreement, on which the
conditions to the effectiveness of the Plan specified in Section 9.2 hereof have
been satisfied or otherwise effectively waived in accordance with the terms
hereof.
1.54    Eligible Offeree means that such party is an Eligible Offeree as defined
under the Rights Offering Procedures; provided, that, with regard to any
Subscription Right pursuant to which an Eligible Offeree has opted into the
Early Election Procedures, such Eligible Offeree must certify as to the
statements set forth in the Early Election Procedures to be considered an
Eligible Offeree.
1.55    Employee Obligations means any written contracts, agreements, policies,
programs and plans for, among other things, compensation,
reimbursement, indemnity, health care benefits, disability benefits, deferred


9

--------------------------------------------------------------------------------




compensation benefits, travel benefits, vacation and sick leave benefits,
savings, severance benefits, retirement benefits, welfare benefits, relocation
programs, life insurance and accidental death and dismemberment insurance,
including written contracts, agreements, policies, programs and plans for
bonuses and other incentives or compensation for the directors, officers, and
employees of any of the Debtors.
1.56    Employee Programs Order means the Bankruptcy Court’s Order Pursuant to
11 U.S.C. §§ 105, 363(b), and 503(c)(3) Approving Debtors’ 2017 Key Employee
Retention Program and Key Employee Incentive Program entered on March 6, 2017
(ECF No. 1057).
1.57    Entity shall have the meaning set forth in section 101(15) of the
Bankruptcy Code.
1.58    Equity Committee means the official committee of equity security holders
appointed by the U.S. Trustee pursuant to section 1102(a)(2) of the Bankruptcy
Code.
1.59    Exchange Agreement means that certain agreement, by and among New
Permian Corp. and BBEP, substantially in the form included in the Plan
Supplement, pursuant to which New Permian Corp. agrees to acquire on the
Effective Date all of the New Permian LLC Equity and 7.5% of the LegacyCo Units
from BBEP, subject to certain liabilities and obligations, which shall be in
form and substance acceptable to the Debtors, the Requisite Consenting Second
Lien Creditors, and the Requisite Commitment Parties.
1.60    Exculpated Parties means collectively, and in each case in their
capacities as such: (a) the Debtors and Reorganized Debtors; (b) the Revolving
Credit Facility Agent; (c) the Revolving Credit Facility Lenders; (d) the DIP
Facility Agent; (e) the DIP Facility Lenders; (f) the Exit Facility Agent;
(g) the Exit Facility Lenders; (h) the Second Lien Noteholders; (i) the Series B
Interest Holders; (j) the Secured Notes Indenture Trustee; (k) the Backstop
Parties; (l) the Unsecured Notes Indenture Trustee; (m) the Creditors’ Committee
and its current and former members; (n) the Unsecured Senior Notes Groups; (o)
the Second Lien Group; (p) New Permian Corp.; (q) LegacyCo; (r) with respect to
each of the foregoing entities, such entities’ predecessors, successors,
assigns, subsidiaries, affiliates, managed accounts and funds; and (s) with
respect to each of the foregoing entities (a) through (r), such entities’
current and former officers and directors, principals, equity holders, members,
partners, managers, employees, subcontractors, agents, advisory board members,
financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors (and employees thereof),
and other professionals, and such entities’ respective heirs, executors,
estates, servants, and nominees, in each case in their capacity as such.


10

--------------------------------------------------------------------------------




1.61    Existing BBEP Equity Interests means all Interests in BBEP immediately
prior to the Effective Date.
1.62    Exit Facility means that certain amended and restated loan facility
provided to LegacyCo, among others, pursuant to the Exit Facility Documents,
including the Exit Facility Credit Agreement which, on the Effective Date, shall
be in the original principal amount of $400 million, as provided for in and
shall be consistent with the Exit Facility Term Sheet.
1.63    Exit Facility Agent means Wells Fargo Bank, National Association, solely
in its capacity as administrative agent under the Exit Facility Documents, its
successors, assigns, or any replacement agent appointed pursuant to the terms of
the Exit Facility Documents.
1.64    Exit Facility Credit Agreement means that certain Fourth Amended and
Restated Credit Agreement, which shall be effective on the Effective Date, by
and among LegacyCo, among others, the Exit Facility Agent, and the Exit Facility
Lenders, substantially in the form contained in the Plan Supplement, which shall
be in form and substance acceptable to the Debtors, the Exit Facility Agent, and
the Requisite Consenting Second Lien Creditors.
1.65    Exit Facility Documents means, collectively, the Exit Facility Credit
Agreement and all other “Loan Documents” (as defined therein), including all
other agreements, documents, and instruments delivered or entered into pursuant
thereto or in connection therewith (including any guarantee agreements and
collateral documentation) (in each case, as amended, restated, modified, or
supplemented from time to time), each of which shall be, to the extent
applicable, consistent with the Exit Facility Term Sheet and substantially in
the form contained in the Plan Supplement, and which shall be in form and
substance acceptable to the Debtors, the Exit Facility Agent, and the Requisite
Consenting Second Lien Creditors.
1.66    Exit Facility Lenders means each holder of an Allowed Revolving Credit
Facility Claim who on the Effective Date shall become a lender under the Exit
Facility Documents, including any swingline lender, any issuing lender and any
“Lender Derivative Provider” under any “Lender Derivative Contract” (as each
such term is defined in the DIP Facility Credit Agreement).
1.67    Exit Facility Term Sheet means that certain term sheet attached hereto
as Exhibit I that sets forth the principal terms of the Exit Facility.
1.68    Final Distribution Date means, with respect to Class 6, a date on or
after the Initial Distribution Date and after all Disputed Claims in Class 6
have become either Allowed Claims or Disallowed Claims that is selected by the
Disbursing Agent, in its discretion but, in any event, is no later than thirty
(30) days thereafter.


11

--------------------------------------------------------------------------------




1.69    Final Order means an order or judgment of the Bankruptcy Court entered
by the Clerk of the Bankruptcy Court on the docket in the Chapter 11 Cases which
has not been reversed, vacated, or stayed and as to which (a) the time to
appeal, petition for certiorari, or move for a new trial, reargument, or
rehearing has expired and as to which no appeal, petition for certiorari, or
other proceeding for a new trial, reargument, or rehearing shall then be pending
or (b) if an appeal, writ of certiorari, new trial, reargument, or rehearing
thereof has been sought, such order or judgment of the Bankruptcy Court shall
have been affirmed by the highest court to which such order was appealed, or
certiorari shall have been denied, or a new trial, reargument, or rehearing
shall have been denied or resulted in no modification of such order, and the
time to take any further appeal, petition for certiorari, or move for a new
trial, reargument, or rehearing shall have expired; provided, that no order or
judgment shall fail to be a Final Order solely because of the possibility that a
motion under Rule 60 of the Federal Rules of Civil Procedure has been or may be
filed with respect to such order or judgment. The susceptibility of a Claim to a
challenge under section 502(j) of the Bankruptcy Code shall not render a Final
Order not a Final Order.
1.70    General Unsecured Claim means any Claim against any of the Debtors that
is (a) not an Administrative Expense, Priority Tax Claim, Revolving Credit
Facility Claim, Secured Notes Claim, Other Secured Claim, Unsecured Notes Claim,
Ongoing Trade Claim of LegacyCo, Ongoing Trade Claim of New Permian Corp., or
Priority Non-Tax Claim, (b) an Allowed Unsecured Notes Claim that is held by a
holder that is not an Eligible Offeree, (c) the Second Lien Deficiency Claim,
(d) any Claim for damages resulting from or based on the Debtor’s rejection of
an executory contract or unexpired lease, or (e) otherwise determined by the
Bankruptcy Court to be a General Unsecured Claim.
1.71    Governmental Unit has the meaning set forth in section 101(27) of the
Bankruptcy Code.
1.72    GUC Cash Pool means $1.5 million in Cash.
1.73    Indemnification Obligation means each of the Debtors’ indemnification
obligations in place prior to the Effective Date, whether in the bylaws,
certificates of incorporation or formation, limited liability company
agreements, other organizational or formation documents, board resolutions,
management or indemnification agreements, or employment or other contracts, for
their current and former directors, officers, managers, employees, attorneys,
accountants, investment bankers, and other professionals and agents of the
Debtors, as applicable.
1.74    Initial Distribution Date means a date on or after the Effective Date
that is selected by LegacyCo in its discretion but, in any event, is not earlier
than fifteen (15) days and no more than thirty (30) days after the Effective
Date.


12

--------------------------------------------------------------------------------




1.75    Intercompany Claim means any Claim against a Debtor held by either
another Debtor or by a non-Debtor affiliate of a Debtor (excluding any Claims of
an individual). For the avoidance of doubt, any Claims against a Debtor held by
either another Debtor or by a non-Debtor affiliate of a Debtor that has
otherwise been assigned by such Debtor or non-Debtor affiliate to a third-party
is not an Intercompany Claim.
1.76    Intercompany Interest means an Interest in a Debtor other than an
Existing BBEP Equity Interest held by another Debtor or by a non-Debtor
affiliate of a Debtor.
1.77    Interest means any equity security (as defined in section 101(16) of the
Bankruptcy Code) of a Debtor, including all units, shares, common stock,
preferred stock, partnership interests, or other instrument evidencing any fixed
or contingent ownership interest in any Debtor, including any option, warrant,
or other right, contractual or otherwise, to acquire any such interest in a
Debtor, whether or not transferable and whether fully vested or vesting in the
future, that existed immediately before the Effective Date.
1.78    Legacy Assets means the assets of LegacyCo, which shall be all assets of
the Debtors and Reorganized Debtors (other than New Permian Corp. and New
Permian LLC) other than the Permian Assets and which may include equity
interests of a Debtor or Reorganized Debtor (other than New Permian Corp. and
New Permian LLC), with such Debtor or Reorganized Debtor (other than New Permian
Corp. and New Permian LLC) retaining its assets.
1.79    Legacy Asset Transfer has the meaning set forth in Section 6.9 of the
Plan.
1.80    LegacyCo Distribution and Transfer has the meaning set forth in Section
6.9 of the Plan.
1.81    LegacyCo means the newly formed Delaware limited liability company,
treated as a partnership for U.S. federal tax purposes and any applicable state
or local tax purposes, that will be, as of the Effective Date, the ultimate
parent company of the Reorganized Debtors (other than New Permian Corp. and New
Permian LLC), and that, in accordance with the Restructuring Transactions, inter
alia, will be the issuer of the LegacyCo Units to BBEP pursuant to the Plan and
the transferee of the assets of BBEP (including equity interests of
subsidiaries); provided, that in the sole discretion of the Requisite Consenting
Second Lien Creditors, LegacyCo may be treated as a corporation for U.S. federal
tax purposes and any applicable state or local tax purposes.
1.82    LegacyCo Board means LegacyCo’s initial board of managers.


13

--------------------------------------------------------------------------------




1.83    Legacy Contributed Assets means the Legacy Assets excluding any Cash and
other assets actually distributed on the Effective Date pursuant to or in
connection with the implementation of the Plan.
1.84    LegacyCo Contribution Agreement means that certain LegacyCo Contribution
Agreement pursuant to which BBEP shall contribute the Legacy Contributed Assets
to LegacyCo in exchange for all of the LegacyCo Units and the assumption of
certain liabilities and obligations, in form and substance acceptable to the
Debtors, the Requisite Consenting Second Lien Creditors, and the Requisite
Commitment Parties consistent with the Restructuring Term Sheet.
1.85    LegacyCo Interests means the limited liability company equity interests
in LegacyCo.
1.86    LegacyCo LLC Agreement means the limited liability company agreement of
LegacyCo, substantially in the form included in the Plan Supplement and which
shall be in form and substance (i) acceptable to the Debtors and the Requisite
Consenting Second Lien Creditors and consistent with the Restructuring Term
Sheet and (ii) reasonably acceptable to the Exit Facility Agent.
1.87    LegacyCo Management Incentive Plan means the long term management
incentive plan to be in effect on or after the Effective Date; provided, that
the Requisite Consenting Second Lien Creditors and the Debtors shall use
reasonable good faith efforts to reach agreement on terms of the LegacyCo
Management Incentive Plan and to include any such agreed terms in the Plan
Supplement.
1.88    LegacyCo Organizational Documents means the LegacyCo LLC Agreement and
the certificate of formation and/or other organizational documents of LegacyCo,
substantially in the form included in the Plan Supplement and which shall be in
form and substance (i) acceptable to the Debtors and the Requisite Consenting
Second Lien Creditors and consistent with the Restructuring Term Sheet and (ii)
reasonably acceptable to the Exit Facility Agent.
1.89    LegacyCo Units means the common units of LegacyCo to be issued pursuant
to the Plan and as otherwise permitted pursuant to the LegacyCo LLC Agreement.
1.90    Lien has the meaning set forth in section 101(37) of the Bankruptcy
Code.
1.91    Minimum Allocation Rights means 40% of New Permian Corp. Shares at a
price per share that will equal aggregate proceeds of $310,000,000, that are
allocated to and shall be exercised by the Backstop Parties pursuant to the
Backstop Commitment Agreement.


14

--------------------------------------------------------------------------------




1.92    Minimum Cash Balance means $10,000,000 minus (i) $500,000, (ii) any
amounts to be paid to holders of Allowed Ongoing Trade Claims of New Permian
Corp., and (iii) any amounts to be paid to holders of Allowed Cure Amounts
pursuant to Section 8.4(ii).
1.93    New Organizational Documents means the LegacyCo Organizational
Documents, and, as applicable, the certificates of incorporation, certificates
of formation, bylaws, shareholders’ agreement, limited liability company
agreement, or functional equivalent thereof with respect to each Reorganized
Debtor (other than New Permian Corp. and New Permian LLC), which in each case
shall be in form and substance acceptable to the Debtors and the Requisite
Consenting Second Lien Creditors and consistent with the Restructuring Term
Sheet.
1.94    New Permian Corp. means a newly formed Delaware corporation that, in
accordance with the Restructuring Transactions shall, inter alia, be the issuer
of the New Permian Corp. Shares pursuant to the Rights Offering and the Plan and
shall purchase all of the New Permian LLC Equity from BBEP.
1.95    New Permian Corp. Board means New Permian Corp.’s initial board of
directors.
1.96    New Permian Corp. Bylaws means the Bylaws for New Permian Corp.
substantially in the form contained in the Plan Supplement and which shall be
acceptable to the Requisite Commitment Parties and consistent with the
Restructuring Term Sheet.
1.97    New Permian Corp. Certificate of Incorporation means the Certificate of
Incorporation of New Permian Corp., substantially in the form contained in the
Plan Supplement, and which shall be acceptable to the Requisite Commitment
Parties and consistent with the Restructuring Term Sheet and which shall provide
that preemptive rights shall be granted to all holders of New Permian Corp.
Shares that are accredited investors, including the AUNC Trust (if accredited),
and that the tag-along rights set forth in the Restructuring Term Sheet shall be
made available to all holders of New Permian Corp. Shares.
1.98    New Permian Corp. Management Incentive Plan means the long-term
management incentive plan that may be adopted by the New Permian Corp. Board
following the Effective Date.
1.99    New Permian Corp. Shares means the shares of common stock of New Permian
Corp. (a) to be issued pursuant to the Plan, the Rights Offering, the Put Option
Premium, and the Backstop Commitment Agreement and (b) as otherwise permitted to
be issued pursuant to the New Permian Corp. Certificate of Incorporation,
subject to dilution by (i) shares, if any, issued under the New Permian Corp.
Management Incentive Plan on or subsequent to the Effective


15

--------------------------------------------------------------------------------




Date, and (ii) shares, if any, issued on (other than pursuant to clause (a)) or
subsequent to the Effective Date.
1.100    New Permian LLC means a newly formed Delaware limited liability
company, treated as disregarded as an entity separate from its owner for U.S.
federal income tax purposes, that, in accordance with the Restructuring
Transactions, inter alia, will be the issuer of the New Permian LLC Equity to
BBEP pursuant to the Plan and the transferee of the Permian Assets.
1.101    New Permian LLC Equity means the common units of New Permian LLC to be
issued pursuant to the Plan.
1.102    Ongoing Trade Claim of LegacyCo means any prepetition general unsecured
Claim against any of the Debtors held by a claimant that provides, or will
provide, goods and services necessary to the operation of LegacyCo or whose
post-Effective Date services will benefit LegacyCo Assets and which claimant
will continue to do business with the LegacyCo after the Effective Date, that is
(a) not an Administrative Expense, Priority Tax Claim, Revolving Credit Facility
Claim, Secured Notes Claim, Other Secured Claim, General Unsecured Claim,
Ongoing Trade Claim of New Permian Corp., Priority Non-Tax Claim, or a Second
Lien Deficiency Claim, or (b) otherwise determined by the Bankruptcy Court to be
an Ongoing Trade Claim of LegacyCo; provided, that to the extent a holder of an
Ongoing Trade Claim of LegacyCo has not agreed to provide post-Effective Date
trade terms reasonably acceptable to LegacyCo, such Ongoing Trade Claim of
LegacyCo shall be classified and treated as a General Unsecured Claim.
1.103    Ongoing Trade Claim of New Permian Corp. means any prepetition general
unsecured Claim against any of the Debtors held by a claimant that will provide
goods and services necessary to the operation of New Permian Corp. or whose
post-Effective Date services will benefit Permian Assets and which claimant will
continue to do business with New Permian Corp. after the Effective Date, that is
(a) not an Administrative Expense, Priority Tax Claim, Revolving Credit Facility
Claim, Secured Notes Claim, Other Secured Claim, General Unsecured Claim,
Ongoing Trade Claim of LegacyCo, Priority Non-Tax Claim, or a Second Lien
Deficiency Claim, or (b) otherwise determined by the Bankruptcy Court to be an
Ongoing Trade Claim of New Permian Corp.; provided, that to the extent a holder
of an Ongoing Trade Claim of New Permian Corp. has not agreed to provide
post-Effective Date trade terms reasonably acceptable to New Permian Corp., such
Ongoing Trade Claim of New Permian Corp. shall be classified and treated as a
General Unsecured Claim.
1.104    Other Secured Claim means a Claim that is not a Revolving
Credit Facility Claim or Secured Notes Claim (a) secured by Collateral, to the
extent of the value of such Collateral (i) as set forth in the Plan, (ii) as
agreed to by the holder of such Claim and the Debtors, or (iii) as determined by
a Final


16

--------------------------------------------------------------------------------




Order in accordance with section 506(a) of the Bankruptcy Code or (b) secured by
the amount of any valid rights of setoff of the holder thereof under section 553
of the Bankruptcy Code.
1.105    Ordinary Course Professional Order means the Order Pursuant to 11
U.S.C. §§ 105(a), 327, 328, and 330 Authorizing Debtors to Employ Professionals
Used in the Ordinary Course of Business Effective as of the Petition Date (ECF
No. 589).
1.106    Permian Assets means those assets set forth on Exhibit II annexed
hereto and such other assets related thereto that are assigned to New Permian
LLC pursuant to the Permian Contribution Agreement.
1.107    Permian Asset Transfer has the meaning set forth in Section 6.9 of the
Plan.
1.108    Permian Contribution Agreement means that certain Permian Contribution
Agreement, substantially in the form included in the Plan Supplement, pursuant
to which BBEP shall transfer the Permian Assets to New Permian LLC in exchange
for all of the New Permian LLC Equity and the assumption of certain liabilities
and obligations, which shall be in form and substance acceptable to the Debtors,
the Requisite Consenting Second Lien Creditors, and the Requisite Commitment
Parties.
1.109    Permian Corp. Asset Acquisition has the meaning set forth in Section
6.9 of the Plan.
1.110    Permian Stock Value shall mean the value per share of New Permian Corp.
Shares as set forth in the Disclosure Statement based on an aggregate New
Permian Corp. Share value of $807 million.
1.111    Person has the meaning set forth in section 101(41) of the Bankruptcy
Code.
1.112    Petition Date means May 15, 2016, the date on which the Debtors
commenced the Chapter 11 Cases.
1.113    Plan means this chapter 11 plan, as the same may be amended,
supplemented, or modified from time to time in accordance with the provisions of
the Bankruptcy Code and the terms hereof.
1.114    Plan Document means any of the documents, other than this Plan, to be
executed, delivered, assumed, or performed in connection with the occurrence of
the Effective Date, including the documents to be included in the Plan
Supplement, all of which shall be in form and substance as provided herein and
the Restructuring Support Agreement.


17

--------------------------------------------------------------------------------




1.115    Plan Supplement means the forms of certain documents effectuating the
transactions contemplated herein, which documents shall be filed with the Clerk
of the Bankruptcy Court no later than December 11, 2017, including, but not
limited to, (a) the Schedule of Rejected Contracts, (b) a list of retained
Causes of Action, (c) the LegacyCo LLC Agreement, (d) the LegacyCo
Organizational Documents, (e) the New Permian Corp. Bylaws, (f) the New Permian
Corp. Certificate of Incorporation, (g) the Backstop Commitment Agreement, (h)
the Exit Facility Credit Agreement, (i) the Transition Services Agreement, (j)
the LegacyCo Management Incentive Plan or certain terms thereof (if applicable),
(k) the Exchange Agreement, (l) the LegacyCo Contribution Agreement, (m) the
Permian Contribution Agreement (n) the Schedule of Assumed Employee Obligations,
and (o) a registration rights agreement with respect to New Permian Corp.
Shares. Such documents shall be consistent with the terms hereof, the
Restructuring Support Agreement and the Restructuring Term Sheet, the Backstop
Commitment Agreement, and the Exit Facility Term Sheet, as applicable, and shall
be in form and substance acceptable to the Requisite Consenting Second Lien
Creditors, subject to the consent rights of the Requisite Commitment Parties for
any Plan Supplement document or portion thereof that relates to New Permian
Corp. or Permian Assets, as provided herein and in the Restructuring Support
Agreement; provided, that, through the Effective Date, the Debtors shall have
the right to amend documents contained in, and exhibits to, the Plan Supplement
in accordance with the terms of the Plan and the Restructuring Support
Agreement; provided, further, that any documents or agreements incorporating or
addressing the terms and conditions for the treatment of Claims in Classes 5, 6,
7A or 7B shall be in form and substance reasonably acceptable to the Creditors’
Committee. Upon its filing with the Bankruptcy Court, the Plan Supplement may be
inspected at the Office of the Clerk of the Bankruptcy Court during normal
Bankruptcy Court hours. Holders of Claims and Interests may obtain a copy of the
Plan Supplement upon written request to the undersigned counsel. Copies of the
Plan Supplement also will be available on the Voting Agent’s website,
https://cases.primeclerk.com/Breitburn/. For the avoidance of doubt, any consent
rights provided to the Creditors’ Committee herein shall be in addition to the
general rights and remedies of the Creditors’ Committee as a statutory committee
appointed in the Chapter 11 Cases.
1.116    Priority Non-Tax Claim means any Claim, other than an Administrative
Expense or a Priority Tax Claim, entitled to priority in payment as specified in
section 507(a)(3), (4), (5), (6), (7), or (9) of the Bankruptcy Code.
1.117    Priority Tax Claim means any Claim of a Governmental Unit of the kind
entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of
the Bankruptcy Code.
1.118    Pro Rata means the proportion that an Allowed Claim in a particular
Class bears to the aggregate amount of Allowed Claims in that Class (except
where otherwise described herein).


18

--------------------------------------------------------------------------------




1.119    Professional means an Entity, excluding those Entities entitled to
compensation pursuant to the Ordinary Course Professional Order: (a) retained
pursuant to an Order of the Bankruptcy Court in accordance with sections 327,
363, or 1103 of the Bankruptcy Code and to be compensated for services rendered
pursuant to sections 327, 328, 329, 330, 331, and 363 of the Bankruptcy Code; or
(b) awarded compensation and reimbursement by the Bankruptcy Court pursuant to
section 503(b)(4) of the Bankruptcy Code; provided, that professionals employed
by the Revolving Credit Facility Agent, the DIP Facility Agent, the Second Lien
Noteholders, the Unsecured Noteholder Group, or the Unsecured Notes Indenture
Trustee in their capacity as such, shall not be “Professionals” for the purposes
of the Plan.
1.120    Professional Fee Claims means all Administrative Expenses for the
compensation of Professionals and the reimbursement of expenses incurred by such
Professionals through and including the Effective Date to the extent such fees
and expenses have not been paid pursuant to any Final Order of the Bankruptcy
Court (including, but not limited to, any fees of a Professional held back in
accordance with the Bankruptcy Court’s order establishing interim compensation
procedures for the Professionals or otherwise). To the extent the Bankruptcy
Court denies or reduces by a Final Order any amount of a Professional’s
requested fees and expenses (whether or not paid pursuant to an Order granting
interim allowance), then the amount by which such fees or expenses are reduced
or denied shall reduce the applicable Professional Fee Claim.
1.121    Professional Fee Escrow Account means an interest-bearing account in an
amount equal to the Professional Fee Reserve Amount and funded by the Debtors in
Cash on the Effective Date, pursuant to Section 2.2(b) of the Plan.
1.122    Professional Fee Reserve Amount means the total amount of Professional
Fee Claims estimated in accordance with Section 2.2(c) of the Plan.
1.123    Put Option Premium means the Put Option Premium (as defined in the
Backstop Commitment Agreement) to be paid to the Backstop Parties as provided in
the Backstop Commitment Agreement, and to be paid pursuant to the proviso
contained in Section 4.5(b) of the Plan to the extent any other Eligible Offeree
makes the election provided for therein.
1.124    Reinstatement means (a) leaving unaltered the legal, equitable,
and contractual rights to which a Claim or Interest entitles the holder of such
Claim or Interest in accordance with section 1124 of the Bankruptcy Code, or
(b) if applicable under section 1124 of the Bankruptcy Code: (i) curing all
prepetition and postpetition defaults other than defaults relating to the
insolvency or financial condition of the applicable Debtor or its status as a
debtor under the Bankruptcy Code; (ii) reinstating the maturity date of the
Claim;


19

--------------------------------------------------------------------------------




(iii) compensating the holder of such Claim for damages incurred as a result of
its reasonable reliance on a contractual provision or such applicable law
allowing the Claim’s acceleration; and (iv) not otherwise altering the legal,
equitable or contractual rights to which the Claim entitles the holder thereof.
1.125    Released and Settled Claims means all Claims and Causes of Action made,
or which could have been made, on or on behalf of any of the Debtors or
non-Debtor subsidiaries against the Second Lien Noteholders, Series B Interest
Holders, or the Secured Indenture Trustee, or any of their respective
affiliates, agents, attorneys, advisors, professionals, officers, directors, and
employees, including the Claims and Causes of Action detailed in the Standing
Motion and Claim Objection.
1.126    Released Parties means, collectively, and in each case in their
capacities as such: (a) the Debtors and Reorganized Debtors; (b) the Revolving
Credit Facility Agent; (c) the Revolving Credit Facility Lenders; (d) the DIP
Facility Agent; (e) the DIP Facility Lenders; (f) the Exit Facility Agent;
(g) the Exit Facility Lenders; (h) the Second Lien Noteholders; (i) the Series B
Interest Holders; (j) the Secured Notes Indenture Trustee; (k) the Backstop
Parties; (l) the Unsecured Notes Indenture Trustee; (m) the Creditors’ Committee
and its current and former members; (n) the Unsecured Senior Notes Groups; (o)
the Second Lien Group; (p) LegacyCo; and (q) New Permian Corp.; and with respect
to each of the foregoing entities, such entities’ predecessors, successors,
assigns, subsidiaries, affiliates, managed accounts and funds, current and
former officers and directors, principals, equity holders, members, partners,
managers, employees, subcontractors, agents, advisory board members, financial
advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors (and employees thereof),
and other professionals, and such entities’ respective heirs, executors,
estates, servants, and nominees, in each case in their capacity as such.
1.127    Reorganized Debtors means LegacyCo, New Permian Corp. and New Permian
LLC, and each of the other Debtors (excluding BBEP) or any successor thereto, as
reorganized pursuant to and under the Plan.
1.128    Requisite Commitment Parties has the meaning ascribed to it in the
Backstop Commitment Agreement.
1.129    Requisite Consenting Second Lien Creditors has the meaning ascribed to
it in the Restructuring Support Agreement.
1.130    Restructuring means the restructuring of the Debtors, the principal
terms of which are set forth in the Plan and the Plan Supplement and subject to
the terms of the Restructuring Support Agreement.


20

--------------------------------------------------------------------------------




1.131    Restructuring Support Agreement means that certain Amended and Restated
Restructuring Support Agreement (as amended, supplemented or otherwise modified
from time to time) dated as of October 11, 2017, by and among the Debtors and
the Consenting Creditors (as defined therein).
1.132    Restructuring Term Sheet means the term sheet attached as Exhibit D to
the Restructuring Support Agreement.
1.133    Restructuring Transactions means, collectively, those mergers,
amalgamations, consolidations, arrangements, continuances, restructurings,
transfers, conversions, dispositions, liquidations, dissolutions, or other
corporate transactions to implement the Plan, in form and substance acceptable
to the Debtors, the Requisite Consenting Second Lien Creditors, and the
Requisite Commitment Parties, and, to the extent such transactions adversely
affect the Revolving Credit Facility Claims, the DIP Facility Claims, or the
Exit Facility, the Revolving Credit Facility Agent, the DIP Agent, or the Exit
Facility Agent, as applicable, including the implementation of the Rights
Offering, the implementation of the Minimum Allocation Rights, the distribution
of the Subscription Rights to the Rights Offering Participants as of the Rights
Offering Record Date, and the issuance of the New Permian Corp. Shares in
connection therewith, the Exit Facility, the LegacyCo LLC Agreement, the
LegacyCo Organizational Documents, the New Permian Corp. Bylaws, the New Permian
Corp. Certificate of Incorporation, and the transactions set forth in Sections
6.9 and 6.14. Notwithstanding anything in this Plan to the contrary, the
Restructuring Transactions may be modified or revised by the Requisite
Consenting Second Lien Creditors, the Requisite Commitment Parties and the
Debtors in their reasonable discretion to ensure a more tax efficient structure
for holders of Secured Notes Claims and the Debtors.
1.134    Revolver Option means the right of each holder of a portion of the Exit
Facility to convert its term loans thereunder to revolving loans thereunder
pursuant to the Revolver Option Procedures.
1.135    Revolver Option Procedures means the procedures governing the exercise
of the Revolver Option.
1.136    Revolving Credit Agreement means that certain Third Amended and
Restated Credit Agreement, dated as of November 19, 2014, by and among BOLP, as
borrower, certain subsidiaries named therein, as guarantors, the Revolving
Credit Facility Lenders, the Revolving Credit Facility Agent, and Wells Fargo
Securities, LLC, as sole lead arranger and sole bookrunner (as amended,
restated, modified, or supplemented from time to time).
1.137    Revolving Credit Documents means, collectively, the Revolving Credit
Agreement and all other “Loan Documents” (as defined therein), including all
other agreements, documents and instruments delivered or entered into


21

--------------------------------------------------------------------------------




pursuant thereto or in connection therewith (including any guarantee agreements
and collateral documentation) (in each case, as amended, restated, modified, or
supplemented from time to time).
1.138    Revolving Credit Facility Agent means Wells Fargo Bank, National
Association, solely in its capacity as administrative agent under the Revolving
Credit Documents and, solely for purposes of release, exculpation and injunction
hereunder, shall also include Wells Fargo Securities, LLC, as sole lead arranger
and sole bookrunner.
1.139    Revolving Credit Facility Claims means all Claims arising under or
related to the Revolving Credit Documents, including all “Obligations,”
including “Obligations” to any “Lender Derivative Provider” under any “Lender
Derivative Contract” (as each such term is defined in the Revolving Credit
Agreement).
1.140    Revolving Credit Facility Lenders means the lenders party to the
Revolving Credit Agreement, including any swingline lender, any issuing lender
and any “Lender Derivative Provider” under any “Lender Derivative Contract” (as
each such term is defined in the Revolving Credit Agreement).
1.141    Rights Offering means that certain rights offering pursuant to which
each Eligible Offeree is entitled to receive Subscription Rights to acquire 60%
of the New Permian Corp. Shares in accordance with the Plan, the Rights Offering
Procedures, and the Backstop Commitment Agreement.
1.142    Rights Offering Participants means those holders of Unsecured Notes
Claims who duly subscribe for New Permian Corp. Shares in accordance with the
Rights Offerings Procedures.
1.143    Rights Offering Aggregate Price means $465,000,000, representing an
aggregate of 60% of New Permian Corp. Shares.
1.144    Rights Offering Procedures means the procedures governing and for the
implementation of the Rights Offering, as approved by the Bankruptcy Court
pursuant to the order approving the Disclosure Statement, substantially in the
form attached to the Disclosure Statement, and which otherwise shall be in form
and substance acceptable to the Debtors, the Requisite Consenting Second Lien
Creditors, and the Requisite Commitment Parties.
1.145    Rights Offering Proceeds and Minimum Allocation Rights Proceeds means
the Cash proceeds from the Rights Offering and Minimum Allocation Rights. The
Rights Offering Proceeds and Minimum Allocation Rights will total $775,000,000
comprised of (i) $465,000,000 from the Rights Offering Aggregate Price, and
(ii) $310,000,000, from the Minimum Allocation Rights.


22

--------------------------------------------------------------------------------




1.146    Rights Offering Record Date means the date established in the Rights
Offering Procedures as the record date for determining the Eligible Offerees
entitled to receive Subscription Rights and participate in the Rights Offering,
which shall be November 27, 2017.
1.147    Royalty and Working Interests means the working interests granting the
right to exploit oil and gas, and certain other royalty or mineral interests,
including but not limited to, landowner’s royalty interests, overriding royalty
interests, net profit interests, non-participating royalty interests, and
production payments.
1.148    Schedule of Assumed Employee Obligations means the schedule of Employee
Obligations to be assumed by the Debtors pursuant to the Plan, to be filed as
part of the Plan Supplement, which schedule shall be in form and substance
acceptable to the Requisite Consenting Second Lien Creditors.
1.149    Schedule of Rejected Contracts means the schedule of executory
contracts and unexpired leases to be rejected by the Debtors pursuant to the
Plan, to be filed as part of the Plan Supplement, which schedule shall be in
form and substance acceptable to the Requisite Consenting Second Lien Creditors
and the Requisite Commitment Parties (as it relates to New Permian Corp. or
Permian Assets).
1.150    Schedules means the schedules of assets and liabilities and the
statements of financial affairs filed by the Debtors under section 521 of the
Bankruptcy Code, Bankruptcy Rule 1007, and the Official Bankruptcy Forms of the
Bankruptcy Rules as such schedules and statements have been or may be
supplemented or amended from time to time.
1.151    Second Lien Deficiency Claim means any unsecured portion of the Secured
Notes Claim.
1.152    Second Lien Group means those entities disclosed in the Amended
Verified Statement Pursuant to Rule 2019 of Federal Rules of Bankruptcy
Procedure (ECF No. 399) filed on August 16, 2016, in their capacity as holders
of Secured Notes, as may be amended or supplemented.
1.153    Second Lien Noteholders means the holders of the Secured Notes.
1.154    Secured Notes means the 9.25% Senior Secured Second Lien Notes due May
18, 2020, issued pursuant to the Secured Notes Indenture in the aggregate
principal amount of Six Hundred Fifty Million Dollars ($650,000,000).
1.155    Secured Notes Claims means all Claims arising under or based upon to
the Secured Notes and the Secured Notes Indenture including, principal,
makewhole, accrued unpaid pre- and post-petition interest on all outstanding


23

--------------------------------------------------------------------------------




obligations, costs, fees, indemnities, and all other obligations payable under
the Secured Notes Indenture.
1.156    Secured Notes Indenture means that certain Indenture, dated as of April
8, 2015, by and among BBEP, BOLP, and Breitburn Finance, as issuers, the
guarantors named therein, and the Secured Notes Indenture Trustee, including all
agreements, notes, instruments, and any other documents delivered pursuant
thereto or in connection therewith (in each case, as amended, modified, or
supplemented from time to time).
1.157    Secured Notes Indenture Trustee means Delaware Trust Company, solely in
its capacity as successor indenture trustee and noteholder collateral agent
under the Secured Notes Indenture.
1.158    Securities Act means the Securities Act of 1933, as amended.
1.159    Security means any “security” as such term is defined in section
101(49) of the Bankruptcy Code.
1.160    Series B Interest Holders means those holders of Series B Preferred
Units.
1.161    Series B Preferred Units means the Series B Perpetual Convertible
Preferred Units of Existing BBEP Equity Interests.
1.162    Statutory Committees means the Creditors’ Committee and the Equity
Committee.
1.163    Standing Motion and Claim Objection means the (I) Objection to Proof of
Claim filed by Delaware Trust Company as Indenture Trustee for the 9.25% Senior
Secured Second Lien Notes Due 2020 and (II) Motion of the Official Committee of
Unsecured Creditors for Entry of an Order Conditionally Authorizing the
Committee to Prosecute and Settle Certain Claims on Behalf of the Debtors’
Estates and Granting Related Relief filed by the Creditors’ Committee on
December 19, 2016 (ECF No. 867).
1.164    Subordinated Claim means a Claim subject to subordination under section
510 of the Bankruptcy Code.
1.165    Subscription Rights means the Subscription Rights as defined in the
Backstop Commitment Agreement.
1.166    Tax Code means title 26 of the United States Code, as amended from time
to time.
1.167    Transition Services Agreement means that certain Transition Services
Agreement, to be entered into between LegacyCo and New Permian


24

--------------------------------------------------------------------------------




Corp. on the Effective Date, substantially in the form contained in the Plan
Supplement and consistent with the Restructuring Term Sheet, which shall be in
form and substance acceptable to the Debtors, the Requisite Consenting Second
Lien Creditors, and the Requisite Commitment Parties.
1.168    Unsecured Notes Claim means, collectively, all Claims, including any
guaranty Claims, arising under the 7.875% Unsecured Notes, the 7.875% Unsecured
Notes Indenture, the 8.625% Unsecured Notes, and/or the 8.625% Unsecured Notes
Indenture.
1.169    Unsecured Notes Indentures means the 7.875% Unsecured Notes Indenture
and the 8.625% Unsecured Notes Indenture.
1.170    Unsecured Notes Indenture Trustee means Wilmington Trust Company,
solely in its capacity as successor indenture trustee under each of the 7.875%
Unsecured Notes Indenture and the 8.625% Unsecured Notes Indenture.
1.171    Unsecured Senior Notes Groups means, collectively (i) the ad hoc group
of entities disclosed in the Amended Verified Statement Pursuant to Bankruptcy
Rule 2019 (ECF No. 1452) filed on July 19, 2017, in their capacity as holders of
Unsecured Notes Claims, as may be amended or supplemented, and (ii) the ad hoc
group of certain other holders of Unsecured Notes Claims represented by White &
Case LLP.
1.172    U.S. Trustee means the United States Trustee for the Southern District
of New York.
1.173    Voting Agent means Prime Clerk LLC, the Debtors’ voting agent.
1.174    Voting Deadline means the date set by the Bankruptcy Court by which all
completed Ballots must be received.
INTERPRETATION; APPLICATION OF DEFINITIONS AND RULES OF CONSTRUCTION.
For purposes herein: (a) the words “herein,” “hereof,” “hereto,” “hereunder,”
and other words of similar import refer to the Plan as a whole and not to any
particular section, subsection, or clause contained therein, (b) in the
appropriate context, each term, whether stated in the singular or the plural,
shall include both the singular and the plural, and pronouns stated in the
masculine, feminine, or neuter gender shall include the masculine, feminine, and
the neuter gender, (c) except as otherwise provided, any reference herein to a
contract, lease, instrument, release, indenture, or other agreement or document
being in a particular form or on particular terms and conditions means that the
referenced document shall be substantially in that form or substantially on
those terms and conditions, (d) the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, and shall be
deemed to be followed by the words “without limitation,” (e) a term used herein
that is not defined herein shall have the


25

--------------------------------------------------------------------------------




meaning assigned to that term in the Bankruptcy Code, (f) the rules of
construction contained in section 102 of the Bankruptcy Code shall apply to the
Plan, (g) the headings in the Plan are for convenience of reference only and
shall not limit or otherwise affect the provisions hereof, (h) in the event that
a particular term of the Plan (including any exhibits or schedules hereto)
conflicts with a particular term of the definitive documentation required to be
implemented pursuant to the terms of the Plan or any settlement or other
agreement contemplated hereunder, the definitive documentation shall control and
shall be binding on the parties thereto, (i) except as otherwise provided, any
reference herein to an existing document or exhibit having been filed or to be
filed shall mean that document or exhibit, as it may thereafter be amended,
restated, supplemented, or otherwise modified in accordance with the terms of
the Plan, (j) any effectuating provisions may be interpreted by LegacyCo, New
Permian Corp., New Permian LLC or the other Reorganized Debtors in a manner
consistent with the overall purpose and intent of the Plan, all without further
notice to or action, order, or approval of the court or any other entity, and
such interpretation shall control in all respects, (k) except as otherwise
provided, any reference to the Effective Date shall mean the Effective Date or
as soon as reasonably practicable thereafter, and (l) any docket number
references in the Plan shall refer to the docket number of any document filed
with the Bankruptcy Court in the Chapter 11 Cases.
CERTAIN CONSENT RIGHTS.
Notwithstanding anything in the Plan to the contrary, any and all consent rights
of the Consenting Creditors (as defined in the Restructuring Support Agreement)
set forth in the Restructuring Support Agreement with respect to the form and
substance of this Plan, the Plan Supplement, the Plan Documents, and any other
Restructuring Document (as defined in the Restructuring Support Agreement),
including any amendments, restatements, supplements, or other modifications to
such documents, and any consents, waivers, or other deviations under or from any
such documents, shall be incorporated herein by this reference (including to the
applicable definitions in Article I hereof) and fully enforceable as if stated
in full herein until such time as the Restructuring Support Agreement is
terminated in accordance with its terms.
ARTICLE II.
ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS
2.1    Administrative Expenses. Except as specified in Section 2.2,
unless LegacyCo and a holder of an Allowed Administrative Expense against any of
the Debtors agree to a different treatment of such Administrative Expense, on
the Effective Date, each holder of an Allowed Administrative Expense shall
receive, in full satisfaction of such Allowed Administrative Expense, an amount
in Cash equal to the Allowed amount of such Administrative Expense; provided,
that Allowed Administrative Expenses against any of the Debtors representing
liabilities incurred in the ordinary course by the Debtors, as debtors in
possession, or liabilities arising under loans or


26

--------------------------------------------------------------------------------




advances to or other obligations incurred by any of the Debtors, as debtors in
possession, whether or not incurred in the ordinary course, shall be paid by the
Reorganized Debtors (other than New Permian Corp. and New Permian LLC) in the
ordinary course, consistent with past practice and in accordance with the terms
and subject to the conditions of any agreements governing, instruments
evidencing, or other documents relating to such transactions.
2.2    Professional Fee Claims.
(a)    All final requests for payment of Professional Fee Claims, including the
Professional Fee Claims incurred during the period from the Petition Date
through the Effective Date, must be filed and served on the Reorganized Debtors
(other than New Permian Corp. and New Permian LLC) no later than thirty (30)
days after the Effective Date. All such final requests will be subject to
approval by the Bankruptcy Court after notice and a hearing in accordance with
the procedures established by the Bankruptcy Code and prior orders of the
Bankruptcy Court in the Chapter 11 Cases, and once approved by the Bankruptcy
Court, promptly paid in full in Cash from the Professional Fee Escrow Account up
to its full Allowed amount. If the Professional Fee Escrow Account is
insufficient to fund the full Allowed amounts of Professional Fee Claims,
remaining unpaid Allowed Professional Fee Claims will be allocated among and
paid in full in Cash directly by the Reorganized Debtors (other than New Permian
Corp. and New Permian LLC).
(b)    Prior to the Effective Date, the Debtors shall establish and fund the
Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve
Amount. The Professional Fee Escrow Account shall be maintained in trust solely
for the Professionals, and shall be treated as a grantor trust pursuant to
Treasury Regulation section 1.671-4(a) for U.S. federal income tax purposes
(with the Professionals as the grantors thereof). Such funds shall not be
considered property of the estates of the Debtors or the Reorganized Debtors.
The amount of Professional Fee Claims owing to the Professionals shall be paid
in Cash to such Professionals by the Reorganized Debtors (other than New Permian
Corp. and New Permian LLC) from the Professional Fee Escrow Account as soon as
reasonably practicable after such Professional Fee Claims are Allowed by a Final
Order. When all such Allowed amounts owing to Professionals have been paid in
full, any remaining amount in the Professional Fee Escrow Account shall promptly
be paid to the Reorganized Debtors (other than New Permian Corp. and New Permian
LLC), without any further action or order of the Bankruptcy Court.
(c)    Professionals shall estimate their unpaid Professional Fee Claims
incurred in rendering services to the Debtors or their estates before and as of
the Effective Date and shall deliver such estimate to the attorneys for the
Debtors and attorneys for the Second Lien Group no later than ten (10) Business
Days before the Effective Date; provided, that such estimate shall not be deemed
to limit the amount of the fees and expenses that are the subject of the
Professional’s final request for payment of filed Professional Fee Claims. If a
Professional does not provide an estimate, the Debtors or Reorganized Debtors
(other than New Permian Corp. and New Permian LLC) shall


27

--------------------------------------------------------------------------------




estimate the unpaid and unbilled fees and expenses of such Professional in order
for such Professional to be entitled to payment from the Professional Fee Escrow
Account. The total amount estimated pursuant to this Section shall comprise the
Professional Fee Reserve Amount and such estimate shall be provided to the
attorneys for the Debtors and attorneys for the Second Lien Group no later than
five (5) Business Days before the Effective Date. The Professional Fee Reserve
Amount, as well as the return of any excess funds in the Professional Fee Escrow
Account after all Allowed Professional Fee Claims have been paid in full, shall
be allocated to the applicable Debtor for whose benefit such Professional Fees
Claims were incurred.
(d)    Except as otherwise specifically provided in the Plan, from and after the
Confirmation Date, the Debtors shall, in the ordinary course of business and
without any further notice to or action, order, or approval of the Bankruptcy
Court, pay in Cash the reasonable and documented legal, professional, or other
fees and expenses incurred by the Debtors. Upon the Confirmation Date, any
requirement that Professionals comply with sections 327 through 331 and 1103 of
the Bankruptcy Code in seeking retention or compensation for services rendered
after such date shall terminate, and the Reorganized Debtors may employ and pay
any Professional in the ordinary course of business without any further notice
to or action, order, or approval of the Bankruptcy Court.
2.3    DIP Facility Claims. In full and final satisfaction, settlement, release,
and discharge of, and in exchange for, the Allowed DIP Facility Claims (subject
to the last sentence of this Section 2.3), such Allowed DIP Facility Claims
shall be paid in full in Cash by the Debtors on the Effective Date equal to the
Allowed amount of such DIP Facility Claims and all commitments under the DIP
Facility Documents shall terminate. Upon the indefeasible payment or
satisfaction in full in Cash of the DIP Facility Claims (other than any DIP
Facility Claims based on the Debtors’ contingent obligations under the DIP
Facility Documents for which no claim has been made) in accordance with the
terms of this Plan, on the Effective Date, all Liens granted to secure such
obligations automatically shall be terminated and of no further force and
effect. The Debtors’ contingent or unliquidated obligations under the DIP
Facility Documents, to the extent not indefeasibly paid in full in Cash on the
Effective Date or otherwise satisfied by the Debtors in a manner acceptable to
the DIP Facility Agent, any affected DIP Facility Lender, or any other holder of
a DIP Facility Claim, as applicable, shall survive the Effective Date and shall
not be released or discharged pursuant to this Plan or Confirmation Order,
notwithstanding any provision hereof or thereof to the contrary.
2.4    Priority Tax Claims. Except to the extent that LegacyCo and a holder of
an Allowed Priority Tax Claim against any of the Debtors agree to a different
treatment of such Claim, each holder of an Allowed Priority Tax Claim shall
receive, at the option of the Debtors or Reorganized Debtors (other than New
Permian Corp. and New Permian LLC), as applicable, with the consent of the
Requisite Consenting Second Lien Creditors, (a) Cash in an amount equal to such
Allowed Priority Tax Claim on the Effective Date, or (b) Cash, in equal
semi-annual installments commencing on the first (1st) Business Day following
the Effective Date (or as soon thereafter as is reasonably


28

--------------------------------------------------------------------------------




practicable after such Claim becomes an Allowed Priority Tax Claim) and
continuing over a period not exceeding five (5) years from and after the
Petition Date, together with interest accrued thereon at the applicable
nonbankruptcy rate, which as to any Allowed Priority Tax Claim of the Internal
Revenue Service on behalf of the United States shall be the applicable rate
specified by the Tax Code, as of the Confirmation Date, applied pursuant to
section 511 of the Bankruptcy Code, subject to the sole option of the
Reorganized Debtors (other than New Permian Corp. and New Permian LLC) to prepay
the entire amount of the Allowed Priority Tax Claim. All Allowed Priority Tax
Claims against any of the Debtors that are not due and payable on or before the
Effective Date shall be paid in the ordinary course as such obligations become
due.
ARTICLE III.
CLASSIFICATION OF CLAIMS AND INTERESTS
3.1    Formation of Debtor Groups for Convenience Only. This Plan groups the
Debtors together solely for the purpose of describing treatment under this Plan,
confirmation of this Plan, and making distributions under this Plan in respect
of Claims against and Interests in the Debtors under this Plan. Such groupings
shall not affect any Debtor’s status as a separate legal entity, change the
organizational structure of the Debtors’ business enterprise, constitute a
change of control of any Debtor for any purpose, cause a merger or consolidation
of any legal entities, or cause the transfer of any assets; and, except as
otherwise provided by or permitted under this Plan, all Debtors shall continue
to exist as separate legal entities.
3.2    Classification of Claims and Interests.
(a)    The Plan constitutes a separate chapter 11 plan of reorganization for
each Debtor, each of which shall include the classifications set forth below.
(b)    A Claim or Interest is classified in a particular Class only to the
extent that the Claim or Interest qualifies within the description of that Class
and is classified in other Classes to the extent that any portion of the Claim
or Interest qualifies within the description of such other Classes.
(c)    The following table designates the Classes of Claims against and
Interests in the Debtors and specifies which of those Classes are (i) impaired
or unimpaired by this Plan, (ii) entitled to vote to accept or reject the Plan
in accordance with section 1126 of the Bankruptcy Code, and (iii) deemed to
reject this Plan. The Debtors reserve the right to assert that the treatment
provided to holders of Claims and Interests pursuant to Article III of the Plan
renders such holders not “impaired” (within the meaning of such term in section
1124 of the Bankruptcy Code).


29

--------------------------------------------------------------------------------




Class
Designation
Impairment
Entitled
to Vote
 
 
 
 
Class 1
Priority Non-Tax Claims
Unimpaired
No (deemed to accept)
Class 2
Other Secured Claims
Unimpaired
No (deemed to accept)
Class 3
Revolving Credit Facility Claims
Impaired
Yes
Class 4
Secured Notes Claims
Impaired
Yes
Class 5
Unsecured Notes Claims
Impaired
Yes
Class 6
General Unsecured Claims
Impaired
Yes
Class 7A
Ongoing Trade Claims of LegacyCo
Unimpaired
No (deemed to accept)
Class 7B
Ongoing Trade Claims of New Permian Corp.
Unimpaired
No (deemed to accept)
Class 8
Intercompany Claims
Unimpaired
No (deemed to accept)
Class 9
Subordinated Claims
Impaired
No (deemed to reject)
Class 10
Intercompany Interests
Unimpaired
No (deemed to accept)
Class 11
Existing BBEP Equity Interests
Impaired
No (deemed to reject)

3.3    Separate Classification of Other Secured Claims. Although all Other
Secured Claims have been placed in one Class for purposes of nomenclature within
this Plan, each Other Secured Claim, to the extent secured by a Lien on
Collateral different from the Collateral securing another Other Secured Claim,
shall be treated as being in a separate sub-Class for the purposes of receiving
distributions under this Plan.
3.4    Nonconsensual Confirmation. In the event any impaired Class of Claims
entitled to vote on the Plan does not accept the Plan by the requisite statutory
majority under section 1126(c) of the Bankruptcy Code, then the Debtors reserve
the right to undertake to have the Bankruptcy Court confirm the Plan under
section 1129(b) of the Bankruptcy Code.
3.5    Debtors’ Rights in Respect of Unimpaired Claims. Except as otherwise
provided in this Plan, nothing under this Plan shall affect the rights of the
Reorganized Debtors in respect of any Claim that is not “impaired” (within the
meaning of such term in section 1124 of the Bankruptcy Code), including all
rights in respect of legal and equitable defenses to, or setoffs or recoupments
against, any such Claim.
ARTICLE IV.
TREATMENT OF CLAIMS AND INTERESTS
4.1    Class 1 - Priority Non-Tax Claims. Except to the extent that a holder of
an Allowed Priority Non-Tax Claim agrees to a different treatment of such
Claim, which different treatment shall be acceptable to the Requisite Consenting
Second Lien Creditors, on the Effective Date, each holder of an Allowed Priority
Non-Tax Claim against any of the Debtors shall receive, in full satisfaction of
such Claim, at the option of the Debtors, with the consent of the Requisite
Consenting Second Lien Creditors: (a) Cash in an amount equal to the Allowed
amount of such Claim, or (b) other treatment consistent with section 1129(a)(9)
of the Bankruptcy Code; provided, that Priority Non-


30

--------------------------------------------------------------------------------




Tax Claims that arise in the ordinary course of the Debtors’ business, shall be
paid in the ordinary course of business, and in accordance with the terms and
subject to the conditions of any orders or agreements governing, instruments
evidencing, or other documents relating to such transactions without further
action by the holders of such Priority Non-Tax Claims or further approval by the
Bankruptcy Court.
4.2    Class 2 - Other Secured Claims. Except to the extent that a holder of an
Allowed Other Secured Claim agrees to a different treatment of such Claim, which
different treatment shall be acceptable to the Requisite Consenting Second Lien
Creditors and, to the extent that such different treatment adversely affects the
Exit Facility, the Exit Facility Agent, each holder of an Allowed Other Secured
Claim against any of the Debtors shall receive, at the option of the Debtors,
with the consent of the Requisite Consenting Second Lien Creditors and, to the
extent that such treatment adversely affects the Exit Facility, the Exit
Facility Agent, and in full satisfaction of such Claim, either (a) Cash in an
amount equal to one hundred percent (100%) of the unpaid amount of such Allowed
Other Secured Claim, (b) the proceeds of the sale or disposition of the
Collateral securing such Allowed Other Secured Claim, net of the costs of
disposition of such Collateral, (c) the Collateral securing such Allowed Other
Secured Claim, (d) such treatment that leaves unaltered the legal, equitable,
and contractual rights to which the holder of such Allowed Other Secured Claim
is entitled, or (e) such other distribution as necessary to satisfy the
requirements of section 1124 of the Bankruptcy Code. In the event an Other
Secured Claim against any of the Debtors is treated under clause (a) or (b) of
this Section, the liens securing such Other Secured Claim shall be deemed
released immediately upon payment of the Cash or proceeds as provided in such
clauses.
4.3    Class 3 - Revolving Credit Facility Claims. The Revolving Credit Facility
Claims shall be deemed Allowed in the amount of $747,316,435.62 with respect to
principal and two interest rate derivative obligations plus such amounts as may
be owing for any other outstanding “Obligations” (as such term is defined in the
Revolving Credit Agreement) thereunder, including any accrued or hereafter
accruing and unpaid interest thereon and any additional amounts, charges, fees
and expenses (including any attorneys’, accountants’, appraisers’ and financial
advisors’ fees and expenses that are chargeable or reimbursable under the
Revolving Credit Documents) now or hereafter due under the Revolving Credit
Documents (collectively, the “Allowed Revolving Credit Facility Claims”).
(a)    Each holder of an Allowed Revolving Credit Facility Claim shall receive,
on the Effective Date, in full and final satisfaction thereof: (i) Cash in an
amount equal to such holders’ Pro Rata share of the Allowed Revolving Credit
Facility Claims minus the original principal amount of the Exit Facility on the
Effective Date, $400 million, and (ii) such holder’s Pro Rata share of the Exit
Facility; provided, that all Revolving Credit Facility Claims arising under any
“Lender Derivative Contract” (as such term is defined in the Revolving Credit
Agreement) shall be indefeasibly paid in full in Cash and shall not be included
in the distributions or calculation of Pro Rata share in the immediately
preceding clauses (i) and (ii).


31

--------------------------------------------------------------------------------




(b)    Each holder of an Allowed Revolving Credit Facility Claim shall also have
the right pursuant to the Revolver Option and the Revolver Option Procedures to
convert all (but not less than all) of its amount of the Exit Facility received
pursuant to Section 4.3(a)(ii) to an equal amount of a revolving credit facility
as provided in the Exit Facility Term Sheet and the Exit Facility Documents.
(c)    LegacyCo shall pay in full in Cash (other than as provided in Section
4.3(a)(ii) above) all amounts payable with respect to the Revolving Credit
Documents as provided in the DIP Facility Order.
4.4    Class 4 - Secured Notes Claim.
(a)    The Secured Notes Claims shall be deemed Allowed solely for purposes of
this Plan in the aggregate amount of $793,300,000, plus accrued unpaid pre and
postpetition default interest on all outstanding obligations, costs, fees,
indemnities, and all other obligations payable under the Secured Notes
Indenture.
(b)    On the Effective Date, each holder of an Allowed Secured Notes Claim that
is a Certified Holder shall receive, in accordance with the Restructuring
Transactions, in full satisfaction of such Claim, its Pro Rata share of 92.5% of
the LegacyCo Units, which may be subject to dilution by the LegacyCo Management
Incentive Plan.
4.5    Class 5 - Unsecured Notes Claims.
(a)    The 7.875% Unsecured Notes Claims shall be deemed Allowed in the
aggregate principal amount outstanding as of the Petition Date plus all accrued
and unpaid interest owed as of the Petition Date. The 8.625% Unsecured Notes
Claims shall be deemed Allowed in the aggregate principal amount outstanding as
of the Petition Date plus all accrued and unpaid interest owed as of the
Petition Date.
(b)    Each holder of an Allowed Unsecured Notes Claim that is an
Eligible Offeree as of the Rights Offering Record Date, shall receive, in
accordance with the Rights Offering and the Rights Offering Procedures, in full
satisfaction of such Claim, the right to participate in the Rights Offering;
provided that, any Eligible Offeree that is not a Backstop Party and has elected
to participate in the Rights Offering on or before December 13, 2017 in
accordance with the Early Election Procedures, will receive on the Effective
Date their Pro Rata share (based on the respective Backstop Commitment Amounts
(which includes the amounts committed in the Minimum Allocation Rights and the
Rights Offering) of the Backstop Parties and the respective subscription amounts
as to the rights exercised by Eligible Offerees by December 13, 2017) of the Put
Option Premium. Any holder of an Allowed Unsecured Notes Claim that is an
Eligible Offeree and elects not to participate in the Rights Offering shall
receive no distribution whatsoever on account of its Allowed Unsecured Notes
Claim; provided, that, if the Plan is subsequently amended at any time to
provide for a consensual distribution to holders of Existing BBEP Equity
Interests, then such holders shall receive


32

--------------------------------------------------------------------------------




a distribution in the amount agreed upon among the Debtors, the Requisite
Consenting Second Lien Creditors, the Requisite Commitment Parties, and the
Creditors’ Committee that is no less favorable than any distribution to holders
of Existing BBEP Equity Interests.
(c)    Each holder of an Allowed Unsecured Notes Claim as of the Rights Offering
Record Date that certifies, to the reasonable satisfaction of the Debtors in
consultation with the Requisite Commitment Parties and the Creditors’ Committee,
and subject to the rights of the Requisite Commitment Parties under Section 7.D
of the Rights Offering Procedures, that it is not an Eligible Offeree shall
receive through the AUNC Trust (as defined in Section 6.20) a number of shares
of New Permian Corp. Shares having a value, based on the Permian Stock Value,
equal to 4.5% of its Allowed Unsecured Notes Claim (a “Receiving AUNC Holder”).
Notwithstanding the foregoing, any Receiving AUNC Holder shall have the option
to elect on the Ballot to receive instead Cash in the amount of 4.5% of its
Allowed Unsecured Notes Claim with respect to any Senior Unsecured Notes held by
it that have been held only by an Entity that is not an Eligible Offeree during
the period from and after the Rights Offering Record Date through the Effective
Date; provided, that, the sum of (i) the aggregate value of New Permian Corp.
Shares distributed to the Receiving AUNC Holders and (ii) the aggregate amount
of Cash distributed to those Receiving AUNC Holders electing to receive Cash as
provided in this Section 4.5(c), shall not exceed $5,422,265 (the, “AUNC Cap”),
and to the extent that the AUNC Cap would otherwise be exceeded by the
distribution to those receiving New Permian Corp. Shares and Cash as provided in
this Section 4.5(c) each shall be reduced ratably so as to eliminate such
excess.
(d)    In addition to the foregoing, there shall be a Cash distribution on the
Initial Distribution Date to Class 5 (the “Additional Cash Distribution”) in an
amount equal to the Unsecured Notes Indenture Trustee’s reasonable and
documented fees and expenses incurred in connection with the Chapter 11 Cases,
not to exceed $1,050,000; provided, further, that (i) the Unsecured Notes
Indenture Trustee shall be entitled to exercise its charging lien solely against
such Additional Cash Distribution, (ii) the Unsecured Notes Indenture Trustee
shall, fifteen (15) days prior to the Confirmation Hearing, deliver to the
attorneys for the Debtors, the Unsecured Senior Notes Groups, the Second Lien
Group, and the Creditors’ Committee (the “Reviewing Parties”) invoices
(including an estimate of fees to be incurred thereafter through the Effective
Date) which sets forth and documents the reasonable fees and expenses of the
Unsecured Notes Indenture Trustee and its counsel and agents, which invoices may
be redacted to preserve privilege and/or confidentiality, (iii) after delivery
of the invoices, the Reviewing Parties shall have five (5) Business Days to
review such invoices and raise any objection, in writing, to the reasonableness
of the fees and expenses, and (iv) if the Unsecured Notes Indenture Trustee and
the Reviewing Parties are unable to resolve such an objection on a consensual
basis within five (5) Business Days after such written objection has been
submitted to the Unsecured Notes Indenture Trustee, then one or more of the
Reviewing Parties may file with the Court such objection and the Court shall
adjudicate the matter at the Confirmation Hearing; provided, further, that if
the


33

--------------------------------------------------------------------------------




Additional Cash Distribution is less than $1,050,000 (for any reason), such
excess Cash shall be retained by LegacyCo. Under no circumstances shall the
aggregate amount of the fees and expenses sought by the Unsecured Notes
Indenture Trustee exceed $1,050,000.
(e)    For the avoidance of doubt, holders of Class 5 Unsecured Notes Claims
shall not have any right to receive (or elect to receive) any recovery provided
for Class 6 General Unsecured Claims in the Plan.
Any New Permian Corp. Shares issued to a Receiving AUNC Holder shall be issued
to the AUNC Trust (as defined in Section 6.20 of the Plan). New Permian Corp.
Shares issued pursuant to Section 4.5(c) of the Plan shall dilute all other New
Permian Corp. Shares issued pursuant to the Plan, but are subject to dilution
from any New Permian Corp. Shares issued on (other than pursuant to the Plan) or
after the Effective Date, including pursuant to any New Permian Corp. Management
Incentive Plan or similar arrangement.
4.6    Class 6 - General Unsecured Claims. Except to the extent a holder of an
Allowed General Unsecured Claim and the Debtors or the Reorganized Debtors, as
applicable, agree to less favorable treatment, each holder of an Allowed General
Unsecured Claim shall receive, on the Initial Distribution Date and Final
Distribution Date, as applicable, in full satisfaction of such Claim, its Pro
Rata share of the GUC Cash Pool (such Pro Rata Share to be calculated taking
into account any Claims in Class 6 that receive New Permian Corp. Shares as
provided below); provided, that, any holder of an Allowed General Unsecured
Claim in Class 6 with an Allowed Claim equal to or more than $1 million who is
able to hold New Permian Corp. Shares through the facilities of DTC shall have
the right to elect on its Ballot to receive on the Initial Distribution Date and
Final Distribution Date a distribution of New Permian Corp. Shares through DTC
having a value, based on the Permian Stock Value, equal to 4.5% of its Allowed
General Unsecured Claim (any such electing holder, a “Receiving GUC Holder”);
provided, further, that the aggregate amount of such New Permian Corp. Shares
distributed to Receiving GUC Holders shall not exceed in the aggregate New
Permian Corp. Shares having a Permian Stock Value of $817,240 (the “GUC Stock
Cap”). To the extent that the New Permian Corp. Shares that would otherwise be
issued under this Section 4.6 of the Plan exceeds the GUC Stock Cap, the
distribution to those receiving New Permian Corp. Shares under this Section 4.6
shall be reduced ratably so as to eliminate such excess. The amount of Cash from
the GUC Cash Pool that otherwise would have been distributed to any such holder
of a General Unsecured Claim that elects to receive New Permian Corp. Shares
shall be distributed to New Permian Corp.
Any New Permian Corp. Shares issued to holders of Allowed General Unsecured
Claims shall be issued through DTC. New Permian Corp. Shares issued pursuant to
Section 4.6 of the Plan shall dilute all other New Permian Corp. Shares issued
pursuant to the Plan, but are subject to dilution from any New Permian Corp.
Shares issued on (other than pursuant to the Plan) or after the Effective Date,
including pursuant to any New Permian Corp. Management Incentive Plan or similar
arrangement.


34

--------------------------------------------------------------------------------




4.7    Class 7A - Ongoing Trade Claims of LegacyCo.
(a)    Except to the extent that a holder of an Allowed Ongoing Trade Claim of
LegacyCo and the Debtors or Reorganized Debtors (other than New Permian Corp.
and New Permian LLC), as applicable, with the consent of the Requisite
Consenting Second Lien Creditors, agree to less favorable treatment, each holder
of an Allowed Ongoing Trade Claim of LegacyCo shall receive Cash from the Rights
Offering Proceeds and Minimum Allocation Rights Proceeds, in an amount equal to
such Allowed Ongoing Trade Claim of LegacyCo on the Effective Date.
(b)    To the extent that an Ongoing Trade Claim of LegacyCo: (i) will benefit
New Permian Corp. post-Effective Date or benefits Permian Assets (whether before
or after the Effective Date) and (ii) will benefit LegacyCo or benefits Legacy
Assets (whether before or after the Effective Date), such Ongoing Trade Claim of
LegacyCo shall be paid its Cash distribution as a Class 7A Claim and New Permian
Corp. shall reimburse LegacyCo for its pro rata share of all such amounts
pursuant to the terms of the Transition Services Agreement.
4.8    Class 7B - Ongoing Trade Claims of New Permian Corp. Except to the extent
that a holder of an Allowed Ongoing Trade Claim of New Permian Corp. and New
Permian Corp. with the consent of the Requisite Commitment Parties, agree to
less favorable treatment, each holder of an Allowed Ongoing Trade Claim of New
Permian Corp. shall receive Cash, payable from the Rights Offering Proceeds and
Minimum Allocation Rights Proceeds in an amount equal to such Allowed Ongoing
Trade Claim of New Permian Corp. on the Effective Date.
4.9    Class 8 - Intercompany Claims. All Allowed Intercompany Claims shall
either be (i) canceled (or otherwise eliminated) and receive no distribution
under the Plan or (ii) Reinstated, in each case as determined by the Debtors or
the Reorganized Debtors (other than New Permian Corp. and New Permian LLC), as
applicable, with the consent of the Requisite Consenting Second Lien Creditors.
4.10    Class 9 - Subordinated Claims. Subordinated Claims are subordinated
pursuant to this Plan and section 510 of the Bankruptcy Code. The holders of
Subordinated Claims shall not receive or retain any property under this Plan on
account of such Claims, and the obligations of the Debtors and the Reorganized
Debtors on account of Subordinated Claims shall be discharged.
4.11    Class 10 - Intercompany Interests. All Allowed Intercompany Interests
shall either be (i) canceled (or otherwise eliminated) and receive no
distribution under the Plan or (ii) Reinstated, in each case as determined by
the Debtors or the Reorganized Debtors (other than New Permian Corp. and New
Permian LLC), as applicable, with the consent of the Requisite Consenting Second
Lien Creditors.
4.12    Class 11 - Existing BBEP Equity Interests. On the Effective Date, all
Existing BBEP Equity Interests shall be canceled without further action by or
order of the Bankruptcy Court and all holders of Existing BBEP Equity Interests
shall not receive or retain any property under this Plan.


35

--------------------------------------------------------------------------------




ARTICLE V.
PROVISIONS GOVERNING DISTRIBUTIONS
5.1    Distributions Generally. The Disbursing Agent shall make all
distributions to the appropriate holders of Allowed Claims in accordance with
the terms of this Plan.
5.2    Plan Funding. Distributions of Cash shall be funded from the Rights
Offering Proceeds and Minimum Allocation Rights Proceeds or the Debtors’ or the
Reorganized Debtors’ Cash on hand, as applicable, as of the applicable date of
such distribution as set forth herein.
5.3    No Postpetition or Default Interest on Claims. Except as otherwise
specifically provided for in this Plan or the Confirmation Order, or another
order of the Bankruptcy Court or required by the Bankruptcy Code, postpetition
and/or default interest shall not accrue or be paid on any Claims, and no holder
of a Claim shall be entitled to interest accruing on such Claim on or after the
Petition Date; provided, that this Section 5.3 shall not apply to the Secured
Notes Claims.
5.4    Date of Distributions. Unless otherwise provided in this Plan, any
distributions and deliveries to be made under this Plan shall be made on the
Effective Date; provided, that the Reorganized Debtors (other than New Permian
Corp. and New Permian LLC) may implement periodic distribution dates to the
extent they determine them to be appropriate.
5.5    Distribution Record Date. As of the close of business on the Distribution
Record Date, the various lists of holders of Claims in each Class, as maintained
by the Debtors or their agents, shall be deemed closed, and there shall be no
further changes in the record holders of any Claims after the Distribution
Record Date. None of the Debtors, the Reorganized Debtors, or the Disbursing
Agent shall have any obligation to recognize any transfer of a Claim occurring
after the close of business on the Distribution Record Date. In addition, with
respect to payment of any Cure Amounts or disputes over any Cure Amounts, none
of the Debtors, the Reorganized Debtors, or the Disbursing Agent shall have any
obligation to recognize or deal with any party other than the non-Debtor party
to the applicable executory contract or unexpired lease, even if such non-Debtor
party has sold, assigned, or otherwise transferred its Claim for a Cure Amount.
5.6    Disbursing Agent. All distributions under this Plan shall be made by the
Disbursing Agent, on behalf of the applicable Debtor (unless otherwise provided
herein), on and after the Effective Date as provided herein. The Disbursing
Agent shall not be required to give any bond or surety or other security for the
performance of its


36

--------------------------------------------------------------------------------




duties. The Reorganized Debtors shall use all commercially reasonable efforts to
provide the Disbursing Agent (if other than the Reorganized Debtors) with the
amounts of Claims and the identities and addresses of holders of Claims, in each
case, as set forth in the Debtors’ or Reorganized Debtors’ books and records.
The Reorganized Debtors shall cooperate in good faith with the Disbursing Agent
(if other than the Reorganized Debtors) to comply with the reporting and
withholding requirements outlined in Section 5.17 of this Plan.
5.7    Delivery of Distributions.
(a)    The Disbursing Agent will make the applicable distribution under this
Plan and, subject to Bankruptcy Rule 9010, will make all distributions to any
holder of an Allowed Claim as and when required by this Plan at: (i) the address
of such holder on the books and records of the Debtors or their agents; or
(ii) at the address in any written notice of address change delivered to the
Debtors or the Disbursing Agent, including any addresses included on any
transfers of Claim filed pursuant to Bankruptcy Rule 3001. In the event that any
distribution to any holder is returned as undeliverable, no distribution or
payment to such holder shall be made unless and until the Disbursing Agent has
been notified of the then current address of such holder, at which time or as
soon thereafter as reasonably practicable, such distribution shall be made to
such holder without interest. Neither the Unsecured Notes Indenture Trustee nor
the Secured Notes Indenture Trustee shall incur any liability on account of the
making of any distribution under the Plan except for gross negligence or willful
misconduct.
(b)    Except as otherwise provided in the Plan, all distributions to Holders of
Secured Notes Claims shall be made by the Reorganized Debtors (other than New
Permian Corp. and New Permian LLC) to the Holders of Secured Notes Claims of
record as of the Distribution Record Date.
(c)    The Disbursing Agent, with the Unsecured Notes Indenture
Trustee’s cooperation, shall make the distributions, if any, on account of the
Class 5 Claims, provided that the Unsecured Notes Indenture Trustee’s Charging
Lien shall not attach to any property to be distributed by the Unsecured Notes
Indenture Trustee or in respect of the Unsecured Notes Claims, except as
expressly provided in Section 4.5(d) of the Plan. The Unsecured Notes Indenture
Trustee shall have no duties or responsibility relating to any form of
distribution that is not DTC eligible and the Disbursing Agent, the Debtors or
the Reorganized Debtors, as applicable, shall seek the cooperation of DTC so
that any distribution on account of an Allowed Unsecured Notes Claim that is
held in the name of, or by a nominee of, DTC, shall be made through the
facilities of DTC on the Effective Date or as soon as practicable thereafter.
The Reorganized Debtors (other than New Permian Corp. and New Permian LLC) shall
reimburse the Unsecured Notes Indenture Trustee for any reasonable and
documented fees and expenses (including the reasonable and documented fees and
expenses of its counsel and agents) incurred after the Effective Date solely in
connection with actions explicitly requested by the Reorganized Debtors (other
than New Permian Corp. and New Permian LLC) necessary for implementation of the
Plan; provided, that, for the avoidance of doubt, nothing in the


37

--------------------------------------------------------------------------------




Plan or Confirmation Order shall be considered or construed as an explicit
request by the Reorganized Debtors authorizing the incurrence of fees and
expenses by the Unsecured Notes Indenture Trustee.
5.8    Unclaimed Property. One year from the later of (a) the Effective Date and
(b) the date that is ten (10) Business Days after the date a Claim is first
Allowed, all distributions payable on account of Claims that are not
deliverable, or have not responded to a request for information to make such
delivery, and remain unclaimed shall be deemed unclaimed property under section
347(b) of the Bankruptcy Code and shall revert to the Reorganized Debtors (other
than New Permian Corp. and New Permian LLC) or their successors or assigns, and
all claims of any other Entity (including the holder of a Claim in the same
Class) to such distribution shall be discharged and forever barred. The
Reorganized Debtors and the Disbursing Agent shall have no obligation to attempt
to locate any holder of an Allowed Claim other than by reviewing the Debtors’
books and records and filings with the Bankruptcy Court.
5.9    Satisfaction of Claims. Unless otherwise provided herein, any
distributions and deliveries to be made on account of Allowed Claims under this
Plan shall be in complete and final satisfaction, settlement, and discharge of
and exchange for such Allowed Claims.
5.10    Manner of Payment under Plan. Except as specifically provided herein, at
the option of the Reorganized Debtors, any Cash payment to be made under this
Plan may be made by a check or wire transfer.
5.11    Fractional Shares and De Minimis Cash Distributions.
(a)    No fractional New Permian Corp. Shares or LegacyCo Units shall be
distributed. When any distribution would otherwise result in the issuance of a
number of New Permian Corp. Shares or LegacyCo Units that is not a whole number,
the New Permian Corp. Shares or LegacyCo Units subject to such distribution
shall be rounded to the next higher or lower whole number as follows:
(a) fractions equal to or greater than 1/2 shall be rounded to the next higher
whole number; and (b) fractions less than 1/2 shall be rounded to the next lower
whole number. The total number of New Permian Corp. Shares or LegacyCo Units to
be distributed on account of Allowed Claims will be adjusted as necessary to
account for the rounding provided for herein. No consideration will be provided
in lieu of New Permian Corp. Shares or LegacyCo Units that are rounded down.
(b)    None of the Reorganized Debtors or the Disbursing Agent shall have any
obligation to make a distribution that is less than one (1) New Permian Corp.
Share, (1) LegacyCo Unit, or Fifty Dollars ($50.00) in Cash.
5.12    No Distribution in Excess of Amount of Allowed Claim. Notwithstanding
anything to the contrary in this Plan, no holder of an Allowed Claim
shall receive, on account of such Allowed Claim, distributions in excess of the
Allowed


38

--------------------------------------------------------------------------------




amount of such Claim, plus any postpetition interest on such Claim, except to
the extent such interest is permitted by Section 5.3 of the Plan.
5.13    Allocation of Distributions Between Principal and Interest. Except as
otherwise required by law, consideration received in respect of an Allowed Claim
shall be allocable first to the principal amount of the Claim (as determined for
U.S. federal income tax purposes) and then, to the extent of any excess, to the
remainder of the Claim, including any Claim for accrued but unpaid interest.
5.14    Exemption from Securities Laws. The issuance of and the distribution
under this Plan of (a) the LegacyCo Units issued pursuant to Section 4.4(b) of
the Plan, and (b) the New Permian Corp. Shares (i) comprising the Put Option
Premium and (ii) pursuant to Sections 4.5(c) or 4.6 of the Plan, shall be exempt
from registration under the Securities Act and any other applicable securities
laws to the fullest extent permitted by section 1145 of the Bankruptcy Code.
These Securities may be resold without registration under the Securities Act or
other federal securities laws pursuant to the exemption provided by section
4(a)(1) of the Securities Act, unless the holder is an “underwriter” with
respect to such Securities, as that term is defined in section 1145(b) of the
Bankruptcy Code. In addition, such section 1145 exempt Securities generally may
be resold without registration under state securities laws pursuant to various
exemptions provided by the respective laws of the several states.
The availability of the exemption under section 1145 of the Bankruptcy Code or
any other applicable securities laws shall not be a condition to the occurrence
of the Effective Date.
The issuance and sale, as applicable, of the New Permian Corp. Shares pursuant
to the Rights Offering and to the Backstop Parties under the Backstop Commitment
Agreement (including the New Permian Corp. Shares issued pursuant to the Minimum
Allocation Rights) are being made in reliance on the exemption from registration
set forth in section 4(a)(2) of the Securities Act and Regulation D thereunder.
Such Securities will be considered “restricted securities” and may not be
transferred except pursuant to an effective registration statement or under an
available exemption from the registration requirements of the Securities Act,
such as, under certain conditions, the resale provisions of Rule 144 of the
Securities Act.
Should New Permian Corp. elect, on or after the Effective Date, for any portion
of the ownership of the New Permian Corp. Shares to be held through the
facilities of the DTC, New Permian Corp. shall not be required to provide any
further evidence other than the Plan or Confirmation Order with respect to the
treatment of such applicable portion of the New Permian Corp. Shares, and such
Plan or Confirmation Order shall be deemed to be legal and binding obligations
of the Reorganized Debtors in all respects.
The DTC shall be required to accept and conclusively rely upon the Plan
and Confirmation Order in lieu of a legal opinion regarding whether the New
Permian


39

--------------------------------------------------------------------------------




Corp. Shares are exempt from registration and/or eligible for DTC book-entry
delivery, settlement, and depository services.
Notwithstanding anything to the contrary in the Plan, no entity (including, for
the avoidance of doubt, the DTC) may require a legal opinion regarding the
validity of any transaction contemplated by the Plan, including, for the
avoidance of doubt, whether the New Permian Corp. Shares are exempt from
registration and/or eligible for DTC book entry delivery, settlement, and
depository services.
5.15    Setoffs and Recoupments. Each Debtor or Reorganized Debtor, as
applicable, or such Entity’s designee, may, in consultation with the Second Lien
Group, pursuant to section 553 of the Bankruptcy Code or applicable
nonbankruptcy law, offset or recoup against any Allowed Claim (other than any
Allowed Revolving Facility Claims, DIP Facility Claims, Allowed Secured Notes
Claim or Allowed Unsecured Notes Claim) and the distributions to be made
pursuant to this Plan on account of such Allowed Claim (other than distributions
to be made to holders of Allowed Revolving Facility Claims, DIP Facility Claims,
Allowed Secured Notes Claims, or Allowed Unsecured Notes Claims) any and all
Claims, rights, and Causes of Action that such Debtor or Reorganized Debtor or
its successors may hold against the holder of such Allowed Claim; provided, that
neither the failure to effect a setoff or recoupment nor the allowance of any
Claim hereunder will constitute a waiver or release by a Debtor or Reorganized
Debtor or its successor of any Claims, rights, or Causes of Action that any such
entity or it successor or assign may possess against such holder.
5.16    Rights and Powers of Disbursing Agent.
(a)    The Disbursing Agent shall be empowered to: (i) effect all actions and
execute all agreements, instruments, and other documents necessary to perform
its duties under this Plan; (ii) make all applicable distributions or payments
provided for under this Plan; (iii) employ professionals to represent it with
respect to its responsibilities; and (iv) exercise such other powers (A) as may
be vested in the Disbursing Agent by order of the Bankruptcy Court (including
any order issued after the Effective Date) or pursuant to this Plan or (B) as
deemed by the Disbursing Agent to be necessary and proper to implement the
provisions of this Plan.
(b)    To the extent the Disbursing Agent is an Entity other than a Debtor or
Reorganized Debtor, except as otherwise ordered by the Bankruptcy Court and
subject to the written agreement of LegacyCo, the amount of any reasonable fees
and expenses incurred by the Disbursing Agent on or after the Effective Date
(including taxes) and any reasonable compensation and expense reimbursement
Claims (including for reasonable attorneys’ and other professional fees and
expenses) made by the Disbursing Agent shall be paid in Cash by LegacyCo.


40

--------------------------------------------------------------------------------




5.17    Withholding and Reporting Requirements.
(a)    In connection with this Plan and all distributions made hereunder, the
Reorganized Debtors and the Disbursing Agent shall comply with all applicable
withholding and reporting requirements imposed by any federal, state, local, or
foreign taxing authority, and all distributions under this Plan shall be subject
to any such withholding or reporting requirements. In the case of a non-Cash
distribution that is subject to withholding, the distributing party may withhold
an appropriate portion of such distributed property and sell such withheld
property to generate Cash necessary to pay over the withholding tax. Any amounts
withheld pursuant to the preceding sentence shall be deemed to have been
distributed to and received by the applicable recipient for all purposes of this
Plan.
(b)    Notwithstanding the above, each holder of an Allowed Claim that is to
receive a distribution under this Plan shall have the sole and exclusive
responsibility for the satisfaction and payment of any tax obligations imposed
on such holder by any federal, state, local, or foreign taxing authority,
including income, withholding, and other tax obligations, on account of such
distribution. The Reorganized Debtors and the Disbursing Agent have the right,
but not the obligation, to not make a distribution until such holder has made
arrangements satisfactory to any issuing or disbursing party for payment of any
such tax obligations.
(c)    The Reorganized Debtors and the Disbursing Agent may require, as a
condition to receipt of a distribution, that the holder of an Allowed Claim
provide any information necessary to allow the distributing party to comply with
any such withholding and reporting requirements imposed by any federal, state,
local, or foreign taxing authority. If the Reorganized Debtors or the Disbursing
Agent make such a request and the holder fails to comply before the date that is
180 days after the request is made, the amount of such distribution shall
irrevocably revert to the applicable Reorganized Debtor and any Claim in respect
of such distribution shall be discharged and forever barred from assertion
against such Reorganized Debtor or its respective property.
ARTICLE VI.
MEANS FOR IMPLEMENTATION AND EXECUTION OF THE PLAN
6.1    General Settlement of Claims and Interests. The Plan shall be deemed a
motion to approve the good-faith compromise and settlement pursuant to which the
Debtors and the holders of Claims against and/or Interests in the Debtors settle
all Claims, Interests, and Causes of Action pursuant to section 1123 of the
Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the
classification, distributions, releases, and other benefits provided under the
Plan, on the Effective Date, the provisions of the Plan shall constitute a good
faith compromise and settlement of all Claims and Interests and controversies
resolved pursuant to the Plan. The Confirmation Order shall constitute the
Court’s approval of the compromise, settlement, and release of all such
Claims, Interests, and Causes of Action, as well as a finding by the Bankruptcy
Court that


41

--------------------------------------------------------------------------------




all such compromises, settlements, and releases are mutual and bi-directional
and are in the best interests of the Debtors, their estates, and the holders of
Claims, Interests, and Causes of Action, and is fair, equitable, and reasonable.
In accordance with the provisions of the Plan, pursuant to section 1123 of the
Bankruptcy Code and Bankruptcy Rule 9019, without any further notice to or
action, order, or approval of the Bankruptcy Court, after the Effective Date,
the Reorganized Debtors, as applicable, may compromise and settle all Claims and
Causes of Action against, and Interests in, the Debtors and their estates. The
compromises, settlements, and releases described herein shall be deemed
nonseverable from each other and from all other terms of the Plan. Subject to
Article V of the Plan, all distributions made to holders of Allowed Claims in
any Class are intended to be and shall be final.
6.2    Continued Corporate Existence.
(a)    Except as otherwise provided in this Plan (including pursuant to the
Restructuring Transactions), the Debtors (other than BBEP) shall continue to
exist after the Effective Date as Reorganized Debtors in accordance with the
applicable laws of the respective jurisdictions in which they are incorporated
or organized and pursuant to the New Organizational Documents. On or after the
Effective Date, without prejudice to the rights of any party to a contract or
other agreement with any Reorganized Debtor, each Reorganized Debtor may, in its
sole discretion, take such action as permitted by applicable law and such
Reorganized Debtor’s organizational documents, as such Reorganized Debtor may
determine is reasonable and appropriate, including, causing: (i) a Reorganized
Debtor to be merged into another Reorganized Debtor or an affiliate of a
Reorganized Debtor; (ii) a Reorganized Debtor to be dissolved; (iii) the legal
name of a Reorganized Debtor to be changed; or (iv) the closure of a Reorganized
Debtor’s Chapter 11 Case on the Effective Date or any time thereafter.
(b)    On the Effective Date, the Reorganized Debtors may take all actions as
may be necessary or appropriate to effect any transaction described in, approved
by, or necessary or appropriate to effectuate this Plan, including: (i) the
execution and delivery of appropriate agreements or other documents of merger,
consolidation, restructuring, conversion, disposition, transfer, dissolution, or
liquidation containing terms that are consistent with the terms of this Plan and
the Plan Documents and that satisfy the requirements of applicable law and any
other terms to which the applicable entities may agree; (ii) the execution and
delivery of appropriate instruments of transfer, assignment, assumption, or
delegation of any asset, property, right, liability, debt, or obligation on
terms consistent with the terms of this Plan and having other terms to which the
applicable parties agree; (iii) the filing of appropriate certificates or
articles of incorporation and amendments thereto, reincorporation, merger,
consolidation, conversion, or dissolution pursuant to applicable law; (iv) the
Restructuring Transactions; and (v) all other actions that the applicable
entities determine to be necessary or appropriate, including, making filings or
recordings that may be required by applicable law.


42

--------------------------------------------------------------------------------




6.3
Authorization, Issuance, and Delivery of LegacyCo Units and New Permian Corp.
Shares

(a)    On and after the Effective Date, LegacyCo is authorized to issue, or
cause to be issued, and shall issue the LegacyCo Units to BBEP in accordance
with the LegacyCo Contribution Agreement for distribution and transfer in
accordance with the terms of this Plan, the Exchange Agreement, and the Backstop
Commitment Agreement without the need for any further corporate, limited
liability company, or equity holder action.
(b)    On the Effective Date, New Permian LLC is authorized to issue, or cause
to be issued, and shall issue the New Permian LLC Equity to BBEP in accordance
with the Permian Contribution Agreement, and BBEP is authorized to transfer the
New Permian LLC Equity, in accordance with the terms of this Plan, the Exchange
Agreement and the Backstop Commitment Agreement without the need for any further
corporate, limited liability company, or equity holder action.
(c)    On the Effective Date, and in accordance with the Backstop Commitment
Agreement, the Rights Offering Procedures, the Restructuring Term Sheet and this
Plan, New Permian Corp. shall issue the New Permian Corp. Shares in accordance
herewith and therewith.
6.4    Cancelation of Existing Securities and Agreements.
(a)    Except for the purpose of enabling holders of Allowed Claims to receive a
distribution under the Plan as provided herein and except as otherwise set forth
in this Plan, the Plan Supplement or the Confirmation Order, on the Effective
Date, all 7.875% Unsecured Notes and the 7.875% Unsecured Notes Indenture, all
8.625% Unsecured Notes and the 8.625% Unsecured Notes Indenture, all Secured
Notes and the Secured Notes Indenture (in each case, only upon receipt of all
the distributions set forth in this Plan on account of Unsecured Notes Claims or
Secured Notes Claims, as applicable), and all agreements, instruments, and other
documents evidencing any prepetition Claim or Existing BBEP Equity Interest and
any rights of any holder in respect thereof shall be deemed canceled,
discharged, and of no force or effect. The holders of or parties to such
canceled instruments, Securities, and other documentation will have no rights
arising from or related to such instruments, Securities, or other documentation
or the cancelation thereof, except the rights provided for pursuant to this
Plan.
(b)    The Unsecured Notes Indenture Trustee shall be released and discharged
from all duties and responsibilities under the respective Unsecured Notes
Indentures; provided, that notwithstanding the releases at Section 10.9 of the
Plan, entry of the Confirmation Order or the occurrence of the Effective Date,
each of the Unsecured Notes Indentures and any such Unsecured Notes Indenture or
agreement that governs the rights of the holder of a Claim or Interest shall
continue in effect to the extent necessary to:  (i) enforce the rights, Claims,
and interests of the Unsecured Notes Indenture Trustee


43

--------------------------------------------------------------------------------




thereto vis-a-vis any parties other than the Released Parties; (ii) allow the
holders of Allowed Unsecured Notes Claims, as applicable, to receive
distributions under the Plan, to the extent provided for under the Plan;
(iii) maintain and exercise the Unsecured Notes Indenture Trustee’s respective
Charging Liens solely to the extent provided for in Section 4.5(d) of the Plan;
(iv) appear to be heard in the Chapter 11 Cases or in any proceedings in this
Court or any other court; (v) preserve any rights of the Unsecured Notes
Indenture Trustee to payment of fees, expenses, and indemnification obligations
from or on any money or property to be distributed in respect of the Allowed
Unsecured Notes Claims; (vi) permit the Unsecured Notes Indenture Trustee to
seek compensation and reimbursement of any reasonable and documented fees and
expenses (including the reasonable and documented fees and expenses of its
counsel and agents) incurred after the Effective Date in connection with the
implementation of the Plan; and (vii) enforce any obligation owed to the
Unsecured Notes Indenture Trustee under the Plan.
(c)    The Secured Notes Indenture Trustee shall be released from all duties
under the Secured Notes Indenture; provided, that notwithstanding entry of the
Confirmation Order or the occurrence of the Effective Date, the Secured Notes
Indenture shall continue in effect to the extent necessary to: (i) enforce the
rights, Claims, and interests of the Secured Notes Indenture Trustee thereto
vis-a-vis any parties other than the Released Parties; (ii) allow the holders of
Allowed Secured Notes Claims, as applicable, to receive distributions under the
Plan from the Secured Notes Indenture Trustee or from any other source, to the
extent provided for under the Plan; (iii) preserve any rights of the Secured
Notes Indenture Trustee to payment of fees, expenses, and indemnification
obligations from or on any money or property to be distributed in respect of the
Allowed Secured Notes Claims; and (iv) enforce any obligation owed to the
Secured Notes Indenture Trustee under the Plan.
6.5    Cancelation of Certain Existing Security Agreements. Upon the full
payment or other satisfaction of an Allowed Other Secured Claim, or promptly
thereafter, the holder of such Allowed Other Secured Claim shall deliver to the
Debtors or Reorganized Debtors (other than New Permian Corp. and New Permian
LLC), as applicable, any Collateral or other property of a Debtor held by such
holder, together with any termination statements, instruments of satisfaction,
or releases of all security interests with respect to its Allowed Other Secured
Claim that may be reasonably required to terminate any related financing
statements, mortgages, mechanics’ or other statutory Liens, or lis pendens, or
similar interests or documents.
6.6    Rights Offering and Minimum Allocation Rights.
(a)    Following approval by the Bankruptcy Court of the Rights
Offering Procedures, the Debtors on behalf of New Permian Corp. shall commence
and consummate the Rights Offering in accordance therewith. The New Permian
Corp. Shares shall be issued to the Eligible Offerees that exercise their
respective Subscription Rights pursuant to the Rights Offering Procedures and
the Plan. The consummation of the Rights Offering is conditioned on the
occurrence of the Effective Date, and any other condition specified in the
Backstop Commitment Agreement. Amounts held by the


44

--------------------------------------------------------------------------------




Rights Offering Subscription Agent (as defined in the Backstop Commitment
Agreement) with respect to the Rights Offering prior to the Effective Date shall
not be entitled to any interest on account of such amounts and no Eligible
Offeree participating in the Rights Offering shall have any rights in the New
Permian Corp. Shares until the Rights Offering is consummated.
(b)    In accordance with the Backstop Commitment Agreement and subject to the
terms and conditions thereof, each of the Backstop Parties has agreed, severally
but not jointly, to (i) exercise its Minimum Allocation Rights, and (ii)
purchase, on or prior to the Effective Date, its respective Final BCA Percentage
(as defined in the Backstop Commitment Agreement) of the Unsubscribed Securities
(as defined in the Backstop Commitment Agreement).
(c)    In exchange for providing the commitment to exercise the Minimum
Allocation Rights and the backstop commitment for the Rights Offering, the
Backstop Parties will receive the Put Option Premium in accordance with the
terms of the Backstop Commitment Agreement, the Backstop Approval Order and the
Plan.
(d)    The Debtors shall offer the Minimum Allocation Rights to the Commitment
Parties in accordance with the Backstop Commitment Agreement, pursuant to
documentation acceptable to the Debtors, the Requisite Commitment Parties and
the Requisite Consenting Second Lien Creditors.
6.7    New Permian Corp. Certificate of Incorporation. On or prior to the
Effective Date, and in accordance with the Backstop Commitment Agreement, New
Permian Corp. will file the New Permian Corp. Certificate of Incorporation with
the Secretary of State of the State of Delaware. The New Permian Corp.
Certificate of Incorporation shall be consistent with section 1123(a)(6) of the
Bankruptcy Code. Pursuant to section 1123(a)(6) of the Bankruptcy Code, the New
Permian Corp. Certificate of Incorporation will prohibit the issuance of
non-voting equity securities. The New Permian Corp. Certificate of Incorporation
shall be deemed adopted by the New Permian Corp. Board as of the Effective Date.
After the Effective Date, New Permian Corp. may amend and restate the New
Permian Corp. Certificate of Incorporation and other constituent documents as
permitted by the laws of the State of Delaware and the New Permian Corp.
Certificate of Incorporation. If approved by the Requisite Commitment Parties,
New Permian Corp. shall adopt a registration rights agreement to be effective on
the Effective Date. The New Permian Corp. Certificate of Incorporation, the New
Permian Corp. Bylaws and such registration rights agreement shall be binding on
New Permian Corp. and all parties receiving, and all holders of, New Permian
Corp. Common Shares.
6.8    Exit Facility. On the Effective Date, the Exit Facility Documents shall
be executed and delivered by the Reorganized Debtors (other than New Permian
Corp. and New Permian LLC), and the Reorganized Debtors (other than New Permian
Corp. and New Permian LLC), shall be authorized to execute, deliver, and enter
into such documents without the need for any further action.


45

--------------------------------------------------------------------------------




6.9    Restructuring Transactions.
(a)    On or prior to the Effective Date (or as soon as practicable thereafter),
the following transactions shall occur in the following order, and the Debtors
or Reorganized Debtors (as applicable) may take all actions necessary or
appropriate to effectuate such transactions:
(i)    After entry of the Confirmation Order but prior to the Effective Date,
and in anticipation of the Permian Corp. Asset Acquisition, the Backstop Parties
pursuant to the Backstop Commitment Agreement shall (A) form New Permian Corp.,
(B) cause New Permian Corp. to conduct the Rights Offering, and (C) cause New
Permian Corp. to enter into the Exchange Agreement with BBEP pursuant to which
New Permian Corp. shall agree to acquire all of the New Permian LLC Equity on
and subject to the occurrence of the Effective Date in consideration for
conducting the Rights Offering, $775 million (less the amount of the Minimum
Cash Balance), an amount of New Permian Corp. Shares necessary to satisfy
distributions pursuant to Sections 4.5(c) and 4.6 with respect to Allowed Claims
as of the Effective Date, and the assumption of the obligation to issue New
Permian Corp. Shares with respect to, or on account of, Disputed General
Unsecured Claims as to which the holder elected to receive New Permian Corp.
Shares.
(ii)    On the Effective Date and in accordance with the provisions hereof, the
Backstop Commitment Agreement and the Rights Offering, New Permian Corp. shall
close the Rights Offering. Immediately thereafter, the Rights Offering and
Minimum Allocation Rights Proceeds shall be released to New Permian Corp. and
New Permian Corp. shall issue New Permian Corp. Shares to those Eligible
Offerees that have validly exercised the Subscription Rights and to the Backstop
Parties, as applicable, including in respect of the Minimum Allocation Rights
and the Put Option Premium. Concurrent therewith (but not prior to), New Permian
Corp. shall also issue, and on behalf of BBEP distribute, New Permian Corp.
Shares pursuant to Sections 4.5(c) and 4.6, as applicable, with respect to
Allowed Claims as of the Effective Date (other than any shares to be held back
in respect of Disputed General Unsecured Claims in accordance with Article VII).
(iii)    On the Effective Date, (A) BBEP shall contribute the Legacy Contributed
Assets to LegacyCo in exchange for LegacyCo Units representing all of the equity
capital of LegacyCo pursuant to the LegacyCo Contribution Agreement (the “Legacy
Asset Transfer”), and (B) BBEP shall contribute the Permian Assets to New
Permian LLC in exchange for all of the New Permian LLC Equity pursuant to in the
Permian Contribution Agreement (the “Permian Asset Transfer”). Such transfers
shall be accompanied by the assumption by LegacyCo or New Permian LLC, as
applicable, of certain liabilities and obligations as provided in the LegacyCo
Contribution Agreement or Permian Contribution Agreement, as applicable, this
Plan or the Confirmation


46

--------------------------------------------------------------------------------




Order, or as otherwise agreed between BBEP and LegacyCo or New Permian LLC, as
applicable. Immediately after the Legacy Asset Transfer and the Permian Asset
Transfer, BBEP shall be the sole member of LegacyCo and New Permian LLC. Each of
LegacyCo and New Permian LLC shall be disregarded as an entity separate from
BBEP for U.S. federal income tax purposes at all times on or before the
Effective Date (including immediately after the Legacy Asset Transfer and the
Permian Asset Transfer), unless, as to LegacyCo, the Requisite Consenting Second
Lien Creditors determine (in their sole discretion) that LegacyCo elect to be
treated as a corporation for U.S. federal income tax purposes (the “Corporation
Election”).
(iv)    On the Effective Date, BBEP shall simultaneously (A)(i) distribute 92.5%
of the LegacyCo Units received in consideration for the Legacy Asset Transfer to
holders of Allowed Secured Notes Claims in satisfaction and discharge of their
Claims as provided in Section 4.4(b), and (ii) transfer 7.5% of the LegacyCo
Units received in consideration for the Legacy Asset Transfer to New Permian
Corp. pursuant to the Exchange Agreement (the “LegacyCo Distribution and
Transfer”), and (B) transfer to New Permian Corp. pursuant to the Exchange
Agreement all of the New Permian LLC Equity received in consideration for the
Permian Asset Transfer. Pursuant to the Exchange Agreement, and in consideration
for the foregoing transfers to New Permian Corp., New Permian Corp. shall pay to
BBEP $775 million (less the amount of the Minimum Cash Balance), an amount of
New Permian Corp. Shares necessary to satisfy distributions pursuant to Sections
4.5(c) and 4.6 with respect to Allowed Claims as of the Effective Date, and the
assumption of the obligation to issue New Permian Corp. Shares with respect to,
or on account of, Disputed General Unsecured Claims as to which the holder
elected to receive New Permian Corp. Shares (the “Permian Corp. Asset
Acquisition”). Upon formation, and at the time of the Legacy Asset Transfer,
LegacyCo shall be treated as a disregarded entity for U.S. federal income tax
purposes, such that BBEP will still be regarded prior to the LegacyCo
Distribution and Transfer as owning the LegacyCo Contributed Assets, unless the
Requisite Consenting Second Lien Creditors effect the Corporation Election.
Accordingly, for U.S. federal income tax purposes, the Debtors, LegacyCo, all
holders of Allowed Secured Notes Claims and New Permian Corp. shall (absent the
Corporation Election) treat the LegacyCo Distribution and Transfer as (i) a
distribution and transfer of the Legacy Contributed Assets, subject to certain
liabilities and obligations, in a taxable exchange to the holders of Allowed
Secured Notes Claims and New Permian Corp., followed by (ii) the contribution of
the Legacy Contributed Assets, subject to such liabilities and obligations, by
the holders of Allowed Secured Notes Claims and New Permian Corp. to LegacyCo
with LegacyCo being treated as a newly formed partnership for U.S. federal
income tax purposes, unless otherwise required pursuant to a “final
determination” to the contrary within the meaning of section 1313(a) of the Tax
Code. Upon formation, and at the time of the Permian Corp. Asset Acquisition,
New Permian LLC shall be treated as a disregarded


47

--------------------------------------------------------------------------------




entity for U.S. federal income tax purposes, such that BBEP will still be
regarded prior to the Permian Corp. Asset Acquisition as owning the Permian
Assets (which will be transferred to New Permian LLC pursuant to the Permian
Contribution Agreement). Accordingly, for U.S. federal income tax purposes, the
Debtors, New Permian LLC and New Permian Corp. shall treat the Permian Corp.
Asset Acquisition as a taxable purchase of the underlying Permian Assets unless
otherwise required pursuant to a “final determination” to the contrary within
the meaning of section 1313(a) of the Tax Code.
(v)    BBEP shall use the Cash consideration received pursuant to the Exchange
Agreement (together with any Cash otherwise available) to satisfy any Cash
distributions and other payments to be made on the Effective Date pursuant to or
in connection with the Plan and Confirmation Order.
(b)    On or after the Effective Date, the Reorganized Debtors may take all
actions consistent with this Plan as may be necessary or appropriate to effect
any transaction described in, approved by, contemplated by, or necessary to
effectuate the Restructuring Transactions under and in connection with this Plan
with the consent of the Requisite Consenting Second Lien Creditors and Requisite
Commitment Parties.
6.10    Board of Directors.
(a)    The LegacyCo Board shall be composed of the chief executive officer of
the Debtors as of the date immediately preceding the Effective Date and such
other members selected by the Requisite Consenting Second Lien Creditors in
their sole discretion; provided, that New Permian Corp. shall have the right to
appoint an observer to the LegacyCo Board subject to the conditions in the
Restructuring Term Sheet. The identities of the members of the LegacyCo Board
and the initial Boards of Directors of the Reorganized Debtors shall be
disclosed at or prior to the Confirmation Hearing.
(b)    The New Permian Corp. Board shall be selected in accordance with the
terms of the Restructuring Term Sheet.
6.11    Corporate Action.
(a)    LegacyCo Organizational Documents. On the Effective Date, each of the
Reorganized Debtors (other than New Permian Corp. and New Permian LLC) will file
their respective charters that are part of their New Organizational Documents
with the applicable Secretaries of State and/or other applicable authorities in
its respective state of incorporation or formation in accordance with the
applicable laws of the respective state of incorporation or formation. The New
Organizational Documents shall be consistent with section 1123(a)(6) of the
Bankruptcy Code. Pursuant to section 1123(a)(6) of the Bankruptcy Code the New
Organizational Documents will prohibit the issuance of non-voting equity
securities. The LegacyCo Organizational Documents shall be deemed adopted by the
LegacyCo Board as of the Effective Date. After the Effective Date, the
Reorganized Debtors (other than New Permian Corp. and New Permian LLC)


48

--------------------------------------------------------------------------------




may amend and restate their respective New Organizational Documents and other
constituent documents as permitted by the laws of their respective states of
incorporation and their respective New Organizational Documents.
(b)    On the Effective Date, the adoption, filing, approval, and ratification,
as necessary, of all corporate or related actions contemplated herein with
respect to each of the Reorganized Debtors shall be deemed authorized and
approved by each of the Reorganized Debtors, their respective boards of
directors, managers, equity holders, members, or partners, as applicable, in all
respects, in each case to the extent required by applicable nonbankruptcy law.
Without limiting the foregoing, such actions include (i) the adoption and filing
of the New Organizational Documents for each of the Reorganized Debtors,
(ii) the adoption and approval of the LegacyCo LLC Agreement and the LegacyCo
Organizational Documents, which shall be adopted and affirmed by the board of
LegacyCo Board, (iii) the election or appointment, as applicable, of directors
and officers for the Reorganized Debtors, and (iv) the issuance of the LegacyCo
Units.
(c)    All matters provided for herein involving the corporate structure of any
Debtor or Reorganized Debtor, or any corporate or related action required by any
Debtor or Reorganized Debtor in connection herewith, shall be deemed to have
occurred and shall be in effect, without any requirement of further action by
the Security holders or directors of such Debtor or Reorganized Debtor or by any
other stakeholder, and with like effect as though such action had been taken
unanimously by the Security holders and directors, managers, members, or
partners, of each Debtor or Reorganized Debtor, as applicable.
6.12    LegacyCo Management Incentive Plan. The LegacyCo Board may adopt the
LegacyCo Management Incentive Plan on or after the Effective Date.
6.13    New Permian Corp. Management Incentive Plan. New Permian Corp. may adopt
the New Permian Corp. Management Incentive Plan, which shall be in form and
substance acceptable to the New Permian Corp. Board in its sole discretion.
6.14    Effectuating Documents and Further Transactions. Each of the officers of
each of the Debtors is (and each of the officers of each of the Reorganized
Debtors shall be) authorized and directed to execute, deliver, file, or record
such contracts, instruments, releases, and other agreements or documents and
take such actions as may be necessary or appropriate to effectuate and further
evidence the terms and provisions hereof, without the need for any approvals,
authorizations, or consents.
6.15    Separability. Notwithstanding the combination of separate plans of
reorganization for the Debtors set forth in this Plan for purposes of economy
and efficiency, this Plan constitutes a separate chapter 11 plan for each
Debtor. Accordingly, if the Bankruptcy Court does not confirm this Plan with
respect to one or more Debtors, it may still confirm this Plan with respect to
any other Debtor that satisfies the confirmation requirements of section 1129 of
the Bankruptcy Code.


49

--------------------------------------------------------------------------------




6.16    Director, Officer, Manager, and Employee Liability Insurance. Prior to
and after the Effective Date, none of the Debtors or the Reorganized Debtors
shall terminate or otherwise reduce the coverage under any directors’ and
officers’ liability insurance policies (including any “tail policy”) with
respect to conduct occurring on or prior to the Effective Date, and all
officers, directors, managers, and employees of the Debtors who served in such
capacity at any time after May 15, 2015 shall be entitled to the full benefits
of such policies for the full six-year term of such policies regardless of
whether such officers, directors, managers, or employees remain in such
positions after the Effective Date.
6.17    Preservation of Royalty and Working Interests. Notwithstanding any other
provision in the Plan, on and after the Effective Date, all Royalty and Working
Interests shall be preserved and remain in full force and effect in accordance
with the terms of the granting instruments or other governing documents
applicable to such Royalty and Working Interests, and no Royalty and Working
Interests shall be compromised or discharged by the Plan. For the avoidance of
doubt and notwithstanding anything to the contrary in the preceding sentence,
any right to payment arising from a Royalty and Working Interest, if any, shall
(to the extent not otherwise paid pursuant to a Final Order of the Court) be
treated as an Ongoing Trade Claim of LegacyCo or an Ongoing Trade Claim of New
Permian Corp., as applicable, under this Plan and shall not be subject to any
discharge and/or release provided hereunder.
6.18    Hart-Scott-Rodino Antitrust Improvements Act. Any LegacyCo Units or New
Permian Corp. Shares to be distributed under this Plan to an Entity required to
file a premerger notification and report form under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, shall not be distributed until
the notification and waiting periods applicable under such Act to such Entity
have expired or been terminated.
6.19    Post-Effective Date Tax Filings and Audits. Following the Effective
Date, LegacyCo shall have full and exclusive authority and responsibility in
respect of all taxes and tax filings of BBEP (including any audits or other
proceedings) and any other liquidating Debtors, to the same extent as if
LegacyCo were the Debtors. Without limiting the foregoing, on the Effective
Date, a power of attorney authorizing LegacyCo to correspond with any tax
authority on behalf of such Debtors and to sign, negotiate, settle, and
administer any tax returns or other tax filings, and collect any tax refunds,
shall be provided to LegacyCo. LegacyCo shall use commercially reasonable
efforts to (i) file all tax returns and related filings consistent with the
intended tax treatment of the Restructuring Transactions, and (ii) not take any
tax position inconsistent therewith and (iii) if any such tax returns or related
filings or tax position is challenged, diligently defend such matters.
6.20    AUNC Trust. The New Permian Corp. Shares to be issued to Receiving AUNC
Holders pursuant to Section 4.5(c) of the Plan shall be issued to a trust that
shall engage in no business other than holding such shares and engaging in the
activities incidental thereto (the “AUNC Trust”). The AUNC Trust shall be
structured


50

--------------------------------------------------------------------------------




so as not to be subject to the Securities Act of 1933, the Securities Exchange
Act of 1934, or the Investment Company Act of 1940.
The interests in the AUNC Trust shall be held by the Receiving AUNC Holders and
on a Pro Rata basis based on their respective holdings of the New Permian Corp.
Shares.
The interests in the AUNC Trust may not be transferred at any time and shall be
totally passive. The Trustee of the AUNC Trust, the terms of the Trustee’s
engagement, and the documents governing the AUNC Trust, shall be reasonably
acceptable to the Requisite Commitment Parties, the Creditors’ Committee, and,
after the Effective Date, New Permian Corp. On the seventh anniversary of the
AUNC Trust, the trust shall terminate and the shares of New Permian Corp. held
by the AUNC Trust shall be distributed to the beneficiaries of the AUNC Trust.
From and after the Effective Date, New Permian Corp. shall be responsible for up
to $300,000 of fees and expenses of the AUNC Trust in the aggregate as and when
incurred. New Permian Corp. shall otherwise not be responsible for any fees,
expenses or other liabilities or monetary obligations arising under the AUNC
Trust.
Subject to definitive guidance from the IRS or a court of competent jurisdiction
to the contrary (including the receipt of an adverse determination by the IRS
upon audit if not contested by trustee of the AUNC Trust), for all United States
federal income tax purposes, all parties (including, without limitation, the
Debtors, LegacyCo, New Permian Corp. and all holders of Allowed Claims) shall
treat the AUNC Trust as a “trust” within the meaning of Treas. Reg.
§ 301.7701-4(c), and shall treat the transfer of New Permian Corp. Shares to the
AUNC Trust as (i) a direct transfer to Receiving AUNC Holders for whose benefit
such shares were issued, followed by (ii) the transfer by such persons to the
AUNC Trust in exchange for their beneficial interest therein. Accordingly,
except in the event of contrary definitive guidance, AUNC Trust beneficiaries
shall generally be treated for United States federal income tax purposes as the
grantors and owners of their respective portions of the underlying assets of the
AUNC Trust. The foregoing treatment shall also apply, to the extent permitted by
applicable law, for state and local income tax purposes.
ARTICLE VII.
PROCEDURES FOR DISPUTED CLAIMS
7.1    Objections to Claims. The Reorganized Debtors (other than New Permian
Corp. and New Permian LLC) shall be entitled to object to Claims. Any objections
to Claims shall be served and filed on or before the later of (i) one-hundred
and eighty (180) days after the Effective Date and (ii) such later date as may
be fixed by the Bankruptcy Court (as the same may be extended by the Bankruptcy
Court).
7.2    Resolution of Disputed Administrative Expenses and Disputed Claims. On
and after the Effective Date, the Reorganized Debtors (other than New
Permian Corp. and New Permian LLC), in consultation with the Second Lien Group,
shall have the authority to compromise, settle, otherwise resolve, or withdraw
any


51

--------------------------------------------------------------------------------




objections to Administrative Expenses or Claims and to compromise, settle, or
otherwise resolve any disputed Administrative Expenses and Disputed Claims
without approval of the Bankruptcy Court, other than with respect to
Administrative Expenses relating to compensation of professionals.
7.3    Payments and Distributions with Respect to Disputed Claims.
Notwithstanding anything herein to the contrary, if any portion of a Claim is a
Disputed Claim, no payment or distribution provided hereunder shall be made on
account of such Claim unless and until such Disputed Claim becomes an Allowed
Claim, and in the case of a Disputed Claim as to which the holder elected to
receive a distribution of New Permian Corp. Shares, such shares shall not be
issued by New Permian Corp. until such Claim has been resolved.
7.4    Distributions After Allowance. After such time as a Disputed Claim
becomes, in whole or in part, an Allowed Claim, the holder thereof shall be
entitled to distributions, if any, to which such holder is then entitled as
provided in this Plan. Such distributions shall be made as soon as practicable
after the date that the order or judgment of the Bankruptcy Court allowing such
Disputed Claim (or portion thereof) becomes a Final Order. To the extent a
Disputed Claim as to which the holder elected to receive a distribution of New
Permian Corp. Shares is disallowed, the shares that would otherwise have been
distributed in respect of such Claim shall be reallocated as if such Claim had
been disallowed as of the Effective Date and, in accordance with the
Restructuring Transactions, distributed by New Permian Corp. as soon as
practicable after the date that the order or judgment of the Bankruptcy Court
disallowing such Disputed Claim (or portion thereof) becomes a Final Order.
7.5    Disallowance of Claims. Any Claims held by Entities from which property
is recoverable under sections 542, 543, 550, or 553 of the Bankruptcy Code or
that is a transferee of a transfer avoidable under section 522(f), 522(h), 544,
545, 547, 548, 549, or 724(a) of the Bankruptcy Code, as determined by a Final
Order, shall be deemed disallowed pursuant to section 502(d) of the Bankruptcy
Code, and holders of such Claims may not receive any distributions on account of
such Claims until such time as such Causes of Action against that Entity have
been settled or a Final Order with respect thereto has been entered and all sums
due, if any, to the Debtors by that Entity have been turned over or paid to the
Debtors or the Reorganized Debtors. All proofs of claim filed on account of an
indemnification obligation to a current or former director, officer, or employee
shall be deemed satisfied and expunged from the claims register as of the
Effective Date to the extent such indemnification obligation is assumed (or
honored or reaffirmed, as the case may be) pursuant to the Plan, without any
further notice to or action, order, or approval of the Bankruptcy Court. Except
as otherwise provided herein, all proofs of claim filed after the Effective Date
shall be disallowed and forever barred, estopped, and enjoined from assertion,
and shall not be enforceable against any Reorganized Debtor, without the need
for any objection by the Reorganized Debtors or any further notice to or action,
order, or approval of the Bankruptcy Court.


52

--------------------------------------------------------------------------------




7.6    Estimation. The Debtors or Reorganized Debtors (other than New Permian
Corp. and New Permian LLC), in consultation with the Second Lien Group, may
determine, resolve and otherwise adjudicate all contingent Claims, unliquidated
Claims and Disputed Claims in the Bankruptcy Court or such other court of the
Debtors’ or Reorganized Debtors’ choice having jurisdiction over the validity,
nature or amount thereof. The Debtors or the Reorganized Debtors (other than New
Permian Corp. and New Permian LLC), in consultation with the Second Lien Group,
may at any time request that the Bankruptcy Court estimate any contingent,
unliquidated, or Disputed Claim pursuant to section 502(c) of the Bankruptcy
Code for any reason or purpose, regardless of whether any of the Debtors or the
Reorganized Debtors have previously objected to such Claim or whether the
Bankruptcy Court has ruled on any such objection. The Bankruptcy Court shall
retain jurisdiction to estimate any Claim at any time during litigation
concerning any objection to any Claim, including, during the pendency of any
appeal relating to any such objection. If the Bankruptcy Court estimates any
contingent Claim, unliquidated Claim or Disputed Claim, that estimated amount
shall constitute the maximum limitation on such Claim, and the Debtors or the
Reorganized Debtors (other than New Permian Corp. and New Permian LLC) may
pursue supplementary proceedings to object to the ultimate allowance of such
Claim; provided, that such limitation shall not apply to Claims requested by the
Debtors to be estimated for voting purposes only. All of the aforementioned
objection, estimation and resolution procedures are cumulative and not exclusive
of one another. Claims may be estimated and subsequently compromised, settled,
withdrawn, or resolved by any mechanism approved by the Bankruptcy Court.
Notwithstanding section 502(j) of the Bankruptcy Code, in no event shall any
holder of a Claim that has been estimated pursuant to section 502(c) of the
Bankruptcy Code or otherwise be entitled to seek reconsideration of such Claim
unless the holder of such Claim has filed a motion requesting the right to seek
such reconsideration on or before twenty (20) calendar days after the date such
Claim is estimated by the Bankruptcy Court.
7.7    Interest. To the extent that a Disputed Claim becomes an Allowed Claim
after the Effective Date, the holder of such Claim shall not be entitled to any
interest that accrued thereon from and after the Effective Date.
ARTICLE VIII.
EXECUTORY CONTRACTS AND UNEXPIRED LEASES
8.1    General Treatment.
(a)    As of and subject to the occurrence of the Effective Date and the payment
of any applicable Cure Amount, all executory contracts and unexpired leases of
the Reorganized Debtors that do not relate to Employee Obligations shall be
deemed assumed, unless such contract or lease (i) was previously assumed or
rejected by the Debtors, pursuant to a Final Order of the Bankruptcy Court,
(ii) previously expired or terminated pursuant to its own terms or by agreement
of the parties thereto, (iii) is the subject of a motion to reject filed by the
Debtors on or before the Confirmation Date, or


53

--------------------------------------------------------------------------------




(iv) is specifically designated as a contract or lease to be rejected on the
Schedule of Rejected Contracts.
(b)    As of and subject to the occurrence of the Effective Date and the payment
of any applicable Cure Amount, all executory contracts of BBEP shall be deemed
assumed and assigned to LegacyCo or New Permian LLC, as applicable, or otherwise
rejected pursuant to the terms of the Plan.
(c)    As of and subject to the occurrence of the Effective Date, all executory
contracts related to Employee Obligations shall be deemed rejected, unless such
contract (a) previously expired or terminated pursuant to its own terms or by
agreement of the parties thereto, (b) is the subject of a motion to reject filed
by the Debtors on or before the Confirmation Date, or (c) is specifically
designated as a contract to be assumed on the Schedule of Assumed Employee
Obligations.
(d)    Subject to the occurrence of the Effective Date, entry of the
Confirmation Order by the Bankruptcy Court shall constitute approval of the
assumptions, assumptions and assignments, or rejections provided for in this
Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Each executory
contract and unexpired lease assumed or assumed and assigned pursuant to this
Plan shall vest in and be fully enforceable by the applicable Reorganized Debtor
in accordance with its terms, except as modified by the provisions of this Plan,
any order of the Bankruptcy Court authorizing and providing for its assumption
or assumption and assignment, or applicable law.
8.2    Determination of Cure Disputes and Deemed Consent.
(a)    Any monetary defaults under an assumed or assumed and assigned executory
contract or unexpired lease, shall be satisfied, pursuant to section 365(b)(1)
of the Bankruptcy Code, by payment of the default amount, as reflected in the
applicable cure notice, in Cash on the Effective Date, subject to the
limitations described below, or on such other terms as the parties to such
executory contracts or unexpired leases and the Debtors may otherwise agree.
(b)    At least fourteen (14) days before the Confirmation Hearing, the Debtors
shall distribute, or cause to be distributed, cure notices to the applicable
third parties.  Any objection by a counterparty to an executory contract or
unexpired lease to the proposed assumption, assumption and assignment, or
related Cure Amount must be filed, served, and actually received by the Debtors
at least seven (7) days before the Confirmation Hearing. Any counterparty to an
executory contract or unexpired lease that fails to object timely to the
proposed assumption, assumption and assignment, or Cure Amount will be deemed to
have assented to such assumption, assumption and assignment, or Cure Amount.
Notwithstanding anything herein to the contrary, in the event that any executory
contract or unexpired lease is removed from the Schedule of Rejected Contracts
after such 14-day deadline, a cure notice with respect to such executory
contract or unexpired lease will be sent promptly to the counterparty


54

--------------------------------------------------------------------------------




thereof and a noticed hearing set to consider whether such executory contract or
unexpired lease can be assumed or assumed and assigned, as applicable.
(c)    In the event of an unresolved dispute regarding (i) any Cure Amount,
(ii) the ability of the Reorganized Debtors or any assignee to provide “adequate
assurance of future performance” (within the meaning of section 365 of the
Bankruptcy Code) under the executory contract or unexpired lease to be assumed,
or (iii) any other matter pertaining to assumption, assignment, or the Cure
Amounts required by section 365(b)(1) of the Bankruptcy Code, such dispute shall
be resolved by a Final Order of the Bankruptcy Court (which may be the
Confirmation Order).
(d)    If the Bankruptcy Court determines that the Cure Amount with respect to
any executory contract or unexpired lease is greater than the amount set forth
in the applicable cure notice, the Debtors or Reorganized Debtors, as
applicable, will have the right to add such executory contract or unexpired
lease to the Schedule of Rejected Contracts, in which case such executory
contract or unexpired lease will be deemed rejected as of the Effective Date.
(e)    Assumption or assumption and assignment of any executory contract or
unexpired lease pursuant to the Plan or otherwise shall result in the full
release and satisfaction of any Claims against any Debtor or defaults by any
Debtor, whether monetary or nonmonetary, including defaults of provisions
restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed executory contract or
unexpired lease at any time before the date that the Debtors assume or assume
and assign such executory contract or unexpired Lease. Any proofs of claim filed
with respect to an executory contract or unexpired lease that has been assumed
or assumed and assigned shall be deemed disallowed and expunged, without further
notice to or action, order, or approval of the Bankruptcy Court.
8.3    Rejection Damages Claims. In the event that the rejection of an executory
contract or unexpired lease hereunder results in damages to the other party or
parties to such contract or lease, any Claim for such damages, if not heretofore
evidenced by a timely filed proof of Claim, shall be forever barred and shall
not be enforceable against the Debtors or the Reorganized Debtors, or their
respective estates, properties or interests in property, unless a proof of Claim
is filed with the Bankruptcy Court and served upon the Debtors or the
Reorganized Debtors, as applicable, no later than thirty (30) days after the
later of (i) the Confirmation Date or (ii) the effective date of the rejection
of such executory contract or unexpired lease, as set forth on the Schedule of
Rejected Contracts or order of the Bankruptcy Court. The Confirmation Order
shall constitute the Bankruptcy Court’s approval of the rejection of all the
leases and contracts identified in the Schedule of Rejected Contracts.
8.4    Payment of Cure Amounts. To the extent that a Cure Amount relates to a
contract or lease that (i) solely benefits Legacy Assets (whether before or
after the Effective Date) or will solely benefit LegacyCo, or (ii) solely
benefits Permian Assets (whether before or after the Effective Date) or will
solely benefit New Permian Corp., such Cure Amount shall be paid its Cash
distribution from the Rights Offering Proceeds and Minimum Allocation Rights. To
the extent that a Cure Amount relates to a contract that (A) will benefit New
Permian Corp. post-Effective Date or benefits Permian Assets


55

--------------------------------------------------------------------------------




(whether before or after the Effective Date) and (B) will benefit LegacyCo
post-Effective Date or benefits Legacy Assets (whether before or after the
Effective Date), such Cure Amount shall also be paid its Cash distribution from
the Rights Offering Proceeds and Minimum Allocation Rights; provided, that New
Permian Corp. shall reimburse LegacyCo for its pro rata share of all such
amounts pursuant to the terms of the Transition Services Agreement.
8.5    Survival of the Debtors’ Indemnification Obligations. Any and all
obligations of the Debtors pursuant to their corporate charters, bylaws, limited
liability company agreements, memorandum and articles of association, or other
organizational documents (including all Indemnification Obligations) to
indemnify current and former officers, directors, agents, or employees with
respect to all present and future actions, suits, and proceedings against the
Debtors or such officers, directors, agents, or employees based upon any act or
omission for or on behalf of the Debtors shall not be discharged, impaired, or
otherwise affected by this Plan; provided, that the Reorganized Debtors shall
not indemnify any persons for any claims or Causes of Action arising out of or
relating to any act or omission that is a criminal act or constitutes fraud,
gross negligence or willful misconduct. All such obligations shall be deemed and
treated as executory contracts that are assumed by the Debtors under this Plan
and shall continue as obligations of the Reorganized Debtors (other than New
Permian Corp. and New Permian LLC). Any claim based on the Debtors’ obligations
herein shall not be a Disputed Claim or subject to any objection, in either
case, by reason of section 502(e)(1)(B) of the Bankruptcy Code. None of the
Reorganized Debtors will amend and/or restate their respective governance
documents before or after the Effective Date to terminate or adversely affect
any obligations to provide such indemnification rights or such directors’,
officers’, employees’, or agents’ indemnification rights and New Permian Corp.
shall reimburse LegacyCo for such amounts to the extent set forth in the
Transition Services Agreement.
8.6    Employee Obligations. The Reorganized Debtors (other than New Permian
Corp. and New Permian LLC) shall honor all of the Employee Obligations in
accordance with the Schedule of Assumed Employee Obligations; provided, that (i)
the consummation of the transactions contemplated by the Plan shall not, in and
of themselves, constitute a “change in control” with respect to any of the
Employee Obligations and (ii) subject to and in accordance with the Employee
Programs Order, the KEIP (as defined in the Employee Programs Order) shall
terminate on the Effective Date and the participants in such program shall vest
in and be entitled to the payments and compensation as expressly provided under
the KEIP. Notwithstanding anything in the Employee Programs Order to the
contrary, the KERP and the KEP (as such terms are defined in the Employee
Programs Order), shall continue in full force and effect through December 31,
2017. Subject to clause (ii) above, to the extent that any of the Employee


56

--------------------------------------------------------------------------------




Obligations constitute executory contracts, pursuant to sections 365 and 1123 of
the Bankruptcy Code, each of them will be deemed rejected as of the Effective
Date unless identified in the Schedule of Assumed Employee Obligations and shall
be treated in accordance with this Article 8.
8.7    Insurance Policies. All insurance policies (including all D&O Liability
Insurance Policies and tail coverage liability insurance) to which any Debtor is
a party as of the Effective Date shall be deemed to be and treated as executory
contracts and shall be assumed by the applicable Debtors or Reorganized Debtor
and shall continue in full force and effect thereafter in accordance with their
respective terms. All other insurance policies shall vest in the Reorganized
Debtors.
8.8    Reservation of Rights.
(a)    The Debtors, with the consent of the Requisite Consenting Second Lien
Creditors, may amend the Schedule of Assumed Employee Obligations and the
Schedule of Rejected Contracts (with the consent of the Requisite Commitment
Parties only to the extent that a contract relates to New Permian Corp. or the
Permian Assets) and any cure notice through 4:00 p.m. (Eastern Time) on the
Business Day immediately prior to the commencement of the Confirmation Hearing
in order to (i) add, delete, or reclassify any executory contract or unexpired
lease or amend a proposed assignment and/or (ii) amend the proposed Cure Amount;
provided, that if the Confirmation Hearing is adjourned for a period of more
than two (2) consecutive calendar days, the Debtors’ right to amend such
schedules and notices shall be extended to 4:00 p.m. (Eastern Time) on the
Business Day immediately prior to the adjourned date of the Confirmation
Hearing, with such extension applying in the case of any and all subsequent
adjournments of the Confirmation Hearing.
(b)    Neither the exclusion nor the inclusion by the Debtors of any contract or
lease on any exhibit, schedule, or other annex to this Plan or in the Plan
Supplement, nor anything contained in this Plan, will constitute an admission by
the Debtors that any such contract or lease is or is not an executory contract
or unexpired lease or that the Debtors or the Reorganized Debtors or their
respective affiliates has any liability thereunder.
(c)    Except as explicitly provided in this Plan, nothing herein shall waive,
excuse, limit, diminish, or otherwise alter any of the defenses, claims, Causes
of Action, or other rights of the Debtors or the Reorganized Debtors under any
executory or non-executory contract or unexpired or expired lease.
(d)    Nothing in this Plan will increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtors or the Reorganized
Debtors, as applicable, under any executory or non-executory contract or
unexpired or expired lease.


57

--------------------------------------------------------------------------------




(e)    If there is a dispute regarding whether a contract or lease is or was
executory or unexpired at the time of its assumption under this Plan, the
Debtors or Reorganized Debtors, as applicable, shall have thirty (30) days
following entry of a Final Order resolving such dispute to alter their treatment
of such contract or lease.
8.9    Modifications, Amendments, Supplements, Restatements, or Other
Agreements. Unless otherwise provided in the Plan, each executory contract or
unexpired lease that is assumed shall include all modifications, amendments,
supplements, restatements, or other agreements that in any manner affect such
executory contract or unexpired lease, and executory contracts and unexpired
leases related thereto, if any, including easements, licenses, permits, rights,
privileges, immunities, options, rights of first refusal, and any other
interests, unless any of the foregoing agreements has been previously rejected
or repudiated or is rejected or repudiated under the Plan.
ARTICLE IX.
EFFECTIVENESS OF THE PLAN
9.1    Conditions Precedent to Confirmation of the Plan. The following are
conditions precedent to confirmation of the Plan:
(a)    An order finding that the Disclosure Statement contains adequate
information pursuant to section 1125 of the Bankruptcy Code shall have been
entered by the Court;
(b)    The proposed Confirmation Order shall be in form and substance acceptable
to the Debtors, the Requisite Commitment Parties, the Requisite Consenting
Second Lien Creditors, the Revolving Credit Facility Agent, the DIP Facility
Agent, the Exit Facility Agent, and to the extent that any provisions of the
Confirmation Order affect Classes 5, 6, 7A or 7B they shall be acceptable to the
Creditors’ Committee and all other provisions of the Confirmation Order shall be
reasonably acceptable to the Creditors’ Committee; and
(c)    The Backstop Commitment Agreement and Restructuring Support Agreement
shall be in full force and effect and binding on all parties thereto, and shall
not have been terminated by the parties thereto.
9.2    Conditions Precedent to the Effective Date. The following are conditions
precedent to the Effective Date of the Plan:
(a)    The Confirmation Order shall be in full force and effect, and no stay
thereof shall be in effect;
(b)    The Backstop Commitment Agreement shall be in full force and effect and
binding on the parties thereto and any conditions precedent to the respective
obligations of the parties thereto shall have been satisfied or waived in
accordance with


58

--------------------------------------------------------------------------------




the terms thereof, and New Permian Corp. shall have received proceeds of at
least $775 million pursuant to the Rights Offering and the Minimum Allocation
Rights;
(c)    The Put Option Premium shall have been paid to the parties entitled
thereto;
(d)    The Restructuring Support Agreement shall not have been terminated by the
parties thereto;
(e)    The Debtors shall have implemented the Restructuring Transactions and all
transactions contemplated by this Plan and the Restructuring Support Agreement,
in a manner materially consistent in all respects with the Restructuring Support
Agreement and the Plan and in accordance with Section 6.9 hereto;
(f)    The Plan Supplement, including the Plan Documents, shall have been filed
in form and substance as provided in the Restructuring Support Agreement;
(g)    The conditions to effectiveness of the Exit Facility Credit Agreement
shall have been satisfied or waived in accordance with the terms thereof, and
such agreement shall be in full force and effect and binding on all parties
thereto;
(h)    The Debtors shall have received any authorizations, consents, regulatory
approvals, rulings, letters, no-action letters, opinions, or documents that are
necessary to implement the Plan (including, but not limited to, to implement or
effectuate any of the Restructuring Transactions) and are required by law,
regulation, or order;
(i)    The LegacyCo Organizational Documents shall be in full force and effect;
(j)    Each of the New Permian Corp. Certificate of Incorporation and New
Permian Corp. Bylaws shall be in full force and effect;
(k)    The AUNC Trust shall have been created and the trust agreement for the
AUNC Trust and any related documents necessary for the administration of the
AUNC Trust shall have been executed and be in full force and effect;
(l)    Any other documents, instruments, and agreements necessary to effectuate
the Plan shall have been effected or executed; and
(m)    The Plan shall not have been materially amended, altered or modified from
the Plan as confirmed by the Confirmation Order, unless such material amendment,
alteration or modification has been made in accordance with Section 12.6 of the
Plan.
9.3    Satisfaction of Conditions. Except as otherwise provided herein, any
actions required to be taken on the Effective Date shall take place and shall be
deemed to have occurred simultaneously, and no such action shall be deemed to
have


59

--------------------------------------------------------------------------------




occurred prior to the taking of any other such action. If the Debtors determine
that any of the conditions precedent set forth in Sections 9.1 or 9.2 hereof
cannot be satisfied and the occurrence of such conditions is not waived pursuant
to Section 9.4, then the Debtors shall file a notice of the failure of the
Effective Date with the Bankruptcy Court.
9.4    Waiver of Conditions. The conditions set forth in Sections 9.1 or 9.2 may
be waived or modified only by the Debtors with the prior written consent of the
Requisite Consenting Second Lien Creditors, the Requisite Commitment Parties, to
the extent that any such waiver or modification adversely affects the treatment
or rights of holders of Claims in Classes 5, 6, 7A or 7B, the Creditors’
Committee, and, to the extent such waiver or modification adversely affects the
Revolving Credit Facility Claims, the DIP Facility Claims or the Exit Facility,
the Revolving Credit Facility Agent, the DIP Agent or the Exit Facility Agent,
as applicable, without notice, leave, or order of the Bankruptcy Court or any
formal action other than proceedings to confirm or consummate the Plan.
9.5    Effect of Non-Occurrence of Effective Date. If the Effective Date does
not occur on or before the Outside Date (as defined in the Restructuring Support
Agreement), then: (a) the Plan will be null and void in all respects;
(b) nothing contained in the Plan or the Disclosure Statement shall:
(i) constitute a waiver or release of any Claims, Interests, or Causes of Action
by an Entity; (ii) prejudice in any manner the rights of any Debtor or any other
Entity; or (iii) constitute an admission, acknowledgment, offer, or undertaking
of any sort by any Debtor or any other Entity; provided, that all provisions of
the Backstop Commitment Agreement (including the obligation to pay the “Breakup
Premium,” as that term is defined in the Backstop Commitment Agreement, in
accordance with the terms and conditions of the Backstop Commitment Agreement)
that survive termination of that agreement shall remain in effect in accordance
with the terms thereof.
ARTICLE X.
EFFECT OF CONFIRMATION
10.1    Released and Settled Claims. Pursuant to section 1123 of the Bankruptcy
Code and Bankruptcy Rule 9019, the Plan incorporates an integrated compromise,
settlement and release of the Released and Settled Claims, to achieve a
beneficial and efficient resolution of these Chapter 11 Cases for all parties in
interest. The entry of the Confirmation Order shall constitute the Bankruptcy
Court’s approval, as of the Effective Date, of the compromise or settlement of
all such Released and Settled Claims and the Court’s determination that such
compromises and settlements are in the best interests of the Debtors, their
estates, the Reorganized Debtors, creditors and all other parties in interest,
and are fair, equitable and within the range of reasonableness. The compromises,
settlements and releases described herein shall be deemed nonseverable from each
other and from all other terms of the Plan. On the Effective Date, the Standing
Motion and Claim Objection shall be and shall be deemed to be dismissed with
prejudice.


60

--------------------------------------------------------------------------------




10.2    Binding Effect. Except as otherwise provided in section 1141(d)(3) of
the Bankruptcy Code, and subject to the occurrence of the Effective Date, on and
after the entry of the Confirmation Order, the provisions of this Plan shall
bind every holder of a Claim against or Interest in any Debtor and inure to the
benefit of and be binding on such holder’s respective successors and assigns,
regardless of whether the Claim or Interest of such holder is impaired under
this Plan and whether such holder has accepted this Plan.
10.3    Vesting of Assets. Upon the Effective Date, pursuant to sections 1141(b)
and (c) of the Bankruptcy Code, all of the Permian Assets of the Debtors shall
vest in New Permian LLC and all other assets and property of the Debtors shall
vest in the Reorganized Debtors (other than New Permian Corp. and New Permian
LLC), as applicable, free and clear of all Claims, Liens, charges, and other
interests, except as otherwise provided herein. The Reorganized Debtors may
operate their businesses and use, acquire, and dispose of property free of any
restrictions of the Bankruptcy Code or the Bankruptcy Rules and in all respects
as if there were no pending cases under any chapter or provision of the
Bankruptcy Code, except as otherwise provided herein.
10.4    Release and Discharge of Debtors. Upon the Effective Date and in
consideration of the distributions to be made hereunder, except as otherwise
expressly provided herein, each holder (as well as any representatives,
trustees, or agents on behalf of each holder) of a Claim or Existing BBEP Equity
Interest and any affiliate of such holder shall be deemed to have forever
waived, released, and discharged the Debtors, to the fullest extent permitted by
section 1141 of the Bankruptcy Code, of and from any and all Claims, Existing
BBEP Equity Interests, rights, and liabilities that arose prior to the Effective
Date. Upon the Effective Date, all such Persons shall be forever precluded and
enjoined, pursuant to section 524 of the Bankruptcy Code, from prosecuting or
asserting any such discharged Claim against or terminated Existing BBEP Equity
Interest in the Debtors.
10.5    Term of Injunctions or Stays. Unless otherwise provided herein or in a
Final Order of the Bankruptcy Court, all injunctions or stays arising under or
entered during the Chapter 11 Cases under section 105 or 362 of the Bankruptcy
Code, or otherwise, and in existence on the Confirmation Date, shall remain in
full force and effect until the later of the Effective Date and the date
indicated in the order providing for such injunction or stay.
10.6    Injunction Against Interference with Plan. Upon entry of the
Confirmation Order, all holders of Claims and Interests and other parties in
interest, along with their respective present or former employees, agents,
officers, directors, principals, and affiliates, shall be enjoined from taking
any actions to interfere with the implementation or consummation of the Plan;
provided, that nothing herein or in the Confirmation Order shall preclude,
limit, restrict or prohibit any party in interest from seeking to enforce the
terms of the Plan, the Confirmation Order, or any other agreement or instrument
entered into or effectuated in connection with the consummation of the Plan.


61

--------------------------------------------------------------------------------




10.7    Injunction.
(a)    Except as otherwise provided in this Plan or in the Confirmation Order,
as of the entry of the Confirmation Order but subject to the occurrence of the
Effective Date, all Persons who have held, hold, or may hold Claims or Interests
are, with respect to any such Claim or Interest, permanently enjoined after the
entry of the Confirmation Order from: (i) commencing, conducting, or continuing
in any manner, directly or indirectly, any suit, action, or other proceeding of
any kind (including, any proceeding in a judicial, arbitral, administrative, or
other forum) against or affecting, directly or indirectly, a Debtor, a
Reorganized Debtor, or an estate or the property of any of the foregoing, or any
direct or indirect transferee of any property of, or direct or indirect
successor in interest to, any of the foregoing Persons mentioned in this
subsection (i) or any property of any such transferee or successor;
(ii) enforcing, levying, attaching (including, any prejudgment attachment),
collecting, or otherwise recovering in any manner or by any means, whether
directly or indirectly, any judgment, award, decree, or order against a Debtor,
a Reorganized Debtor, or an estate or its property, or any direct or indirect
transferee of any property of, or direct or indirect successor in interest to,
any of the foregoing Persons mentioned in this subsection (ii) or any property
of any such transferee or successor; (iii) creating, perfecting, or otherwise
enforcing in any manner, directly or indirectly, any encumbrance of any kind
against a Debtor, a Reorganized Debtor, or an estate or any of its property, or
any direct or indirect transferee of any property of, or successor in interest
to, any of the foregoing Persons mentioned in this subsection (iii) or any
property of any such transferee or successor; (iv) acting or proceeding in any
manner, in any place whatsoever, that does not conform to or comply with the
provisions of this Plan to the full extent permitted by applicable law; and
(v) commencing or continuing, in any manner or in any place, any action that
does not comply with or is inconsistent with the provisions of this Plan;
provided, that nothing contained herein shall preclude such Persons who have
held, hold, or may hold Claims against a Debtor or an estate from exercising
their rights, or obtaining benefits, pursuant to and consistent with the terms
of this Plan, the Confirmation Order, or any other agreement or instrument
entered into or effectuated in connection with the consummation of the Plan.
(b)    By accepting distributions pursuant to this Plan, each holder of an
Allowed Claim will be deemed to have affirmatively and specifically consented to
be bound by this Plan, including, the injunctions set forth in this Section.
10.8    Exculpation. No Exculpated Party shall have or incur, and each
Exculpated Party is hereby released and exculpated from, any Claim, Interest,
obligation, suit, judgment, damage, demand, debt, right, Cause of Action,
Released and Settled Claim, loss, remedy, or liability for any claim (including,
but not limited to, any claim for breach of any fiduciary duty or any similar
duty) in connection with or arising out of the administration of the Chapter 11
Cases; the negotiation and pursuit of the Exit Facility Documents, the Backstop
Commitment Agreement,


62

--------------------------------------------------------------------------------




the DIP Facility, the LegacyCo Management Incentive Plan, the New Permian Corp.
Management Incentive Plan, the Disclosure Statement, the Plan, the Restructuring
Transactions, the Rights Offering, the LegacyCo Contribution Agreement, the
Exchange Agreement, the Permian Contribution Agreement, the creation of New
Permian Corp., Legacy Co. or the AUNC Trust (including the Plan Documents, the
Restructuring Support Agreement, and the trust agreement creating the AUNC
Trust), or any agreement, transaction, or document related to any of the
foregoing, or the solicitation of votes for, or confirmation of, this Plan; the
funding of this Plan; the occurrence of the Effective Date; the administration
of this Plan or the property to be distributed under this Plan; any membership
in (including, but not limited to, on an ex officio basis), participation in, or
involvement with the Creditors’ Committee; the structuring, negotiation,
performance, or conducting of, participation in, or entry into, the Rights
Offering and/or the Backstop Commitment Agreement (including, but not limited
to, payment or receipt of the Put Option Premium), including by any member of
the Creditors’ Committee; the issuance of Securities under or in connection with
this Plan; or the transactions in furtherance of any of the foregoing; except
for Claims related to any act or omission that is determined in a Final Order by
a court of competent jurisdiction to have constituted actual fraud or willful
misconduct, but in all respects such Entities shall be entitled to reasonably
rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to this Plan. The Exculpated Parties and each of their
respective affiliates, agents, directors, officers, employees, advisors, and
attorneys have acted in compliance with the applicable provisions of the
Bankruptcy Code with regard to the solicitation and distribution of Securities
pursuant to this Plan and, therefore, are not, and on account of such
distributions shall not be, liable at any time for the violation of any
applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of this Plan or such distributions made pursuant to this Plan,
including the issuance of Securities thereunder. This exculpation shall be in
addition to, and not in limitation of, all other releases, indemnities,
exculpations, and any other applicable law or rules protecting such Exculpated
Parties from liability.
10.9    Releases.
(a)    Releases by the Debtors. As of the Effective Date, except for the rights
that remain in effect from and after the Effective Date to enforce this Plan
and the Plan Documents, for good and valuable consideration, the adequacy of
which is hereby confirmed, including, the service of the Released Parties to
facilitate the reorganization of the Debtors, the implementation of the
Restructuring, and except as otherwise provided in this Plan or in the
Confirmation Order, the Released Parties are deemed forever released and
discharged by the Debtors, the Reorganized Debtors, and the Debtors’ estates, in
each case on behalf of themselves and their respective successors, assigns, and
representatives and any and all other Entities who may purport to assert any
Cause of Action or Released and Settled Claim derivatively, by or through the
foregoing Entities, from any and all claims,


63

--------------------------------------------------------------------------------




interests, obligations, suits, judgments, damages, demands, debts, rights,
Causes of Action, Released and Settled Claim, losses, remedies, or liabilities
whatsoever, including any derivative claims, asserted or assertable on behalf of
the Debtors, the Reorganized Debtors, or the Debtors’ estates, whether known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that the Debtors, the Reorganized Debtors, or the Debtors’
estates would have been legally entitled to assert in their own right (whether
individually or collectively) or on behalf of the holder of any Claim or
Interest or other Entity, based on or relating to, or in any manner arising
from, in whole or in part, the Debtors, the Chapter 11 Cases, the purchase,
sale, or rescission of the purchase or sale of any Security of the Debtors or
the Reorganized Debtors, the subject matter of, or the transactions or events
giving rise to, any Claim or Interest that is treated in this Plan, the business
or contractual arrangements between any Debtor and any Released Party
(including, the Revolving Credit Documents and the Indentures), the DIP
Facility, the Restructuring, the restructuring of any Claim or Interest before
or during the Chapter 11 Cases, the Restructuring Transactions, the Rights
Offering, the Exchange Agreement, the LegacyCo Contribution Agreement, the
Permian Contribution Agreement, the creation of New Permian Corp., Legacy Co. or
the AUNC Trust, the negotiation, formulation, or preparation of the Disclosure
Statement, and this Plan and related agreements, instruments, and other
documents (including the Plan Documents, the Restructuring Support Agreement and
the trust agreement creating the AUNC Trust), the solicitation of votes with
respect to this Plan, the Backstop Commitment Agreement, or the Rights Offering,
any membership (including, but not limited to, on an ex officio basis),
participation in, or involvement with the Creditors’ Committee, the structuring,
negotiation, performance, or conducting of, participation in, or entry into, the
Rights Offering and/or the Backstop Commitment Agreement (including, but not
limited to, payment or receipt of the Put Option Premium), including by any
member of the Creditors’ Committee, or any other act or omission, transaction,
agreement, event, or other occurrence, except for Claims related to any act or
omission that is determined in a Final Order by a court of competent
jurisdiction to have constituted actual fraud or willful misconduct, but in all
respects such Entities shall be entitled to reasonably rely upon the advice of
counsel with respect to their duties and responsibilities pursuant to this Plan.
(b)    Releases by Holders of Claims and Interests. As of the Effective Date,
except for the rights that remain in effect from and after the Effective Date to
enforce the Plan and the Plan Documents, for good and valuable consideration,
the adequacy of which is hereby confirmed, including, the service of the
Released Parties to facilitate the reorganization of the Debtors and the
implementation of the Restructuring, and except as otherwise provided in the
Plan or in the Confirmation Order, the Released Parties, are deemed forever
released and discharged by (i) subject to the penultimate sentence of this
Section 10.9(b) of the Plan, holders of all Claims who vote to either accept or
reject the Plan but do not opt out of granting the releases set forth herein (a
“Release Opt-Out”), (ii) the Revolving Credit Facility


64

--------------------------------------------------------------------------------




Agent, (iii) the Unsecured Notes Indenture Trustee, (iv) the DIP Facility Agent,
and (v) the Statutory Committees from any and all claims, interests,
obligations, suits, judgments, damages, demands, debts, rights, Causes of
Action, Released and Settled Claims, losses, remedies, and liabilities
whatsoever, including any derivative claims, asserted or assertable on behalf of
the Debtors, and any claims for breach of any fiduciary duty (or any similar
duty), whether known or unknown, foreseen or unforeseen, existing or hereinafter
arising, in law, equity, or otherwise, that such holders or their affiliates
would have been legally entitled to assert in their own right (whether
individually or collectively) or on behalf of the holder of any Claim or
Interest or other Entity, based on or relating to, or in any manner arising
from, in whole or in part, the Debtors, the Chapter 11 Cases, the purchase,
sale, or rescission of the purchase or sale of any Security of the Debtors or
the Reorganized Debtors, the subject matter of, or the transactions or events
giving rise to, any Claim or Interest that is treated in the Plan, the business
or contractual arrangements between any Debtor and any Released Party
(including, the Revolving Credit Documents and the Indentures), the DIP
Facility, the Restructuring, the restructuring of any Claim or Interest before
or during the Chapter 11 Cases, the Restructuring Transactions, the Rights
Offering, the Exchange Agreement, the LegacyCo Contribution Agreement, the
Permian Contribution Agreement, the creation of New Permian Corp., LegacyCo, or
the AUNC Trust, the negotiation, formulation, or preparation of the Disclosure
Statement, the Plan and related agreements, instruments, and other documents
(including the Plan Documents, the Restructuring Support Agreement and the trust
agreement creating the AUNC Trust), the solicitation of votes with respect to
the Plan, the Backstop Commitment Agreement, or the Rights Offering, any
membership in (including, but not limited to, on an ex officio basis),
participation in, or involvement with the Creditors’ Committee, the structuring,
negotiation, performance, or conducting of, participation in, or entry into, the
Rights Offering and/or the Backstop Commitment Agreement (including, but not
limited to, payment or receipt of the Put Option Premium), including by any
member of the Creditors’ Committee, or any other act or omission, except for
Claims related to any act or omission that is determined in a Final Order by a
court of competent jurisdiction to have constituted actual fraud or willful
misconduct, but in all respects such Entities shall be entitled to reasonably
rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan. For the avoidance of doubt,
notwithstanding the foregoing, a Release Opt-Out solely means that such holder
(i) is electing to not release the Released Parties other than the Debtors, and
(ii) shall not impair, limit or effect in any way the exculpation of the
Exculpated Parties as set forth in Section 10.8 of the Plan. For the avoidance
of doubt, the foregoing releases shall not release the indemnification rights of
the (i) Secured Notes Indenture Trustee under the Secured Notes Indentures and
any related documentation, and (ii) the Unsecured Notes Indenture Trustee under
the Unsecured Notes Indentures and any related documentation.


65

--------------------------------------------------------------------------------




(c)    Release of Liens. Except as otherwise specifically provided in the Plan
or in any contract, instrument, release, or other agreement or document created
pursuant to the Plan, including the Exit Facility Documents, on the Effective
Date and concurrently with the applicable distributions made pursuant to the
Plan and, in the case of a Secured Claim, satisfaction in full of the portion of
the secured claim that is Allowed as of the Effective Date, all mortgages, deeds
of trust, Liens, pledges, or other security interests against any property of
the estates shall be fully released and discharged, and all of the right, title,
and interest of any holder of such mortgages, deeds of trust, Liens, pledges, or
other security interests shall revert to the Reorganized Debtors and their
successors and assigns, in each case, without any further approval or order of
the Bankruptcy Court and without any action or filing being required to be made
by the Debtors.
(d)    Waiver of Statutory Limitations on Releases. Each releasing party in each
of the releases contained in the Plan (including under Article X of the Plan)
expressly acknowledges that although ordinarily a general release may not extend
to claims which the releasing party does not know or suspect to exist in his
favor, which if known by it may have materially affected its settlement with the
party released, each releasing party has carefully considered and taken into
account in determining to enter into the above releases the possible existence
of such unknown losses or claims. Without limiting the generality of the
foregoing, each releasing party expressly waives any and all rights conferred
upon it by any statute or rule of law which provides that a release does not
extend to claims which the claimant does not know or suspect to exist in its
favor at the time of executing the release, which if known by it may have
materially affected its settlement with the released party, including the
provisions of California Civil Code Section 1542. The releases contained in
Article X of the Plan are effective regardless of whether those released matters
are presently known, unknown, suspected or unsuspected, foreseen or unforeseen.
10.10    Injunction Related to Releases and Exculpation. The Confirmation Order
shall permanently enjoin the commencement or prosecution by any Person or
Entity, whether directly, derivatively, or otherwise, of any Claims,
obligations, suits, judgments, damages, demands, debts, rights, Causes of
Action, losses, or liabilities released pursuant to this Plan, including, the
claims, obligations, suits, judgments, damages, demands, debts, rights, Causes
of Action, and liabilities released or exculpated in this Plan.
10.11    Subordinated Claims. The allowance, classification, and treatment of
all Allowed Claims and Interests and the respective distributions and
treatments thereof under this Plan take into account and conform to the relative
priority and rights of the Claims and Interest in each Class in connection with
any contractual, legal, and equitable subordination rights relating thereto,
whether arising under general principles of equitable subordination, sections
510(a), 510(b), or 510(c) of the Bankruptcy Code, or otherwise. Pursuant to
section 510 of the Bankruptcy Code, the Debtors reserve the right to reclassify
any Allowed Claim (other than any Allowed


66

--------------------------------------------------------------------------------




Revolving Facility Claims, DIP Facility Claims, Allowed Secured Notes Claim or
Allowed Unsecured Notes Claim) or Interest in accordance with any contractual,
legal, or equitable subordination relating thereto.
10.12    Avoidance Actions. From and after the Effective Date, the Reorganized
Debtors shall waive the right to prosecute any avoidance, equitable
subordination, or recovery actions that belong to the Debtors under chapter 5 of
the Bankruptcy Code including sections 105, 502(d), 510, 542 through 551, and
553.
10.13    Retention of Causes of Action/Reservation of Rights.
(a)    Except as otherwise provided in Section 10.9 hereof, nothing herein or in
the Confirmation Order shall be deemed to be a waiver or the relinquishment of
any rights or Causes of Action that the Debtors or the Reorganized Debtors may
have or which the Reorganized Debtors may choose to assert on behalf of their
respective estates under any provision of the Bankruptcy Code or any applicable
nonbankruptcy law, including (i) any and all Claims against any Person or
Entity, to the extent such Person or Entity asserts a crossclaim, counterclaim,
and/or Claim for setoff which seeks affirmative relief against the Debtors, the
Reorganized Debtors, or their officers, directors, or representatives and
(ii) for the turnover of any property of the Debtors’ estates; provided, that
neither the Debtors nor the Reorganized Debtors shall preserve, retain,
commence, prosecute or otherwise reserve any Claims or Cause of Action against
(i) any Second Lien Noteholder, (ii) any Series B Interest Holder, (iii) the
Secured Indenture Trustee, (iv) the Unsecured Senior Notes Groups (or any member
thereof), (v) the Backstop Parties, or (vi) any of the forgoing Entities’
respective affiliates, agents, attorneys, advisors, professionals, officers,
directors, and employees, including the Released and Settled Claims.
(b)    Nothing herein or in the Confirmation Order shall be deemed to be a
waiver or relinquishment of any rights or Causes of Action, right of setoff, or
other legal or equitable defense that the Debtors had immediately prior to the
Petition Date, against or with respect to any Claim left unimpaired by the Plan.
The Reorganized Debtors shall have, retain, reserve, and be entitled to assert
all such claims, Causes of Action, rights of setoff, and other legal or
equitable defenses that they had immediately prior to the Petition Date fully as
if the Chapter 11 Cases had not been commenced, and all of the Reorganized
Debtors’ legal and equitable rights with respect to any Claim left unimpaired by
the Plan may be asserted after the Confirmation Date to the same extent as if
the Chapter 11 Cases had not been commenced.
(c)    The Reorganized Debtors reserve (or receive) and shall retain the
applicable Causes of Action notwithstanding the rejection of any executory
contract or unexpired lease during the Chapter 11 Cases or pursuant to the Plan.
In accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of
Action that a Debtor may hold against any Entity shall vest in the Reorganized
Debtors in accordance with the terms hereof. The Reorganized Debtors shall have
the exclusive right, authority, and discretion to determine and to initiate,
file, prosecute, enforce, abandon, settle, compromise, release,


67

--------------------------------------------------------------------------------




withdraw, or litigate to judgment any such Causes of Action and to decline to do
any of the foregoing without the consent or approval of any third party or
further notice to or action, order, or approval of the Bankruptcy Court.
10.14    Preservation of Causes of Action. No Entity may rely on the absence of
a specific reference in the Plan, the Plan Supplement, or the Disclosure
Statement to any Cause of Action against them as any indication that the Debtors
or the Reorganized Debtors will not pursue any and all available Causes of
Action against them. The Debtors and the Reorganized Debtors expressly reserve
all rights to prosecute any and all Causes of Action against any Entity, except
as otherwise expressly provided herein.
10.15    Special Provisions for Governmental Units. Solely with respect to
Governmental Units, nothing herein shall limit or expand the scope of discharge,
release, or injunction to which the Debtors or the Reorganized Debtors are
entitled under the Bankruptcy Code. Further, nothing herein, including Sections
10.8 and 10.9 hereof, shall discharge, release, enjoin, or otherwise bar (a) any
liability of the Debtors or the Reorganized Debtors to a Governmental Unit
arising on or after the Confirmation Date with respect to events occurring on or
after the Confirmation Date, (b) any liability to a Governmental Unit that is
not a Claim, (c) any valid right of setoff or recoupment of a Governmental Unit,
(d) any police or regulatory action by a Governmental Unit, (e) any
environmental liability to a Governmental Unit that the Debtors, the Reorganized
Debtors, any successors thereto, or any other Person or Entity may have as an
owner or operator of real property after the Effective Date, and (f) any
liability to a Governmental Unit on the part of any Persons or Entities other
than the Debtors or the Reorganized Debtors, provided, that nothing in this
Section 10.15 shall affect the Debtors’ releases in Section 10.9 hereof, nor
shall anything herein enjoin or otherwise bar any Governmental Unit from
asserting or enforcing, outside the Bankruptcy Court, any of the matters
described in clauses (a) through (f) above.
10.16    Protections Against Discriminatory Treatment. Consistent with section
525 of the Bankruptcy Code and the Supremacy Clause of the U.S. Constitution,
all Entities, including Governmental Units, shall not discriminate against the
Reorganized Debtors or deny, revoke, suspend, or refuse to renew a license,
permit, charter, franchise, or other similar grant to, condition such a grant
to, discriminate with respect to such a grant against, the Reorganized Debtors,
or another Entity with whom the Reorganized Debtors have been associated, solely
because each Debtor has been a debtor under chapter 11 of the Bankruptcy Code,
has been insolvent before the commencement of the Chapter 11 Cases (or during
the Chapter 11 Cases but before the Debtors are granted or denied a discharge),
or has not paid a debt that is dischargeable in the Chapter 11 Cases.
10.17    Document Retention. On and after the Effective Date, the Reorganized
Debtors may maintain documents in accordance with the Debtors’ standard document
retention policy, as may be altered, amended, modified, or supplemented by the
Reorganized Debtors.


68

--------------------------------------------------------------------------------




ARTICLE XI.
RETENTION OF JURISDICTION
11.1    Jurisdiction of Bankruptcy Court. On and after the Effective Date, the
Bankruptcy Court shall retain exclusive jurisdiction of all matters arising
under, arising out of, or related to the Chapter 11 Cases and the Plan pursuant
to, and for the purposes of, sections 105(a) and 1142 of the Bankruptcy Code and
for, among other things, the following purposes:
(a)    To hear and determine motions for the assumption, assumption and
assignment, or rejection of executory contracts or unexpired leases and the
allowance of Claims resulting therefrom;
(b)    To determine any motion, adversary proceeding, application, contested
matter, and other litigated matter pending on or commenced before or after the
Confirmation Date, including, any proceeding with respect to a Cause of Action
or Avoidance Action;
(c)    To ensure that distributions to holders of Allowed Claims are
accomplished as provided herein;
(d)    To consider Claims or the allowance, classification, priority,
compromise, estimation, or payment of any Claim, including any Administrative
Expenses;
(e)    To enter, implement, or enforce such orders as may be appropriate in the
event the Confirmation Order is for any reason stayed, reversed, revoked,
modified, or vacated;
(f)    To issue injunctions, enter and implement other orders, and take such
other actions as may be necessary or appropriate to restrain interference by any
Person with the consummation, implementation, or enforcement of the Plan, the
Confirmation Order, or any other order of the Bankruptcy Court;
(g)    To hear and determine any application to modify the Plan in accordance
with section 1127 of the Bankruptcy Code and to remedy any defect or omission or
reconcile any inconsistency in the Plan, the Disclosure Statement, or any order
of the Bankruptcy Court, including the Confirmation Order, in such a manner as
may be necessary to carry out the purposes and effects thereof;
(h)    To hear and determine all applications under sections 330, 331, and
503(b) of the Bankruptcy Code for awards of compensation for services rendered
and reimbursement of expenses incurred prior to the Confirmation Date;


69

--------------------------------------------------------------------------------




(i)    To hear and determine disputes arising in connection with or related to
the interpretation, implementation, or enforcement of the Plan, the Confirmation
Order, any transactions or payments contemplated herein, or any agreement,
instrument, or other document governing or relating to any of the foregoing;
(j)    To hear and determine disputes arising in connection with Disputed
Claims;
(k)    To take any action and issue such orders as may be necessary to construe,
enforce, implement, execute, and consummate the Plan or to maintain the
integrity of the Plan following consummation;
(l)    To recover all assets of the Debtors and property of the Debtors’
estates, wherever located;
(m)    To determine such other matters and for such other purposes as may be
provided in the Confirmation Order;
(n)    To hear and determine matters concerning state, local, and federal taxes
in accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including
the expedited determination of taxes under section 505(b) of the Bankruptcy
Code);
(o)    To enforce all orders previously entered by the Bankruptcy Court;
(p)    To hear and determine any other matters related hereto and not
inconsistent with the Bankruptcy Code and title 28 of the United States Code;
(q)    To resolve any disputes concerning whether a Person or entity had
sufficient notice of the Chapter 11 Cases, the Disclosure Statement, any
solicitation conducted in connection with the Chapter 11 Cases, any bar date
established in the Chapter 11 Cases, or any deadline for responding or objecting
to a Cure Amount, in each case, for the purpose for determining whether a Claim
or Interest is discharged hereunder or for any other purpose;
(r)    To determine any other matters or adjudicate any disputes that may arise
in connection with or are related to the Plan, the Disclosure Statement, the
Confirmation Order, the Plan Supplement, or any document related to the
foregoing; provided that the Court shall not retain jurisdiction over disputes
concerning documents contained in the Plan Supplement that have a
jurisdictional, forum selection or dispute resolution clause that refers
disputes to a different court;
(s)    To hear and determine all disputes involving the existence, nature, or
scope of the Debtors’ discharge, including any dispute relating to any liability
arising out of the termination of employment or the termination of any employee
or retiree benefit program, regardless of whether such termination occurred
prior to or after the Effective Date;


70

--------------------------------------------------------------------------------




(t)    To hear and determine any rights, claims, or causes of action held by or
accruing to the Debtors or the Reorganized Debtors pursuant to the Bankruptcy
Code or any federal or state statute or legal theory;
(u)    To enforce all orders, judgments, injunctions, releases, exculpations,
indemnifications, and rulings entered in connection with the Chapter 11 Cases;
(v)    To hear any other matter not inconsistent with the Bankruptcy Code; and
(w)    To enter a final decree closing the Chapter 11 Cases.
To the extent that the Bankruptcy Court is not permitted under applicable law to
preside over any of the forgoing matters, the reference to the “Bankruptcy
Court” in this Article XI shall be deemed to be replaced by the “District
Court.” Nothing in this Article XI shall expand the exclusive jurisdiction of
the Bankruptcy Court beyond that provided by applicable law.
ARTICLE XII
MISCELLANEOUS PROVISIONS
12.1    Dissolution of Statutory Committees. On the Effective Date, the
Statutory Committees shall dissolve, the current and former members of the
Statutory Committees, including any ex officio members, and their respective
officers, employees, counsel, advisors and agents, shall be released and
discharged of and from all further authority, duties, responsibilities and
obligations related to and arising from and in connection with the Chapter 11
Cases, except for the limited purpose of prosecuting (i) requests for allowances
of compensation and reimbursement of expenses incurred prior to the Effective
Date or (ii) any appeals of the Confirmation Order.
12.2    Substantial Consummation. On the Effective Date, the Plan shall be
deemed to be substantially consummated under sections 1101 and 1127(b) of the
Bankruptcy Code.
12.3.    Exemption from Transfer Taxes.
(a)    Pursuant to section 1146(a) of the Bankruptcy Code, the issuance,
transfer, or exchange of any Security or property hereunder or in connection
with the transactions contemplated hereby, the creation, filing, or recording of
any mortgage, deed of trust, or other security interest, the making, assignment,
filing, or recording of any lease or sublease, or the making or delivery of any
deed, bill of sale, or other instrument of transfer under, in furtherance of, or
in connection with the Plan, including, the distribution of the LegacyCo Units,
or any agreements of consolidation, deeds, bills of sale, or assignments
executed in connection with any of the transactions contemplated


71

--------------------------------------------------------------------------------




herein, shall constitute a “transfer under a plan” within the purview of section
1146 of the Bankruptcy Code and shall not be subject to any document recording
tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp
act, real estate transfer tax, mortgage recording tax, Uniform Commercial Code
filing or recording fee, or other similar tax or governmental assessment in the
United States.
(b)    To the maximum extent provided by section 1146(a) of the Bankruptcy Code
and applicable nonbankruptcy law, the Restructuring Transactions shall not be
taxed under any law imposing a stamp tax or similar tax.
12.4    Expedited Tax Determination. The Reorganized Debtors may request an
expedited determination of taxes under section 505(b) of the Bankruptcy Code for
all returns filed for or on behalf of the Debtors or the Reorganized Debtors for
all taxable periods of the Debtors through the Effective Date.
12.5    Payment of Statutory Fees. On the Effective Date, and thereafter as may
be required, each of the Debtors shall (a) pay all the respective fees payable
pursuant to section 1930 of chapter 123 of title 28 of the United States Code,
together with interest, if any, pursuant to section 3717 of title 31 of the
United States Code, until the earliest to occur of the entry of (i) a final
decree closing such Debtor’s Chapter 11 Case, (ii) a Final Order converting such
Debtor’s Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code, or
(iii) a Final Order dismissing such Debtor’s Chapter 11 Case, and (b) be
responsible for the filing of consolidated post-confirmation quarterly status
reports with the Bankruptcy Court in accordance with Rule 3021-1 of the Southern
District of New York Local Bankruptcy Rules, which status reports shall include
reports on the disbursements made by each of the Debtors.
12.6    Plan Modifications and Amendments. The Plan may be amended, modified, or
supplemented by the Debtors or the Reorganized Debtors, as applicable, with the
consent of the Requisite Consenting Second Lien Creditors, the Requisite
Commitment Parties, to the extent that it adversely affects the treatment or
rights of holders of Claims in Classes 5, 6, 7A or 7B, the Creditors’ Committee,
and, to the extent it adversely affects the Revolving Credit Facility Claims,
the DIP Facility Claims or the Exit Facility, the Revolving Credit Facility
Agent, the DIP Facility Agent or the Exit Facility Agent, as applicable, in the
manner provided for by section 1127 of the Bankruptcy Code or as otherwise
permitted by law without additional disclosure pursuant to section 1125 of the
Bankruptcy Code, except as the Bankruptcy Court may otherwise direct; provided
that any such alteration, amendment or modification is consistent with the
Restructuring Support Agreement. In addition, after the Confirmation Date, so
long as such action does not materially and adversely affect the treatment of
holders of Claims hereunder, the Debtors may, with the consent of the Requisite
Consenting Second Lien Creditors and the Requisite Commitment Parties, and, to
the extent such action adversely affects the Revolving Credit Facility Claims,
the DIP Facility Claims or the Exit Facility, the Revolving Credit Facility
Agent, the DIP Facility Agent or the Exit Facility Agent, as applicable,
institute proceedings in the Bankruptcy Court to remedy any defect or omission
or reconcile any inconsistencies in the Plan or the


72

--------------------------------------------------------------------------------




Confirmation Order with respect to such matters as may be necessary to carry out
the purposes and effects of the Plan and any holder of a Claim that has accepted
the Plan shall be deemed to have accepted the Plan as so amended, modified, or
supplemented. Prior to the Effective Date, the Debtors may make appropriate
technical adjustments and modifications to the Plan without further order or
approval of the Bankruptcy Court; provided, that such technical adjustments and
modifications do not materially and adversely affect the treatment of holders of
Claims and that any such technical adjustment or modification is consistent with
the Restructuring Support Agreement. Notwithstanding any provision of this Plan
to the contrary or that is silent on the issue of consent rights, all documents,
exhibits, and schedules related the Plan or Restructuring Transactions
including, the Plan, Disclosure Statement, Confirmation Order, the Plan
Documents, the Plan Supplement, and the Exit Facility Documents must be
acceptable to the Requisite Consenting Second Lien Creditors and the Requisite
Commitment Parties.
12.7    Revocation or Withdrawal of Plan.
(a)    The Debtors may revoke, withdraw, or delay consideration of the Plan
prior to the Confirmation Date, either entirely or with respect to one or more
of the Debtors, and to file subsequent amended plans of reorganization. If the
Plan is revoked, withdrawn, or delayed with respect to fewer than all of the
Debtors, such revocation, withdrawal, or delay shall not affect the
enforceability of the Plan as it relates to the Debtors for which the Plan is
not revoked, withdrawn, or delayed. If the Debtors revoke the Plan in its
entirety, the Plan shall be deemed null and void. In such event, nothing herein
shall be deemed to constitute a waiver or release of any Claim by or against the
Debtors or any other Person or to prejudice in any manner the rights of the
Debtors or any other Person in any further proceedings involving the Debtors.
(b)    Notwithstanding the foregoing Section 12.7(a), if the Debtors take any
action to attempt to withdraw such Plan from the docket of the Bankruptcy Court
or the Debtors refuse, for any reason, to take any and all commercial reasonable
actions to implement or support the Restructuring Transactions, then: (a)
immediately, at such time and without any further order of the Court, the
Debtors will no longer be proponents of this the Plan and the Second Lien Group
and the Unsecured Notes Group will become proponents of this Plan; provided,
that if the exclusive periods of the Debtors have not been terminated as of such
time, the Debtors shall remain nominal proponents of the Plan solely for the
purposes of section 1121 until the expiration or termination of such exclusive
periods; and (b) any and all provisions and consent rights or requirement that
any document or transaction be “acceptable” or other terms under this Plan
referencing “Weil,” the “Debtor,” or the “Debtors” are, and shall continue to
be, in full force and effect with respect to the Consenting Creditors (as
defined under the Restructuring Support Agreement) as if such provisions were
written without reference to “Weil,” the “Debtor,” or the “Debtors.”
12.8    Courts of Competent Jurisdiction. If the Bankruptcy Court abstains from
exercising, or declines to exercise, jurisdiction or is otherwise without
jurisdiction over any matter arising out of the Plan, such abstention, refusal,
or failure of


73

--------------------------------------------------------------------------------




jurisdiction shall have no effect upon and shall not control, prohibit, or limit
the exercise of jurisdiction by any other court having competent jurisdiction
with respect to such matter.
12.9    Severability. If, prior to entry of the Confirmation Order, any term or
provision of the Plan is held by the Bankruptcy Court to be invalid, void, or
unenforceable, the Bankruptcy Court, in each case at the election and request of
the Debtors, with the consent of the Requisite Consenting Second Lien Creditors
and Requisite Commitment Parties, and, to the extent such term or provision
affects the Revolving Credit Facility Claims, the DIP Facility Claims or the
Exit Facility, the Revolving Facility Agent, the DIP Facility Agent or the Exit
Facility Agent, as applicable, may alter and interpret such term or provision to
make it valid or enforceable to the maximum extent practicable, consistent with
the original purpose of the term or provision held to be invalid, void, or
unenforceable, and such term or provision shall then be applicable as altered or
interpreted. Notwithstanding any such holding, alteration, or interpretation,
the remainder of the terms and provisions of the Plan shall remain in full force
and effect and shall in no way be affected, impaired, or invalidated by such
holding, alteration, or interpretation. The Confirmation Order shall constitute
a judicial determination and provide that each term and provision hereof, as it
may have been altered or interpreted in accordance with the foregoing, is (a)
valid and enforceable pursuant to its terms; (b) integral to the Plan and may
not be deleted or modified except in accordance with the terms of the Plan; and
(c) nonseverable and mutually dependent.
12.10    Governing Law. Except to the extent the Bankruptcy Code or other U.S.
federal law is applicable, or to the extent a schedule hereto, or a schedule in
the Plan Supplement expressly provides otherwise, the rights, duties, and
obligations arising hereunder shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York, without giving effect to
the principles of conflicts of law thereof to the extent they would result in
the application of the laws of any other jurisdiction.
12.11    Schedules. The schedules and exhibits to the Plan and the Plan
Supplement are incorporated into, and are part of, the Plan as if set forth
herein.
12.12    Successors and Assigns. All the rights, benefits, and obligations of
any Person named or referred to herein shall be binding on, and inure to the
benefit of, the heirs, executors, administrators, successors, and/or assigns of
such Person.
12.13    Time. In computing any period of time prescribed or allowed herein,
unless otherwise set forth herein or determined by the Bankruptcy Court, the
provisions of Bankruptcy Rule 9006 shall apply.
12.14    Notices. To be effective, all notices, requests, and demands to or upon
the Debtors, the Second Lien Group, the Creditors’ Committee, the Equity
Committee, or the Revolving Credit Facility Agent shall be in writing (including
by facsimile or electronic transmission) and, unless otherwise expressly
provided herein,


74

--------------------------------------------------------------------------------




shall be deemed to have been duly given or made when actually delivered, or in
the case of notice by facsimile transmission, when received and telephonically
confirmed, addressed as follows:
If to the Debtors, to:
Breitburn Energy Partners LP
707 Wilshire Boulevard
Suite 4600
Los Angeles, California 90017
Attn: Gregory Brown, General Counsel
Telephone: (213) 225-5900, Ext. 294
Telecopier: (213) 225-5917
E-mail: gbrown@breitburn.com
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attn: Ray C. Schrock, P.C., Stephen Karotkin
Telephone: (212) 310-8000
Telecopier: (212) 310-8007
E-mail: ray.schrock@weil.com, stephen.karotkin@weil.com
If to the Second Lien Group, to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attn: Christopher Marcus, P.C.
Telephone: (212) 446-4800
Telecopier: (212) 446-4900
E-mail: christopher.marcus@kirkland.com
Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654
Attention: Steven N. Serajeddini
Telephone: (312) 862-2000
Telecopier: (312) 862-2200
E-mail address: steven.serajeddini@kirkland.com
If to the Requisite Commitment Parties, to:
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036
Attn: Ira Dizengoff
Telephone: (212) 872-1096
Facsimile: (212) 872-1002
Email: idizengoff@akingump.com
Akin Gump Strauss Hauer & Feld LLP
1333 New Hampshire Avenue, N.W.
Washington, DC 20036
Attn: Scott Alberino, Daniel Fisher
Telephone: (202) 887-4121
Facsimile: (202) 887-4288
Email: salberino@akingump.com, dfisher@akingump.com


White & Case LLP
1221 Avenue of the Americas
New York, NY 10020
Attn: Harrison Denman
Telephone: (212) 819-2567
Facsimile:(212) 354-8113
Email: hdenman@whitecase.com
If to the Creditors’ Committee, to:
Milbank, Tweed, Hadley & McCloy LLP
2029 Century Park East, 33rd Floor
Los Angeles, CA 90067
Attn: Gregory Bray, Esq., Paul Aronzon,
Telephone: (424) 386-4000
Telecopier: (213) 629-5063
E-mail: gbray@milbank.com, paronzon@milbank.com
If to the Equity Committee, to:
Proskauer Rose LLP
Eleven Times Square
New York, NY 10036
Attn: Martin J. Bienenstock, Vincent Indelicato
Telephone: (212) 969-3000
Telecopier: (212) 969-2900
E-mail: mbienenstock@proskauer.com, vindelicato@proskauer.com
If to the Revolving Credit Facility Agent, to:
Wells Fargo Bank, N.A.
1000 Louisiana St.
9th Floor - Energy Group
Houston, TX 77002
Attn: Michael A. Tribolet
Telephone: (713) 319-1326
Email: Michael.A.Tribolet@wellsfargo.com


and


Wells Fargo Bank, National Association
Wells Fargo Law Department
333 S. Grand Avenue, Suite 1040
Los Angeles, CA 90071
Attn: David S. Rauch, Esq.
Telephone: (213) 253-6569
Facsimile: (213) 628-9918
Email: david.s.rauch@wellsfargo.com
Winston & Strawn LLP
333 S. Grand Avenue, 38th Floor
Los Angeles, CA 90071
Attn: Eric E. Sagerman, Justin E. Rawlins,
Telephone: (213) 615-1700
Telecopier: (213) 615-1750
Email: esagerman@winston.com, jrawlins@winston.com


and


Winston & Strawn LLP
200 Park Avenue
New York, NY 10166-4193
Attn: David Neier, Carey D. Schreiber
Telephone: (212) 294-6700
Facsimile: (212) 294-4700
Email: dneier@winston.com, cschreiber@winston.com



75

--------------------------------------------------------------------------------




After the occurrence of the Effective Date, the Reorganized Debtors have
authority to send a notice to Entities that in order to continue to receive
documents pursuant to Bankruptcy Rule 2002, such Entities must file a renewed
request to receive documents pursuant to Bankruptcy Rule 2002. After the
occurrence of the Effective Date, the Reorganized Debtors are authorized to
limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002
to those Entities that have filed such renewed requests.


12.15    Reservation of Rights. Except as otherwise provided herein, this Plan
shall be of no force or effect unless the Bankruptcy Court enters the
Confirmation Order. None of the filing of this Plan, any statement or provision
of this Plan, or the taking of any action by the Debtors with respect to this
Plan shall be or shall be deemed to be an admission or waiver of any rights of
the Debtors with respect to any Claims or Interests prior to the Effective Date.




76

--------------------------------------------------------------------------------






Dated:
New York, New York

November 28, 2017
Respectfully submitted,
BREITBURN ENERGY PARTNERS LP
By: /s/ Halbert S. Washburn    
Name:
Halbert S. Washburn

Title:
Chief Executive Officer

BREITBURN GP LLC
BREITBURN OPERATING LP
BREITBURN OPERATING GP LLC
BREITBURN MANAGEMENT COMPANY LLC
BREITBURN FINANCE CORPORATION
ALAMITOS COMPANY
BEAVER CREEK PIPELINE, L.L.C.
BREITBURN FLORIDA LLC
BREITBURN OKLAHOMA LLC
BREITBURN SAWTELLE LLC
BREITBURN TRANSPETCO GP LLC
BREITBURN TRANSPETCO LP LLC
GTG PIPELINE LLC
MERCURY MICHIGAN COMPANY, LLC
PHOENIX PRODUCTION COMPANY
QR ENERGY, LP
QRE GP, LLC
QRE OPERATING, LLC
TERRA ENERGY COMPANY LLC
TERRA PIPELINE COMPANY LLC
TRANSPETCO PIPELINE COMPANY, L.P






--------------------------------------------------------------------------------






EXHIBIT I






--------------------------------------------------------------------------------






BREITBURN ENERGY PARTNERS LP
SUMMARY OF PROPOSED TERMS AND CONDITIONS
This Summary of Proposed Terms and Conditions (this “Term Sheet”) outlines
certain key terms to resolve certain matters, including treatment of the
Prepetition Lenders under the Debtor’s Plan (all capitalized terms not defined,
as defined below). This Term Sheet is for discussion purposes only and,
notwithstanding any discussion concerning proposed exit facilities by and among
the Borrower, the other Loan Parties as Guarantors, the Prepetition Lenders, and
the Administrative Agent, is neither a proposal nor a commitment to provide
financing. Nothing in this Term Sheet is binding on any party and no party will
be bound to any commitment or agreement until such time, if any, as Definitive
Documentation shall have been executed and delivered among the parties with
express reference to such commitment or agreement and approved by the Bankruptcy
Court (as defined below). The outlined offered terms are subject to change,
withdrawal or modification in the sole discretion of the Administrative Agent or
the Loan Parties, are subject to the Administrative Agent’s approval of the form
and content of the Definitive Documentation. This Term Sheet does not constitute
(nor shall it be construed as) an offer with respect to any securities or a
solicitation of acceptances or rejections as to any Chapter 11 plan, it being
understood that such solicitation, if any, only will be made in compliance with
the applicable provisions of all applicable law. For purposes of this Term Sheet
“Definitive Documentation” means all documents related to the Debtors’ Plan,
including, without limitation, the disclosure statement related to the Plan,
Plan, and Confirmation Order. The actual terms and conditions upon which credit,
if any, may ultimately be extended are subject to satisfactory completion of due
diligence, satisfactory documentation and such other terms and conditions as are
determined in the sole discretion of the Administrative Agent. No party shall be
entitled to rely on any statement or representation made by any other party or
its representatives except as ultimately set forth in final, executed Definitive
Documentation, if any. This Term Sheet is confidential, and, except to the
extent agreed to by the Administrative Agent and the Borrower, shall not be
disclosed to any person other than the Loan Parties, the Prepetition Lenders,
potential agents, potential lenders and their attorneys and other advisors, and
then only on a confidential basis and in connection with considering whether to
agree to the Definitive Documentation. This Term Sheet is proffered in the
nature of a settlement proposal in furtherance of settlement discussions and is
intended to be entitled to the protections of Federal Rule of Evidence 408,
Evidence Code section 1152, and any other applicable statutes or doctrines.
Capitalized terms used herein, but not otherwise defined herein, shall have the
meanings ascribed to such terms in the Prepetition Credit Agreement (as defined
below).
Prepetition Facility:
The senior secured revolving credit facility (the “Prepetition Facility”)
provided by Wells Fargo Bank, National Association, as administrative agent (the
“Prepetition Agent”), and certain lenders (the “Prepetition Lenders”) pursuant
to that certain Third Amended and Restated Credit Agreement dated as of November
19, 2014 (as amended, supplemented or otherwise modified, the “Prepetition
Credit Agreement”) by and among Breitburn Operating LP (together with its
affiliated debtors in chapter 11, the “Debtors”), as borrower, Breitburn Energy
Partners LP (“BBEP”), as parent guarantor, and the Prepetition Agent and the
Prepetition Lenders.

Borrower:
Breitburn Operating LP, a Delaware limited partnership (the “Borrower”).

Guarantors:
The obligations of (a) the Borrower under the Facilities (as defined below), (b)
any Loan Party (as defined below) under any hedging





--------------------------------------------------------------------------------





agreements entered into between such Loan Party and any counterparty that is a
Lender (as defined below) (or any affiliate thereof) and (c) any Loan Party
under any treasury management arrangements between such Loan Party and a Lender
(or any affiliate thereof) (collectively, the “Obligations”) will be
unconditionally guaranteed, on a joint and several basis, by (i) each guarantor
of the facilities under the Prepetition Facility (other than BBEP), including
each person identified on Annex A, (ii) any other entity of which the Borrower
is a direct wholly-owned subsidiary, collectively, the “Parent”), (iii) each
other entity formed or otherwise continuing through the Plan as a successor to
the Debtors (other than the Borrower, Permian Co. and Parent) and (iv) each
other wholly-owned, material domestic restricted subsidiary of the Borrower
(collectively with the Parent, the “Guarantors” and, collectively with the
Borrower, the “Loan Parties”; and such guarantee being referred to as the
“Guarantee”). All Guarantees shall be guarantees of payment and not of
collection.
Chapter 11 Plan:
The chapter 11 plan (the “Plan”) of the Debtors pursuant to chapter 11 of title
11 of the United States Code filed in the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”), which is attached to the
Plan support agreement. The Plan (a) shall provide for treatment of the
Prepetition Lenders consistent with this Term Sheet and (b) shall give effect to
the transactions contemplated by the Definitive Documentation and this Term
Sheet.

Lead Arrangers and
Wells Fargo Securities, LLC (“Wells Fargo Securities”), Citigroup

Bookrunners:
Global Markets Inc., JP Morgan Chase Bank, N.A., Barclays Bank PLC, BMO Capital
Markets Corp. and Capital One, N.A. will act as joint lead arrangers and
bookrunners (each in such capacity, including any affiliates acting in such
capacity, collectively, the “Lead Arrangers”).

Administrative Agent, Issuing
Wells Fargo Bank, National Association (the “Administrative Agent”,

Bank and Swingline Lender:
the “Issuing Bank” or the “Swingline Lender”, as the case may be). Additional
Issuing Banks and Swingline Lenders may be added with the consent of the
Borrower and the Administrative Agent.

Lenders:
Each Prepetition Lender (for purposes of the Facilities, each a “Lender” and,
collectively, the “Lenders”).

Facilities:
A senior secured amended and restated Term Facility and a senior secured amended
and restated Revolving Facility (each as defined below and, collectively, the
“Facilities”), that shall become effective on the effective date of the Plan
(the “Plan Effective Date”), as follows:

(a)
Term Facility. The new term loans shall be non-amortizing, interest-only term
loans (the “Term Loans”)under a term facility (the “Term Facility” and the
lenders under such Term Facility, the “Term





--------------------------------------------------------------------------------





Lenders”) deemed made by each Prepetition Lender to the Borrower on the Closing
Date that does not elect to become a Revolving Lender, in a principal amount
based upon such Term Lender’s pro rata share of the prepetition obligations
under the Prepetition Facility (the “Prepetition Obligations”). The Term
Facility shall be secured pari passu with the Revolving Facility on a “last out”
basis.
(b)
Revolving Facility. Each Prepetition Lender that elects to become a revolving
lender (collectively, the “Revolving Lenders”) by agreeing to provide a
commitment in respect of a revolving facility (the “Revolving Facility” and the
loans under such Revolving Facility, the “Revolving Loans”) shall be allocated
its pro rata share of revolving commitments such that the total revolving
commitment amount shall be in an amount equal to the lesser of (i) (A) the
Borrowing Base and (B) an initial aggregate principal amount of $400,000,000, as
adjusted from time to time in accordance with the provisions herein, secured
pari passu with the Term Facility on a “first-out” basis less (ii) the aggregate
principal amount of the Term Facility on the Closing Date.

The Revolving Facility will include a subfacility for (i) standby letters of
credit (each, a “Letter of Credit”) in the aggregate principal amount not to
exceed the lesser of (x) the aggregate principal amount of the Revolving
Facility and (y) $100,000,000, and (ii) a subfacility for swingline loans (each,
a “Swingline Loan”) in the aggregate principal amount not to exceed the lesser
of (x) the aggregate principal amount of the Revolving Facility and (y)
$50,000,000, each on customary terms and conditions.
Borrowing Base and Borrowing
Availability under the Revolving Facility shall be subject to a borrowing

Base Redetermination:
base (the “Borrowing Base”), which shall be initially determined and
periodically redetermined (each such redetermination a “Borrowing Base
Redetermination”) as set forth below and otherwise on terms not less restrictive
than the Prepetition Credit Agreement unless consented to by Administrative
Agent in its sole discretion.

On the Closing Date, the initial Borrowing Base, inclusive of the Term Facility,
shall be deemed to equal $400,000,000. Thereafter, a Borrowing Base
Redetermination shall occur on October 1, 2018 (the “First Scheduled
Redetermination Date”), and thereafter on April 1 and October 1 of each year
until the Revolving Facility is indefeasibly repaid or satisfied in full in cash
and the commitments thereunder are terminated.
Interim Borrowing Base Redeterminations shall be implemented upon (a) the
request of the Administrative Agent or the requisite Lenders (a “Lender Wild
Card Redetermination”), or (b) the request of the Borrower; provided that (i)
that there shall be no Lender Wild Card Redetermination prior to the First
Scheduled Redetermination Date, (ii)




--------------------------------------------------------------------------------





there shall be no more than one Lender Wild Card Redetermination in any fiscal
year and (iii) there shall be no more than one interim Borrowing Base
Redetermination made at the request of the Borrower between each scheduled
Borrowing Base Redetermination.
Additionally, the Borrower may elect to cause an interim Borrowing Base
Redetermination contemporaneously with the consummation of any acquisitions of
oil and gas properties to which associated proven reserves represent at least 5%
of the Borrowing Base.
In the event the total outstanding balance of the Revolving Facility is greater
than the Borrowing Base (a “Borrowing Base Deficiency”) at the time of any
Borrowing Base Redetermination, the Borrower shall, within 30 days after notice
from Administrative Agent of the new or adjusted Borrowing Base, notify
Administrative Agent of the Borrower’s election to exercise one, or a
combination of, the following options in order to cure such Borrowing Base
Deficiency: (a) repay the Borrowing Base Deficiency (after giving effect to any
action taken under clause (c) below) in a single lump sum for application to the
Revolving Facility (as set forth in the “Mandatory Prepayments” section below);
(b) repay the Borrowing Base Deficiency (after giving effect to any action taken
under clause (c) below) in five monthly installments equal to one-fifth of such
Borrowing Base Deficiency with the first such installment due 30 days after
notice from Administrative Agent of the new or adjusted Borrowing Base and each
following installment due 30 days after the preceding installment for
application to the Revolving Facility (as set forth in the “Mandatory
Prepayments” section below); or (c) provide additional collateral acceptable to
the Administrative Agent, in the Administrative Agent’s sole discretion, to
increase the Borrowing Base.
Mandatory Borrowing Base
If the sum of (a) the aggregate Borrowing Base value of oil and gas

Reductions:
properties disposed of (including through casualty and condemnation but
excluding any disposition to a Loan Party) (i) during the period from the
Closing Date to the date of the First Scheduled Redetermination Date and (ii)
thereafter, during any period between scheduled Borrowing Base Redeterminations
plus (b) the net effect of hedge modifications and early terminations of the
Loan Parties to hedge agreements given credit in setting the Borrowing Base
during such period, is greater than 5% of the Borrowing Base, then the Borrowing
Base shall be automatically reduced by an amount equal to the aggregate
Borrowing Base value of such oil and gas properties as determined by the
Administrative Agent in the Administrative Agent’s sole discretion, based upon
the engineered value attributed to such properties in the most recent Reserve
Report.

If the Loan Parties and their subsidiaries incur any junior or unsecured
indebtedness (subject to any baskets set forth herein and other baskets and
exceptions to be mutually agreed between the Borrower and the Administrative
Agent), then the Borrowing Base shall be




--------------------------------------------------------------------------------





automatically reduced by 25% of the stated principal amount of such
indebtedness.
Closing Date:
The Plan Effective Date (the “Closing Date”).

Use of Proceeds:
The proceeds of the Facilities shall be used to (a) repay all obligations under
the Debtor-in-Possession Credit Agreement dated as of May 19, 2016 (as amended,
the “DIP Facility”) by and among Breitburn Operating LP, as borrower, Breitburn
Energy Partners LP, as parent guarantor, Wells Fargo Bank, National Association,
as administrative agent and certain lenders, (b) pay amounts required to be paid
under the Plan, including any amounts owed to the Office of the United States
Trustee, (c) pay fees and expenses in connection with emergence from the
bankruptcy cases and (d) fund ongoing working capital requirements and other
general corporate purposes.

Financing Documentation:
The Facilities will be documented in exit financing documents that are
substantially consistent with the Prepetition Credit Agreement (and including
EEA Bail-In provisions, customary sanctions provisions and definitions updates,
including policies and procedures in respect thereof, and as otherwise mutually
agreed with the Administrative Agent and the Borrower, and as otherwise set
forth in this Term Sheet), including loan agreements, guarantees, promissory
notes, borrowing base certificates, compliance and other customary certificates,
commitment letter, fee letter, and collateral documents required to grant and
perfect the Lenders’ first priority security interest in the collateral,
including without limitation, security agreements, pledge agreements, financing
statements, mortgages, deposit account control agreements, security account
control agreements, and intellectual property security agreements each of which
shall be consistent with the foregoing principles; provided that such
documentation shall (a) contain terms and conditions set forth in this term
sheet and such other changes as may be mutually agreed by the Borrower and the
Administrative Agent and (b) give due regard to (i) current market terms for
restructured reserve-based revolving credit facilities for borrowers emerging
from bankruptcy and (ii) the operational and strategic requirements of the
Parent and its subsidiaries (collectively, the “Financing Documentation” and the
principles described therein, the “Documentation Principles”).

Collateral:
The Obligations will be secured by valid and perfected first priority (subject
to certain exceptions set forth in the Financing Documentation) security
interests in and liens on all of the following (collectively, the “Collateral”):

(a)
(i) 100% of the equity interests of all present and future domestic subsidiaries
of any Loan Party (other than the equity interests of Breitburn GP LLC and the
equity interests of any FSHCO) and (ii) 65% of the voting equity interests and
100% of the non-voting





--------------------------------------------------------------------------------





equity interests of all present and future first-tier Foreign Subsidiaries and
FSHCOs of any Loan Party;
(b)
Substantially all of the tangible and intangible personal property and assets of
the Loan Parties (including, without limitation, all equipment, inventory and
other goods, accounts, licenses, contracts, intercompany loans, intellectual
property and other general intangibles, deposit accounts, securities accounts
and other investment property and cash, subject to any mutually agreed baskets);

(c)
Oil and gas properties representing not less than 95% of the NYMEX Strip PV-9 of
the total proved reserves of the Loan Parties included in the most recent
Reserve Report; and

(d)
All other oil and gas properties (including undeveloped acreage, but excluding
proved reserves) upon which the Loan Parties have granted the Prepetition Agent
for the benefit of the Prepetition Lenders a lien pursuant to mortgages granted
under the Prepetition Facility or DIP Facility to the extent still owned by the
Loan Parties;

in each case, subject to exceptions for Excluded Property (to be defined as
mutually agreed).
“Foreign Subsidiary” shall mean any direct or indirect subsidiary of Parent
organized under the laws of any jurisdiction other than the United States, any
state thereof or the District of Columbia.
“FSHCO” shall mean any direct or indirect domestic subsidiary of Parent
substantially all of the assets of which consist of the equity and/or securities
of one or more Foreign Subsidiaries.
All such security interests in personal property and all liens on oil and gas
properties and other real property will be created pursuant to the Financing
Documentation.
Interest Rates:
At the Borrower’s option, loans (other than Swingline Loans) will bear interest
based on the Base Rate or LIBOR, plus the applicable Interest Margin (as defined
below). Swingline Loans will bear interest at the Base Rate plus the applicable
Interest Margin.

The interest margin (“Interest Margin”) shall be:
(a)
in the case of the Revolving Facility, based upon utilization of the Borrowing
Base (expressed as a percentage of outstanding loans and Letters of Credit under
the Revolving Facility divided by the Borrowing Base) an Interest Margin
according to the following grid:





--------------------------------------------------------------------------------







Utilization
LIBOR+
ABR+
< 30.0%
2.50
%
1.50
%
≥ 30.0%; < 60.0%
2.75
%
1.75
%
≥ 60.0%; < 90.0%
3.00
%
2.00
%
≥ 90.0%
3.50
%
2.50
%

and in the case of the Term Facility, an Interest Margin of 2.00% for LIBOR
loans and 1.00% for Base Rate loans;
provided that in no event shall LIBOR be less than zero.
Fees:
(a)    Unused Line Fee. The Borrower shall pay to the Administrative Agent, for
the account of the Revolving Lenders, an unused line fee (the “Unused Line Fee”)
in an amount according to the following grid:

Commitment Utilization
Rate
< 50.0%
0.375%
<>50.0%
0.50%

“Commitment Utilization” shall mean an amount equal to the average daily
difference between (a) the total commitment of the Revolving Facility and (b)
the aggregate outstanding balance of the Revolving Facility.
All accrued Unused Line Fees will be fully earned and due and payable monthly in
arrears for the account of the Lenders under the Revolving Facility and will
accrue from the Closing Date.
(b)
Upfront Fees. The Borrower shall pay to Wells Fargo Securities, for the account
of each of the Revolving Lenders, upfront fees which will be due and payable as
follows: (i) an aggregate amount equal to 0.15% times the aggregate principal
amount of the Revolving Facility, which shall be earned and payable in full in
cash on the Closing Date; and (ii) an aggregate amount equal to 0.30% times the
aggregate principal amount of the Revolving Facility on the Closing Date, which
shall be earned and payable in full in cash on the one (1) year anniversary of
the Closing Date.





--------------------------------------------------------------------------------





(c)
Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of the Revolving Lenders a Letter of Credit fee (due quarterly)
equal to the product of the LIBOR Margin and the undrawn amount of each Letter
of Credit. In addition, Borrower shall pay to the Administrative Agent for the
account of any Issuing Bank a fronting fee equal to the product of 0.20% and the
undrawn amount of each Letter of Credit.

(d)
Other Fees. The Borrower shall pay other fees set forth in a separate fee
letter.

Maturity Date:
(a)    Revolving Facility. The final maturity of the Revolving Facility will
occur on the 4-year anniversary of the Closing Date.

(b)
Term Facility. The final maturity of the Term Facility will occur on the 7-year
anniversary of the Closing Date.

Amortization:
None.

Mandatory Prepayments:
(a)    Borrowing Base Redeterminations. The Revolving Facility will be required
to be repaid in the amount of any Borrowing Base Deficiency arising or resulting
from the circumstances described under the section “Borrowing Base and Borrowing
Base Redetermination” above as set forth in such section.

(b)
Borrowing Base Reductions. The Revolving Facility will be required to be prepaid
in connection with any Borrowing Base Deficiency arising or resulting from the
circumstances described under the section “Mandatory Borrowing Base Reductions”
above as set forth in such section.

(c)
Anti-Hoarding. If as of the last business day of any calendar week any of the
Revolving Loans are outstanding and the Loan Parties have Excess Cash (other
than the proceeds of a borrowing that are expected to be used within 3 business
days of such borrowing), then the Borrower shall within 2 business days prepay
the Revolving Loans in an amount equal to such Excess Cash. As used herein,
“Excess Cash” means the amount of unrestricted cash and cash equivalents of
Parent and the other Loan Parties in excess of $75,000,000 in the aggregate
(excluding (i) cash earmarked to pay unaffiliated third party obligations or to
affiliates on account of transactions not prohibited under the Financing
Documentation for which checks have been issued or wires or ACH have been
initiated, (ii) cash or cash equivalents of the Loan Parties constituting
purchase price deposits held in escrow pursuant to a binding and enforceable
purchase and sale agreement with a third party containing customary provisions
regarding the payment and refunding of such deposits, (iii) cash and cash
equivalents held in any of the following accounts in the ordinary course of
business:





--------------------------------------------------------------------------------





(a) accounts designated and used solely for payroll or employee benefits; (b)
cash collateral accounts with respect to Letters of Credit; (c) trust accounts
held and used exclusively for the payment of taxes of the Loan Parties,
including for the payment of taxes by direct (and, in the case of holding
through an entity that is fiscally transparent for U.S. federal income taxes,
indirect) partners of the Loan Parties; and (d) suspense, escrow or trust
accounts designated and used exclusively for property reclamation deposits in
respect of abandonment and remediation obligations, royalty, net profit interest
and/or working interest payments owing to third parties or in respect of any
such amounts owed by third parties to any Loan Party and (iv) royalty
obligations, working interest obligations, production payments, vendor payments,
and severance and ad valorem taxes of the Loan Parties due and owing within 3
business days to unaffiliated third parties and for which the Loan Parties will
issue checks or initiate wires or ACH transfers within such 3 business day
period). In the event net cash proceeds received by a Loan Party in connection
with any asset sale, casualty event or swap termination that are required to be
used to make payments under the Loan Agreement are swept as being Excess Cash,
then the Borrower shall be deemed to have made any other mandatory prepayment
required to be made in respect of such proceeds.
All such mandatory prepayments made under
(i)
clauses (a) and (b) above will be applied, first, to prepay outstanding loans
under the Revolving Facility (without a permanent reduction in commitments
thereunder), second, in the case of clauses (a) and (b) above, to cash
collateralize Letters of Credit outstanding under the Revolving Facility for so
long as a Borrowing Base Deficiency remains and third, to prepay outstanding
loans under the Term Facility (with a corresponding permanent reduction in
commitments thereunder); and

(ii)
clause (c) above will be applied to prepay outstanding loans under the Revolving
Facility (without a permanent reduction in commitments thereunder).

Optional Prepayments and
Loans under the Revolving Facility may be prepaid at any time, in

Commitment Reductions:
whole or in part, at the option of the Borrower, upon notice to the
Administrative Agent and in minimum principal amounts and in multiples to be
mutually agreed upon with the Administrative Agent, without premium or penalty
(except LIBOR breakage costs). Any optional prepayment of the Revolving Facility
will be applied to prepay outstanding loans (without a permanent reduction in
commitments thereunder unless so elected by the Borrower).

The unutilized portion of the commitments under the Revolving Facility may be
terminated, in whole or in part, at the option of the Borrower,




--------------------------------------------------------------------------------





upon notice to the Administrative Agent and in minimum principal amounts and in
multiples to be mutually agreed with the Administrative Agent.
After prepayment in full of the Revolving Loans and cash collateralization of
Letters of Credit outstanding under the Revolving Facility and termination of
the commitments under the Revolving Facility, the Term Loans may be prepaid, in
whole or in part, at the option of the Borrower, upon notice and in minimum
principal amounts and in multiples to be mutually agreed, without premium or
penalty (except LIBOR breakage costs). Notwithstanding anything to the contrary
herein, in no event shall any payments be made to satisfy any amounts
outstanding under the Term Facility unless the amounts outstanding under the
Revolving Facility are indefeasibly paid or satisfied (or are contemporaneously
being indefeasibly repaid or satisfied) in full in cash on a final basis, the
Letters of Credit outstanding under the Revolving Facility have been cash
collateralized and the commitments thereunder are terminated.
Conditions to Closing:
In addition to the “Conditions to All Extensions of Credit” section below, the
closing of the Facilities and, with regard to the Revolving Facility (if
applicable), the making of the initial extensions of credit thereunder, will be
subject to satisfaction of usual and customary conditions precedent, including
but not limited to the following (collectively, the “Conditions to Closing”):

1.
the Plan and any related order of the Bankruptcy Court, including, without
limitation, the entry of the order confirming the Plan (the “Confirmation
Order”), shall be in form and substance reasonably satisfactory to the
Administrative Agent, including approval of the Facilities, and releases and
exculpations, it being agreed that the Plan to which this Term Sheet is attached
is satisfactory in form and substance to the Administrative Agent;

2.
the Confirmation Order shall be in full force and effect and shall not have been
stayed, reversed, vacated or otherwise modified in a manner material and adverse
to interests of the Administrative Agent and the Revolving Lenders or otherwise
contrary to this Term Sheet;

3.
the Plan Effective Date shall have occurred, all conditions precedent to the
effectiveness of the Plan shall have been (or shall be concurrently with the
closing of the Facilities) fulfilled or waived as permitted therein, including,
without limitation, all transactions contemplated in the Plan or in the
Confirmation Order to occur on the Plan Effective Date shall have been (or shall
be concurrently with the closing of the Facilities) substantially consummated in
accordance with the terms thereof and in compliance with applicable law,
Bankruptcy Court and regulatory approvals;





--------------------------------------------------------------------------------





4.
the Administrative Agent shall have received satisfactory evidence as to the
payment in full on the Closing Date of all material administrative expense
claims, priority claims and other claims required to be paid upon the Closing
Date;

5.
there shall have been no material adverse change in, or a material adverse
effect upon, the operations, business, properties or financial condition of the
Loan Parties taken as a whole (other than as a result of the events leading up
to or arising from the commencement or continuance of the bankruptcy proceedings
or the confirmation of the Plan) from the date of the Revolving Lenders
providing their commitment to the Revolving Facility through the date of the
closing of the Revolving Facility;

6.
(a) execution and delivery of the Financing Documentation and (b) the
Administrative Agent and the Term Lenders and Revolving Lenders will have
received (i) customary legal opinions as to the Loan Parties and the Financing
Documentation (including, without limitation, customary opinions of local
counsel), (ii) customary resolutions or other evidence of authority and
incumbency, customary officers’ certificates, good standing certificates, in
each case with respect to the Borrower and the Guarantors, and a solvency
certificate for the Borrower and its subsidiaries on a consolidated basis after
giving effect to the transactions contemplated by this Term Sheet on the Closing
Date and (iii) flood hazard diligence and documentation as required by the
federal Flood Disaster Protection Act of 1973 or otherwise in a manner
satisfactory to the Term Lenders and Revolving Lenders;

7.
all documents and filings required to perfect or evidence the Administrative
Agent’s first priority security interest in and liens on the Collateral
(including, without limitation, all certificates evidencing pledged capital
stock or membership or partnership interests, as applicable, with accompanying
executed stock powers, all UCC financing statements to be filed in the
applicable government UCC filing offices, all intellectual property security
agreements to be filed with the United States Copyright Office or the United
States Patent and Trademark Office, as applicable, all deposit account and
securities account control agreements and all mortgages, deeds of trust and real
property filings) shall have been executed and/or delivered and, to the extent
applicable, be in proper form for filing; provided, however, to the extent the
Borrower and the Guarantors cannot deliver any such items (other than UCC
financing statements and certificates evidencing pledged capital stock or
membership or partnership interests) after the use of commercially reasonable
efforts to do so by the Closing Date, the Borrower and the Guarantors shall be
afforded a post-closing period of 30 days (or such other period as the
Administrative Agent may agree in its sole discretion) to deliver such
documentation;





--------------------------------------------------------------------------------





8.
the Prepetition Obligations shall receive the treatment outlined in this Term
Sheet and the Plan, the Prepetition Facility shall have been amended and
restated pursuant to the Plan, and the DIP Facility shall have been repaid in
full (or, in the case of outstanding letters of credit, rolled into the
Revolving Facility on terms and conditions satisfactory to the issuing banks
under the Revolving Facility and the Administrative Agent) and the commitments
thereunder terminated, and all security interests related thereto shall have
been terminated substantially concurrently with the Closing Date;

9.
the Administrative Agent shall have received an ACORD evidence of insurance
certificate evidencing coverage of the Loan Parties and their respective
subsidiaries and naming the Administrative Agent in such capacity for the
Lenders as additional insured on all liability policies (subject to customary
exceptions) and loss payee on all property insurance policies;

10.
all required governmental and third party consents and approvals shall have been
obtained by the Loan Parties and shall be in full force and effect;

11.
all fees and documented out-of-pocket expenses required to be paid on the
Closing Date in connection with the Facilities, including the reasonable
documented out-of-pocket fees and expenses of counsel and financial advisors to
the Administrative Agent, shall have been paid in full in cash;

12.
the Parent and its consolidated subsidiaries shall demonstrate liquidity of not
less than $100,000,000 on the Closing Date, after giving effect to the
transactions contemplated hereby and under the Plan;

13.
prior to or concurrently with the initial borrowings under the Facilities, the
Borrower shall have received no less than $765,000,000 in proceeds from the sale
to PermianCo of certain of the Debtors’ acreage and related assets (including
producing wells, existing infrastructure and all other proved developing
producing (PDP) assets), including all rights to develop such acreage and
related business operations; and

14.
the Administrative Agent shall have received an updated business plan for the
Borrower and its subsidiaries after giving effect to the transactions
contemplated hereby and under the Plan on the Closing Date (the “Business Plan”)
and such Business Plan shall be in form and substance reasonably acceptable to
the Administrative Agent.





--------------------------------------------------------------------------------





Conditions to All Extensions of
Each extension of credit under the Facilities will be subject to

Credit:
satisfaction of the following: (a) all of the representations, warranties, and
covenants (including compliance with anti-cash hoarding) in the Financing
Documentation shall be true and correct in all material respects (or if
qualified by materiality or material adverse effect, in all respects) as of the
date of such extension of credit, or if such representation speaks as of an
earlier date, as of such earlier date; (b) no default or event of default under
the Facilities shall have occurred and be continuing or would result from such
extension of credit; and (c) delivery of a customary borrowing notice.

Cash Management:
The Loan Parties and their subsidiaries shall maintain their cash management
system as it existed prior to the Closing Date for the benefit of the
Facilities, with such changes as may be mutually agreed by the Administrative
Agent and the Borrower.

Representations and
The Financing Documentation will contain representations and warranties

Warranties:
subject to exceptions and materiality thresholds as are usual and customary for
transactions of this type as mutually agreed (which will be applicable to the
Loan Parties and their restricted subsidiaries).

Affirmative Covenants:
The Financing Documentation will contain affirmative covenants subject to
limitations and modifications as are usual and customary for transactions of
this type as mutually agreed (which will be applicable to the Loan Parties and
their restricted subsidiaries).

Negative Covenants:
The Financing Documentation will contain negative covenants subject to
limitations and modifications as are usual and customary for transactions of
this type as mutually agreed (which will be applicable to the Loan Parties and
their restricted subsidiaries):

(a)
limitation on liens;

(b)
limitation on disposition of assets;

(c)
limitation on consolidations and mergers;

(d)
limitation on loans and investments;

(e)
limitation on indebtedness (including a prohibition on junior indebtedness until
the first measurement date of (and compliance with) the Total Net Leverage Ratio
referenced below);

(f)
limitation on transactions with affiliates;

(g)
limitations on margin stock;

(h)
limitations on contingent obligations;





--------------------------------------------------------------------------------





(i)
limitations on restricted payments (including, (i) restrictions on payments and
prepayments of certain junior and unsecured debt and (ii) customary restrictions
on dividends, distributions, redemptions and repurchases of equity), including
an exception for customary tax distributions; provided that restricted payments
shall be permitted as long as (i) no default or event of default exists before
or after giving effect thereto, (ii) pro forma availability under the Revolving
Facility is greater than 20%, (iii) the pro forma Total Net Leverage Ratio is
less than 2.50 to 1.00 and (iv) the Administrative Agent shall have received a
certificate as to compliance with such conditions (including calculations
therefor);

(j)
limitations on derivative contracts (as set forth in greater detail below);

(k)
limitations on (A) changes to the nature of the Loan Parties’ business and (B)
amendments to (i) organization documents, (ii) material subordinated
indebtedness and (iii) corporate structure;

(l)
limitations on accounting changes;

(m)
ERISA compliance;

(n)
limitations on restrictions affecting the ability of subsidiaries to guarantee
the loans, grant liens securing the loans or make distributions to the Borrower;

(o)
limitations on transactions with Breitburn Collingwood Utica LLC (“Breitburn
Utica”), for so long as Breitburn Utica is an unrestricted subsidiary; and

(p)
limitations on amendments to documents governing certain junior and unsecured
debt.

Financial Covenants:
Limited to the following financial covenants:

(a)
Total Net Leverage Ratio. As of the last day of any fiscal quarter, commencing
with the first full fiscal quarter after the Closing Date, the ratio of Total
Net Indebtedness (as defined below) to EBITDAX for the trailing twelve months
then ending (the “Total Net Leverage Ratio”) shall not exceed 4.00 to 1.00.

(b)
“Current Ratio” means, as of the last day of any fiscal quarter, commencing with
the last day of the first full fiscal quarter ending after the Closing Date, the
ratio of (a) consolidated current assets (including the unused amount of the
commitments under the Revolving Facility, unless a default exists, but excluding
non-cash assets under ASC 815 and excluding cash collateral) to (b) consolidated
current liabilities (excluding (i) non-cash obligations under ASC 815, (ii)
current maturities of long term debt (including





--------------------------------------------------------------------------------





in respect of the Obligations) and (iii) non-cash liabilities recorded in
connection with stock-based or similar incentive based compensation awards or
arrangements), shall not be less than 1.00 to 1.00.
“Total Net Indebtedness” shall mean debt for borrowed money (including
obligations evidenced by bonds, notes and similar instruments), direct
obligations arising under letters of credit surety bonds and similar
instruments, capital leases and purchase money debt, deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), guarantees in respect of the foregoing types of debt, and all debt
of the foregoing types of any partnership or joint venture in which the Borrower
or a subsidiary is a general partner or joint venturer, unless such debt is
expressly made non-recourse minus unrestricted cash and cash equivalents and
cash and cash equivalents restricted in favor of the Administrative Agent or any
Lender in an aggregate amount not to exceed $50,000,000.
“EBITDAX” shall be defined in a manner substantially consistent with the
definition thereof in the Prepetition Credit Agreement (including an add-back
for fees and transaction costs incurred by the Loan Parties in connection with
the bankruptcy cases and the transactions contemplated hereby, and unusual,
one-time or non-recurring restructuring charges incurred during the first two
fiscal quarters following the Closing Date not to exceed 10% of EBITDAX for such
quarter (calculated prior to giving effect to to such adjustment)); provided
that EBITDAX for each of the four fiscal quarters ending before the Closing Date
shall be deemed to equal $32,500,000/quarter.
For purposes of determining compliance with the financial covenants, any cash
equity contribution (which shall be common equity or otherwise in a form
acceptable to the Administrative Agent) made to the Borrower after the last day
of any fiscal quarter and on or prior to the day that is ten days after the day
on which financial statements are required to be delivered for that fiscal
quarter will, at the request of the Borrower, be included in the calculation of
EBITDAX and/or current assets solely for the purposes of determining compliance
with such financial covenant at the end of such fiscal quarter and applicable
subsequent periods which include such fiscal quarter (any such equity
contribution so included in the calculation of EBITDAX or current assets, a
“Specified Equity Contribution”); provided (a) the Borrower will be permitted to
request that a Specified Equity Contribution be included in the calculation of
EBITDAX and/or current assets with respect to any fiscal quarter (i) no more
than twice during any consecutive four fiscal quarter period, and (ii) no more
than four times in the aggregate during the term of the Facilities; (b) each
Specified Equity Contribution will be no greater than the amount required to
cause the Borrower to be in compliance with the




--------------------------------------------------------------------------------





financial covenants; (c) all Specified Equity Contributions and the use of
proceeds thereof will be disregarded for all other purposes under the
Facilities; and (d) subject to other customary qualifications and limitations on
Specified Equity Contributions.
Hedging Requirements:
Minimum Hedging. The Borrower shall enter into hedging agreements with Lenders
(or any of their respective affiliates; provided that no more than 10% of the
aggregate notional volumes (with appropriate conversions for crude oil, natural
gas and natural gas liquids units) under hedge agreements may come from hedge
agreements with affiliates of Lenders) with a term of no more than thirty-three
months to limit or reduce market price risk with respect to at least 50% of
expected production of oil and gas from “proved developed producing” reserves
and at least 20% of expected production of oil and gas from “proved developed
non-producing” and “proved undeveloped” reserves for a term maturing 33-months
immediately following the Closing Date, as determined by reference to the most
recent Reserve Report within (a) in the case of “proved developed producing”
reserves and “proved developed non-producing” reserves, 90 days following the
Closing Date (or such later date as the Administrative Agent may agree in its
sole discretion) and (b) in the case of “proved undeveloped” reserves, 180 days
following the Closing Date (or such later date as the Administrative Agent may
agree in its sole discretion).

Maximum Hedging. The Borrower may enter into hedging agreements with Lenders (or
any of their respective affiliates; provided that no more than 10% of the
aggregate notional volumes (with appropriate conversions for crude oil, natural
gas and natural gas liquids units) under hedge agreements may come from hedge
agreements with affiliates of Lenders) with a term of no more than sixty months
to limit or reduce market price risk, subject to customary adjustments for asset
sales and early termination options acceptable to hedge providers; provided that
no such hedging agreement, at the time it is entered into, when aggregated with
all permitted hedging agreements, requires the Loan Parties, collectively, to
deliver volumes in excess of the sum of 90% of the “proved developed producing”
reserves, 50% of “proved developed non-producing” and 50% of “proved
undeveloped” reserves for each month in years 1, 2, 3, 4 and 5, each as
determined by reference to the most recent Reserve Report.
Events of Default:
Substantially similar to the events of default in the Prepetition Credit
Agreement, except as mutually agreed with the Administrative Agent and as
otherwise set forth in this Term Sheet, each subject to limitations and
modifications as are usual and customary for transactions of this type as
mutually agreed (which will be applicable to the Loan Parties and their
subsidiaries (other than (i) immaterial subsidiaries (which are not Loan
Parties) for the bankruptcy defaults and (ii) unrestricted subsidiaries (which
are not Loan Parties) except to the extent provided in the Prepetition Credit
Agreement)).





--------------------------------------------------------------------------------





Amendments and Waivers:
Amendments and waivers of the Financing Documentation will require the approval
of the Revolving Lenders (that are non-defaulting Revolving Lenders) holding
more than 50% of the aggregate amount of the commitments in respect of the
Revolving Facility, except that the consent of (a) each Revolving Lender (that
is a non-defaulting Revolving Lender) shall be required in connection with (i)
any increase of the Borrowing Base and (ii) changing any provision specifying
the number or percentage of Revolving Lenders required to amend or waive any
Financing Documentation (other than a provision amendments or waivers with
respect to the matters set forth in clauses (c) and (d) below which shall
require the consent of each Lender (that is a non-defaulting Lender),
(b) Revolving Lenders (that are non-defaulting Revolving Lenders) holding more
than 66-2/3% of the aggregate amount of the commitments in respect of the
Revolving Facility shall be required to decrease or maintain the Borrowing Base,
(c) each Lender shall be required in connection with (i) changing any provision
specifying the number or percentage of Lenders (that are non-defaulting Lenders)
required to amend or waive any Financing Documentation in respect of the matters
described in this clause (c) and clause (d) below and (ii) releasing any
guarantor (except in connection with a permitted transaction) or all or
substantially all of the Collateral, and (d) each affected Lender shall be
required in connection with (i) any increase or extension of its commitment,
(ii) the postponement of any scheduled date for payment of principal, interest,
fees or other amount payable to such Lender, (iii) any reduction in the
principal amount of any loan, interest rate (other than the waiver of default
interest), fee or other amount payable to such Lender and (iv) altering the pro
rata sharing of payments.

Expenses and Indemnification:
Usual and customary for facilities of this type as may be mutually agreed.

Governing Law:
State of New York.











--------------------------------------------------------------------------------






ANNEX A


GUARANTORS
Guarantor
Jurisdiction of Organization
Breitburn GP LLC
Delaware
Breitburn Operating GP LLC
Delaware
Breitburn Management Company LLC
Delaware
Breitburn Florida LLC
Delaware
Breitburn Oklahoma LLC
Delaware
Breitburn Sawtelle LLC (f/k/a Breitburn Fulton LLC)
Delaware
Breitburn Transpetco GP LLC
Delaware
Breitburn Transpetco LP LLC
Delaware
Transpetco Pipeline Company, L.P.
Delaware
Breitburn Finance Corporation
Delaware
Beaver Creek Pipeline, L.L.C.
Michigan
Alamitos Company
California
Phoenix Production Company
Wyoming
GTG Pipeline LLC
Virginia
Mercury Michigan Company, LLC
Michigan
Terra Energy Company LLC
Michigan
Terra Pipeline Company LLC
Michigan
QR Energy, LP
Delaware
QRE GP, LLC
Delaware
QRE Operating, LLC
Delaware







--------------------------------------------------------------------------------






EXHIBIT II






--------------------------------------------------------------------------------






Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
CHARLIE A. SMITH
CROWN OIL PARTNERS, LLC
07/29/2008
FEE
SEC 7, BLK 35, T-2-S, T&P RY. CO. SVY, GLASSCOCK CO, TX, S&E DEPTHS SHALLOWER
THAN 100' BELOW DEEPEST PROD FORM IN
82.685 AC TR OUT OF POOLED UNIT
160 AC PATTERSON PETROLEUM, INC. NO. 1 SMITH UNIT, REC VOL 325, PG 621 GLASSCOCK
CO, TX.
TX
Glasscock
119
448
3338
MARY ALICE ALLEN
PATTERSON PETROLEUM, INC
05/24/1994
FEE
T&P RY CO SVY, T-2-S, BLK 35, SEC.
07, S& E 82.865 ACS M/L WITHIN THE BOUNDARIES OF THE POOLED UNIT
160 ACRE PATTERSON PETROLEUM, INC. NO. 1 SMITH UNIT.
TX
Glasscock
314
428
1184
A K GUTHRIE 2006 REV TRUST, MARY G THOMPSON, ANDREA KAY
NELSON'S GRANDCHILDREN'S TRUST, KIMBERLY PAIGE GUTHRIE GRANDCHILDREN'S TRUST,
AND DORIS PIKE GUTHRIE TEXAS TRUST FOR MARY LYNN GUTHRIE PERRY.
BREITBURN
05/02/2013
FEE
T&P RY CO SURVEY0
T2N, BLOCK 330
SEC 6: W/2
TX
Howard
1342
504
 
A K GUTHRIE, MARY G THOMPSON, DORIS PIKE GUTHRIE TEXAS TRUST FOR A K GUTHRIE,
AND
DORIS PIKE GUTHRIE TEXAS TRUST FOR MARY LYNNE GUTHRIE PERRY
SPRING ENERGY CO INC
04/23/2010
FEE
W/2 OF SECTION 6, BLOCK 33, T-2-N, T&P RY. CO. SURVEY
TX
Howard
1187
634
 
A.G. ROGERS, INDIVIDUALLY AND AS INDEPENDENT EXECUTOR FOR THE ESTATE OF LUCY
MYRLENE ROGERS, DECEASED
SPRING ENERGY CO INC
04/20/2012
FEE
S/2, SEC 34, BLK 33, T2N, T&P RR CO SURVEY, HOWARD COUNTY, TEXAS. CONT 322 ACS
M/L.
TX
Howard
1272
12
 
A.O. LANG, JR. AND HIS WIFE, MARY D. LANG
JOHN P. BATES
08/25/1977
FEE
TWP 2N BLK 34 SEC 2 & 11; SEC 2: SW/4; SEC 11: SW/4; SE/4
TX
Howard
461
702
4860
ADAM BROWN
BIG STAR OIL & GAS LLC
02/22/2012
FEE
THE SOUTH HALF (S/2) AND THE NORTHEAST QUARTER (NE/4) OF SECTION 28, BLOCK 33,
T-2-N, T&P RR CO SURVEY, HOWARD COUNTY, TEXAS, CONTAINING 486 ACRES, MORE OR
LESS
TX
Howard
1263
665
2012-00002233
ALEXANDER FRENCH BANKS, RICHARD ASWORTH BANKS, JAMES DURINGER BANKS C/O BANK ONE
TRUST COMPANY, N.A., AGENT
OGX RESOURCES LLC
07/24/2006
FEE
SE/4 BELOW 7,134' AND SW/4 OF SEC
40, BLK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1038
196
00000812
ALICE ANN BROWN
OGX RESOURCES
07/20/2006
FEE
SW/4 OF SECTION 41, BLOCK 33, T-2- N, T&P RR CO SURVEY
TX
Howard
1016
104
00003765
ALICE ANN BROWN, SSP
CLEAR WATER, INC.
09/21/2009
FEE
W/2 SEC 43, BLK 33, T-2-N, T&P & RY CO SURVEY
TX
Howard
1153
542
200900004823
ALICE ANN GRANTHAM
RBP LAND COMPANY
12/04/2009
FEE
E/2 SE/4 SECTION 33, BLOCK 33, T-2- N, T&P RR. CO. SURVEY
TX
Howard
1171
760
 
AMY M BLEDSOE
BREITBURN OPERATING LP
06/25/2015
FEE
S/2 S/2 NE/4 OF SECTION 31, BLOCK
33, T-20N, T&P RY CO SURVEY, CONTAINING 40 ACRES
TX
Howard
1466
783
2015-00004735
ANDRES PERCHES
BREITBURN OPERATING LP
07/21/2014
FEE
SW/4 SW/4 OF SECTION 18, BLOCK 33, T-2-N, HOWARD COUNTY, TX
TX
Howard
1409
77
2014-00005487
ANN LAND ALEXANDER
CROWNROCK, LP
05/15/2010
FEE
THE E/80 ACRES OF THE W/215
ACRES OF THE S/2 OF SECTION 48, BLOCK A, BAUER & COCKRELL SURVEY
TX
Howard
1183
378
 
ANN LAND ALEXANDER
RBP LAND COMPANY
10/30/2009
FEE
SE/4 SECTION 33, BLOCK 33, T-2-N, T&P RR. CO. SURVEY
TX
Howard
1171
754
 
ANN LAND ALEXANDER
STEVENS & TULL DEVELOPMENT LT
03/28/2007
FEE
W/2 N/66 2/3 N/200 W/2 SECTION 49, IN BLOCK A, BAUER & COCKRELL SURVEY
TX
Howard
1056
210
 
ANN LAND ALEXANDER
CROWNROCK, LP
04/23/2010
FEE
TR 2 NE/4 AND TR 4 W/2, SEC 32, BLK
33, T-2-N, T&P RY CO SURVEY, HOWARD COUNTY, TX, CONT 104.20
ACS, M/L.
TX
Howard
1177
600
 
ANN PRICE
CROWNROCK, LP
07/11/2011
FEE
EAST 65AC OF SE/4, SECTION 48, BLOCK A, BAUER & COCKRELL SURVEY
TX
Howard
1237
672
 
Annie Elaine Potter, Trustee of the Annie
Elaine Potter Living Trust
Brigham Oil & Gas, LP
4/10/2001
Fee
Northeast Quarter (NE/4), Sec 31, BLK
33, T2N, T&P RR Co Survey
TX
Howard
836
649
 
AUGUST PETERSON
CROWNROCK, LP
11/14/2011
FEE
T&P RR CO, T2N, BLK 33, SEC 320
TR1: E 85.286 ACS LOTS 8-90
TR2: W 19.62 ACS LOTS 8-90
HOWARD CO, TX
TX
Howard
1265
651
 
AUSTIN TRUST COMPANY, LINDLEY COLE TURNER AND MATTHEW GARRETT TURNER,
CO-TRUSTEES OF THE LINDLEY COLE TURNER TRUST UNDER THE WILL OF DOROTHY ANN
TURNER, DECEASED.
PARTEE DRILLING, INC.
09/09/2010
FEE
T2N, BLK 330
SEC 38: E/20
T&P RY CO SURVEY0
HOWARD COUNTY, TEXAS
TX
Howard
1194
608
 
AUSTIN TRUST COMPANY, LINDLEY COLE TURNER AND MATTHEW GARRETT TURNER,
CO-TRUSTEES OF THE MATTHEW GARRETT TURNER TRUST UNDER THE WILL OF
DOROTHY ANN TURNER, DECEASED.
PARTEE DRILLING, INC.
09/09/2010
FEE
T2N, BLK 330
SEC 38: E/20
T&P RY CO SURVEY, HOWARD COUNTY, TEXAS
TX
Howard
1194
594
 
BARBARA ANN WILLIAMS WRIGHT
CROWNROCK LP
01/25/2013
FEE
T2N BLK 330
SEC 33: E/2 SE/40
T&P RR CO SURVEY0
HOWARD CO, TX0
CONT 80 ACS M/L
TX
Howard
1315
56
 
BARBARA CLARK
OGX RESOURCES LLC
06/16/2006
FEE
NE/4 OF SECTION 40, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1013
229
0000321
BARBARA ELIZABETH WILLIAMS
CROWNROCK LP
01/11/2013
FEE
T2N BLK 330
SEC 33: E/2 SE/40
T&P RR CO SURVEY0
HOWARD CO, TX0
CONT 80 ACS M/L
TX
Howard
1315
52
2013-00000966
BARBARA J BUNDY, TRUSTEE OF THE BARBARA J BUNDY TRUST UNDER TRUST AGREEMENT
DATED MAY 23,
1996, AS AMENDED BY FIRST AMENDMENT DATED JUNE 4. 2004
SPRING ENERGY CO INC
05/17/2010
FEE
W/2 OF SECTION 6, BLOCK 33, T-2-N, T&P RY. CO. SURVEY, HOWARD COUNTY, TEXAS
CONTAINING 320
ACRES MORE OR LESS
TX
Howard
1187
623
 
BARBARA JUNE SHORTES
RBP LAND COMPANY
12/04/2009
FEE
E/2 SE/4 SECTION 33, BLOCK 33, T-2- N, T&P RR. CO. SURVEY
TX
Howard
1171
766
 
BARBARA L RIGGS
RBP LAND COMPANY
11/23/2009
FEE
T&P RR CO, T2N, BLK 33, SEC 320
TR1: E 85.286 ACS LOTS 8-90
TR2: W 19.62 ACS LOTS 8-90
HOWARD CO, TX
TX
Howard
1169
368
 



Page 1 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
Barnes, Katherine Janeice, dealing in her separate property, and joined by her
husband, Joe D. Barnes
DOUBLE EAGLE DEVELOPMENT, LLC
12/29/2011
FEE
SE/4 SEC 7, BLK 33, T-2-N, T&P RY CO SURVEY, HOWARD COUNTY, TX
TX
Howard
1254
201
2012-00000717
BAYTECH INC
CROWNROCK
12/12/2012
FEE
T2N BLK 340
SEC 22: E/2 NE/40
T&P RY CO SURVEY0
HOWARD CO, TX0
CONT 80 ACS M/L
TX
Howard
1311
317
 
BEALL, DOUGLAS SEAN
JPM EOC OPAL, LLC
7/19/2016
FEE
E/2 SW/4 SECTION 27, BLOCK 33, T-2- N, T&P RY. CO. SURVEY
TX
HOWARD
1561
471
2016-00007873
BEALL, ROBERT E.
JPM EOC OPAL, LLC
7/18/2016
FEE
E/2 SW/4 SECTION 27, BLOCK 33, T-2- N, T&P RY. CO. SURVEY
TX
HOWARD
1561
474
2016-00007874
BEALL, ROBERT E. AND DOUGLAS SEAN
MPI ENERGY PARTNERS, LP
12/17/2007
FEE
SW/4 SECTION 27, BLOCK 33, T-2-N, T&P RY. CO. SURVEY
TX
HOWARD
1098
762
2008-00003749
BETTY RAE THOMAS AND KIRK THOMAS
J CLEO THOMPSON AND JR LP
07/11/2003
FEE
N/2 OF SEC 44 & NW/4 OF SECTION
45, BLOCK 33, T&P RR CO SURVEY
TX
Howard
907
36
00004574
BETTY RAE THOMAS, IND & TRUSTEE OF THE R.C. THOMAS FAMILY TRUST, KIRK THOMAS,
ROBERT CLINE
OGX RESOURCES, LLC
07/11/2006
FEE
SE/4 AND S 80 AC OUT OF NE/4 SEC
46, BLOCK 33, T-2-N, T&P RY CO SURVEY
TX
Howard
1017
240
00003919
BETTY SUE WILLIAMS LUCUS
CROWNROCK LP
01/25/2013
FEE
T2N BLK 330
SEC 33: E/2 SE/40
T&P RR CO SURVEY0
HOWARD CO, TX0
CONT 80 ACS M/L
TX
Howard
1313
500
 
BETTY THOMAS FAMILY, LP, ET AL
DOUBLE EAGLE LONE STAR LLC
5/12/2016
Fee
E2 NE4, Sec 44, BLK 33, T2N, T&P RR Co Survey
TX
Howard
1551
694
 
BETTY THOMAS FAMILY, LP, ET AL
DOUBLE EAGLE LONE STAR LLC
5/12/2016
Fee
E2 NW4, Sec 45, BLK 33, T2N, T&P RR Co Survey
TX
Howard
1551
677
 
BILLY BOB BARKER
CROWNROCK, LP
02/13/2012
FEE
EAST 65AC OF SE/4, SECTION 48, BLOCK A, BAUER & COCKRELL SURVEY
TX
Howard
1258
310
 
BILLY BOB BARKER
CROWNROCK, LP
02/13/2012
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE SE/4
TX
Howard
1258
310
2012-00001454
BILLY DALE MCNEW
OGX RESOURCES LLC
06/16/2006
FEE
NE/4 OF SECTION 40, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1013
107
00003190
BILLY LEE HEARD
CROWNROCK, LP
03/01/2013
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE S/2
TX
Howard
1317
702
1387
BILLY M LAMKIN, INDEPENDENT EXECUTOR OF THE ESTATE OF CECIL M LAMKIN, DECEASED
MACK T RESOURCES LP
11/28/2011
FEE
NE/4 OF SEC 12, BLOCK 35, T-1-S, T&P RR CO SURVEY
TX
Howard
1252
280
2012-00000397
Bob Parks
OGX Resources LLC
10/10/2006
FEE
NW/4 Section 33, Block 33, T2N
TX
HOWARD
1028
649
 
BOBBIE LEE FRYAR
MPI ENERGY PARTNERS, LP
05/27/2007
FEE
THE NORTHEAST QUARTER (NE/4) OF SECTION 8, BLOCK 34, T-1-S, T&P RY CO SURVEY,
HOWARD COUNTY, TEXAS, CONTAINING 160 ACRES MORE OR LESS
TX
Howard
1054
590
 
BOBBIE SUE BEALL, DEALING IN HER SOLE AND SEPARATE PROPERTY
R. C. SCHLAGAL
08/15/2006
FEE
NE/4 OF SEC 45, BLK 33, T-2-N, T&P RR CO SURVEY, SAVE & EXCEPT 40
AC
TX
Howard
1036
403
00000466
BOBBY CARREL PEMBERTON
CROWNROCK LP
02/15/2013
FEE
T2N, BLK 330
SEC 33: E/2 SE/40
T&P RR CO SURVEY0
HOWARD COUNTY, TX, CONT 80 ACS M/L
TX
Howard
1319
357
 
BOBBY MCNEW
OGX RESOURCES LLC
06/16/2006
FEE
0
NE/4 OF SECTION 40, BLOCK 33, T-2-N,
T&P RR CO SURVEY0
TX
Howard
1012
433
0000310
BOBBY WELDON WILLIAMS
RBP LAND COMPANY
12/14/2009
FEE
E/2 SE/4 SECTION 33, BLOCK 33, T-2- N, T&P
TX
Howard
1171
745
 
BRYAN H PHILLIPS
CROWNQUEST OPERATING LLC
05/18/2010
FEE
BLK 33, T2N, T&P RY. CO. SURVEY; SEC 20: ALL SAVE AND EXCEPT 80
ACS OF 160 AC POOLING UNIT0
SEC 21: SW/40
HOWARD COUNTY, TX
TX
Howard
1178
264
 
BUCHANAN, TREVA LYNN
MPI ENERGY PARTNERS, LP
2/20/2008
FEE
SW/4 SECTION 27, BLOCK 33, T-2-N, T&P RY. CO. SURVEY
TX
HOWARD
1090
165
00002138
BURLINGTON RESOURCES OIL & GAS
CROWNROCK, LP
10/01/2011
FEE
THE EAST HALF (E/2) OF SECTION 22, BLOCK 34, T-2-N, T&P RY CO SURVEY, HOWARD
COUNTY, TX, CONTAINING
321 ACRES, MORE OR LESS
TX
Howard
1241
737
 
BURLINGTON RESOURCES OIL & GAS COMPANY LP
OGX RESOURCES LLC
08/08/2006
FEE
N/2 SEC 42, BLOCK 33, T2N, T&P RR CO SURVEY LESS 47.55 ACRES
TX
Howard
1031
453
00006167
C RAY RUSSELL & WIFE, SUE RUSSELL
MAGEE CLIFTON CHALFANT
05/24/1979
FEE
N/2 SE/4, SE/4 SE/4, SEC 11, BLOCK
34, T1N, HOWARD COUNTY, TX, BELOW 3,500 FEET SUBSURFACE.
TX
Howard
483
179
 
CANDIS WOOD BRADSHAW
STEVENS & TULL DEVELOPMENT LT
11/14/2011
FEE
T&P RR CO, T2N, BLK 33, SEC 320
TR1: E 85.286 ACS LOTS 8-90
TR2: W 19.62 ACS LOTS 8-90
HOWARD CO, TX
TX
Howard
1265
643
 
CARL J MAYER ET AL
RBP LAND COMPANY
11/15/2011
FEE
EAST HALF (E/2) SECTION 22, BLOCK
34, T-2-N, CONTAINING 320 ACRES, MORE OR LESS
TX
Howard
1253
65
 
CARL M. POSEY, BY AND THROUGH HIS ATTORNEY-IN-FACT, REBECCA ELKIND
CROWNROCK, LP
07/24/2012
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE S/2
TX
Howard
1298
118
7292
CAROLYN RODGERS
OGX RESOURCES LLC
06/16/2006
FEE
NE/4 OF SECTION 40, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1015
580
00003693
CATHEY CARTER
W.B. ROBBINS, III
06/17/2008
FEE
TWP 2N BLK 33 SEC 42; N/2SE/4
TX
Howard
1113
545
2008-00005970
Cecial Allred
CrownRock, L.P.
4/24/2007
FEE
The SE/4 of Section 6, Block 33, T-2-N, T&P Ry. CO. Survey
TX
HOWARD
1048
8
 
CHARLES ROY WILLIAMS
RBP LAND COMPANY
10/27/2009
FEE
SE/4 SECTION 33, BLOCK 33, T-2-N, T&P RR. CO. SURVEY
TX
Howard
1171
751
 
CHARLES WILLIAMS
STEVENS & TULL DEVELOPMENT LT
05/04/2007
FEE
THE E/80 ACRES OF THE E/160 ACRES OF THE W/215 ACRES OF THE S/2 OF SECTION 48
AND THE EAST 30 ACRES OF THE NE/4 SECTION 48; AND THE NORTH 66 2/3RDS ACRES OF
THE NORTH 200 ACRES OF THE W/2
SECTION 49, ALL IN BLOCK A, BAUER
& COCKRELL SURVEY
TX
Howard
1056
186
 
CHARLES WILLIAMS
CROWNROCK, LP
04/23/2010
FEE
TRACT 2 OF THE NE/4 AND TRACT 4
OF THE W/2, EACH OF SECTION 32, BLOCK 33, T-2-N, T&P RY. CO. SURVEY
TX
Howard
1177
606
 
CHRISTOPHER NEIL DUNAGAN
SPRING ENERGY CO INC
08/09/2010
FEE
W/2 OF SECTION 6, BLOCK 33, T-2-N, T&P RY. CO. SURVEY, HOWARD COUNTY, TEXAS
CONTAINING 320
ACRES MORE OR LESS
TX
Howard
1193
201
 
CLARENCE SCHAEFER, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CLEAR WATER INC
07/18/2009
FEE
SE/4 OF SEC 41, BLK 33, T-2-N, T & P RY CO SURVEY
TX
Howard
1148
12
 





Page 2 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
CLARK, POLLY
MPI ENERGY PARTNERS, LP
3/7/2008
FEE
SW/4 SECTION 27, BLOCK 33, T-2-N, T&P RY. CO. SURVEY
TX
HOWARD
1091
142
00002307
CLAUDETTE MULLEN
CROWNROCK, LP
07/11/2012
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE S/2
TX
Howard
1298
127
7295
CLAY INGRAM AND WIFE, MARY BETH INGRAM.
MPI ENERGY PARTNERS, LP
08/09/2007
FEE
SW/4 SEC 21, BLOCK 33, T2N, T&P RY. CO. SURVEY, CONT 160 ACS M/L.
TX
Howard
1070
420
 
CLAY INGRAM AND WIFE, MARY BETH INGRAM.
MPI ENERGY PARTNERS, LP
08/09/2007
FEE
SEC 20, BLK 33, T2N, T&P RY. CO. SURVEY, SAVE & EXCEPT 80 ACS OUT OF A 160 ACRE
POOLING UNIT AROUND THE PHILLIPS UNIT #1 WELL, CONT 575 ACS M/L.
TX
Howard
1070
410
 
CLIFTON FRANCIS TALBOT
MPI ENERGY PARTNERS, LP
11/17/2006
FEE
T-2-N BLK 340
SEC 26: S/20
T&P RY CO SURVEY, CERT NO. 2181, HOWARD CO, TEXAS, CONT 328.8 ACS M/L
TX
Howard
1034
685
 
CLINTON C DUNAGAN
SPRING ENERGY CO INC
08/09/2010
FEE
W/2 OF SECTION 6, BLOCK 33, T-2-N, T&P RY. CO. SURVEY, HOWARD COUNTY, TEXAS,
CONTAINING 320
ACRES, MORE OR LESS
TX
Howard
1193
648
 
CLINTON F DUNAGAN
SPRING ENERGY CO INC
08/02/2010
FEE
W/2 OF SECTION 6, BLOCK 33, T-2-N, T&P RY. CO. SURVEY, HOWARD COUNTY, TEXAS,
CONTAINING 320
ACRES, MORE OR LESS
TX
Howard
1194
659
 
CURTIS SNEAD
CROWNROCK, LP
01/19/2012
FEE
EAST 65AC OF SE/4, SECTION 48, BLOCK A, BAUER & COCKRELL SURVEY
TX
Howard
1257
161
 
CURTIS SNEAD
CROWNROCK, LP
01/19/2012
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE SE/4
TX
Howard
1257
161
2012-00001263
DALE KERWIN BROWN
BIG STAR OIL & GAS LLC
03/10/2012
FEE
THE SOUTH HALF (S/2) AND THE NORTHEAST QUARTER (NE/4) OF SECTION 28, BLOCK 33,
T-2-N, T&P RR CO SURVEY, HOWARD COUNTY, TEXAS, CONTAINING 486 ACRES, MORE OR
LESS
TX
Howard
1270
79
2012-00003122
DANNY J MEEK
SPRING ENERGY CO INC
08/25/2010
FEE
NORTH HALF (N/2) OF SECTION 34, BLOCK 33, T-2-N, T&P RR SURVEY, HOWARD COUNTY,
TEXAS, CONTAINING 324.4 ACRES MORE OR LESS
TX
Howard
1194
651
 
DAVID A. JACOBSON
CROWNROCK, LP
03/05/2013
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE S/2
TX
Howard
1364
567
2013-00008452
DAVID FREEL MORSE, AS HIS SOLE AND SEPARATE PROPERTY
CROWNROCK LP
12/12/2008
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1128
777
2009-00000867
DAVID HILLES III
DWR OIL COMPANY
03/12/2004
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
928
269
00001610
DAVID RAY WILLIAMS
CROWNROCK LP
11/29/2012
FEE
T2N, BLOCK 330
SEC 33: E/2 SE/40
T&P RR CO SURVEY0
HOWARD CO, TX0
CONT 80 ACS M/L
TX
Howard
1313
489
 
DEER SIBLINGS 2005 MINERAL MANAGEMENT TRUST DATED
5/18/2005, COMERICA BANK TRUSTEE
BREITBURN OPERATING, LP
01/12/2015
FEE
SW/4 SECTION 17, BLOCK 33, T-2-N, T&P RY CO SURVEY
TX
Howard
1441
296
2015-00001214
DENNIS JACOBSON
CROWNROCK, LP
07/24/2012
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE S/2
TX
Howard
1298
124
7294
DEWEY DWAYNE HODNETT, SSP
CLEAR WATER, INC.
09/21/2009
FEE
W/2 SEC 43
TX
Howard
1153
530
2009-00004821
DONALD SCOTT
SLB LAND SERVICES, LLC
06/01/2009
FEE
T&P RR CO SY, T-2-N, BLK 34, SEC. 11: S/2NE/4, HOWARD COUNTY, TEXAS
TX
Howard
1153
728
2009-00004856
Doris L. Smith and Donna L. King a/k/a Donna L. Smith, Successor Co-Trustees of
the Sybil Smith Family Trust u/a/d July
19, 1993
W.B. ROBBINS, III
06/17/2008
FEE
SE/4 SEC 42, BLK 33, T-2-N, T&P RY CO SURVEY, HOWARD COUNTY, TX
TX
Howard
1113
534
2008-00005969
Doris L. Smith and Donna L. King a/k/a Donna L. Smith, Successor Co-Trustees of
the Sybil Smith Family Trust u/a/d July
19, 1993
W. B. Robbins, III
6/17/2008
FEE
NE/4 SE/4 Section 42, Block 33 T2N
TX
HOWARD
1113
523
 
DORIS L. SMITH AND DONNA L. KING AKA DONNA L. SMITH, SUCCESSOR CO-TRUSTEES OF
THE SYBIL SMITH FAMILY TRUST UAD
W.B. ROBBINS, III
06/17/2008
FEE
TWP 2N BLK 33 SEC 42; N/2 SE/4; S/2
SE/4
TX
Howard
1113
523
2008-00005968
DOROTHY CLINE MCKENZIE
CROWNROCK, LP
12/09/2010
FEE
T&P RR CO, T2N, BLK 33, SEC 320
TR1: E 85.286 ACS LOTS 8-90
TR2: W 19.62 ACS LOTS 8-90
HOWARD CO, TX
TX
Howard
1204
723
 
DOROTHY GARRETT FAMILY PARTNERSHIP, LP & MELINDA SUE PARTEE
PARTEE DRILLING, INC.
11/10/2010
FEE
T2N, BLK 220
SEC 38: E/20
T&P RY CO SURVEY, HOWARD COUNTY, TX
TX
Howard
1200
78
 
DOROTHY M. LITTLE (LIFE ESTATE), WHOSE ADDRESS IS C/O BOB AND SHERRY WALKER, 6
BUSH OAK LANE, WOODLANDS, TX 77380, AS LESSOR
MPI ENERGY PARTNERS, LP
12/18/2007
FEE
W/2 AND SE/4 SEC31 BLK 33, T2N, T&P RY. CO. SURVEY, CONT 480 ACS, M/L
TX
Howard
1083
478
 
DOROTHY MEALMAN
CROWNROCK, LP
07/11/2012
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE S/2
TX
Howard
1298
130
7296
DOUGLAS LLOYD
R. C. SCHLAGAL
07/25/2006
FEE
NE/4 OF SEC 45, BLK 33, T-2-N, T&P RR CO SURVEY, SAVE & EXCEPT 40
AC
TX
Howard
1022
30
00004582
EDWARD LYNN SNEAD
CROWNROCK, LP
01/19/2012
FEE
EAST 65AC OF SE/4, SECTION 48, BLOCK A, BAUER & COCKRELL SURVEY
TX
Howard
1257
165
 
EDWARD LYNN SNEAD
CROWNROCK, LP
01/19/2012
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE SE/4
TX
Howard
1257
165
2012-00001264
ELIZABETH FELL OVEN ESTATE, 0
HAROLD F OVEN, INDEPENDENT EXECUTOR
BREITBURN OPERATING, LP
09/24/2013
FEE
T2N BLOCK 330
SEC 6: W/20
T&P RR CO. SURVEY0
HOWARD CO., TX
TX
Howard
1357
105
2013-00007457
ELLIOTT E RANSOM
MPI ENERGY PARTNERS, LP
12/18/2007
FEE
W/2 AND SE/4 OF SEC 31, BLK 33, T-2- N, T&P RY. CO. SURVEY, CONTAINING
480 ACRES, M/L.
TX
Howard
1083
508
 
ELOY AND JUANA GARCIA
BREITBURN OPERATING LP
08/05/2014
FEE
SW/4 SW/4 OF SECTION 18, BLOCK 33, T-2-N, HOWARD COUNTY, TX
TX
Howard
1411
33
2014-00005745
ELYSHA RENEE DUNAGAN
SPRING ENERGY CO INC
08/02/2010
FEE
W/2 OF SECTION 6, BLOCK 33, T-2-N, T&P RY. CO. SURVEY, HOWARD COUNTY, TEXAS,
CONTAINING 320
ACRES, MORE OR LESS
TX
Howard
1193
644
 
EMIL MOSBACHER, JR. AND ROBERT MOSBACHER
NORTH AMERICAN ROYALTIES, INC.
07/23/1980
FEE
TWP 2N BLK 34 SEC 2 & 11; SEC 2: SW/4; SEC 11: SW/4; SE/4
TX
Howard
499
532
4810





Page 3 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
EP BIRKHEAD, JR AND RETA BURNETT BURKHEAD; CAMILLA BIRKHEAD WALLACE AND LAWRENCE
WALLACE
CLEAR WATER INC
07/07/2009
FEE
SW/4 OF SEC 33, T-2-N, T&P RY CO SURVEY
TX
Howard
1148
1
2009-00003903
ESTATE OF LUCY MYRLENE ROGERS
SPRING ENERGY CO INC
12/04/2009
FEE
THE WEST HALF (W/2) OF SECTION
38, BLOCK 33, T-2-N, T&P RR CO. SURVEY, HOWARD COUNTY, TX, CONTAINING 326 ACRES,
MORE OR LESS
TX
Howard
1165
98
 
ESTATE OF RUTH GRANTHAM
SPRING ENERGY CO INC
02/25/2010
FEE
ALL OF SECTION 34, BLOCK 33, T-2-N, T&P RR CO. SURVEY, HOWARD COUNTY, TEXAS
CONTAINING 646.4
ACRES MORE OR LESS
TX
Howard
1171
180
 
ESTATE OF RUTH GRANTHAM
SPRING ENERGY CO INC
02/25/2010
FEE
WEST HALF (W/2) OF SECTION 38, BLOCK 33, T-2-N, T&P RY. CO. SURVEY, CONTAINING
326 ACRES, MORE OR LESS
TX
Howard
1171
188
 
ESTATE OF ZULA MCCRARY
SPRING ENERGY CO INC
02/25/2010
FEE
ALL OF SECTION 34, BLOCK 33, T-2-N, T&P RR CO. SURVEY, HOWARD COUNTY, TEXAS
CONTAINING 646.4
ACRES MORE OR LESS
TX
Howard
1171
196
 
ESTATE OF ZULA MCCRARY
SPRING ENERGY CO INC
02/25/2010
FEE
WEST HALF (W/2) OF SECTION 38, BLOCK 33, T-2-N, T&P RR CO. SURVEY, HOWARD
COUNTY, TEXAS, CONTAINING 326 ACRES, MORE OR LESS
TX
Howard
1171
204
 
ESTATE OF ZULA MCCRARY
PARTEE DRILLING, INC.
08/31/2010
FEE
T2N, BLK 330
SEC 38: E/20
T&P RY CO SURVEY0
HOWARD COUNTY, TEXAS
TX
Howard
1191
660
 
ETHYLE SCHAAD
MAGEE CLIFTON CHALFANT
06/13/1979
FEE
N/2 SE/4, SE/4 SE/4, SEC 11, BLOCK
34, T1N, HOWARD COUNTY, TX, BELOW 3,500 FEET SUBSURFACE.
TX
Howard
483
300
 
EULA MAE PALMER
RBP LAND COMPANY
06/04/2010
FEE
ALL OF THE E/65ACRES OF THE S/2
SECTION 48, BLOCK A, BAUER & COCKRELL SURVEY
TX
Howard
1185
452
 
EVALENA V FISHER
RBP LAND COMPANY
09/15/2011
FEE
EAST HALF (E/2) SECTION 22, BLOCK
34, T-2-N, CONTAINING 320 ACRES, MORE OR LESS
TX
Howard
1244
590
 
EZEQUIEL TORRES
BREITBURN OPERATING LP
11/06/2014
FEE
SW/4 SW/4 SEC 18, BLK 33, T-2-N, HOWARD COUNTY, TX
TX
Howard
1418
636
2014-00006874
FLORENCE KLEIN IRREVOCABLE TRUST CREATED UNDER THE KLEIN FAMILY TRUST DATED
10/1/1971
MINERAL MANAGEMENT TRUST, COMERICA BANK TRUSTEE BY THROUGH, AND UNDER, FARMERS
NATIONAL COMPANY, AGENT
BREITBURN OPERATING LP
01/12/2015
FEE
SW/4 SECTION 17, BLOCK 33, T-2-N, T&P RY CO SURVEY
TX
Howard
1441
290
2015-00001213
FRANCES FELL MALONE ESTATE, HAROLD F. OVEN, INDEPENDENT EXECUTOR
SPRING ENERGY CO INC
07/19/2010
FEE
W/2 OF SECTION 6, BLOCK 33, T-2-N, T&P RY. CO. SURVEY, HOWARD COUNTY, TEXAS,
CONTAINING 320
ACRES, MORE OR LESS
TX
Howard
1193
652
 
FRANCES FELL MALONE ESTATE,0
HAROLD F OVEN, INDEPENDENT EXECUTOR
BREITBURN OPERATING, LP
09/16/2013
FEE
T2N BLOCK 330
SEC 6: W/20
T&P RR CO. SURVEY0
HOWARD CO., TX
TX
Howard
1357
107
2013-00007458
FRED MARCUS PHILLIPS, TRUSTEE OF THE FRED PHILLIPS REVOCABLE TRUST, EDGAR A.
PHILLIPS, FRANCES RINGENER, SANDRA BEARD, DONA SINCLAIR
BREITBURN OPERATING, L.P.
06/20/2013
FEE
T2N BLOCK 330
SEC 19: W/2 SW/40
T&P RR CO SURVEY0
HOWARD CO., TX
TX
Howard
1367
150
2013-00008768
FRED MARTIN
J CLEO THOMPSON AND JR LP
07/11/2003
FEE
NE/4 OF SEC 44, BLK 33, T-2-N, T&P RY CO SURVEY
TX
Howard
907
60
00004576
FRED PHILLIPS ET AL
MPI ENERGY PARTNERS, LP
01/04/2007
FEE
SE/4 SECTION 18, BLOCK 33, T-2-N, T&P RY. CO. SURVEY, CONTAINING
156 ACRES, MORE OR LESS
TX
Howard
1037
755
 
FRED PHILLIPS ET AL
MPI ENERGY PARTNERS, LP
01/04/2007
FEE
T-2-N, BLK 330
SEC 19: E/2 SW/4, SE/40
T&P RY. CO. SURVEY, A-327, HOWARD CO, TX CONT 240 ACS M/L
TX
Howard
1037
735
 
FRED PHILLIPS ET AL
MPI ENERGY PARTNERS, LP
01/04/2007
FEE
S/2 SECTION 19, BLOCK 33, T-2-N, T&P RY. CO. SURVEY, CONTAINING 320
ACRES, MORE OR LESS
TX
Howard
1037
735
 
FREEMAN, LAYTON
MPI ENERGY PARTNERS, LP
1/16/2008
FEE
NW/4 SECTION 27, BLOCK 33, T-2-N, T&P RY. CO. SURVEY
TX
HOWARD
1090
168
00002139
FREEMAN, LAYTON
Breitburn Operating LP
12/31/2016
FEE
NW/4 SECTION 27, BLOCK 33, T-2-N, T&P RY. CO. SURVEY
TX
HOWARD
1605
354
 
FURQUERON-INGRAM LLC, A TEXAS LIMITED LIABILITY COMPANY
BREITBURN OPERATING LP
12/24/2014
FEE
E/2 NW/4 AND E/2 SW/4 SECTION 20,
BLK 33, T-2-N; W/2 SW/4 SECTION 210
T&P RY CO SURVEY
TX
Howard
1434
207
2015-00000161
GARY DON NEWSOM
PARTEE DRILLING, INC.
09/08/2011
FEE
T2N, BLK 330
SEC 38: E/20
T&P RY CO SURVEY0
HOWARD COUNTY, TEXAS, CONT 326
ACS M/L
TX
Howard
1250
766
 
Gary W. Ware and Vicky L. Ware
Cobra Exploration Company, LLC
7/30/2008
FEE
SW/4, W/2 SE/4 Section 29, Block 33, T2N, T&P Ry. CO. Survey
TX
HOWARD
1106
534
4822
Gary W. Ware, et ux Vicky L. Ware
Cobra Oil & Gas Corporation
5/14/2014
Fee
South One-Half (S/2), but limited to the
Southwest Quarter (SW/4), Sec 17, BLK
33, T2N, T&P RR Co Survey
TX
Howard
1397
718
2014-00003780
GEODYNE NOMINEE CORP
CROWNROCK
09/01/2012
FEE
T2N BLK 340
SEC 22: E/20
T&P RY CO SURVEY0
HOWARD CO, TX0
CONT 320 ACS M/L
TX
Howard
1293
200
 
Georiga M. Haden, Exectrix of the Estate of Nina Loudamy, Dec'd
Parallel Petroleum Corporation
6/7/1993
FEE
NE/4, N/2 NW/4 Section 29, Block 33, T2N, T&P Ry. CO. Survey
TX
HOWARD
683
146
4434
GERALD RIGGAN
OGX RESOURCES
08/02/2006
FEE
SE/4 OF SEC 43, BLK 33, T-2-N, T & P RR CO SURVEY, HOWARD COUNTY, TX
TX
Howard
1020
169
00004291
GERTRUDE MARCELLA MCCANN
VIERSEN & COCHRAN
11/09/1987
FEE
S/2 SEC 40, BLK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
613
195
 
GERTRUDE OLINGER TYSON, A WIDOW
JOHN P. BATES
07/26/1977
FEE
TWP 2N BLK 34 SEC 2 & 11; SEC 2: SW/4; SEC 11: SW/4; SE/4
TX
Howard
461
701
4861
GLADYS LAVERNE MORELAND
CROWNROCK LP
02/15/2013
FEE
T2N, BLK 330
SEC 33: E/2 SE/40
T&P RR CO SURVEY0
HOWARD COUNTY, TX, CONT 80 ACS M/L
TX
Howard
1317
692
 
Glen Darwin Grantham
Cobra Oil & Gas Corporation
5/14/2014
Fee
South One-Half (S/2), but limited to the
Southwest Quarter (SW/4), Sec 17, BLK
33, T2N, T&P RR Co Survey
TX
Howard
1398
347
2014-00003823





Page 4 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
GLENN FILLINGIM, AS THE DULY APPOINTED RECEIVER, IN CAUSE NO.
44418, TRINITY PRODUCTION CO., V. EMILY MCCANN AND CODY MCCANN
CROWNROCK, LP
11/19/2007
FEE
NW/4 OF SEC 40, BLK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1071
689
00007130
GLORIA SPEAK
STEVENS & TULL DEVELOPMENT LT
05/01/2007
FEE
LOT 1 OF THE NE/4 OF SECTION 32, BLOCK 33, T-2-N, T&P RY. CO. SURVEY
TX
Howard
1056
282
 
Grace S. Kretschmer, SSP
Choate Company, Inc.
9/10/1992
FEE
Insofar and only Insofar as the lease covers the NW/4 Section 28, Block 33, T2N,
Howard County, TX
TX
HOWARD
687
609
 
Grady L. Grantham, et ux Alice Ann
Grantham
Cobra Oil & Gas Corporation
5/15/2014
Fee
South One-Half (S/2), but limited to the
Southwest Quarter (SW/4), Sec 17, BLK
33, T2N, T&P RR Co Survey
TX
Howard
1398
359
2014-00003824
GREGORY DON FISHER
CROWNROCK
05/22/2012
FEE
T2N BLK 340
SEC 22: E/20
T&P RY CO SURVEY0
HOWARD CO, TEXAS0
CONT 320 ACS M/L
TX
Howard
1275
685
 
GWENDALINE ROGERS (INCLUDES HIS INTEREST AS LIFE TENANT AND ALL INTEREST OWNED
BY LESSOR UDNER THE ESTATE OF M A COCKRELL AND ALLIE COCKRELL AND AS TRUSTEE FO
THE M A COCKRELL AND ALLIE COCKRELL REVOCABLE LIVING TRUST DATED
7/25/1997)
OGX RESOURCES LLC
09/27/2006
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1026
204
00005295
H M MCMILLAN ROYALTY TRUST
SPRING ENERGY CO INC
06/02/2010
FEE
W/2 OF SECTION 6, BLOCK 33, T-2-N, T&P RY. CO. SURVEY, HOWARD COUNTY, TEXAS,
CONTAINING 320
ACRES, MORE OR LESS
TX
Howard
1187
614
 
HARLOW ROYALTIES LTD
CROWNROCK, LP
09/10/2010
FEE
THE SOUTHEAST QUARTER (SE/4) OF SECTION 5, BLOCK 33, T-2-N, T&P RR CO. SURVEY,
HOWARD COUNTY, TEXAS, CONTAINING 160 ACRES, MORE OR LESS
TX
Howard
1200
375
 
HARLOW ROYALTIES, LTD0
(H ROY TEX, INC. AS GENERAL PARTNER)
BREITBURN OPERATING, LP
10/25/2013
FEE
T2N BLOCK 330
SEC 5: SE/40
T&P RR CO SURVEY0
HOWARD CO., TX
TX
Howard
1379
434
2014-00001051
HAROLD F OVEN, AGENT AND0
ATTORNEY IN FACT FOR ELIZABETH FELL OVEN, SSP
SPRING ENERGY CO INC
07/19/2010
FEE
W/2 OF SECTION 6, BLOCK 33, T-2-N, T&P RY. CO. SURVEY, HOWARD COUNTY, TEXAS,
CONTAINING 320
ACRES, MORE OR LESS
TX
Howard
1193
656
 
HAROLD GAIDA TALBOT
MPI ENERGY PARTNERS, LP
11/17/2006
FEE
T-2-N BLK 340
SEC 26: S/20
T&P RY CO SURVEY, CERT NO. 2181, HOWARD CO, TEXAS, CONT 328.8 ACS M/L
TX
Howard
1034
687
 
HAROLD GAIDA TALBOT (AKA GUY TALBOT)
OGX RESOURCES LLC
08/15/2006
FEE
N/2 SEC 42, BLK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1026
208
00005296
HAROLD RIGGAN
OGX RESOURCES LLC
08/02/2006
FEE
SE/4 OF SEC 43, BLK 33, T-2-N, T&P RY CO SURVEY, HOWARD COUNTY, TX
TX
Howard
1020
172
00004292
HATTIE VEIGH MCELHANNON
STEVENS & TULL DEVELOPMENT LT
05/01/2007
FEE
E/65 ACS S/2 AND A 5 ACS TRACT OUT OF THE NW CORNER OF SECTION 48, BLOCK A,
BAUER & COCKRELL SURVEY
TX
Howard
1056
238
 
HOLLY MORGAN AS ATTORNEY IN FACT FOR FLOYD E HEARD
CROWNROCK LP
01/19/2012
FEE
E 65 ACS SE/4, SEC 48, BLOCK A, BAUER & COCKRELL SURVEY
TX
Howard
1255
560
2012-00000999
HOLLY MORGAN, AS ATTORNEY-IN- FACT FOR FLOYD E. HEARD
CROWNROCK, LP
01/19/2012
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE SE/4
TX
Howard
1255
560
2012-00000999
IRVIN H WELCH
SPRING ENERGY CO INC
08/25/2010
FEE
NORTH HALF (N/2) OF SECTION 34, BLOCK 33, T-2-N, T&P RR SURVEY, HOWARD COUNTY,
TEXAS, CONTAINING 324.4 ACRES MORE OR LESS
TX
Howard
1200
291
 
J B SACKETT
MPI ENERGY PARTNERS, LP
01/02/2007
FEE
INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS ALL OF SEC 5, SAVE AND EXCEPT THE
NW/4, AND ALL OF SEC 9, SAVE AND EXCEPT THE SE/4, BLOCK 34, T1N, T&P RR CO
SURVEY, CONT 960 ACS M/L, HOWARD COUNTY, TEXAS
TX
Howard
1034
628
2010-00000136
JACOB EDDIE BROWN, III, INDEPENDENT EXECUTOR UWO JACOB EDDIE BROWN JR
BIG STAR OIL & GAS LLC
02/22/2012
FEE
THE SOUTH HALF (S/2) AND THE NORTHEAST QUARTER (NE/4) OF SECTION 28, BLOCK 33,
T-2-N, T&P RR CO SURVEY, HOWARD COUNTY, TEXAS, CONTAINING 486 ACRES, MORE OR
LESS
TX
Howard
1263
681
2012-00002237
JAMES B SMITH
RBP LAND COMPANY
11/23/2009
FEE
TRACT 1: E 85.286 ACS OF LOT 8,9
SEC 32, BLK 33, T2N,T&P RY CO SURVEY, HOWARD COUNTY, TEXAS, AND0
TRACT 2: W 19.62 ACS OF LOT 8,9 SEC
32, BLK 33, T2N, T&P RY CO SURVEY, HOWARD COUNTY, TX
TX
Howard
1169
374
 
JAMES BROOKS AYRES ROBERTSON IV
DWR OIL COMPANY
03/12/2004
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
932
217
00002243
JAMES C LEVY
OGX RESOURCES LLC
06/16/2006
FEE
47.56 AC OUT OF THE NW PART OF THE NE/4 OF SEC 42, BLK 33, T-2-N, T&P RY CO
SURVEY
TX
Howard
1016
751
00003871
JAMES K MEEK
SPRING ENERGY CO INC
08/25/2010
FEE
NORTH HALF (N/2) OF SECTION 34, BLOCK 33, T-2-N, T&P RR SURVEY, HOWARD COUNTY,
TEXAS, CONTAINING 324.4 ACRES MORE OR LESS
TX
Howard
1194
655
 
JAMES LITTLE ELLIOTT
MPI ENERGY PARTNERS, LP
12/18/2007
FEE
W/2 AND SE/4 OF SEC 31, BLK 33, T-2- N, T&P RY. CO. SURVEY, CONT 480
ACS, M/L.
TX
Howard
1083
538
 
JAMES LLOYD, DEALING IN HIS SOLE AND SEPARATE PROPERTY
R. C. SCHLAGAL
08/15/2006
FEE
NE/4 OF SEC 45, BLK 33, T-2-N, T&P RR CO SURVEY, SAVE AND EXCEPT
40 ACRES
TX
Howard
1022
4
00004580
JAMES T WOOD, CANDIS BRADSHAW, BRANDI PETERSON, JOSHUA WOOD
OGX RESOURCES, LLC
07/11/2006
FEE
SE/4 AND S 80 AC OUT OF NE/4 OF SEC 46, BLK 33, T-2-N, T&P RY CO SURVEY
TX
Howard
1019
804
00004244
JAMES WILBUR LITTLE
MPI ENERGY PARTNERS, LP
12/18/2007
FEE
W/2 AND SE/4 OF SEC 31, BLK 33, T-2- N, T&P RY. CO. SURVEY, CONT 480
ACS, M/L.
TX
Howard
1083
468
 
JAMES WOOD
RBP LAND COMPANY
11/14/2011
FEE
T&P RR CO, T2N, BLK 33, SEC 320
TR1: E 85.286 ACS LOTS 8-90
TR2: W 19.62 ACS LOTS 8-90
HOWARD CO, TX
TX
Howard
1265
647
 





Page 5 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
JANE R LANCASTER
SPRING ENERGY CO INC
05/11/2010
FEE
THE WEST HALF (W/2) OF SECTION
34, BLOCK 33, T-2-N, T&P RR CO. SURVEY, HOWARD COUNTY, TX, CONTAINING 323.2
ACRES, MORE OR LESS
TX
Howard
1180
148
 
Jane R. Lancaster
Choate Company, Inc.
10/21/1992
FEE
NW/4 Section 28, Block 33, T2N, Howard
County, TX
TX
HOWARD
675
91
 
JANE RANSOM CREASY
MPI ENERGY PARTNERS, LP
12/18/2007
FEE
W/2 AND SE/4 OF SEC 31, BLK 33, T-2- N, T&P RY. CO. SURVEY, CONT 480
ACS, M/L.
TX
Howard
1083
498
 
Jean Harrell Hicks
OGX Resources LLC
9/26/2006
FEE
NW/4 Section 33, Block 33, T2N
TX
HOWARD
1028
652
 
JEFFREY DANA SHERRILL
CROWNROCK LP
09/24/2008
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1116
208
2008-00006438
JERRY COCKRELL (INCLUDES HIS INTEREST AS LIFE TENANT AND ALL INTEREST OWNED BY
LESSOR UDNER THE ESTATE OF M A COCKRELL AND ALLIE COCKRELL AND AS TRUSTEE FO THE
M A COCKRELL AND ALLIE COCKRELL REVOCABLE LIVING TRUST DATED
7/25/1997)
OGX RESOURCES
09/27/2006
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1026
745
00005402
JERRY EUGENE PEMBERTON
CROWNROCK LP
02/15/2013
FEE
T2N, BLK 330
SEC 33: E/2 SE/40
T&P RR CO SURVEY0
HOWARD COUNTY, TX, CONT 80 ACS M/L
TX
Howard
1319
379
 
JO ANNE GAY JORDAN
SPRING ENERGY CO INC
03/25/2010
FEE
THE NORTH HALF (N/2) OF SECTION
34, BLOCK 33, T-2-N, T&P RR SURVEY, HOWARD COUNTY, TEXAS, CONTAINING 324.4 ACRES
MORE OR LESS
TX
Howard
1177
386
 
JOE PAUL BEALL AND LINDA RENE BEALL
BREITBURN OPERATING LP
06/12/2015
FEE
N/2 NW/4 AND E/2 NE/4 OF SECTION
41, BLOCK 33, T-2-N, T&P RY CO SURVEY, CONTAINING 160 ACRES, MORE OR LESS
TX
Howard
1463
419
2015-00004295
JOE PAUL BEALL AND WIFE, LINDA RENE BEALL
OGX RESOURCES LLC
10/19/2006
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1027
407
00005512
JOHN CASEY MORSE, AS HIS SOLE AND SEPARATE PROPERTY
CROWNROCK
12/12/2008
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1128
783
2009-00000869
JOHN CURRIE, INDEPENDENT EXECUTOR OF THE ESTATE OF RUTH GRANTHAM, DECEASED
PARTEE DRILLING, INC.
08/25/2010
FEE
T2N, BLK 330
SEC 38: E/20
T&P RY CO SURVEY0
HOWARD COUNTY, TEXAS
TX
Howard
1194
663
 
JOHN N (JACK) LITTLE
MPI ENERGY PARTNERS, LP
12/18/2007
FEE
W/2 AND SE/4 OF SEC 31, BLK 33, T-2- N, T&P RY. CO. SURVEY, CONT 480
ACS, M/L
TX
Howard
1083
488
 
JOHN SALEH
SPRING ENERGY CO INC
09/17/2010
FEE
T2N, BLK 330
SEC 34: ALL, T&P RR SURVEY0
SEC 38: ALL, T&P RY CO SURVEY0
HOWARD COUNTY, TEXAS CONT
1298.4 ACS M/L
TX
Howard
1193
209
 
JOHN STOKES INDIVIDUALLY, AND AS INDEPENDENT CO-EXECUTOR OF THE ESTATE OF ERMA
N. HAMILTON, DECEASED
MACK T RESOURCES LP
12/06/2011
FEE
SW/4 OF SEC 17, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1252
298
2012-00000401
JON ROBERT WILLIAMS
CROWNROCK LP
01/11/2013
FEE
T2N BLK 330
SEC 33: E/2 SE/40
T&P RR CO SURVEY0
HOWARD CO, TX0
CONT 80 ACS M/L
TX
Howard
1315
48
2013-00000965
JONI JACOBSON
CROWNROCK, LP
07/24/2012
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE S/2
TX
Howard
1298
121
7293
JONT TYSON, DEALING IN HIS SOLE AND SEPARATE PROPERTY
JOHN P. BATES
07/26/1977
FEE
TWP 2N BLK 34 SEC 2 & 11; SEC 2: SW/4; SEC 11: SW/4; SE/4
TX
Howard
461
532
4215
JOSEPHINE SHERRILL
CROWNROCK LP
09/24/2008
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1116
211
2008-00006439
JOSHUA WOOD
CROWNROCK, LP
11/14/2011
FEE
T&P RR CO, T2N, BLK 33, SEC 320
TR1: E 85.286 ACS LOTS 8-90
TR2: W 19.62 ACS LOTS 8-90
HOWARD CO, TX
TX
Howard
1265
639
 
JOY HOWLAND
OGX RESOURCES LLC
06/16/2006
FEE
NE/4 OF SECTION 40, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1012
707
00003145
JUANITA M BATTENFIELD, INDIVIDUALLY AND AS TRUSTEE OF THE BATTENFIELD REVOCABLE
FAMILY TRUST
BIG STAR OIL & GAS LLC
02/22/2012
FEE
THE SOUTH HALF (S/2) AND THE NORTHEAST QUARTER (NE/4) OF SECTION 28, BLOCK 33,
T-2-N, T&P RR CO SURVEY, HOWARD COUNTY, TEXAS, CONTAINING 486 ACRES, MORE OR
LESS
TX
Howard
1263
673
2012-00002235
JUDY BROWN
BIG STAR OIL & GAS LLC
02/22/2012
FEE
HE SOUTH HALF (S/2) AND THE NORTHEAST QUARTER (NE/4) OF SECTION 28, BLOCK 33,
T-2-N, T&P RR CO SURVEY, HOWARD COUNTY, TEXAS, CONTAINING 486 ACRES, MORE OR
LESS
TX
Howard
1263
669
2012-00002234
JUDY R MORGAN
EXXON CORPORATION
03/24/1983
FEE
N/2 SE/4, SE/4 SE/4, SEC 11, BLOCK
34, T1N, HOWARD COUNTY, TX, BELOW 3,500 FEET SUBSURFACE.
TX
Howard
535
705
 
KAREN KAY WILLIAMS HACKNEY
CROWNROCK LP
01/11/2013
FEE
T2N, BLOCK 330
SEC 33: E/2 SE/40
T&P RR CO SURVEY0
HOWARD CO, TX0
CONT 80 ACS M/L
TX
Howard
1313
493
 
KARL ROY JACOBSON
CROWNROCK, LP
03/05/2013
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE S/2
TX
Howard
1334
33
3992
KATHERINE A. JACOBSON
CROWNROCK, LP
03/05/2013
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE S/2
TX
Howard
1326
768
2907
KATHERINE L WEIMAN
OGX RESOURCES LLC
06/16/2006
FEE
47.56 AC OUT OF THE NW PART OF THE NE/4 OF SEC 42, BLK 33, T-2-N, T&P CO SURVEY
TX
Howard
1016
755
00003872
KATHERINE S PARKER FORMERLY KNOWN AS LESSOR
MACK T RESOURCES
11/18/2011
FEE
NE/4 OF SECTION 12, BLOCK 35, TOWNSHIP 1 SOUTH, ALL BEING T&P RR CO SURVEY
TX
Howard
1252
276
2012-00000396
KELLI FARR
CROWNROCK, LP
07/24/2012
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE S/2
TX
Howard
1298
115
7291
KENNETH RICHARD OLIVAS
CROWNROCK LP
10/30/2008
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1118
508
2008-00006850
Kenneth Schuelke et ux
Choate Company, Inc.
8/5/19920
FEE
NW/4 Section 28, Block 33, T2N, Howard
County, TX
TX
HOWARD
671
84
 
KENT NEWSOM
PARTEE DRILLING, INC.
09/08/2011
FEE
T2N, BLK 330
SEC 38: E/20
T&P RY CO SURVEY0
HOWARD COUNTY, TEXAS, CONT 326
ACS M/L
TX
Howard
1248
35
 





Page 6 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
KEVIN COCKRELL, INDIVIDUALLY UNDER THE ESTATES OF M A COCKRELL AND ALLIE
COCKRELL AND ALL THE REVISIONARY INTEREST UNDER THE LIFE ESTATES OF JERRY
COCKRELL AND GWENDOLINE ROGERS)
OGX RESOURCES, LLC
09/27/2006
FEE
N/2 OF SEC 41, BLK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1026
741
00005401
KIRK THOMAS
CLEAR WATER INC.
07/23/2009
FEE
TWP 2N BLK 33 SEC 43; NE/4, SURFACE DOWN TO THE BASE OF THE MISSISSIPPIAN
FORMATION; NE/4 , BELOW THE BASE OF THE MISSISSIPPIAN FORMATION
TX
Howard
1151
292
2009-00004470
KNOTT CHURCH OF CHRIST (FKA GARNER CHURCH OF CHRIST)
BREITBURN OPERATING LP
07/29/2014
FEE
1.0 ACRE, MORE OR LESS, BEING LOCATED IN THE SW/4 SW/4 OF SECTION 18, BLOCK 33,
T-2-N, HOWARD COUNTY, TX
TX
Howard
1430
568
2014-00008618
KNOTT VOLUNTEER FIRE DISTRICT (KNOTT COMMUNITY VOLUNTEER FIRE DEPARTMENT)
BREITBURN OPERATING LP
12/11/2014
FEE
SW/4 SW/4 OF SECTION 18, BLOCK 33, T-2-N, HOWARD COUNTY, TEXAS
TX
Howard
1430
159
2014-00008535
KRISTI HOWARD NEWTON
H. L. BROWN OPERATING LLC
05/19/2004
FEE
S/2 OF SECTION 40, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
936
301
00002977
LANA L SALTER AND DAVID E SALTER, TRUSTEES UNDER THE LANA L SALTER LIVING TRUST,
DATED APRIL 19, 2001
R. C. SCHLAGAL
07/25/2006
FEE
NE/4 OF SEC 45, BLK 33, T-2-N, T&P RR CO SURVEY, SAVE & EXCEPT 40
AC
TX
Howard
1022
42
00004583
LARRY DON SHAW AND LINDA FAYE JOHNSON
MERITAGE ENERGY COMPANY, LLC
01/01/1901
FEE
TWP 2N BLK 33 SEC 32; TRACT 8 OF THE W/2
TX
Howard
1280
815
2012-00004800
LAWRENCE W SCOTT
SLB LAND SERVICES, LLC
06/01/2009
FEE
T&P RR CO SY, T-2-N, BLK 34, SEC. 11: S/2NE/4, HOWARD COUNTY, TEXAS
TX
Howard
1153
725
2009-00004855
LEO BEN VOLLMER LIFE ESTATE
MPI ENERGY PARTNERS, LP
02/28/2008
FEE
THE NORTHEAST QUARTER (NE/4) OF SECTION 8, BLOCK 34, T-1-S, T&P RY CO SURVEY,
HOWARD COUNTY, TEXAS, CONTAINING 160 ACRES MORE OR LESS
TX
Howard
1091
196
 
LEO WILLIAMS
CROWNROCK, LP
05/01/2010
FEE
THE E/80 ACRES OF THE E/160 ACRES OF THE W/215 ACRES OF THE S/2 OF SECTION 48,
BLOCK A, BAUER & COCKRELL SURVEY
TX
Howard
1179
454
 
LEO WILLIAMS
RBP LAND COMPANY
10/27/2009
FEE
SE/4 SECTION 33, BLOCK 33, T-2-N, T&P RR. CO. SURVEY
TX
Howard
1171
748
 
LEO WILLIAMS
STEVENS & TULL DEVELOPMENT LT
05/01/2007
FEE
W/2 N/66 2/3 N/200 W/2, W/2 S/66
2/3RDS N/200 W/2 SECTION 49, ALL IN BLOCK A, BAUER & COCKRELL SURVEY, HOWARD AND
MARTIN COUNTIES, TEXAS
TX
Howard
1056
196
 
LEO WILLIAMS
CROWNROCK, LP
04/23/2010
FEE
TR 2 NE/4 AND TR 4 W/2, SEC 32, BLK
33, T2N, T&P RY. CO. SURVEY
TX
Howard
1179
461
 
LESLIE FAY GRANTHAM
SPRING ENERGY CO INC
06/21/2010
FEE
ALL OF SECTION 34, BLOCK 33, T-2-N, T&P RR CO. SURVEY, HOWARD COUNTY, TEXAS
CONTAINING 646.4
ACRES MORE OR LESS
TX
Howard
1187
631
 
LESLIE FAY GRANTHAM
SPRING ENERGY CO INC
09/15/2010
FEE
W/2 OF SECTION 38, BLOCK 33, ABSTRACT 1244, T-2-N, T&P RR CO. SURVEY, HOWARD
COUNTY, TEXAS, CONTAINING 326 ACRES, MORE OR LESS
TX
Howard
1193
219
 
LESLIE FAY GRANTHAM
PARTEE DRILLING, INC.
09/15/2010
FEE
T2N, BLK 330
SEC 38: E/20
T&P RY CO SURVEY0
HOWARD COUNTY, TEXAS
TX
Howard
1193
193
 
LIBBY TURNER SSP
SPRING ENERGY CO INC
05/17/2010
FEE
W/2 OF SECTION 6, BLOCK 33, T-2-N, T&P RY. CO. SURVEY, HOWARD COUNTY, TEXAS,
CONTAINING 320
ACRES, MORE OR LESS
TX
Howard
1187
604
 
LINDA BEA CYPERT, SANDRA KAY MCNALLEN
CLEAR WATER
08/11/2009
FEE
SE/4 OF SECTION 33, BLOCK 33, T-2-N, T&P RY CO SURVEY
TX
Howard
1156
491
2009-00005162
LINDA BEA CYPERT, SANDRA KAY MCNALLEN, MICHAEL LEE KING
CLEAR WATER, INC.
08/11/2009
FEE
NORTH 220 AC OF THE W/2, SEC 39, BLOCK 33, T-2-N, T&P RY CO SURVEY
TX
Howard
1151
273
2009-00004468
LINDA BEA CYPERT, SANDRA KAY MCNALLEN.
CROWNROCK, LP
05/20/2010
FEE
TR 2 NE/4, TR4 W/2, TR 5 W/2, SEC 32, BLK 33, T2N, T&P RY. CO. SURVEY, CONT
156.6 ACS, M/L.
TX
Howard
1182
795
 
LINDA CYPERT
STEVENS & TULL DEVELOPMENT LT
05/10/2007
FEE
W/65 ACS OF THE E/95 ACS OF THE NE/4 AND THE E/80 ACS OF THE E/160
ACS OF THE W/215 ACS OF THE S/2
OF SEC 48; THE N 66 2/3RDS ACS OF THE N 200 ACS OF THE W/2 AND THE MIDDLE 66
2/3RDS ACS OF THE N 200
ACS OF THE W/2 OF SEC 49, ALL IN BLOCK A, BAUER & COCKR
TX
Howard
1056
271
 
LINDA GAYLE CADE, INDIVIDUALLY AND AS SUCCESSOR INDEPENDENT EXECUTRIX OF THE
ESTATE OF NINA LOUDAMY, DEC'D
SPRING ENERGY CO INC
01/12/2010
FEE
W/2 SECTION 29, BLK 33, T2N, T&P RY CO SURVEY, SAVE & EXCEPT 80 AC TRACT OUT OF
THE NW/4.
TX
Howard
1170
760
 
LINDLEY COLE TURNER
PARTEE DRILLING, INC.
09/09/2010
FEE
T2N, BLK 330
SEC 38: E/20
T&P RY CO SURVEY0
HOWARD COUNTY, TEXAS
TX
Howard
1194
615
 
LISA JO FOWLKES
CROWNROCK, LP
05/22/2012
FEE
TRACT 7 OF THE W/2 OF SECTION 32, BLOCK 33, T-2-N, HOWARD COUNTY, TEXAS,
CONTAINING 52.4 ACRES, MORE OR LESS.
TX
Howard
1274
513
2012-00003847
LORETTA GORDON OHLSON
CROWNROCK LP
09/24/2008
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1116
214
2008-00006440
LOU ANN LINDSAY
MPI ENERGY PARTNERS
12/18/2006
FEE
SECTION 5, SAVE AND EXCEPT THE NW/4, BLOCK 34, T-1-N, T&P RY CO SURVEY; AND
SECTION 9, SAVE AND EXCEPT THE SE/4, BLOCK 34, T-1-N, T&P RY CO SURVEY, HOWARD
COUNTY, TEXAS, CONTAINING 960
ACRES, MORE OR LESS.
TX
Howard
1037
478
2010-00000657
LOUISE ELIZABETH SMITH, MORCIE LEE SMITH, JR. , AND SANDRA LOUISE EVANS
CROWNROCK, LP
08/02/2012
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE S/2
TX
Howard
1298
133
7297
Louise Schwennesen
Choate Company, Inc.
9/10/1992
FEE
Insofar and only Insofar as the lease covers the NW/4 Section 28, Block 33, T2N,
Howard County, TX
TX
HOWARD
687
718
 
LUCY BROWN BRANCH
BIG STAR OIL & GAS LLC
02/22/2012
FEE
THE SOUTH HALF (S/2) AND THE NORTHEAST QUARTER (NE/4) OF SECTION 28, BLOCK 33,
T-2-N, T&P RR CO SURVEY, HOWARD COUNTY, TEXAS, CONTAINING 486 ACRES, MORE OR
LESS
TX
Howard
1263
661
2012-00002232





Page 7 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
LUPE GUERRA (GUADALUPE S. GUERRA)
BREITBURN OPERATING LP
07/28/2014
FEE
SW/4 SW/4 OF SECTION 18, BLOCK 33, T-2-N, HOWARD COUNTY, TEXAS
TX
Howard
1408
675
2014-00005432
M.H. BROWN AND D.L. BROWN TRUST, MARLIN H. & DOROTHY LOU BROWN, TRUSTEES
BIG STAR OIL & GAS LLC
02/22/2012
FEE
THE SOUTH HALF (S/2) AND THE NORTHEAST QUARTER (NE/4) OF SECTION 28, BLOCK 33,
T-2-N, T&P RR CO SURVEY, HOWARD COUNTY, TEXAS, CONTAINING 486 ACRES, MORE OR
LESS
TX
Howard
1263
377
2012-00002236
MARCIANNE WILLIAMS BILLS
CROWNROCK LP
01/11/2013
FEE
T2N BLK 330
SEC 33: E/2 SE/40
T&P RR CO SURVEY0
HOWARD CO, TX0
CONT 80 ACS M/L
TX
Howard
1315
44
2013-00000964
MARGARET LUCILLE STEVENS
SLB LAND SERVICES, LLC
06/01/2009
FEE
T&P RR CO SVY, T-2-N, BLK 34, SEC.
11: S/2N/I4, HOWARD COUNTY, TEXAS
TX
Howard
1153
722
2009-00004854
MARGY KEATON
SPRING ENERGY CO INC
07/14/2010
FEE
W/2 OF SECTION 38, BLOCK 33, ABSTRACT 1244, T-2-N, T&P RR CO. SURVEY, HOWARD
COUNTY, TEXAS, CONTAINING 326 ACRES, MORE OR LESS
TX
Howard
1197
783
 
MARGY KEATON
PARTEE DRILLING, INC.
07/14/2010
FEE
T2N BLK 330
SEC 38: E/2N 38 T&P RY. CO. SURVEY, HOWARD COUNTY, TEXAS CONT 326
ACS M/L
TX
Howard
1196
200
 
MARIAN G POSEY
CROWNROCK, LP
07/29/2011
FEE
EAST 65AC OF SE/4, SECTION 48, BLOCK A, BAUER & COCKRELL SURVEY
TX
Howard
1237
675
 
MARILYN ANN DUNAGAN STUBBEMAN
SPRING ENERGY CO INC
08/02/2010
FEE
W/2 OF SECTION 6, BLOCK 33, T-2-N, T&P RY. CO. SURVEY, HOWARD COUNTY, TEXAS,
CONTAINING 320
ACRES, MORE OR LESS
TX
Howard
1193
205
 
MARK HILLES
DWR OIL COMPANY
03/12/2004
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
930
228
00001926
MARK WAYNE COCKRELL, INDIVIDUALLY UNDER THE ESTATES OF M A COCKRELL AND ALLIE
COCKRELL AND ALL THE REVISIONARY INTEREST UNDER THE LIFE ESTATES OF JERRY
COCKRELL AND GWENDOLINE ROGERS)
OGX RESOURCES LLC
09/27/2006
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1026
585
00005374
MARSHALL & WINSTON INC
CROWNROCK
11/29/2012
FEE
T2N BLK 340
SEC 22: E/2 NE/40
T&P RY CO SURVEY0
HOWARD CO, TX0
CONT 80 ACS M/L
TX
Howard
1306
427
 
MARTIN AND LENITA FRYAR REVOCABLE TRUST
ANTARES ENERGY COMPANY
10/01/2014
FEE
E/2 OF THE NE/4 OF SEC 44, BLK 33, T-
2-N, T&P RR CO SURVEY, HOWARD COUNTY, TX
TX
Howard
1421
236
2014-00007251
MARTIN FRYAR
J CLEO THOMPSON AND JR LP
07/11/2003
FEE
N/2 OF SEC 44 & NW/4 OF SEC 45, BLK
33, T-2-N, T&P RY CO SURVEY
TX
Howard
907
48
00004575
MARTIN FRYAR
CLEARWATER, INC
02/20/2008
FEE
NW/4 OF SEC 44, BLK 33, T-2-N, T&P RY CO SURVEY
TX
Howard
1088
557
00001832
MARVIN ANTELL AND IRIS ANTELL
RBP LAND COMPANY
11/15/2011
FEE
EAST HALF (E/2) SECTION 22, BLOCK
34, T-2-N, CONTAINING 320 ACRES, MORE OR LESS
TX
Howard
1253
68
 
MARVIN BATSON
MPI ENERGY PARTNERS, LP
03/04/2008
FEE
THE NORTHEAST QUARTER (NE/4) OF SECTION 8, BLOCK 34, T-1-S, T&P RY CO SURVEY,
HOWARD COUNTY, TEXAS, CONTAINING 160 ACRES MORE OR LESS
TX
Howard
1091
187
 
MARY ANN HILLES SQUIRES
ENERQUEST OIL & GAS LTD
08/27/2007
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1065
116
00005810
MARY ANN POLLARD
SPRING ENERGY CO INC
05/17/2010
FEE
W/2 OF SECTION 6, BLOCK 33, T-2-N, T&P RY. CO. SURVEY, HOWARD COUNTY, TEXAS,
CONTAINING 320
ACRES, MORE OR LESS
TX
Howard
1187
609
 
Mary Ann Shortes and husband Johnny
Shortes
Petroleum Royalty Search, Inc
12/20/2006
FEE
The North 240 acres of the W/2 of Section
7, Block 33, T-2-N, T&P Ry. CO. Survey
TX
HOWARD
1037
317
 
Mary Ann Shortes and husband Johnny
Shortes
RBP Land Company
12/12/2006
FEE
The N/2 of Section 17, Block 33, T-2-N, T&P Ry. CO. Survey
TX
HOWARD
1036
810
 
MARY BETH INGRAM ET AL
CROWNROCK, LP
02/16/2012
FEE
NE/4, SW/4 SEC 20, BLK 33, T2N, T&P RY CO SURVEY, SAVE AND EXCEPT
80 ACS OUT OF A 160 ACRE POOLING UNIT AROUND THE PHILLIPS UNIT #1
WELL, BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS IN DESIGNATION OF
POOLING UNIT, DATED 4/5/199
TX
Howard
1268
109
 
MARY LANE REYNOLDS
MPI ENERGY PARTNERS, LP
02/29/2008
FEE
THE NORTHEAST QUARTER (NE/4) OF SECTION 8, BLOCK 34, T-1-S, T&P RY CO SURVEY,
HOWARD COUNTY, TEXAS, CONTAINING 160 ACRES MORE OR LESS
TX
Howard
1096
393
 
MARY LOUISE SCHWENNESEN TRUST
SPRING ENERGY CO INC
05/10/2010
FEE
THE WEST HALF (W/2) OF SECTION
34, BLOCK 33, T-2-N, T&P RR CO. SURVEY, HOWARD COUNTY, TX, CONTAINING 323.2
ACRES, MORE OR LESS
TX
Howard
1187
618
 
MARY O THOMAS
SPRING ENERGY CO INC
05/24/2010
FEE
W/2 OF SECTION 6, BLOCK 33, T-2-N, T&P RY CO. SURVEY, HOWARD COUNTY, TEXAS,
CONTAINING 320
ACRES, MORE OR LESS
TX
Howard
1187
628
 
Mary Pauline Sunday Estate
OGX Resources LLC
10/13/2006
FEE
NW/4 Section 33, Block 33, T2N
TX
HOWARD
1028
669
 
MARY READ WITNERROWD INDIVIDUALLY, AND AS TRUSTEE OF THE TEDDYE J READ TRUST AND
THE ANDREW DAVID READ TRUST
MACK T RESOURCES LP
12/14/2011
FEE
SW/4 OF SEC 17, BLK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1252
290
2012-00000399
MARY SUSAN FINCKE
CROWNROCK, L.P.
07/15/2009
FEE
T&P RR CO SVY, T-2-N, BLK 34, SEC.
11: N/2 NE/4, HOWARD COUNTY, TEXAS
TX
Howard
1155
360
2009-00004981
MATTHEW GARRETT TURNER
PARTEE DRILLING, INC.
09/09/2010
FEE
ALL OF SECTION 10, THE SE/4 OF SECTION 3, AND THE W/2 OF SECTION
11, BLOCK 32, T-1-N, T&P RY CO SURVEY, HOWARD COUNTY, TEXAS (MORRIS FARM)
TX
Howard
1194
601
 
MEGAN I. SCHROEDER
CROWNROCK, LP
03/05/2013
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE S/2
TX
Howard
1326
765
2906





Page 8 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
MICHAEL LEE HODNETT
OGX RESOURCES LLC
04/15/2007
FEE
0
SW/4 OF SECTION 41, BLOCK 33, T-2-
N, T&P RR CO SURVEY0
TX
Howard
1037
594
00000683
MICHAEL LEE HODNETT, SSP
CLEAR WATER, INC.
09/21/2009
FEE
W/2 SEC 43
TX
Howard
1153
518
2009-00004819
MICHAEL LEE KING
STEVENS & TULL DEVELOPMENT LT
05/10/2007
FEE
W/65 ACS OF THE E/95 ACS OF THE NE/4 AND THE E/80 ACS OF THE E/160
ACS OF THE W/215 ACS OF THE S/2
OF SEC 48; THE N 66 2/3RDS ACS OF THE N 200 ACS OF THE W/2 AND THE MIDDLE 66
2/3RDS ACS OF THE N 200
ACS OF THE W/2 OS SEC 49, ALL IN BLOCK A, BAUER & COCKR
TX
Howard
1056
296
 
MICHAEL LEE KING
CROWNROCK, LP
04/23/2010
FEE
TRACT 2 OF THE NE/4, TRACT 4 OF THE W/2 AND TRACT 5 OF THE W/2, EACH OF SECTION
32, BLOCK 33, T-2- N, T&P RY. CO. SURVEY
TX
Howard
1178
117
 
MICHAEL S GORMAN
STEVENS & TULL DEVELOPMENT LT
05/01/2007
FEE
ALL OF THE E/65 ACRES OF THE S/2
AND A 5 ACRE TRACT OUT OF THE NW CORNER OF SECTION 48, BLOCK A, BAUER & COCKRELL
SURVEY
TX
Howard
1056
286
 
Michael Tate
OGX Resources LLC
10/13/2006
FEE
NW/4 Section 33, Block 33, T2N
TX
HOWARD
1028
646
 
MICHELE BLESSNER
J CLEO THOMPSON AND JR LP
08/11/2003
FEE
NE/4 OF SEC 44, BLK 33, T-2-N, T&P RY CO SURVEY
TX
Howard
908
267
00004714
MICKEY H. E. SCHROEDER
CROWNROCK, LP
10/16/2013
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE S/2
TX
Howard
1363
258
2013-00008260
MILDRED BROWN CLARK
BIG STAR OIL & GAS LLC
02/22/2012
FEE
THE SOUTH HALF (S/2) AND THE NORTHEAST QUARTER (NE/4) OF SECTION 28, BLOCK 33,
T-2-N, T&P RR CO SURVEY, HOWARD COUNTY, TEXAS, CONTAINING 486 ACRES, MORE OR
LESS
TX
Howard
1263
685
2012-00002238
MKN INC
SPRING ENERGY CO INC
06/28/2010
FEE
SECTION 34, BLOCK 33, ABSTRACT
1244, T-2-N, T&P RR CO. SURVEY, HOWARD COUNTY, TEXAS, CONTAINING 646.4 ACRES,
MORE OR LESS
TX
Howard
1235
3
 
MKN INC
SPRING ENERGY CO INC
06/28/2010
FEE
W/2 OF SECTION 38, BLOCK 33, ABSTRACT 1244, T-2-N, T&P RR CO. SURVEY, HOWARD
COUNTY, TEXAS, CONTAINING 326 ACRES, MORE OR LESS
TX
Howard
1208
526
 
MKSEA LLC
SPRING ENERGY CO INC
07/13/2010
FEE
N/2 OF SECTION 34, BLOCK 33, T-2-N, T&P RR CO. SURVEY, HOWARD COUNTY, TEXAS,
CONTAINING 324.4
ACRES, MORE OR LESS
TX
Howard
1205
88
 
MKSEA LLC
SPRING ENERGY CO INC
07/13/2010
FEE
S/2 OF SECTION 34, BLOCK 33, T-2-N, T&P RR CO. SURVEY, HOWARD COUNTY, TEXAS,
CONTAINING 322
ACRES, MORE OR LESS
TX
Howard
1220
24
 
MONA SUE CORNING
SPRING ENERGY CO INC
02/08/2010
FEE
W/2 OF SEC 29, BLK 33, T2N, T&P RY CO SURVEY, SAVE & EXCEPT AN 80
ACRE TRACT OUT OF THE NW4
TX
Howard
1170
753
 
Mona Sue Corning, Individually and as Independent Executrix of the Estate of
Lela R. Lumpkin, Dec'd
Parallel Petroleum Corporation
6/7/1993
FEE
NE/4, N/2 NW/4 Section 29, Block 33, T2N, T&P Ry. CO. Survey
TX
HOWARD
687
168
6120
N. L. RIGGAN
OGX RESOURCES LLC
08/14/2006
FEE
SE/4 OF SEC 43, BLK 33, T&P RY CO SURVEY, HOWARD COUNTY
TX
Howard
1002
310
00004644
NADINE L HODNETT LIFE ESTATE
SPRING ENERGY CO INC
08/31/2007
FEE
ALL OF THE SOUTHEAST QUARTER (SE/4) OF SECTION 23, BLOCK 34, T-2- N, T&P RR CO.
SURVEY
TX
Howard
1066
717
 
NEWELL W. TATE, INDIVIDUALLY AND AS AGENT AND ATTORNEY-IN-FACT FOR THE FOLLOWING
INDIVIDUALS: GARY ALLISON TATE, BERWYN ELLIOTT TATE, MARY LARUE SHANKS, TRUMAN
PHILIP TATE, ROGER LYNN TATE, ALAN CRAIG TATE, AND DORA JANELLE THOMAS
CHALFANT PROPERTIES, INC.
12/01/2008
FEE
TWP 2N BLK 33 SEC 43; SE/4
TX
Howard
1153
778
2009-00004865
NICOLE COCKRELL CHANEY, INDIVIDUALLY UNDER THE ESTATES OF M A COCKRELL AND ALLIE
COCKRELL AND ALL THE REVISIONARY INTEREST UNDER THE LIFE ESTATES OF JERRY
COCKRELL AND GWENDOLINE ROGERS)
OGX RESOURCES LLC
09/27/2006
FEE
N/2 OF SECTION 41, BLK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1026
589
00005375
NORA ROSALEE DARNELL
SLB LAND SERVICES, LLC
06/01/2009
FEE
T&P RR CO SVY, T-2-N, BLK 34, SEC.
11: S/2NE/4, HOWARD COUNTY, TEXAS
TX
Howard
1153
734
2009-00004858
NORA TAYLOR
SLB LAND SERVICES, LLC
06/01/2009
FEE
T&P RR CO SVY, T-2-N, BLK 34, SEC.
11: S/2NE/4, HOWARD COUNTY, TEXAS
TX
Howard
1153
731
2009-00004857
NORMA J MECKEL
RBP LAND COMPANY
11/23/2009
FEE
T&P RR CO, T2N, BLK 33, SEC 320
TR1: E 85.286 ACS LOTS 8-90
TR2: W 19.62 ACS LOTS 8-90
HOWARD CO, TX
TX
Howard
1169
365
 
NORTH CENTRAL OIL CORP.
NORTH AMERICAN ROYALTIES, INC.
08/09/1980
FEE
TWP 2N BLK 34 SEC 2 & 11; SEC 2: SW/4; SEC 11: SW/4
TX
Howard
501
472
5595
NOVA GEAN CAUBLE
RBP LAND COMPANY
12/07/2009
FEE
E/2 SE/4 SEC 33, BLOCK 33, T2N, T&P RR. CO. SURVEY, HOWARD COUNTY, TX CONT 80
ACS M/L
TX
Howard
1171
769
 
O'BENCO III LP
CROWNROCK LP
01/24/2013
FEE
T2N BLK 340
SEC 22: E/2 NE/40
T&P RY CO SURVEY0
HOWARD CO, TX0
CONT 80 ACS M/L
TX
Howard
1315
34
 
OGX RESOURCES LLC
CLEAR WATER INC
02/15/2007
FEE
N/2 SEC 42, BLK 33, T-2-N, T&P, SAVE AND EXCEPT 47.56 ACRES
TX
Howard
1053
643
00003728
OLA E. STEED, DEALING IN HER SOLE AND SEPARATE PROPERTY
JOHN P. BATES
07/19/1977
FEE
TWP 2N BLK 34 SEC 2 & 11; SEC 2: SW/4; SEC 11: SW/4; SE/4
TX
Howard
461
518
4206
ONES A PLASTER
RBP LAND COMPANY
03/22/2010
FEE
SE/4 SECTION 33, BLOCK 33, T-2-N, T&P RR. CO. SURVEY
TX
Howard
1175
634
 
OTIS NEAL WILLIAMS
RBP LAND COMPANY
01/13/2010
FEE
E/2 SE/4 SECTION 33, BLOCK 33, T-2- N, T&P RR. CO. SURVEY
TX
Howard
1171
763
 
OWEN D BROWN
BIG STAR OIL & GAS LLC
02/22/2012
FEE
THE SOUTH HALF (S/2) AND THE NORTHEAST QUARTER (NE/4) OF SECTION 28, BLOCK 33,
T-2-N, T&P RR CO SURVEY, HOWARD COUNTY, TEXAS, CONTAINING 486 ACRES, MORE OR
LESS
TX
Howard
1263
689
2012-00002238





Page 9 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
OWEN K CARTER
RBP LAND COMPANY
04/29/2010
FEE
SE/4 SECTION 33, BLOCK 33, T-2-N, T&P RR. CO. SURVEY
TX
Howard
1177
555
 
PAMELA DICKEY
DWR OIL COMPANY INC
11/20/2004
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
955
761
00006246
PARKER FAMILY FARMS LTD
H L BROWN OPERATING LLC
06/01/2004
FEE
SE/4 OF SEC 41, BLK 33, T-2-N, T& P RY CO SURVEY
TX
Howard
940
56
00003618
PATRICIA KIM STEPHENS
CROWNROCK LP
11/29/2012
FEE
T2N, BLOCK 330
SEC 33: E/2 SE/40
T&P RR CO SURVEY0
HOWARD CO, TX0
CONT 80 ACS M/L
TX
Howard
1312
187
 
PATRICIA LYNN HALL, SSP
CLEAR WATER, INC.
09/21/2009
FEE
W/2 SEC 43
TX
Howard
1155
780
2009-00005050
PATRICIA MORSE CURTIS AS ATTORNEY IN FACT FOR JOSEPHINE FREEL MORSE
CROWNROCK
09/24/2008
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1117
442
2008-00006648
PATRICIA MORSE CURTIS, AS HER SOLE AND SEPARATE PROPERTY
CROWNROCK LP
12/12/2008
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1128
780
2009-00000863
PATSY DIANE MASON
CROWNROCK, LP
01/19/2012
FEE
EAST 65AC OF SE/4, SECTION 48, BLOCK A, BAUER & COCKRELL SURVEY
TX
Howard
1257
157
 
PATSY DIANE MASON
CROWNROCK, LP
01/19/2012
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE SE/4
TX
Howard
1257
157
2012-00001262
PATSY FAYE DOUGLASS
CROWNROCK, LP
12/01/2011
FEE
THE NORTHEAST QUARTER (NE/4) AND THE SOUTHWEST QUARTER (SW/4) OF SECTION 20,
BLOCK 33, T-2- N, T&P RY. CO. SURVEY. SAVE AND EXCEPT 80 ACRES OUT OF A 160
ACRE POOLING UNIT AROUND THE PHILLIPS UNIT #1 WELL, BEING MORE PARTICULARLY
DESCRIBED BY METES & BOUNDS
TX
Howard
1249
172
 
PATSY FAYE DOUGLASS
MPI ENERGY PARTNERS, LP
11/28/2007
FEE
T2N, BLK 33, T&P RY CO SURVEY0
SEC 20: NW/4, SE/40
SEC 21: SW/40
HOWARD COUNTY, TEXAS
TX
Howard
1086
492
 
PATSY FAYE DOUGLASS, DEALING IN HER SOLE & SEPARATE PROPERTY
BREITBURN OPERATING, LP
07/09/2014
FEE
T2N, BLK 33, T&P RY CO SURVEY0
SEC 20: NW/4, SE/40
SEC 21: SW/40
HOWARD CO., TX
TX
Howard
1410
506
2014-0005695
PAUL ALBERT FISHER
CROWNROCK
05/22/2012
FEE
T2N BLK 340
SEC 22: E/20
T&P RY CO SURVEY0
HOWARD CO, TEXAS0
CONT 320 ACS M/L
TX
Howard
1275
682
 
PAULA KRETSCHMER SMITH
SPRING ENERGY CO INC
09/07/2010
FEE
WEST HALF (W/2) OF SECTION 34, BLOCK 33, T-2-N, T&P RR SURVEY, HOWARD COUNTY,
TEXAS, CONTAINING 323.2 ACRES MORE OR LESS
TX
Howard
1197
787
 
Penny Peterson
Cobra Oil & Gas Corporation
5/15/2014
Fee
Southwest Quarter (SW/4), Sec 17, BLK
33, T2N, T&P RR Co Survey
TX
Howard
1428
611
2014-00008332
PETER B. TYSON, DEALING IN HIS SOLE AND SEPARATE PROPERTY
JOHN P. BATES
07/26/1977
FEE
TWP 2N BLK 34 SEC 2 & 11; SEC 2: SW/4; SEC 11: SW/4; SE/4
TX
Howard
461
531
4214
R PATT LILLY
STEVENS & TULL DEVELOPMENT LT
02/04/2008
FEE
TRACT 6 OF THE NW/4 OF SECTION
32, BLOCK 33, T-2-N, T&P CO. SY.
TX
Howard
1085
122
 
R V PEPPER AND WIFE, VICTORIA R PEPPER
ENERQUEST OIL & GAS LTD
07/25/2007
FEE
SE/4 OF SEC 41, BLK 33, T-2-N, T& P RY CO SURVEY
TX
Howard
1037
801
00000734
RANDALL MCGEHEE
CROWNROCK, LP
07/24/2012
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE S/2
TX
Howard
1298
106
7288
RANDY H FRANCIS
MPI ENERGY PARTNERS, LP
03/04/2008
FEE
THE NORTHEAST QUARTER (NE/4) OF SECTION 8, BLOCK 34, T-1-S, T&P RY CO SURVEY,
HOWARD COUNTY, TEXAS, CONTAINING 160 ACRES MORE OR LESS
TX
Howard
1091
199
 
RAYMOND STALLINGS
BREITBURN OPERATING LP
04/01/2015
FEE
2 ACRES, MORE OR LESS, BEING THE WELL LOCATION OF BREITBURN'S RAYMOND EULA 30 #1
WELL,
SECTION 30, BLK 33, T-2N, T&P RY CO SURVEY, HOWARD COUNTY, TEXAS
TX
Howard
1512
33
2016-00000531
RAYMOND STALLINGS AND EULA FAYE STALLINGS (WIFE)
MPI ENERGY PARTNERS, LP
04/03/2007
FEE
THE N/2 OF SECTION 30, BLK 33, TOWNSHIP 2 NORTH, T&P RY. CO. SURVEY, HOWARD
COUNTY, TEXAS, CONTAINING 320.0 ACRES, MORE OR LESS
TX
Howard
1048
511
 
REBECCA ANN HUITT
CLEAR WATER INC
08/11/2009
FEE
E/2NW/4 AND NORTH 60 ACRES OF SW/4 SECTION 39, BLOCK 33, T-2-N, T&P RY CO SURVEY
TX
Howard
1149
160
2009-0004083
RENAE FERGUSON, INDEPENDENT EXECUTRIX OF THE ESTATE OF A.K. GUTHRIE, DECEASED,
THE DORIS PIKE GUTHRIE TEXAS TRUST FOR A.K. GUTHRIE, THE DORIS PIKE GUTHRIE
TEXAS TRUST FOR MARY LYNNE GUTHRIE PERRY
MACK T RESOURCES, LP
12/08/2011
FEE
SW/4 OF SECTION 17, BLOCK 33, 0
T-2-N, T&P RY CO SURVEY
TX
Howard
1252
284
2012-00000398
REXIE R MCNEW
OGX RESOURCES LLC
06/16/2006
FEE
NE/4 OF SECTION 40, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1013
111
00003191
RICHARD COLDIRON, ANNIE ELAINE POTTER.
PIEDRA ENERGY I, LLC
11/04/2008
FEE
ALL OF THE SW/4 EXCEPT THE N. 40
ACRES OF THE SW/4 OF SECTION 18, BLOCK 33, T-2-N, T&P RY. CO. SURVEY, CONTAINING
120 ACRES, MORE OR LESS
TX
Howard
1119
156
 
RICHARD L SMITH
RBP LAND COMPANY
12/03/2009
FEE
T&P RR CO, T2N, BLK 33, SEC 320
TR1: E 85.286 ACS LOTS 8-90
TR2: W 19.62 ACS LOTS 8-9
TX
Howard
1169
371
 
RICHARD LEE PEMBERTON
CROWNROCK LP
02/15/2013
FEE
T2N, BLK 330
SEC 33: E/2 SE/40
T&P RR CO SURVEY0
HOWARD COUNTY, TX, CONT 80 ACS M/L
TX
Howard
1319
387
 
RICHARD M COLDIRON
BREITBURN OPERATING LP
06/12/2015
FEE
S/2 S/2 NE/4 OF SECTION 31, BLOCK
33, T-2-N, T&P RY CO SURVEY, CONTAINING 40 AC, MORE OR LESS
TX
Howard
1463
416
2015-00004294
RICHARD MARK COLDIRON AND AMY MARIE BLEDSOE
REDWOOD EXPLORATION COMPANY, LLC
3/22/2016
Fee
NW/4 NE/4 & N/2 S/2 NE/4, Sec 31, BLK
33, T2N, T&P RR Co Survey
TX
Howard
1527
752
2016-00002872
RICHARD MCGEHEE
CROWNROCK, LP
07/11/2012
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE S/2
TX
Howard
1298
109
7289
ROBERT CLINE
RBP LAND COMPANY
11/02/2009
FEE
LOTS 8 AND 9, SECTION 32, BLOCK 33, T-2-N, T&P RY. CO. SURVEY, CONTAINING
104.906 ACRES, MORE OR LESS
TX
Howard
1166
602
 





Page 10 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
ROBERT E BEALL, JOE E BEALL, RICHARD COLDIRON, ANNIE ELAINE POTTER.
PIEDRA ENERGY I, LLC
11/04/2008
FEE
THE NORTH 200 ACRES OF THE W/2
OF SECTION 18, BLOCK 33, T-2-N, T&P RR CO. SURVEY, HOWARD COUNTY, TEXAS,
CONTAINING 200.00 ACRES, MORE OR LESS
TX
Howard
1119
145
 
ROBERT E BEALL, JOE PAUL BEALL, LOIS RAE BEALL (INDIVIDUALLY AND AS INDEPENDENT
EXECUTRIX OF THE ESTATE OF JOSEPH E BELL, DECEASED), JILL BEALL CLEMENTS, SHARI
JO BEALL
BIG STAR OIL & GAS LLC
07/12/2012
FEE
THE SOUTH HALF (S/2) AND THE NORTHEAST QUARTER (NE/4) OF SECTION 28, BLOCK 33,
T-2-N, T&P RR CO SURVEY, HOWARD COUNTY, TEXAS, CONTAINING 486 ACRES, MORE OR
LESS
TX
Howard
1283
35
2012-00005090
ROBERT E BEALL, ROBERT LYNN BEALL, JOE PAUL BEALL, JILL BEALL CLEMENTS.
PIEDRA ENERGY I, LLC
11/04/2008
FEE
NE/ 4 SECTION 18, BLOCK 33, T-2-N, T&P RY CO. SURVEY, HOWARD COUNTY, TEXAS,
CONTAINING 162.0
ACRES, MORE OR LESS
TX
Howard
1119
134
 
ROBERT E. BEALL; AMY MARIE BLEDSOE; LOIS RAE BEALL, INDEPENDENT EXECUTRIX OF THE
ESTATE OF JOSEPH E. BEALL,D DECEASED; AND RICHARD MARK COLDIRON.
CROWNROCK, L.P.
05/14/2012
FEE
T&P RY CO SVY, T-2-N, BLK 33, SEC.
18: S/40 OF THE N/200 AC OF THE W/2, HOWARD COUNTY, TEXAS
TX
Howard
1278
253
2012-00004406
ROBERT EDWARD OLIVAS
CROWNROCK
10/30/2008
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1122
82
2008-00007399
ROBERT F DUKE AND WIFE JUDY ANN DUKE
ENERQUEST OIL & GAS LTD
01/25/2007
FEE
SE/4 OF SEC 41, BLK 33, T-2-N, T&P RY CO SURVEY
TX
Howard
1037
809
00000736
ROBERT L. WOOD AND WIFE, MAE WOOD
NORTH AMERICAN ROYALTIES, INC.
08/05/1980
FEE
TWP 2N BLK 34 SEC 11; SW/4; SE/4
TX
Howard
499
635
4941
ROBERT M. GAY REVOCABLE TRUST
SPRING ENERGY CO INC
04/27/2010
FEE
THE NORTH HALF (N/2) OF SECTION
34, BLOCK 33, T-2-N, T&P RR SURVEY, HOWARD COUNTY, TEXAS, CONTAINING 324.4 ACRES
MORE OR LESS
TX
Howard
1177
391
 
ROBERT RAY WILLIAMS
ROBERT B. PORTER, JR., TRUSTEE OF T
07/16/2012
FEE
T&P RR CO SVY, T-2-N, BLK 33, SEC.
33: E/2SE/4, HOWARD COUNTY, TEXAS
TX
Howard
1290
216
6202
Robert W Harrell
OGX Resources LLC
10/2/2006
FEE
NW/4 Section 33, Block 33, T2N
TX
HOWARD
1028
666
 
ROBERTA M REGAN TESTAMENTARY TRUST
SPRING ENERGY CO INC
06/01/2010
FEE
WEST 1/2 OF SECTION 34, BLOCK 33, T-2-N, T&P RY. CO. SURVEY
TX
Howard
1187
597
 
ROBINSON FAMILY REVOCABLE TRUST
DOUBLE EAGLE DEVELOPMENT LLC
05/10/2012
FEE
NE/4 SEC 6 AND 143.60 AC TRACT OUT OF SEC 43 & 44, BLK 33, T-2-N, T&P RR CO
SURVEY, HOWARD COUNTY, TX
TX
Howard
1271
784
2012-00003400
RONALD DEAN PEMBERTON
CROWNROCK LP
02/15/2013
FEE
T2N, BLK 33D
SEC 33: E/2 SE/4D
T&P RR CO SURVEYD
HOWARD COUNTY, TX, CONT 80 ACS M/L
TX
Howard
1319
353
 
ROOSEVELT SHAW
CROWNROCK, LP
06/15/2010
FEE
NW/4 AND W/2 NE/4 OF SECTION 19, BLOCK 33, T2N, T&P RY. CO. SURVEY, HOWARD
COUNTY, TEXAS, CONTAINING 240 ACS M/L.
TX
Howard
1181
317
 
ROOSEVELT SHAW
BREITBURN OPERATING LP
02/01/2015
FEE
2 ACRES, MORE OR LESS, WELL LOCATION OF BREITBURN'S ROOSEVELT PATSY #15 WELL,
SECT
19, BLK 33, T-2-N, T&P RY CO SURVEY, HOWARD COUNTY, TX
TX
Howard
1512
38
2016-00000532
ROSETTA PETTY
CROWNROCK, LP
05/04/2010
FEE
EAST 80 ACRES PF THE EAST 160
ACRES OF THE WEST 215 ACRES OF THE SOUTH HALF OF SECTION 48, BLOCK A, BAUER &
COCKRELL SURVEY
TX
Howard
1179
468
 
ROSETTA PETTY
STEVENS & TULL DEVELOPMENT LT
05/04/2007
FEE
W/65 ACRES OF THE NE/4 OF SECTION 48 AND E/80 ACRES OF THE E/160 ACRES OF THE
W/215 ACRES OF THE S/2 OF SECTION 48 AND THE NORTH 66 2/3RDS ACRES OF THE NORTH
200 ACRES OF THE W/2 OF SECTION 49, ALL IN BLOCK A, BAUER
& COCKRELL SURVEY
TX
Howard
1056
213
 
ROSETTA PETTY
RBP LAND COMPANY
11/03/2009
FEE
SE/4 SECTION 33, BLOCK 33, T-2-N, T&P RR. CO. SURVEY
TX
Howard
1171
757
 
ROSETTA PETTY
CROWNROCK, LP
05/18/2010
FEE
TR 2 NE/4 AND TR 4 W/2, SEC 32, BLK
33, T2N, T&P RY. CO. SURVEY
TX
Howard
1179
448
 
ROY LEE WILLIAMS
CROWNROCK LP
01/25/2013
FEE
T2N BLK 33D
SEC 33: E/2 SE/4D
T&P RR CO SURVEYD HOWARD CO, TXD CONT 80 ACS M/L
TX
Howard
1313
497
 
Roy Phillips
Parallel Petroleum Corporation
8/21/1992
FEE
S/2 SW/4 Section 20, Block 33, T2N, T&P Ry. CO. Survey
TX
HOWARD
685
643
5717
RUSSELL LEDBETTER
SPRING ENERGY CO INC
07/14/2010
FEE
W/2 OF SECTION 38, BLOCK 33, ABSTRACT 1244, T-2-N, T&P RR CO. SURVEY, HOWARD
COUNTY, TEXAS, CONTAINING 326 ACRES, MORE OR LESS
TX
Howard
1200
295
 
RUSSELL LEDBETTER
PARTEE DRILLING, INC.
07/14/2010
FEE
T2N, BLK 33D SEC 38: E/2D
T&P RY CO SURVEYD
HOWARD COUNTY, TEXAS, CONT 326
ACS M/L
TX
Howard
1200
287
 
SAM O WILLIAMS
STEVENS & TULL DEVELOPMENT LT
05/01/2007
FEE
THE S/2 OF SECTION 21, BLOCK 34, T-
2-N, T&P RR. CO. SURVEY
TX
Howard
1056
235
 
SAM SALEH
SPRING ENERGY CO INC
09/17/2010
FEE
T2N, BLK 33D
SEC 34: ALL, T&P RR SURVEYD SEC 38: ALL, T&P RY CO SURVEYD HOWARD COUNTY, TEXAS
CONT
1298.4 ACS M/L
TX
Howard
1193
212
 
SAMMIE E WILLIAMS REV TRUST
SLB LAND SERVICES, LLC
06/01/2009
FEE
T&P RR CO SVY, T-2-N, BLK 34, SEC.
11: S/2NE/4, HOWARD COUNTY, TEXAS
TX
Howard
1153
737
2009-00004859
SANDI L DUNAGAN
SPRING ENERGY CO INC
08/02/2010
FEE
W/2 OF SECTION 6, BLOCK 33, T-2-N, T&P RY. CO. SURVEY, HOWARD COUNTY, TEXAS,
CONTAINING 320
ACRES, MORE OR LESS
TX
Howard
1193
197
 
SANDRA KAY MCNALLEN
STEVENS & TULL DEVELOPMENT LT
05/10/2007
FEE
THE WEST 65 ACRES OF THE EAST 95
ACRES OF THE NE/4 AND THE E/80
ACRES OF THE E/160 ACRES OF THE W/215 ACRES OF THE S/2 OF SECTION 48; THE NORTH
66 2/3RDS
ACRES OF THE NORTH 200 ACRES OF THE W/2 AND THE MIDDLE 66 2/3RDS ACRES OF THE
NORTH 200 ACRES OF THE
TX
Howard
1056
251
 





Page 11 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
Senie Coldiron
Brigham Oil & Gas, LP
4/10/2001
Fee
Northeast Quarter (NE/4), Sec 31, BLK
33, T2N, T&P RR Co Survey
TX
Howard
836
660
 
SHANA RANEE PICKENS FIELDER
CROWNROCK LP
02/18/2013
FEE
T2N, BLOCK 330
SEC 33: E/2 SE/40
T&P RR CO SURVEY0
HOWARD CO, TX0
CONT 80 ACS M/L
TX
Howard
1321
815
 
SHARON CHILDS, SSP
CLEAR WATER, INC
09/21/2009
FEE
W/2 SEC 43
TX
Howard
1153
524
2009-00004820
SHARON CHILDS, SUZANNE HUITT, PATRICIA LYNN HALL, DEWEY DWAYNE HODNETT
OGX RESOURCES LLC
04/15/2007
FEE
SW/4 OF SECTION 41, BLOCK 33, T-2- N, T&P RR CO SURVEY
TX
Howard
1038
392
00000865
SHARON MCGEHEE
CROWNROCK, LP
07/24/2012
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE S/2
TX
Howard
1298
112
7290
SHARRON HUSSON
OGX RESOURCES LLC
06/16/2006
FEE
NE/4 OF SECTION 40, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1013
225
00003216
STEPHEN ELLIOTT GAY
SPRING ENERGY CO INC
03/18/2010
FEE
THE NORTH HALF (N/2) OF SECTION
34, BLOCK 33, T-2-N, T&P RR SURVEY, HOWARD COUNTY, TEXAS, CONTAINING 324.4 ACRES
MORE OR LESS
TX
Howard
1177
396
 
STOCK NGB LIMITED PARTNERS, LTD
BREITBURN OPERATING LP
06/22/2015
FEE
N/2 NW/4 AND E/2 NE/4 OF SECTION
41, BLOCK 33, T-2-N, T&P RY CO SURVEY, CONTAINING 160 ACRES
TX
Howard
1478
362
2015-00006284
STOCK NGB LIMITED PARTNERS, LTD AND JOE PAUL BEALL AND WIFE, LINDA RENE BEALL
OGX RESOURCES LLC
08/18/2006
FEE
N/2 OF SECTION 41, BLK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1027
414
00005513
SUE S WILLBANKS TRUST
SPRING ENERGY CO INC
03/09/2006
FEE
THE SOUTH HALF (S/2) OF SECTION
17, BLOCK 34, TOWNSHIP-1-NORTH, T&P RY CO SURVEY, HOWARD AND MARTIN COUNTIES,
TEXAS, CONTAINING 320 ACRES, MORE OR LESS
TX
Howard
1005
757
 
SUSAN ELLIOTT HARMON
MPI ENERGY PARTNERS, LP
12/18/2007
FEE
W/2 AND SE/4 OF SEC 31, BLK 33, T-2- N, T&P RY. CO. SURVEY, CONT 480
ACS, M/L.
TX
Howard
1083
528
 
SUSAN SMITH
MPI ENERGY PARTNERS, LP
03/04/2008
FEE
THE NORTHEAST QUARTER (NE/4) OF SECTION 8, BLOCK 34, T-1-S, T&P RY CO SURVEY,
HOWARD COUNTY, TEXAS, CONTAINING 160 ACRES MORE OR LESS
TX
Howard
1099
14
 
SUZAN K WILLIAMS COOPER
CROWNROCK LP
01/11/2013
FEE
T2N, BLK 330
SEC 33: E/2 SE/40
T&P RR CO SURVEY0
HOWARD COUNTY, TX, CONT 80 ACS M/L
TX
Howard
1319
375
 
SUZANNE HUITT, SSP
CLEAR WATER, INC.
09/21/2009
FEE
W/2 SEC 43
TX
Howard
1153
536
2009-00004822
TEJON EXPLORATION CO
CROWNROCK LP
01/23/2013
FEE
T2N BLK 340
SEC 22: E/2 NE/40
T&P RY CO SURVEY0
HOWARD CO, TX0
CONT 80 ACS M/L
TX
Howard
1316
63
 
TEMPLE JO GRANTHAM
CROWNROCK LP
12/17/2012
FEE
T2N BLOCK 330
SEC 34: ALL0
T&P RR CO SURVEY0
HOWARD CO, TX
TX
Howard
1326
759
 
Terry Grantham
Cobra Oil & Gas Corporation
5/14/2014
Fee
Southwest Quarter (SW/4), Sec 17, BLK
33, T2N, T&P RR Co Survey
TX
Howard
1428
599
2014-00008331
TEXAS ENERGY STAR, LLC; ADAMS LEGACY GROUP; AND PAULA SUE ADAMS
PATRIOT ROYALTY & LAND, LLC
09/10/2010
FEE
T&P RY CO SVY, T-3-N, BLK 33, SEC.
29: NW/4, HOWARD COUNTY, TEXAS
TX
Howard
1196
449
2010-00005398
THE JEAN BROUGHTON TRUST AND THE G C BROUGHTON FOUNDATION
MPI ENERGY PARTNERS, LP
12/11/2006
FEE
INSOFAR AND ONLY INSOFAR AS SAID LEASE COVERS ALL OF SEC 5, SAVE AND EXCEPT THE
NW/4, AND ALL OF SEC 9, SAVE AND EXCEPT THE SE/4, BLOCK 34, T1N, T&P RR CO
SURVEY, CONT 960 ACS M/L, HOWARD COUNTY, TEXAS.
TX
Howard
1034
637
2010-00000137
THE LILLIAN SIMPSON TRUST
SPRING ENERGY CO INC
06/29/2010
FEE
W/2 OF SECTION 6, BLOCK 33, T-2-N, T&P TY CO. SURVEY, HOWARD COUNTY, TEXAS,
CONTAINING 320
ACRES, MORE OR LESS
TX
Howard
1190
210
 
THE LILLIAN SIMPSON TRUST,0
J LARRY NICHOLS TRUSTEE
BREITBURN OPERATING LP
07/31/2015
FEE
W/2 OF SECTION 6, BLOCK 33, T-2-N, T&P RY CO SURVEY, HOWARD COUNTY, TEXAS
TX
Howard
1492
353
2015-00008348
THE SLK FAMILY TRUST
BREITBURN OPERATING LP
09/29/2015
FEE
MULTIPLE TRACTS WITHIN THE NE/4
OF SECT 6, BLOCK 33, T2N, T&P RR CO SURVEY AND SECTIONS 43 & 44, BLOCK 33, T3N,
T&P RR CO SURVEY, HOWARD COUNTY, TX
TX
Howard
1486
753
2015-00007481
THOMAS D ELLIOTT
MPI ENERGY PARTNERS, LP
12/18/2007
FEE
W/2 AND SE/4 OF SEC 31, BLK 33, T-2- N, T&P RY. CO. SURVEY, CONT 480
ACS, M/L.
TX
Howard
1083
518
 
THOMAS GRAVES, A SINGLE MAN
JOHN P. BATES
08/24/1977
FEE
TWP 2N BLK 34 SEC 2 & 11; SEC 2: SW/4; SEC 11: SW/4; SE/4
TX
Howard
461
612
4441
THOMAS LEO VOLLMER
MPI ENERGY PARTNERS, LP
02/28/2008
FEE
THE NORTHEAST QUARTER (NE/4) OF SECTION 8, BLOCK 34, T-1-S, T&P RY CO SURVEY,
HOWARD COUNTY, TEXAS, CONTAINING 160 ACRES MORE OR LESS
TX
Howard
1091
193
 
TOM STOKES INDIVIDUALLY, AND AS INDEPENDENT CO-EXECUTOR OF THE ESTATE OF ERMA N
HAMILTON, DECEASED
MACK T RESOURCES LP
12/06/2011
FEE
SW/4 OF SEC 17, BLK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1252
294
2012-00000400
TRACY COCKRELL RIVERS (INDIVIDUALLY UNDER THE ESTATES OF M A COCKRELL AND ALLIE
COCKRELL AND ALL THE REVISIONARY INTEREST UNDER THE LIFE ESTATES OF JERRY
COCKRELL AND GWENDOLINE ROGERS)
OGX RESOURCES LLC
09/27/2006
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1026
581
00005373
VALDA GENE CROWDER, AKA JEAN CROWDER
OGX RESOURCES LLC
06/16/2006
FEE
NE/4 OF SECTION 40, BLOCK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1013
610
00003311
VERL D SHAW & IOMA T SHAW TRUSTEES OF THE VERL D SHAW AND IOMA T SHAW REVOCABLE
LIVING TRUST.
SPRING ENERGY CO INC
04/21/2010
FEE
NE/4 SE/4, SEC 30, BLK 33, ABSTRACT
1333, T2N, T&P RR CO SURVEY, HOWARD COUNTY, TEXAS, CONT
40.4125 ACS M/L.
TX
Howard
1178
643
 
VERL D SHAW AND IOMA T SHAW REVOCABLE LIVING TRUST
SPRING ENERGY COMPANY, INC.
04/21/2010
FEE
T&P RR CO SVY, T-2-N, A-1333, BLK 33, SEC. 30: NE/4SE/4, HOWARD
COUNTY, TEXAS
TX
Howard
1178
643
2010-00002523





Page 12 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
VERL D SHAW AND IOMA T SHAW REVOCABLE LIVING TRUST
MPI ENERGY PARTNERS, LP
12/19/2007
FEE
W 19.62 ACS LOTS 8 & 9, SEC 32; E
85.286 ACS LOTS 8 & 9, SEC 32; SE/4
SEC 32; ALL IN BLK 33, T2N, T&P RY CO SURVEY, HOWARD COUNTY, TX.
TX
Howard
1082
137
 
Verl D Shaw and Ioma T Shaw Revocable
Living Trust
MPI Energy Partners, L.P.
12/19/2007
FEE
N/2 SE/4 Section 32, Block 33, T2N
TX
HOWARD
1082
137
 
VERL D SHAW AND IOMA T SHAW.
CROWNROCK, LP
10/19/2009
FEE
NE/4 OF SECTION 30, BLOCK 33, T-2-N, T&P RY. CO. SURVEY
TX
Howard
1159
246
 
Verl D. Shaw and Ioma T. Shaw, Trustees of the Verl D. Shaw and Ioma T. Shaw
Revocable Living Trust
Brigham Oil & Gas, LP
4/24/2001
Fee
Southeast Quarter of the Southeast Quarter (SE/4 SE/4), Sec 30, BLK 33, T2N, T&P
RR Co Survey
TX
Howard
833
317
 
VONCILLE MARIE ETHRIDGE
CROWNROCK, LP
04/01/2010
FEE
NORTHWEST QUARTER (NW/4) OF SECTION 8, BLOCK 34, T-1-S, T&P RY. CO. SURVEY,
HOWARD COUNTY, TEXAS
TX
Howard
1175
405
 
W WAYNE GILL AND WIFE MERLE GILL
ENERQUEST OIL & GAS LTD
01/25/2007
FEE
SE/4 OF SEC 41, BLK 33, T-2-N, T&P RY CO SURVEY
TX
Howard
1037
804
00000735
WALKER FARMS LTD
OGX RESOURCES LLC
04/01/2006
FEE
S 100 AC OF THE SW/4, SEC 39, BLK
33, T-2-N, HOWARD COUNTY, TXo
TX
Howard
1005
355
00001852
WALKER FARMS LTD
J CLEO THOMPSON AND J C T JR LP
07/10/2003
FEE
W/2 OF SEC 46, BLK 33, T-2-N, T & P RY CO SURVEY
TX
Howard
905
97
00004209
WALKER FARMS, LTD
ANTARES ENERGY COMPANY
05/18/2012
FEE
S 100 AC OF THE SW/4 OF SEC 39, BLK 33, T-2-N, HOWARD COUNTY, TX
TX
Howard
1272
39
2012-00003416
WALTER WOODIE LONG AND WIFE ALICE LONG
STEVENS & TULL DEVELOPMENT LT
05/01/2007
FEE
SE/4 SEC 29 AND TRACT 3 OF THE NE/4 OF SEC 32, BLK 33, T2N, T&P RY. CO. SURVEY
TX
Howard
1056
206
 
WANDA LEE ROMAN
CLEAR WATER, INC
07/25/2009
FEE
SE/4 OF SEC 41, BLK 33, T-2-N, T& P RY CO SURVEY
TX
Howard
1151
284
2009-00004469
WARD ACKERT HOWARD
H. L. BROWN OPERATING, LLC
05/19/2004
FEE
S/2 OF SEC 40, BLK 33, T-2-N, T & P & RY CO SURVEY
TX
Howard
936
296
00002976
WELLS FARGO BANK, N.A. TRUSTEE OF THE SOPHIE BARTLETT MOORE BECK REVOCABLE TRUST
AND TRUSTEE OF THE STEPHEN E MOORE REVOCABLE TRUST
BREITBURN OPERATING LP
04/10/2015
FEE
N/2 SECTION 41, BLOCK 33, T2N, T&P SURVEY
TX
Howard
1469
146
2015-00005004
WELLS FARGO BANK, N.A.TRUSTEE OF THE SOPHIE BARTLETT MOORE BECK REVOCABLE TRUST
AND TRUSTEE OF THE STEPHEN E MOORE REVOCABLE TRUST
BREITBURN OPERATING LP
10/01/2010
FEE
N/2 SECTION 41, BLOCK 33, T2N, T&P SURVEY
TX
Howard
1469
146
2015-00005004
WELLS FARGO BANK, NA TRUSTEE OF THE SOPHIE BARTLETT MOORE REVOCABLE TRUST AND
TRUSTEE OF THE STEPHEN E MOORE REVOCABLE TRUST
BREITBURN OPERATING LP
10/01/2010
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RY CO SURVEY, CONTAINING
320.00 ACRES, MORE OR LESS
TX
Howard
1463
422
2015-00004296
WELLS FARGO BANK, NA, TRUSTEE OF THE JEFF AND NADA MAE DAVIS CHARITABLE
FOUNDATION
MACK T RESOURCES LP
01/11/2012
FEE
NE/4 SECTION 12, BLOCK 35, T-1-S, T&P SURVEY
TX
Howard
1252
274
2012-00000395
WELLS FARGO BANK, NA, TRUSTEE OF THE SOPHIE BARLETT MOORE TESTAMENTARY TRUST UWO
BC MAN AND THE THE STEPHEN ELLIS
MOORE TESTAMENTARY TRUST UWO BC MANN
DWR OIL COMPANY
03/12/2004
FEE
N/2 OF SECTION 41, BLOCK 33, T-2-N, T&P RY CO SURVEY
TX
Howard
935
298
00002761
WENDELL E SWANN
MACK TO RESOURCES LP
01/02/2012
FEE
SW/4 OF SEC 17, BLK 33, T-2-N, T&P RR CO SURVEY
TX
Howard
1252
302
2012-00000402
WESLEY JACOBSON
CROWNROCK, LP
03/05/2013
FEE
BAUER & COCKRELL SURVEY BLK A SEC 48; E/65 AC OF THE S/2
TX
Howard
1334
36
3993
WEST STAR ENERGY, LLC; ADAMS HERITAGE GROUP; AND CAROL ANN ADAMS.
PATRIOT ROYALTY & LAND, LLC
09/10/2010
FEE
T&P RY CO SVY, T-3-N, BLK 33, SEC.
29: NW/4, HOWARD COUNTY, TEXAS
TX
Howard
1196
438
2010-00005397
WILLIAM H SMITH
RBP LAND COMPANY
10/19/2011
FEE
NE/4 OF SECTION 8, BLOCK 34, T-1-S, T&P RY CO SURVEY, HOWARD COUNTY, TEXAS,
CONTAINING 160
ACRES, MORE OR LESS.
TX
Howard
1242
447
 
WILLIAM LANE EDWARDS
MPI ENERGY PARTNERS, LP
02/29/2008
FEE
THE NORTHEAST QUARTER (NE/4) OF SECTION 8, BLOCK 34, T-1-S, T&P RY CO SURVEY,
HOWARD COUNTY, TEXAS, CONTAINING 160 ACRES MORE OR LESS
TX
Howard
1096
396
 
77 OIL PROPERTIES, INC.
CROWNROCK, LP
01/15/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
367
449
699
ABILENE CHRISTIAN UNIVERSITY
PATRIOT ROYALTY & LAND, LLC
02/05/2010
FEE
T&P RY CO SVY, T-3-N, BLK 34, SEC.
29: S/2 SE/4, MARTIN COUNTY, TEXAS
TX
Martin
269
94
1053
ACCOUNT NO. W00551200, FROST NATIONAL BANK, TRUSTEE
CROWNROCK, LP
04/19/2012
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
338
217
1879
ADVENTURE EXPLORATION, LP o ROCA RESOURCE COMPANY, INC. o DAVID SLEDGE o
JOHN B. SYPTAK o MARK T. DEHLINGER o RICHARD H. COATS
PATRIOT ROYALTY & LAND, LLC
05/19/2010
FEE
T2N, BLK 37o
SEC 8: SE/4o
T&P RY CO SVYo
MARTIN CO, TEXAS
TX
Martin
273
419
 
ALICE DANIEL
CROWNROCK, LP
09/23/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
325
127
106
ALLEN W. HAMILL, JR. FAMILY PARTNERSHIP
CROWNROCK, LP
01/24/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
367
439
696
ALTA BELLE BRISTO, JAMES CULLEN BRISTO, DANIEL GENE BRISTO, AND BENJAMIN JUDD
BRISTO
MACK T. RESOURCES, LP
05/15/2009
FEE
TWP 3N BLK 34 SEC 26; SE/4
TX
Martin
252
583
 
AMELIA BURCHETT, SSP
CROWNROCK, L.P.
08/25/2009
FEE
T&P RR CO SVY, T-1-N, BLK 37, SEC.
34: W/2SE/4, MARTIN COUNTY, TEXAS
TX
Martin
263
535
3608
AMELIA ELAINE EILAND, AS HER SOLE AND SEPARATE PROPERTY
STANDARD PERMIAN, LLC
07/12/2012
FEE
TWP 1N BLK 36 SEC 19; N/2NW/4
TX
Martin
348
639
2944
American State Bank, Lubbock, Texas, as Trustee of the Loma June Hudgeons Trust
K. Brian Reeves
9/6/2005
FEE
SW/4 of Section 39, Block 34, T-3-N, T&P Ry. CO. Survey
TX
MARTIN
170
165
 
American State Bank, Lubbock, Texas, as Trustee of the Loma June Hudgeons Trust
Cobra Oil and Gas Corporation
9/7/2008
FEE
S/2 SW/4 of Section 39, Block 34, T-3-N, T&P Ry. CO. Survey
TX
MARTIN
237
232
 
ANGIE BRIDGES, A WIDOW
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
791
3812
ANN TOWERS STONE
CROWNROCK, LP
01/15/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
367
436
695
ANNA LOUISE GRAVES
CROWNROCK, L.P.
11/19/2008
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
240
317
4125





Page 13 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
ANNETTE WEARNER, DEALING IN HER SOLE AND SEPARATE PROPERTY
STANDARD PERMIAN, LLC
09/10/2010
FEE
TWP 1N BLK 37 SEC 38; NE/4
TX
Martin
291
137
4466
AOG MINERAL PARTNERS, LTD., A TEXAS LIMITED PARTNERSHIP
CROWNROCK, LP
04/01/2009
FEE
TWP 1N BLK 36 SEC 19; E/100 ACRES OF THE NE/4
TX
Martin
249
356
1346
BALONEY FEATHERS, LIMITED
CROWNROCK, LP
12/08/2008
FEE
TWP 2N BLK 36 SEC 36; N/80 AC OF THE NW/4
TX
Martin
242
437
215
BANK OF AMERICA, N.A., TRUSTEE OF THE FLORENCE MARIE HALL TRUST
CROWNROCK, L.P.
06/01/2008
FEE
T&P RY CO SVY, T-2-N, BLK 37, SEC.
20: SW/4, MARTIN COUNTY, TEXAS.
TX
Martin
230
470
2399
BANK OF AMERICA, N.A., TRUSTEE OF THE FLORENCE THELMA HALL TRUST AND AS TRUSTEE.
CROWNROCK, L.P.
06/01/2008
FEE
T&P RY CO SVY, T-2-N, BLK 37, SEC.
20: SW/4, MARTIN COUNTY, TEXAS.
TX
Martin
235
670
3319
BANK OF AMERICA, N.A., TRUSTEE0
OF THE FLORENCE MARIE HALL TRUST, TRUSTEE OF THE FLORENCE THELMA HALL TRUST AND
AS TRUSTEE.
CROWNROCK, L.P.
09/01/2008
FEE
T&P RR CO SVY, T-1-S, BLK 35, SEC.
09: E/2 E/2, MARTIN COUNTY, TEXAS.
TX
Martin
235
676
3320
BANK OF AMERICA, NA, FRANKLIN THOMPSON FAMILY AGENCY
S.E.S. ENERGY, LTD
06/29/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
343
349
2413
BANK OF AMERICA, NA, TRUSTEE OF THE SHELBY ELLIS TRUST
S.E.S. ENERGY, LTD
03/23/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
335
422
1516
BARBARA ANN LANE WALTHER
CROWNROCK, L.P.
12/22/2008
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
245
250
645
BARBARA G. KIMBROUGH
CROWNROCK, LP
09/23/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
325
144
112
BARBARA GUINN
CROWNROCK, LP
09/23/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
325
133
108
BARBARA J. LOGGIE, DEALING HEREIN WITH HER SOLE AND SEPARATE PROPERTY, AND BEING
THE SOLE HEIR IN AND TO THE EST. OF ROBERT G. LOGGIE, DECEASED
CROWNROCK, LP
03/05/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
375
459
1699
BARBARA MEEK HICKMAN, AS HER SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
06/17/2011
FEE
TWP 1N BLK 37 SEC 37; N/2
TX
Martin
310
466
2720
BARBARA SHAW ANDERSON
CROWNROCK, LP
02/21/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
370
688
1172
BARBARA SMITH
CROWNQUEST OPERATING, LLC
04/04/2008
FEE
T1S, BLK 370
SEC 1: NE/40
T&P RR CO SVY, 0
MARTIN COUNTY, TEXAS, CONT 160
ACS M/L
TX
Martin
226
752
1746
BAREFOOT MINERALS
CROWNROCK, L.P.
11/21/2013
FEE
SE/4, Sec 9, BLK 35, T2N, T&P RR Co. Survey
TX
Martin
398
656
140260
BDMC LP
Pioneer Natural Resources USA Inc.
4/27/2005
Fee
East 252.74 acres of S/2, Sec 10, BLK
35, T1N, T&P RR Co Survey
TX
Martin
168
333
1460
BDMC LP
Pioneer Natural Resources USA Inc.
7/1/2010
Fee


East 240 acres of the S/2, Sec 10, BLK
35, T1N, T&P RR Co Survey, SAVE & EXCEPT a 9.68 acre tract out of the SE/4 which
is more particularly described by metes and bounds in Warranty Deed recorded in
Volume 79, Page 499, of the Deed Records of Martin County, Texas, From a depth
of 9,352 feet and below
TX
Martin
280
322
2917
BENJAMIN SMITH
CROWNROCK, LP
02/21/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
370
679
1169
BETTY JAN VALIQUETTE
PATRIOT ROYALTY & LAND, LLC
12/22/2009
FEE
T&P RY CO SVY, T-1-N, BLK 36, SEC.
47: N/2SW/4, MARTIN COUNTY, TEXAS
TX
Martin
263
662
3626
BETTY JAN VALIQUETTE, DEALING IN HER SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
11/10/2008
FEE
TWP 2N BLK 36 SEC 36; N/80 AC OF THE NW/4
TX
Martin
240
331
4132
BETTY JAN VALIQUETTE, DEALING IN HER SOLE AND SEPARATE PROPERTY
S.E.S. ENERGY, LTD
02/17/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
335
406
1512
BETTY JAN VALIQUETTE, DEALING IN HER SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
01/07/2009
FEE
TWP 1N BLK 36 SEC 19; E/100 ACRES OF THE NE/4 AND THE N/30 ACRES OF THE SE/4 AND
S/130ACRES OF THE SE/4 AND W/30 ACRES OF THE NE/4
TX
Martin
242
311
173
BETTY SUE SAPP
CROWNROCK, LP
05/27/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
309
320
2534
BEVERLY HILBURN BOWMAN AND BERNARD HINES HILBURN, CO- TRUSTEES OF THE BEVERLY
HILBURN BOWMAN TRUST AND THE BERNARD HINES HILBURN TRUST
CROWNROCK, LP
09/06/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
319
498
3738
BEVERLY J. DILLION, INDIVIDUALLY AND AS EXECUTRIX OF THE EST. OF CARROLL WILLIAM
DILLON, DECEASED
CROWNROCK, LP
03/19/2012
FEE
TWP 2N BLK 35 SEC 27; S/2 SW/4
TX
Martin
344
399
2471
Bill R. McMorries
Pioneer Natural Resources USA Inc.
4/27/2015
Fee
3.39 acres out of the South Half (S/2) of Section 10, Block 35,
Township-1-North, T&P RR Co Survey, being more particularly described by metes
and bounds in a Right of Way Easement recorded in Volume 111, Page 50 of the
Deed Records of Martin County, Texas, as amended
TX
Martin
450
368
1683
BILLIE MILES
PATRIOT ROYALTY & LAND, LLC
03/31/2010
FEE
TWP 1N BLK 35 SEC 25; S/2 NW/4
TX
Martin
270
413
1308
BOB KENNEDY
PATRIOT ROYALTY & LAND, LLC
12/17/2009
FEE
T&P RY CO SVY, T-1-N, BLK 36, SEC.
47: N/2SW/4, MARTIN COUNTY, TEXAS
TX
Martin
263
666
3628
BOB KENNEDY
CROWNROCK, LP
11/06/2008
FEE
TWP 2N BLK 36 SEC 36; N/80 AC OF THE NW/4
TX
Martin
240
337
4135
BOB KENNEDY, DEALING JN HIS SOLE AND
SEPARATE PROPERTY
CROWNROCK, LP
01/05/2009
FEE
TWP 1N BLK 36 SEC 19; E/100 ACRES OF THE NE/4 AND THE N/30 ACRES OF THE SE/4 AND
S/130ACRES OF THE SE/4 AND W/30 ACRES OF THE NE/4
TX
Martin
242
25
104
BOB P. KENNEDY, DEALING IN HIS SOLE AND SEPARATE PROPERTY
S.E.S. ENERGY, LTD
02/17/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
330
788
915
BOBBY HENSON AND WIFE CAROL
CROWNROCK, L.P.
02/07/2011
FEE
NE/4 OF SECTION 17, BLOCK 36, T-1-S,
T&P RY. CO. SURVEY0
MARTIN COUNTY, TX
TX
Martin
298
155
744
BOLDRICK FAMILY PROPERTIES LP
CROWNQUEST OPERATING, LLC
06/03/2008
FEE
T1S, BLK 370
SEC 1: NE/40
T&P RR CO SVY, 0
MARTIN COUNTY, TEXAS, CONT 160
ACS M/L
TX
Martin
234
538
3108
BREITBURN ENERGY PARTNERS
BREITBURN OPERATING L P
07/10/2012
MIN
E/65 ACS SE/4 SEC 48, BLK A, B&C SURVEY, HOWARD AND MARTIN COUNTY, TX
TX
Martin
366
379
 





Page 14 of 24

--------------------------------------------------------------------------------





Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
BRENDA FAYE RUSH, DEALING IN HER SOLE AND SEPARATE PROPERTY
K. BRYAN REEVES
04/27/2007
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
199
148
1520
BRENT HATCH
PATRIOT ROYALTY & LAND, LLC
03/31/2010
FEE
TWP 1N BLK 35 SEC 25; S/2 NW/4
TX
Martin
270
417
1310
BROUGHTON FARM COMPANY, THE JEAN BROUGHTON TRUST AND THE G.C.BROUGHTON
FOUNDATION
MPI ENERGY PARTNERS, LP
03/01/2007
FEE
N/2 SECTION 10, BLOCK 35, T-1-N, T&P RY CO SURVEY, CONTAINING 331.3
ACRES, MORE OR LESS.
TX
Martin
197
318
 
C.B. CHRISTIE
CROWNROCK, LP
04/29/2010
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
276
210
2312
CAL FARLEYS BOYS RANCH FOUNDATION WITH AMARILLO NATIONAL BANK AS AGENT
CROWNROCK, LP
07/11/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
316
614
3392
CANDACE L. KELLY
CROWNROCK, L.P.
02/07/2011
FEE
NE/4 OF SECTION 17, BLOCK 36, T-1-S,
T&P RY. CO. SURVEYD
MARTIN COUNTY, TX
TX
Martin
299
732
1028
CARL B. BAILEY, III
CROWNROCK, LP
07/25/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
316
624
3394
CAROL BEDWELL
CROWNROCK, L.P.
02/19/2009
FEE
T&P RR CO SVY, T-3-N, BLK 34, SEC.
18: N/2SE/4, MARTIN COUNTY, TEXAS
TX
Martin
246
536
942
CAROL M. MEEK, AS AIF FOR JAMES HOLLIS MEEK, DEALING IN HIS SOLE AND SEPARATE
PROPERTY
S.E.S. ENERGY, LTD
02/17/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
333
31
1162
CAROLE S. STRAATHOF, DEALING IN HER SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
03/19/2012
FEE
TWP 2N BLK 35 SEC 27; S/2 SW/4
TX
Martin
344
383
2467
CAROLYN A. MCGUIRE, DEALING IN HER SOLE AND SEPARATE PROPERTY
STANDARD PERMIAN, LLC
11/03/2011
FEE
TWP 2N BLK 37 SEC 34; SW/4
TX
Martin
328
533
598
CAROLYN A. MCGUIRE, DEALING IN HER SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
731
3792
CAROLYN JOHNSON
PATRIOT ROYALTY & LAND, LLC
09/23/2010
FEE
TWP 3N BLK 33 SEC 30; PART OF NW/4
TX
Martin
1197
41
2010-00005487
CARROL D. YATER
CROWNQUEST OPERATING, LLC
04/18/2008
FEE
T&P RY CO SVY, T-1-S, BLK 36, SEC.
17: S/2NE/4, MARTIN COUNTY, TEXAS
TX
Martin
226
747
1744
CATHERINE GRACE HARRELL
CROWNROCK, LP
04/11/2012
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
350
81
3085
CATHRYN CARTWRIGHT
CROWNROCK, LP
09/23/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
325
135
109
CECILIA STRAUS DELOACH
CROWNROCK, LP
05/17/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
309
310
2529
CENTRAL TRUST & INVESTMENT CO., AS TRUSTEE OF THE WILLIAM T. AND DOROTHY L.
HENDERSON FAMILY TRUST
S.E.S. ENERGY, LTD
04/02/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
339
449
1950
CHARLES B. LOGGIE
CROWNROCK, LP
08/03/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
317
773
3527
CHARLES J. CONKLING
CROWNROCK, L.P.
09/17/2008
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
237
640
3690
CHERYL TAYLOR, DEALING IN HER SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
740
3795
CHRISTINA GAYDEN CARTER
CROWNROCK, LP
05/03/2010
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
274
179
2085
CLARENCE A. ROGERS, JR.
CROWNROCK, LP
07/25/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
316
621
3393
CLEAR CREEK ROYALTY & LAND, LTD
CROWNQUEST OPERATING, LLC
05/15/2008
FEE
T&P RR CO SVY, T-1-S, BLK 36, SEC.
35: S/2SW/4, FROM SURFACE DOWN TO BUT NOT INCLUDING 9,500 FT., MARTIN COUNTY,
TEXAS
TX
Martin
231
561
2622
CLEAR CREEK ROYALTY & LAND, LTD
CROWNQUEST OPERATING, LLC
05/15/2008
FEE
T&P RR CO SVY, T-1-S, BLK 36, SEC.
35: S/2SW/4, FROM SURFACE DOWN TO BUT NOT INCLUDING 9,500 FT., MARTIN COUNTY,
TEXAS
TX
Martin
231
561
2622
CLYDE P. VOLLMER
CROWNROCK, LP
05/27/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
309
324
2536
CONSTANCE BAILEY FALCO
CROWNROCK, LP
09/07/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
317
761
3523
CORA HENSON MANAGEMENT, LLC, A TEXAS LIMITED LIABILITY COMPANY, GENERAL PARTNER
OF THE CORA HENSON FAMILY PARTNERSHIP, LP
STANDARD PERMIAN, LLC
09/27/2012
FEE
TWP 2N BLK 37 SEC 18; N/2 W160 N/2
TX
Martin
359
285
4104
CORA HENSON MANAGEMENT, LLC, A TEXAS LIMITED LIABILITY COMPANY, GENERAL PARTNER
OF THE CORA HENSON FAMILY PARTNERSHIP, LP
STANDARD PERMIAN, LLC
09/27/2011
FEE
TWP 2N BLK 37 SEC 18; S/2 OF THE W/100 OF THE N/2
TX
Martin
322
670
4035
COURTNEY HOLT COWDEN, JR.
CROWNROCK, LP
07/15/2011
FEE
W/2 SEC 60, ABS 336, BLK A, B&C SURVEY, MARTIN CO, TX, S&E 80 AC UNIT CAVE #1060
IN S/2 S/2 NW/4 & N/2 N/2 SW/4
TX
Martin
314
119
3139
COURTNEY HOLT COWDEN, JR.
MANHATTAN PETROLEUM INC
5/3/2005
Fee
S/2 S/2 NW/4, N/2 N/2 SW/4, Sec 60, BLK A, Bauer & Cockrell
TX
Martin
166
436
 
COURTNEY HOLT COWDEN, JR.
LEGACY RESERVES OPERATING LP
11/12/2013
Fee
S/2 S/2 NW/4, N/2 N/2 SW/4, Sec 60, BLK A, Bauer & Cockrell
TX
Martin
395
440
 
CYNTHIA STRAUS BELL, AKA CYNTHIA BELL, DEALING HEREIN WITH HER SOLE AND SEPARATE
PROPERTY, AND BEING THE SOLE HEIR IN AND
TO THE EST. OF FRANK STRAUS, DECEASED
CROWNROCK, LP
05/27/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
309
318
2533
DALE COCHRAN WIGLEY A/K/A DALE C. WIGLEY
CROWNROCK, LP
04/05/2012
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
338
222
1880
DANIEL L. CAVE AND SPOUSE, ZADA CAVE
CROWNROCK, LP
03/21/2012
FEE
BAUER & COCKRELL SURVEY BLK A SEC 60; S/120 AC OF SW/4
TX
Martin
336
195
1619
DANIEL L. CAVE AND SPOUSE, ZADA CAVE
CROWNROCK, LP
04/13/2011
FEE
BAUER & COCKRELL SURVEY BLK A SEC 60; NORTH 120 AC OF THE NW/4, LESS 40 AC,
SURFACE TO 11,000'
TX
Martin
331
151
942
DANIEL L. CAVE AND WIFE, ZADA CAVE
MANHATTAN PETROLEUM INC
3/29/2005
Fee
S/2 S/2 NW/4, N/2 N/2 SW/4, Sec 60, BLK A, Bauer & Cockrell
TX
Martin
166
428
 
DANIEL LEON CAVE
CROWNROCK, L.P.
10/09/2008
FEE
T&P RR CO SVY, T-3-N, BLK 34, SEC.
07: NW/4, MARTIN COUNTY, TEXAS
TX
Martin
238
471
3800
DAVID DALE MAGNIN
CROWNROCK, LP
10/03/2012
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
359
273
4100
DAVID SLEDGE
CROWNROCK, LP
05/01/2011
FEE
BAUER & COCKRELL SURVEY BLK A SEC 60; S/120 AC OF SW/4
TX
Martin
304
339
1719
DAVID W. SLEDGE AND WIFE, SANDRA L. SLEDGE
LEGACY RESERVES OPERATING LP
11/12/2013
Fee
S/2 S/2 NW/4, N/2 N/2 SW/4, Sec 60, BLK A, Bauer & Cockrell
TX
Martin
393
12
 
DENISE SHANK, A WIDOW
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
788
3811
DIANE PERKINS, DEALING IN HER SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
746
3797
DOLORES J. STOVALL, DEALING IN HER SOLE AND SEPARATE PROPERTY
S.E.S. ENERGY, LTD
02/27/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
333
35
1163





Page 15 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
DONALD E. POLLOCK, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
01/06/2009
FEE
TWP 1N BLK 36 SEC 19; E/100 ACRES OF THE NE/4
TX
Martin
242
201
149
DONALD L. GRANTHAM
STANDARD PERMIAN, LLC
06/23/2011
FEE
TWP 1N BLK 37 SEC 37; N/2
TX
Martin
310
433
2715
DONALD R GRIMES, SSP
PATRIOT ROYALTY & LAND, LLC
04/13/2010
FEE
T1N, BLK 380
SEC 1: E/2 SE/40
T&P RY CO SURVEY, 0
MARTIN COUNTY, TEXAS, CONT 80
ACS M/L
TX
Martin
271
380
1518
DONALD R. HORTON AND WIFE, MARTHA E. HORTON
CROWNROCK, LP
06/27/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
386
239
3074
DONALD YATES BOWLIN, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
08/17/2008
FEE
BAUER & COCKRELL SURVEY BLK A SEC 46; E/220 AC
TX
Martin
237
616
3679
DONNA CRAM MOLER
CROWNROCK, LP
10/14/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
325
141
111
DONNA J. SAWYER, INDIVIDUALLY AND AS TRUSTEE OF THE FAMILY TRUST UNDER THE WILL
OF JAMES G. SAWYER, DECEASED
CROWNROCK, LP
12/31/2008
FEE
TWP 2N BLK 36 SEC 36; NW/4 S&E N/80 AC
TX
Martin
242
203
150
DONNY WINSLOW, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
770
3805
DONOHOO WYLY SLAUGHTER
CROWNROCK, L.P.
08/07/2008
FEE
T&P RR CO SVY, T-3-N, BLK 34, SEC.
07: NW/4, MARTIN COUNTY, TEXAS
TX
Martin
235
612
3310
DORCHESTER MINERALS, LP
LEWIS B. BURLESON, INC.
02/01/2010
FEE
TWP 1N BLK 36 SEC 10; SE/4
TX
Martin
267
462
694
DORIS HULL, ET VIR HOMER HULL
K. BRYAN REEVES
04/01/2007
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
203
187
2061
DORIS M HALLANAN REV TRUST
CROWNROCK, L.P.
04/26/2010
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
276
672
2400
DOROTHY DEAKINS CHANDLER, AKA DOROTHY D. CHANDLER
CROWNROCK, LP
06/22/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
309
314
2531
DOWIN O'NEAL, AKA DOWIN SINCLAIR O'NEAL
CROWNROCK, LP
02/03/2012
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
350
84
3086
DRAGON SAGE LLC
CARL T. SPEIGHT
06/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
SURFACE TO 100' BELOW THE MISSISSIPPIAN FORMATION; S/2 NW/4
100' BELOW THE MISSISSIPPIAN FORMATION
TX
Martin
285
779
3808
DUCAN H. STONE
CROWNROCK, LP
01/15/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
369
304
941
EDWARD G STEWART AND FRANCES A
STEWART REVOCABLE TRUST OF
1/22/96
CROWNQUEST OPERATING, LLC
04/09/2008
FEE
T1S, BLK 370
SEC 1: NE/40
T&P RR CO SVY, 0
MARTIN COUNTY, TEXAS, CONT 160
ACS M/L
TX
Martin
226
778
1756
ELAINE EILAND, INDIVIDUALLY AND AS TRUSTEE OF THE PAIGE EILAND FAMILY TRUST
CARL T. SPEIGHT
08/01/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
SURFACE TO 100' BELOW THE MISSISSIPPIAN FORMATION; S/2 NW/4
100' BELOW THE MISSISSIPPIAN FORMATION
TX
Martin
285
722
3789
ELAINE SEWELL
CROWNROCK, LP
01/15/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
369
292
937
ELIZABETH ANN TROTTER
CROWNROCK, L.P.
10/23/2008
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
239
374
3979
ESTATE OF JAMES DAVID CAVE ET AL
CROWNROCK, L.P.
10/09/2008
FEE
T&P RR CO SVY, T-3-N, BLK 34, SEC.
07: NW/4, MARTIN COUNTY, TEXAS
TX
Martin
239
376
3980
EUGENE COLEMAN, AS HIS SOLE AND SEPARATE PROPERTY, AND JOINED HEREIN BY HIS WIFE
BRENDA J. COLEMAN
PATRIOT ROYALTY & LAND, LLC
09/23/2010
FEE
TWP 3N BLK 33 SEC 30; PART OF NW/4
TX
Martin
1197
44
2010-00005488
EVELYN M. BARFIELD ELROD, DEALING IN HER SOLE AND SEPARATE PROPERTY
CROWNROCK, L.P.
01/04/2009
FEE
TWP 1N BLK 35 SEC 15; E/2SE/4
TX
Martin
242
33
108
F.A.E.E. ENTERPRISES
S.E.S. ENERGY, LTD
02/21/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
333
22
1161
FAEE ENTERPRISES
PATRIOT ROYALTY & LAND, LLC
12/16/2009
FEE
T&P RY CO SVY, T-1-N, BLK 36, SEC.
47: N/2SW/4, MARTIN COUNTY, TEXAS
TX
Martin
263
676
3633
FAEE ENTERPRISES
CROWNROCK, LP
01/12/2009
FEE
TWP 2N BLK 36 SEC 36; N/80 AC OF THE NW/4
TX
Martin
242
309
172
FAEE ENTERPRISES
CROWNROCK, LP
01/12/2009
FEE
TWP 1N BLK 36 SEC 19; E/100 ACRES OF THE NE/4 AND THE N/30 ACRES OF THE SE/4 AND
S/130ACRES OF THE SE/4 AND W/30 ACRES OF THE NE/4
TX
Martin
242
439
216
FIRST FINANCIAL TRUST & ASSET MANAGEMENT COMPANY, N.A. SUCCESSOR TRUSTEE FOR THE
SIDNEY RANDALS TESTAMENTARY TRUST
STANDARD PERMIAN, LLC
06/24/2011
FEE
TWP 1N BLK 37 SEC 37; N/2
TX
Martin
310
472
2722
FIRST NATIONAL BANK & TRUST COMPANY OF 12/1/1008 OKMULGEE, TRUSTEE PATRICIA
BOYLE YOUNG MANAGEMENT TRUST
CROWNROCK, LP
12/01/2008
FEE
TWP 2N BLK 36 SEC 36; N/80 AC OF THE NW/4
TX
Martin
240
351
4139
FLORENCE DANBY ROWE, A/K/A FLORENCE D. ROWE
CROWNROCK, LP
12/20/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
330
354
842
FLORENCE MARIE HALL TRUST
CROWNROCK, L.P.
06/01/2008
FEE
T&P RY CO SVY, T-2-N, BLK 37, SEC.
20: NW/4, MARTIN COUNTY, TEXAS
TX
Martin
230
476
2400
FLORENCE MARIE HALL TRUST
CROWNROCK, L.P.
07/21/2009
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
232
214
2755
FLORENCE MARIE HALL TRUST U/A BANK OF AMERICA, N.A., TRUSTEE
CROWNROCK, LP
03/01/2013
FEE
TWP 3N BLK 33 SEC 30; NE/4
TX
Martin
1327
767
3056
FOREST E. MCKNIGHT, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
725
3790
FORREST E. MCKNIGHT, DEALING IN HIS SOLE AND SEPARATE PROPERTY
STANDARD PERMIAN, LLC
11/03/2011
FEE
TWP 2N BLK 37 SEC 34; SW/4
TX
Martin
328
526
597
FRANKLIN STEPHENS, DEALING IN
HIS SOLE AND SEPARATE PROPERTY
STANDARD PERMIAN, LLC
10/01/2012
FEE
TWP 2N BLK 37 SEC 18; N/2 W160 N/2
TX
Martin
359
290
4105
FRANKLIN STEPHENS, DEALING IN
HIS SOLE AND SEPARATE PROPERTY
STANDARD PERMIAN, LLC
09/10/2011
FEE
TWP 2N BLK 37 SEC 18; S/2 OF THE W/100 OF THE N/2
TX
Martin
322
674
4036





Page 16 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
FRED DENNIS CAVE
CROWNROCK, L.P.
10/09/2008
FEE
T&P RR CO SVY, T-3-N, BLK 34, SEC.
07: NW/4, MARTIN COUNTY, TEXAS
TX
Martin
238
476
3801
FREDERICK M. GOLDING, AKA FREDERICK GOLDING, INDIVIDUAL AND AS TRUSTEE OF THE
ALINE EILER GOLDING LIVING TRUST, DATED 9/29/1990
CROWNROCK, LP
10/03/2012
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
359
276
4101
G. P. Harrell and wife, Imogene Harrell
John Davis
6/23/1957
FEE
NE/4 Section 15 Block 35 T1N
TX
MARTIN
 
 
597
G.P. CROSSLEY, D/B/A NATURAL GAS SERVICES
BILL P HARRIS
4/1/2005
Fee
S/2 S/2 NW/4, N/2 N/2 SW/4, Sec 60, BLK A, Bauer & Cockrell
TX
Martin
166
426
 
G.P. CROSSLEY, D/B/A NATURAL GAS SERVICES
LEGACY RESERVES OPERATING LP
10/29/2013
Fee
S/2 S/2 NW/4, N/2 N/2 SW/4, Sec 60, BLK A, Bauer & Cockrell
TX
Martin
393
4
 
G.P. CROSSLEY, DBA NATURAL GAS SERVICES
CROWNROCK, LP
09/09/2010
FEE
BAUER & COCKRELL SURVEY BLK A SEC 60; S/120 AC OF SW/4
TX
Martin
282
695
3369
GARY LEE MAYFIELD, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, L.P.
02/19/2009
FEE
T&P RR CO SVY, T-3-N, BLK 34, SEC.
18: N/2 SE/4, MARTIN COUNTY, TEXAS
TX
Martin
245
248
644
GEORGE G. VAUGHT, JR.
CROWNROCK, LP
02/03/2012
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
338
208
1876
GEORGE M O'BRIEN
LEGACY RESERVES OPERATING LP
11/7/2013
Fee
S/2 S/2 NW/4, N/2 N/2 SW/4, Sec 60, BLK A, Bauer & Cockrell
TX
Martin
393
15
 
GEORGE M. O'BRIEN
CROWNROCK, LP
09/09/2010
FEE
BAUER & COCKRELL SURVEY BLK A SEC 60; S/120 AC OF SW/4
TX
Martin
282
698
3370
GEORGE M. O'BRIEN
BILL P HARRIS
4/1/2005
Fee
S/2 S/2 NW/4, N/2 N/2 SW/4, Sec 60, BLK A, Bauer & Cockrell
TX
Martin
166
424
 
GEORGE M. SLAUGHTER III
CROWNROCK, L.P.
08/07/2008
FEE
T&P RR CO SVY, T-3-N, BLK 34, SEC.
07: NW/4, MARTIN COUNTY, TEXAS
TX
Martin
235
609
3309
GEORGIA GRAHAM JONES
CROWNROCK, LP
09/08/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
319
477
3731
GINGER A. BECKSTEAD, GENERAL PARTNER OF THE ADAMS FAMILY PARTNERSHIP
STANDARD PERMIAN, LLC
06/23/2011
FEE
TWP 1N BLK 37 SEC 37; N/2
TX
Martin
310
450
2717
GREG SADLER, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
09/21/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
SURFACE TO 100' BELOW THE MISSISSIPPIAN FORMATION; S/2 NW/4
100' BELOW THE MISSISSIPPIAN FORMATION
TX
Martin
285
709
3785
GRETCHEN BERLY, SSP
CROWNROCK, L.P.
08/25/2009
FEE
T&P RR CO SVY, T-1-N, BLK 37, SEC.
34: W/2SE/4, MARTIN COUNTY, TEXAS
TX
Martin
263
538
3609
GUY C. HENSON
CROWNQUEST OPERATING, LLC
05/02/2008
FEE
T&P RR CO SVY, T-1-S, BLK 36, SEC.
35: S/2 SW/4, MARTIN COUNTY, TEXAS
TX
Martin
226
761
1749
GUY C. HENSON
CROWNQUEST OPERATING, LLC
05/02/2008
FEE
T&P RR CO SVY, T-1-S, BLK 36, SEC.
35: S/2 SW/4, MARTIN COUNTY, TEXAS
TX
Martin
226
761
1749
GUY MERWYN EILAND, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
08/01/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
SURFACE TO 100' BELOW THE MISSISSIPPIAN FORMATION; S/2 NW/4
100' BELOW THE MISSISSIPPIAN FORMATION
TX
Martin
285
719
3788
H.S. MINERALS AND REALTY, LTD.
CROWNROCK, L.P.
09/16/2008
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
237
589
3673
HARRY L. GRAHAM
CROWNROCK, LP
09/08/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
317
767
3525
HELEN JOY SMITH COMPANY, TOMMY D. SMITH AS ASSISTANT MANAGER
S.E.S. ENERGY, LTD
03/16/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
335
410
1513
HILL INVESTMENTS, LTD
CROWNROCK, L.P.
09/30/2008
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
240
345
4138
HOMER E. HENSON
CROWNQUEST OPERATING, LLC
05/02/2008
FEE
T&P RR CO SVY, T-1-S, BLK 36, SEC.
35: S/2 SW/4, MARTIN COUNTY, TEXAS
TX
Martin
226
763
1750
HOMER E. HENSON
CROWNQUEST OPERATING, LLC
05/02/2008
FEE
T&P RR CO SVY, T-1-S, BLK 36, SEC.
35: S/2 SW/4, MARTIN COUNTY, TEXAS
TX
Martin
226
763
1750
HUGHLYN TODD ET UX MARSHA JEAN TODD
CROWNQUEST OPERATING, LLC
04/24/2008
FEE
T&P RY CO SVY, T-1-S, BLK 36, SEC.
17: S/2NE/4, MARTIN COUNTY, TEXAS
TX
Martin
226
741
1742
HUGHLYN TODD, POWER OF ATTORNEY ON
BEHALF OF TIM BRISTOW, DEALING IN HIS
SOLE AND SEPARATE PROPERTY
CROWNQUEST OPERATING, LLC
04/24/2008
FEE
T&P RY CO SVY, T-1-S, BLK 36, SEC.
17: S/2NE/4, MARTIN COUNTY, TEXAS
TX
Martin
226
739
1741
IRMA LEE MOORE
CROWNROCK, L.P.
07/10/2008
FEE
T&P RR CO SVY, T-2-N, BLK 37, SEC.
21: N/2SW/4, MARTIN COUNTY, TEXAS
TX
Martin
232
779
2869
J.B. BURNS, CLYDE BURNS & GEORGE BURNS, AS TRUSTEES FOR MINNIE ALMA ALBERT, A
WIDOW, & LAUREL ALBERT, A SINGLE MAN
RAY R. BARRETT
02/18/1958
FEE
TWP 3N BLK 34 SEC 17; W/2SE/4, E/2SE/4
TX
Martin
29
99
350
JACKPOT ROYALTY PARTNERSHIP
CROWNROCK, LP
03/01/2011
FEE
BAUER & COCKRELL SURVEY BLK A SEC 60; NORTH 120 AC OF THE NW/4, LESS 40 AC,
SURFACE TO 11,000'
TX
Martin
303
10
1530
JAMES HOLLIS MEEK
PATRIOT ROYALTY & LAND, LLC
12/18/2009
FEE
T&P RY CO SVY, T-1-N, BLK 36, SEC.
47: N/2SW/4, MARTIN COUNTY, TEXAS
TX
Martin
263
668
3629
JAMES HOLLIS MEEK, DEALING IN
HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
11/13/2008
FEE
TWP 2N BLK 36 SEC 36; N/80 AC OF THE NW/4
TX
Martin
240
333
4133
JAMES HOLLIS MEEK, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
01/09/2009
FEE
TWP 1N BLK 36 SEC 19; E/100 ACRES OF THE NE/4 AND THE N/30 ACRES OF THE SE/4 AND
S/130ACRES OF THE SE/4 AND W/30 ACRES OF THE NE/4
TX
Martin
242
207
152
JAMES KELLY MEEK
PATRIOT ROYALTY & LAND, LLC
12/16/2009
FEE
T&P RY CO SVY, T-1-N, BLK 36, SEC.
47: N/2SW/4, MARTIN COUNTY, TEXAS
TX
Martin
263
672
3631
JAMES KELLY MEEK, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
11/24/2008
FEE
TWP 2N BLK 36 SEC 36; N/80 AC OF THE NW/4
TX
Martin
240
325
4129
JAMES KELLY MEEK, DEALING IN HIS SOLE AND SEPARATE PROPERTY
S.E.S. ENERGY, LTD
03/06/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
336
186
1616





Page 17 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
JAMES KELLY MEEK, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
01/05/2009
FEE
TWP 1N BLK 36 SEC 19; E/100 ACRES OF THE NE/4 AND THE N/30 ACRES OF THE SE/4 AND
S/130ACRES OF THE SE/4 AND W/30 ACRES OF THE NE/4
TX
Martin
242
27
105
JAMES KENNETH SNODGRASS
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
782
3809
JAMES LANCE HOPKINS, AS HIS SOLE AND
SEPARATE PROPERTY
CROWNROCK, L.P.
02/07/2011
FEE
NE/4 OF SECTION 17, BLOCK 36, T-1-S,
T&P RY. CO. SURVEY0
MARTIN COUNTY, TX
TX
Martin
298
420
791
JAMES M. DAVIS, SR. AND WIFE, WANDA FAYE DAVIS
BAYTECH LLP
05/15/2007
FEE
TWP 3N BLK 35 SEC 25; SE/4
TX
Martin
209
541
3096
JAMES MCKNIGHT, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
728
3791
JAMES MCKNIGHT, DEALING IN HIS SOLE AND
SEPARATE PROPERTY
STANDARD PERMIAN, LLC
11/03/2011
FEE
TWP 2N BLK 37 SEC 34; SW/4
TX
Martin
328
519
596
JAMES P. EDWARDS, AS AGENT AND ATTORNEY-IN-FACT FOR RUTH S. EDWARDS
BRECK OPERATING CORP.
07/03/2008
FEE
TWP 1N BLK 36 SEC 10; SE/4
TX
Martin
221
634
852
JAMES PAUL MCHARGUE AS
TRUSTEE OF THE MCHARGUE FAMILY TRUST
S.E.S. ENERGY, LTD
04/12/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
335
429
1517
JAMES R. DILLON, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
03/19/2012
FEE
TWP 2N BLK 35 SEC 27; S/2 SW/4
TX
Martin
344
395
2470
JAMES R. SMALL
CROWNROCK, LP
05/01/2011
FEE
W/2 SEC 60, ABS 336, BLK A, B&C SURVEY, MARTIN CO, TX, S&E 80 AC UNIT CAVE #1060
IN S/2 S/2 NW/4 & N/2 N/2 SW/4
TX
Martin
308
367
2361
JAMES R. SMALL
LEGACY RESERVES OPERATING LP
11/14/2013
Fee
S/2 S/2 NW/4, N/2 N/2 SW/4, Sec 60, BLK A, Bauer & Cockrell
TX
Martin
394
100
 
JAMES S. PATTERSON
CROWNROCK, L.P.
11/19/2008
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
240
321
4127
JAMES W. LANE
CROWNROCK, L.P.
12/22/2008
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
245
252
646
Jane C. Dillon
Pioneer Natural Resources USA Inc.
2/1/2008
Fee
S/2, Sec 10, BLK 35, T1N, T&P RR Co
Survey
TX
Martin
219
657
534
JANE R. LANCASTER, C/O JOHN L. LANCASTER, III
BRECK OPERATING CORP.
08/17/2007
FEE
TWP 1N BLK 36 SEC 10; SE/4
TX
Martin
221
632
851
JANET R. WOOLBERT, DEALING IN HER SOLE AND SEPARATE PROPERTY
STANDARD PERMIAN, LLC
03/19/2012
FEE
TWP 2N BLK 35 SEC 27; S/2 SW/4
TX
Martin
344
387
2468
JANICE ELROD GAITHER, DEALING IN HER SOLE AND SEPARATE PROPERTY
CROWNROCK, L.P.
12/10/2008
FEE
TWP 1N BLK 35 SEC 15; E/2SE/4
TX
Martin
242
29
106
JANICE LLOYD, A WIDOW
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
776
3807
JANIE N MALLOY, SSP
PATRIOT ROYALTY & LAND, LLC
04/13/2010
FEE
T1N, BLK 380
SEC 1: E/2 SE/40
T&P RY CO SURVEY, 0
MARTIN COUNTY, TEXAS, CONT 80
ACS M/L
TX
Martin
271
374
1516
JANUARY HARRELL FINLEY AKA JANUARY H. FINLEY
CROWNROCK, LP
04/11/2012
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
338
211
1877
JEAN A. WILSON, A/K/A JEAN LOGGIE WILSON
CROWNROCK, LP
08/03/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
319
480
3732
JEAN EDNA HUNT TRUST, MARSHA HACHTEL, AS TRUSTEE
S.E.S. ENERGY, LTD
03/16/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
339
453
1951
JERRY WAYNE CAVE
CROWNROCK, L.P.
10/09/2008
FEE
T&P RR CO SVY, T-3-N, BLK 34, SEC.
07: NW/4, MARTIN COUNTY, TEXAS
TX
Martin
238
466
3799
JESSE EDWARD HENSON
CROWNROCK, L.P.
02/07/2011
FEE
NE/4 OF SECTION 17, BLOCK 36, T-1-S,
T&P RY. CO. SURVEY0
MARTIN COUNTY, TX
TX
Martin
298
149
741
JIM BAILEY
CROWNROCK, LP
09/07/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
325
124
105
JIRI KLUBAL
CROWNROCK, LP
05/01/2011
FEE
BAUER & COCKRELL SURVEY BLK A SEC 60; NORTH 120 AC OF THE NW/4, LESS 40 AC,
SURFACE TO 11,000'
TX
Martin
308
365
2360
JIRI KLUBAL
LEGACY RESERVES OPERATING LP
11/14/2013
Fee
S/2 S/2 NW/4, N/2 N/2 SW/4, Sec 60, BLK A, Bauer & Cockrell
TX
Martin
394
97
 
JOE MARK LOGGIE
CROWNROCK, LP
06/02/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
330
357
843
JOHN CURRIE, INDEPENDENT EXECUTOR OF THE ESTATE OF RUTH GRANTHAM, DECEASED AND
DIXIE SUE DAVES-GLEAVE WHO IS TH ESAME PERSON AS DIXIE GLEAUS IN THE WILL OF
RUTH GRANTHAM AS A BENEFICIARY, BY AND THROUGH HER ATTORNEY-IN-FACT, DELLA MARIE
AIKMAN (N/K/A DELL
STANDARD PERMIAN, LLC
06/23/2011
FEE
TWP 1N BLK 37 SEC 37; N/2
TX
Martin
310
441
2716
JOHN DAVID POE, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
761
3802
JOHN F. CRAM
CROWNROCK, LP
10/14/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
325
138
110
JOHN GRAMMER
S.E.S. ENERGY, LTD
05/25/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
340
324
2042
JOHN SALEH, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
07/12/2012
FEE
TWP 1N BLK 37 SEC 37; N/2
TX
Martin
345
532
2627
JOHN SALEH, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
08/19/2008
FEE
BAUER & COCKRELL SURVEY BLK A SEC 46; E/220 AC
TX
Martin
235
578
3299
JOLENE MEEK STARRACK FORMERLY KNOW AS JOLENE TROLINDER, DEALING IN HER SOLE AND
SEPARATE PROPERTY
S.E.S. ENERGY, LTD
02/17/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
330
796
917
JOLENE TROLINDER
PATRIOT ROYALTY & LAND, LLC
12/18/2009
FEE
T&P RY CO SVY, T-1-N, BLK 36, SEC.
47: N/2SW/4, MARTIN COUNTY, TEXAS
TX
Martin
263
670
3630
JOLENE TROLINDER STARRAK, DEALING IN HER SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
11/14/2008
FEE
TWP 2N BLK 36 SEC 36; N/80 AC OF THE NW/4
TX
Martin
240
327
4130
JOLENE TROLINDER STARRAK, DEALING IN HER SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
01/07/2009
FEE
TWP 1N BLK 36 SEC 19; E/100 ACRES OF THE NE/4 AND THE N/30 ACRES OF THE SE/4 AND
S/130ACRES OF THE SE/4 AND W/30 ACRES OF THE NE/4
TX
Martin
242
205
151
JOSEPH ELROD, DEALING IN HIS SOLE AND SEPARATE PROPERTY
STANDARD PERMIAN, LLC
01/02/2009
FEE
TWP 1N BLK 35 SEC 15; E/2SE/4
TX
Martin
242
36
109
JOSHUA WILLIAMS SHAW
CROWNROCK, L.P.
7/26/2013
FEE
SE/4, Sec 9, BLK 35, T2N, T&P RR Co. Survey
TX
Martin
398
148
140151





Page 18 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
JOYCE CAUGHRON, DEALING IN HER SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
09/21/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
SURFACE TO 100' BELOW THE MISSISSIPPIAN FORMATION; S/2 NW/4
100' BELOW THE MISSISSIPPIAN FORMATION
TX
Martin
285
785
3810
JOYCE LYNN CARTER, DEALING IN HER SOLE AND SEPARATE PROPERTY
CROWNROCK, L.P.
02/25/2009
FEE
T&P RR CO SVY, T-3-N, BLK 34, SEC.
18: N/2 SE/4, MARTIN COUNTY, TEXAS
TX
Martin
245
246
643
JUDITH GAIL ROWE CROWLEY
CROWNROCK, LP
08/29/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
379
474
3730
KATHLEEN A. YOUNG, DEALING IN HER SOLE AND SEPARATE PROPERTY
STANDARD PERMIAN, LLC
10/01/2012
FEE
TWP 2N BLK 37 SEC 18; N/2 W160 N/2
TX
Martin
359
298
4107
KATHLEEN A. YOUNG, DEALING IN HER SOLE AND SEPARATE PROPERTY
STANDARD PERMIAN, LLC
09/10/2011
FEE
TWP 2N BLK 37 SEC 18; S/2 OF THE W/100 OF THE N/2
TX
Martin
322
677
4037
KATHY MASE, INDIVIDUALLY AND AS INDEPENDENT EXECUTRIX OF THE ESTATE OF DELMA
WONDA GRAHAM, DECEASED
PATRIOT ROYALTY & LAND, LLC
09/23/2010
FEE
TWP 3N BLK 33 SEC 30; PART OF NW/4
TX
Martin
1197
31
2010-00005484
Keith Nootbaar
Pioneer Natural Resources USA Inc.
2/1/2008
Fee
S/2, Sec 10, BLK 35, T1N, T&P RR Co
Survey
TX
Martin
219
661
536
KEITH PETTY, RECEIVER FOR DEBORAH E ROSIN; STEPHEN WOODS; SERENA WOODS;0
AND TERRY WOODS; AND THEIR HEIRS, KNOWN OR UNKNOWN, IF ANY OF SAID PERSONS ARE
DECEASED, CAUSE NO. 6298 IN THE 118TH DISTRICT COURT OF MARTIN
COUNTY, TEXAS
CROWNQUEST OPERATING, LLC
03/01/2010
FEE
T1S, BLK 370
SEC 1: NE/40
T&P RR CO SVY, 0
MARTIN COUNTY, TEXAS, CONT 160
ACS M/L
TX
Martin
267
510
709
KELSAY R. MEEK
PATRIOT ROYALTY & LAND, LLC
12/12/2009
FEE
T&P RY CO SVY, T-1-N, BLK 36, SEC.
47: N/2SW/4, MARTIN COUNTY, TEXAS
TX
Martin
263
674
3632
KELSAY R. MEEK, DEALING IN HIS SOLE AND SEPARATE PROPERTY
K. BRYAN REEVES
06/17/2007
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
343
349
656
KELSAY RAY MEEK, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
11/25/2008
FEE
TWP 2N BLK 36 SEC 36; N/80 AC OF THE NW/4
TX
Martin
241
158
4269
KELSAY RAY MEEK, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
01/13/2009
FEE
TWP 1N BLK 36 SEC 19; E/100 ACRES OF THE NE/4 AND THE N/30 ACRES OF THE SE/4 AND
S/130ACRES OF THE SE/4 AND W/30 ACRES OF THE NE/4
TX
Martin
242
667
265
KENNETH HOUSTON, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
764
3803
KENNETH L. HENSON
CROWNQUEST OPERATING, LLC
07/09/2008
FEE
T&P RY CO SVY, T-1-S, BLK 36, SEC.
17: NE/4 NE/4, S/2 NE/4 MARTIN COUNTY, TEXAS
TX
Martin
235
238
3233
KENNETH W. WILLIAMS, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
11/10/2008
FEE
TWP 2N BLK 36 SEC 36; NW/4 S&E N/80 AC
TX
Martin
240
329
4131
KRISTIE KASPAR
CROWNROCK, LP
09/23/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
325
130
107
Kyle S. McMorries and wife Misty M. McMorries, Neil McMorries and wife Connie
McMorries, individually and as partners of the McMorries Family Partnership
Pioneer Natural Resources USA Inc.
4/27/2005
Fee
NW/4, Sec 15, and the West 78.57 acres of the S/2, Sec 10, BLK 35, T1N, T&P RR
Co Survey
TX
Martin
168
343
1462
LAMESA NATIONAL BANK, TRUSTEE OF THE GLENDA WOODWARD TRUST
#59
STANDARD PERMIAN, LLC
02/10/2010
FEE
TWP 2N BLK 36 SEC 6; E/120 ACRES OF THE SF2
TX
Martin
267
702
765
LARRY RAY KARGL
CROWNROCK, L.P.
12/15/2010
FEE
T&P RY CO SVY, T-1-5, BLK 35, SEC.
17: 3.3 ACRES OUT OF THE N/2NW/4, MARTIN COUNTY, TEXAS
TX
Martin
293
759
140
LARRY RAY KARGL, AS HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, L.P.
12/15/2010
FEE
T&P RY CO SVY, T1S, BLK 35, SEC 17:
4.72 ACS OUT OF THE N/2 NE/4, 3.3
ACRES OUT OF THE N/2 NW/4, MARTIN COUNTY, TEXAS.
TX
Martin
293
759
140
LARY D. MAYFIELD, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, L.P.
02/19/2009
FEE
T&P RR CO SVY, T-3-N, BLK 34, SEC.
18: N/2 SE/4, MARTIN COUNTY, TEXAS
TX
Martin
246
542
945
LAURA M. ROCCHIO
CROWNROCK, LP
05/18/2012
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
350
78
3084
LENSEY H. RANDALS, AS HER SOLE AND SEPARATE PROPERTY
STANDARD PERMIAN, LLC
06/17/2011
FEE
TWP 1N BLK 37 SEC 37; N/2
TX
Martin
310
469
2721
LESLIE DIANE PERKINS, TRUSTEE OF THE LESLIE DIANE PERKINS TRUST
CROWNROCK, LP
01/22/2009
FEE
TWP 2N BLK 36 SEC 20; NE/4
TX
Martin
242
791
292
LESLIE FAY GRANTHAM, DEALING IN HER SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
07/12/2012
FEE
TWP 1N BLK 37 SEC 37; N/2
TX
Martin
345
518
2623
LESLIE FAY GRANTHAM, DEALING IN HER SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
10/09/2008
FEE
BAUER & COCKRELL SURVEY BLK A SEC 46; E/220 AC
TX
Martin
237
618
3680
LILLIAN DEAKINS CLARKE, A/K/A LILLIAN D. CLARKE
CROWNROCK, LP
06/22/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
316
630
3396
LISA M. MOZLEY, INDIVIDUALLY AND AS EXECUTRIX OF THE EST. OF PAULINE R.
CROMMETT, AKA PAULINE RATHKE CROMMETT, DECEASED
CROWNROCK, LP
10/12/2012
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
367
453
700
LISA MAYES, AS HER SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
06/17/2011
FEE
TWP 1N BLK 37 SEC 37; N/2
TX
Martin
310
481
2723
LOUISE SCHWENNESEN A/K/A MARY LOUISE SCHWENNESEN, TRUSTEE OF THE MARY LOUISE
SCHWENNESEN TRUST
BRECK OPERATING CORP.
10/01/2007
FEE
TWP 1N BLK 36 SEC 10; SE/4
TX
Martin
221
629
850
LUBBOCK CHRISTIAN UNIVERSITY
PATRIOT ROYALTY & LAND, LLC
02/05/2010
FEE
T&P RY CO SVY, T-3-N, BLK 34, SEC.
29: S/2 SE/4, MARTIN COUNTY, TEXAS
TX
Martin
269
84
1052
LUKE AARON SHAW
CROWNROCK, LP
02/21/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
370
685
1171
LYNNE W. TALBOT
CROWNROCK, LP
09/08/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
319
495
3737
M.D. ABEL COMPANY
CROWNROCK, L.P.
09/15/2008
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
235
605
3307
MALLARD ROYALTY PARTNERS
CROWNROCK, LP
04/13/2010
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
271
1
1400
MARCY BROWN JACKSON, DEALING IN HER SOLE AND SEPARATE PROPERTY
PATRIOT ROYALTY & LAND, LLC
04/24/2010
FEE
TWP 2N BLK 36 SEC 21; NE/4
TX
Martin
272
65
1648
MARGARET E. PAYTON
CROWNROCK, LP
06/22/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
309
306
2527
MARTHA DAY JOHNSON LOW, DEALING IN HER SOLE AND SEPARATE PROPERTY
PATRIOT ROYALTY & LAND, LLC
11/18/2008
FEE
TWP 2N BLK 36 SEC 36; N/80 AC OF THE NW/4
TX
Martin
240
733
4226





Page 19 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
MARTHA DAY JOHNSON LOW, DEALING IN HER SOLE,AND SEPARATE PROPERTY
PATRIOT RESOURCES PARTNERS LLC
01/01/2009
FEE
TWP 1N BLK 36 SEC 19; S/130 ACRES OF THE SE/4 & W/30 ACRES OF THE NE/4
TX
Martin
243
745
 
MARTY WAYNE GRAHAM AND STEPHEN MICHAEL GRAHAM
CJM RESOURCES, LP
6/15/2016
Fee
SW/4, Sec 15, BLK 35, T1N, T&P RR CO Survey
TX
Martin
508
163
 
MARY CAROLYN ROWE BRUMBELOW
CROWNROCK, LP
08/29/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
319
483
3733
MARY H. ALLEVA
CROWNROCK, LP
09/07/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
317
764
3524
MARY JANE POWELL LOVELL
CROWNROCK, LP
02/21/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
375
468
1702
MARY LITTLETON
CROWNROCK, LP
05/11/2012
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
350
87
3087
MARY LOUISE SHAW PITTMAN, ACTING BY AND THROUGH HER AGENT AND ATTORNEY-IN-FACT,
NANCY L. YOUNG
CROWNROCK, LP
03/27/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
375
465
1701
MARY M. ELLIS
PATRIOT ROYALTY & LAND, LLC
03/31/2010
FEE
TWP 1N BLK 35 SEC 25; S/2 NW/4
TX
Martin
270
411
1307
MARY MOONYEEN REYNOLDS
CROWNROCK, LP
04/11/2012
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
338
214
1878
MARY RENFRO
CROWNROCK, LP
08/03/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
317
770
3526
MARYLEE ROSE MCKNIGHT, DEALING IN HER SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
734
3793
McMorries Family Partnership
Pioneer Natural Resources USA Inc.
11/1/2010
Fee


INSOFAR & ONLY INSOFAR as the lease covers the West 78.56 acres of the South
Half (S/2) of Section 10 & the Northwest Quarter (NW/4) of Section 15, Block 35,
Township-1-North, T&P RR Co Survey, Martin County, Texas, containing
238.56 acres more or less, from a depth of 9,303 feet and below as it pertains
to the McMorries "10" #1 Well, TRRC API
#317-35013, located in the North Half of the Northeast (N/2NE/4) of Section 4,
as amended
TX
Martin
297
257
589
MDJ MINERALS, LLP
CROWNROCK, L.P.
09/01/2009
FEE
T&P RR CO SVY, T-1-N, BLK 37, SEC.
34: W/2SE/4, MARTIN COUNTY, TEXAS
TX
Martin
257
720
2708
MEDIA CUNNINGHAM
PATRIOT ROYALTY & LAND, LLC
12/17/2009
FEE
T&P RY CO SVY, T-1-N, BLK 36, SEC.
47: N/2SW/4, MARTIN COUNTY, TEXAS
TX
Martin
263
664
3627
MEDIA CUNNINGHAM, DEALING IN HER SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
11/06/2008
FEE
TWP 2N BLK 36 SEC 36; N/80 AC OF THE NW/4
TX
Martin
240
335
4134
MEDIA CUNNINGHAM, DEALING IN HER SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
01/05/2009
FEE
TWP 1N BLK 36 SEC 19; E/100 ACRES OF THE NE/4 AND THE N/30 ACRES OF THE SE/4 AND
S/130ACRES OF THE SE/4 AND W/30 ACRES OF THE NE/4
TX
Martin
242
23
103
MEDIA MEEK CUNNINGHAM, DEALING IN HER SOLE AND SEPARATE PROPERTY
S.E.S. ENERGY, LTD
02/17/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
330
792
916
MELISSA R. STRINGER
CROWNROCK, LP
08/15/2012
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
359
279
4102
MICHAEL ALLEN, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
06/12/2012
FEE
TWP 1N BLK 37 SEC 37; N/2
TX
Martin
345
522
2624
MICHAEL DOUGHERTY
CROWNROCK, LP
02/07/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
369
301
940
MICHAEL KEVIN KEISLING, TRUSTEE OF THE MICHAEL KEVIN KEISLING TRUST
CROWNROCK, LP
01/22/2009
FEE
TWP 2N BLK 36 SEC 20; NE/4
TX
Martin
242
789
291
MICHAEL LEWIS PARHAM, SR., PERSONAL REPRESENTATIVE AND INDEPENDENT EXECUTOR OF
THE EST. OF MARGARET LOGGIE PARHAM, DECEASED
CROWNROCK, LP
06/22/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
316
633
3397
MICHAEL S. ELLIS, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
10/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
SURFACE TO 100' BELOW THE MISSISSIPPIAN FORMATION; S/2 NW/4
100' BELOW THE MISSISSIPPIAN FORMATION
TX
Martin
285
712
3786
MIKE KEISLING, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
752
3799
MIKEL. VARNADORE
CROWNROCK, LP
09/01/2011
FEE
TWP 1N BLK 36 SEC 19; E/100 ACRES OF THE NE/4
TX
Martin
314
131
3141
MRS. ROBERT DIXIE KILGORE AKA ROBBIE LOUISE KILGORE DEALING IN HER SOLE &
SEPARATE PROPERTY
PIONEER NATURAL RESOURCES USA, INC.
02/15/2007
FEE
TWP 3N BLK 35 SEC 25; SE/4
TX
Martin
264
188
 
MYRTLE BELLE STEWART ESTATE
CROWNQUEST OPERATING, LLC
04/02/2008
FEE
T1S, BLK 370
SEC 1: NE/40
T&P RR CO SVY, 0
MARTIN COUNTY, TEXAS, CONT 160
ACS M/L
TX
Martin
226
758
1748
NANCY L. MAHAN
CROWNQUEST OPERATING, LLC
07/30/2008
FEE
T&P RR CO SVY, T-1-S, BLK 35, SEC.
19: S/2SW/4, MARTIN COUNTY, TEXAS
TX
Martin
235
236
3232
NATIONAL ROYALTY COMPANY, LTD., A TEXAS LIMITED PARTNERSHIP
STANDARD PERMIAN, LLC
11/03/2011
FEE
TWP 2N BLK 37 SEC 34; SW/4
TX
Martin
328
548
600
NELDA FAE HAZLEWOOD, A WIDOW
STANDARD PERMIAN, LLC
07/12/2012
FEE
TWP 1N BLK 36 SEC 19; N/2NW/4
TX
Martin
348
634
2943
NINA MAHAN
CROWNROCK, L.P.
10/16/2008
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
238
481
3802
O.K. "BOB" ROBINSON
CROWNROCK, L.P.
09/26/2008
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
237
637
3689
OTTO G. PITZ
CROWNROCK, LP
06/22/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
309
312
2530
PAMELA J. BURKE , TRUSTEE OF THE P.I.P. 1990 TRUST; .J .I., JR. 1990
TRUST: W.W.I. 1990 TRUST
CROWNQUEST OPERATING, LLC
05/02/2008
FEE
T&P RY CO SVY, T-1-S, BLK 36, SEC.
17: NE/4, MARTIN COUNTY, TEXAS
TX
Martin
226
744
1743
PATRICIA C. SCHNEIDER FAMILY LIMITED
PARTNERSHIP
CROWNROCK, L.P.
10/09/2008
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
237
643
3691
PATRICIA STAPP PEDERSON, AKA PATRICIA S. PEDERSON
CROWNROCK, LP
10/06/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
319
489
3735
PATRICK K. DILLON, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
03/19/2012
FEE
TWP 2N BLK 35 SEC 27; S/2 SW/4
TX
Martin
344
391
2469
PATRICK LYNN ARMSTRONG
PATRIOT ROYALTY & LAND, LLC
09/23/2010
FEE
TWP 3N BLK 33 SEC 30; PART OF NW/4
TX
Martin
1197
34
2010-00005485





Page 20 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
PATSY POLLOCK CASEY, DEALING IN HER SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
01/06/2009
FEE
TWP 1N BLK 36 SEC 19; E/100 ACRES OF THE NE/4
TX
Martin
242
31
107
PAUL C BUNDY INTERESTS, LLC, AS LESSOR, WHOSE ADDRESS IS C/O CLARK G. THOMPSON
JR, MANAGER
BREITBURN OPERATING, LP
07/30/2014
FEE
NW/4 NW/4 OF SEC 36, BLK 36, T2N, T&P RR CO SURVEY, A-757, MARTIN COUNTY, TEXAS
TX
Martin
422
11
2894
PAUL C. BUNDY INTEREST, LLC
CROWNROCK, LP
12/15/2008
FEE
TWP 2N BLK 36 SEC 36; N/80 AC OF THE NW/4
TX
Martin
242
662
264
PAUL L. MCCULLISS
CROWNROCK, LP
01/15/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
369
298
939
PAULA GRACE SMITH A/K/A PAULA GRACE KRETSCHMER SMITH
BRECK OPERATING CORP.
07/24/2007
FEE
TWP 1N BLK 36 SEC 10; SE/4
TX
Martin
221
636
853
PHILIP L. BRYANT AKA PHILIP LEE BRYANT, ET UX JAMIE B. BRYANT
K. BRYAN REEVES
05/09/2007
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
200
565
1713
RALPH W. WILLIAMS, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
11/05/2008
FEE
TWP 2N BLK 36 SEC 36; NW/4 S&E N/80 AC
TX
Martin
240
323
4128
RBP LAND COMPANY TRUST
LEGACY RESERVES OPERATING LP
11/6/2013
Fee
S/2 S/2 NW/4, N/2 N/2 SW/4, Sec 60, BLK A, Bauer & Cockrell
TX
Martin
393
1
 
RICHARD B. AHLVIN AND SUE S. AHLVIN, HUSBAND AND WIFE
CROWNROCK, LP
10/06/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
319
486
3734
RICHARD D. JONES, JR. DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
11/12/2008
FEE
TWP 2N BLK 36 SEC 36; N/80 AC OF THE NW/4
TX
Martin
242
675
269
RICHARD E. LEE
CROWNROCK, LP
06/22/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
309
316
2532
RITA JEAN ARMSTRONG
PATRIOT ROYALTY & LAND, LLC
09/23/2010
FEE
TWP 3N BLK 33 SEC 30; PART OF NW/4
TX
Martin
1197
37
2010-00005486
RITA PAT HARRELL, INDIVIDUALLY AND AS TRUSTEE OF THE WILLIAM E. HARRELL TRUST;
AND AS INDEPENDENT EXECUTRIX OF THE ESTATES OF WILLIAM E. HARRELL AND LARUE C.
HARRELL
CROWNROCK, L.P.
01/20/2009
FEE
T&P RR CO SVY, T-1-N, BLK 37, SEC.
34: W/2SE/4, MARTIN COUNTY, TEXAS
TX
Martin
242
673
268
ROBERT B. PORTER, JR. AS TRUSTEE OF THE RBP LAND COMPANY TRUST
CROWNROCK, LP
05/01/2011
FEE
W/2 SEC 60, ABS 336, BLK A, B&C
SURVEY, MARTIN CO, TX,o
S&E 80 AC UNIT CAVE #1060 IN S/2 S/2
NW/4 & N/2 N/2 SW/4
TX
Martin
304
345
1721
ROBERT C. THOMAS, TRUSTEE
CROWNROCK, LP
09/01/2010
FEE
BAUER & COCKRELL SURVEY BLK A SEC 60; NORTH 120 AC OF THE NW/4, LESS 40 AC,
SURFACE TO 11,000'
TX
Martin
286
576
3926
ROBERT E. LEE
CROWNROCK, LP
06/22/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
309
308
2528
ROBERT F. BROWN, DEALING IN HIS SOLE AND SEPARATE PROPERTY
PATRIOT ROYALTY & LAND, LLC
04/24/2010
FEE
TWP 2N BLK 36 SEC 21; NE/4
TX
Martin
272
75
1650
ROBERT GRAMMER
S.E.S. ENERGY, LTD
05/25/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
340
467
2065
ROBERT J. MCFARLAND
CROWNROCK, LP
05/03/2010
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
274
177
2084
ROBERT JEFFERY BROWN, DEALING IN HIS SOLE AND SEPARATE PROPERTY
PATRIOT ROYALTY & LAND, LLC
04/24/2010
FEE
TWP 2N BLK 36 SEC 21; NE/4
TX
Martin
272
70
1649
ROBERT P. TURPIN, TRUSTEE OF THE ROBERT P. TURPIN TRUST CREATED UNDER THE WILLS
OF ROBERT M. TURPIN, DECEASED, AND MINNIE MOORE TURPIN, DECEASED
S.E.S. ENERGY, LTD
03/28/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
335
418
1515
ROBERT R. PATTON
CROWNROCK, LP
10/06/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
330
348
840
ROCKHILL ROYALTY PARTNERS
CROWNROCK, LP
05/15/2012
FEE
BAUER & COCKRELL SURVEY BLK A SEC 60; S/120 AC OF SW/4
TX
Martin
347
29
2757
ROCKHILL ROYALTY PARTNERS
ROCA EXPLORATION LTD
10/6/2005
Fee
S/2 S/2 NW/4, N/2 N/2 SW/4, Sec 60, BLK A, Bauer & Cockrell
TX
Martin
179
135
 
RONALD H. HIGGINGS, DEALING IN HIS SOLE AND SEPARATE PROPERTY
STANDARD PERMIAN, LLC
10/01/2012
FEE
TWP 2N BLK 37 SEC 18; N/2 W160 N/2
TX
Martin
359
302
4108
RONALD H. HIGGINS, DEALING IN HIS SOLE AND SEPARATE PROPERTY
STANDARD PERMIAN, LLC
09/10/2011
FEE
TWP 2N BLK 37 SEC 18; S/2 OF THE W/100 OF THE N/2
TX
Martin
322
680
4038
RONNIE J. RINER, DEALING HEREIN WITH HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
05/17/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
309
322
2535
ROY PATTON
CROWNROCK, LP
10/06/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
319
492
3736
ROYALTY CLEARINGHOUSE, LTD., A TEXAS LIMITED PARTNERSHIP
STANDARD PERMIAN, LLC
09/26/2010
FEE
TWP 1N BLK 37 SEC 38; NE/4
TX
Martin
294
372
234
ROYCE SISK, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, L.P.
02/19/2009
FEE
T&P RR CO SVY, T-3-N, BLK 34, SEC.
18: N/2 SE/4, MARTIN COUNTY, TEXAS
TX
Martin
246
538
943
RUFUS CHARLES TOM, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
01/22/2009
FEE
TWP 2N BLK 36 SEC 20; NE/4
TX
Martin
242
669
266
RUFUS CHARLES TOM, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
755
3800
SALLY GUITAR AND GEORGE D JONES, IND EXEC OF THE ESTATE OF JOHN GUITAR III,
DECEASED, AND GEORGE D. JONES, TRUSTEE OF THE JOHN GUITAR III FARM TRUST
CROWNROCK, L.P.
09/15/2009
FEE
T1N, BLK 35o
SEC 5: W/2 o
T&P RR CO SVYo
MARTIN COUNTY, TEXAS, CONT 320
ACS M/L
TX
Martin
258
718
2818
SALLY KING SAVAGE, ET VIR
CROWNQUEST OPERATING, LLC
03/27/2008
FEE
TWP 2S BLK 35 SEC 16; N/2
TX
Martin
226
765
1751
SAM E. HILBURN
CROWNROCK, L.P.
09/10/2008
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
235
602
3306
SAM SALEH, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
07/12/2012
FEE
TWP 1N BLK 37 SEC 37; N/2
TX
Martin
345
528
2626
SAM SALEH, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
08/19/2008
FEE
BAUER & COCKRELL SURVEY BLK A SEC 46; E/220 AC
TX
Martin
235
580
3300
SAMEDAN ROYALTY CORPORATION
CROWNROCK, LP
08/23/2012
FEE
TWP 1N BLK 35 & 36 SEC 19 & 13; SEC
19, BLK 35: NE/4; SEC 13, BLK 36: SW/4
TX
Martin
353
75
3418
SAMUEL PAUL SMITH
CROWNROCK, LP
02/21/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
370
682
1170
SANDRA JANE SHAW
CROWNROCK, LP
02/26/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
375
462
1700
SANDRA L. HENSON
CROWNROCK, L.P.
02/07/2011
FEE
NE/4 OF SECTION 17, BLOCK 36, T-1-S,
T&P RY. CO. SURVEYo
MARTIN COUNTY, TX
TX
Martin
299
730
1027
SCOT D. NORTHERN
CROWNROCK, LP
05/01/2011
FEE
W/2 SEC 60, ABS 336, BLK A, B&C
SURVEY, MARTIN CO, TX,o
S&E 80 AC UNIT CAVE#I060 IN S/2 S/2
NW/4 & N/2 N/2 SW/4.
TX
Martin
304
342
1720
SCOT D. NORTHERN AND WIFE, TANYA NORTHERN
LEGACY RESERVES OPERATING LP
11/12/2013
Fee
S/2 S/2 NW/4, N/2 N/2 SW/4, Sec 60, BLK A, Bauer & Cockrell
TX
Martin
393
22
 
SCOTT HOUSTON, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
767
3804





Page 21 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
SCOTT K. HENSON
CROWNROCK, L.P.
02/07/2011
FEE
NE/4 OF SECTION 17, BLOCK 36, T-1-S,
T&P RY. CO. SURVEY0
MARTIN COUNTY, TX
TX
Martin
302
617
1497
SELF CHILDREN MANAGEMENT TRUST
CROWNROCK, L.P.
01/01/2009
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
245
240
642
SHARON W MCMILLAN, AKA SHARON
L WASSON AS SUCCESSOR TRUSTEE OF THE LETA E WASSON FAMILY TRUST OF 1987.
CROWN ROCK LP
02/27/2014
FEE
E/100 NE/4 AND N/30 SE/4 OF SEC 19, BLK 36, T1N, T&P RY CO SURVEY, MARTIN CO,
TX.
TX
Martin
408
408
1355
SHARON WASSON MCMILLAN SEPARATE PROPERTY TRUST
BREITBURN OPERATING LP
09/17/2015
FEE
NORTH 20 ACRES OF THE SE/4 OF SECTION 19, BLOCK 36, T-1-N, T&P RY CO SURVEY,
MARTIN COUNTY, TEXAS
TX
Martin
471
543
3971
SHELIA LANGTON, DEALING IN HER SOLE AND SEPARATE PROPERTY
STANDARD PERMIAN, LLC
09/10/2011
FEE
TWP 2N BLK 37 SEC 18; S/2 OF THE W/100 OF THE N/2
TX
Martin
322
683
4039
SHELIA OBRIEN, DEALING IN HER SOLE AND SEPARATE PROPERTY
STANDARD PERMIAN, LLC
10/01/2012
FEE
TWP 2N BLK 37 SEC 18; N/2 W160 N/2
TX
Martin
359
294
4106
SIDNEY HATCH
PATRIOT ROYALTY & LAND, LLC
03/31/2010
FEE
TWP 1N BLK 35 SEC 25; S/2 NW/4
TX
Martin
270
415
1309
SLAUGHTER INVESTMENT CORP
CROWNROCK, L.P.
08/07/2008
FEE
T&P RR CO SVY, T-3-N, BLK 34, SEC.
07: NW/4, MARTIN COUNTY, TEXAS
TX
Martin
235
615
3311
STAJA MILLS, AS HER SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
06/17/2012
FEE
TWP 1N BLK 37 SEC 37; N/2
TX
Martin
310
484
2724
STANLEY E ADAMS JR, TRUSTEE U/W/0 SE ADAMS SR AND ELSIE ADAMS
CROWNROCK, LP
09/14/2011
FEE
TWP 1N BLK 36 SEC 19; E/100 ACRES OF THE NE/4
TX
Martin
315
796
3251
STATE OF TEXAS, ACTING BY AND THROUGH ITS AGENT, COLORADO RIVER MUNICIPAL WATER
DISTRICT
CROWNROCK, LP.
03/03/2010
ST
TWP 2N BLK 35 SEC 28; N/2
TX
Martin
270
98
1256
STATE OF TEXAS, ACTING BY AND THROUGH ITS AGENT, SOUTHWEST ROYALTIES, INC A
SUBSIDIARY OF CLAYTON WILLIAMS ENERGY, INC
STEPHEN C. COLE
02/05/2013
ST
TWP 2N BLK 35 SEC 28; E/2 SW/4; N/2
SE/4; N/2 SE/4
TX
Martin
365
674
465
STEVEN MATTHEW LEGGITT
CROWNROCK, LP
01/31/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
367
443
697
STEVEN P. THOMPSON
S.E.S. ENERGY, LTD
03/09/2012
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
335
414
1514
STEVEN REED LOGGIE, A/K/A STEVEN R. LOGGIE
CROWNROCK, LP
06/02/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
316
627
3395
STEWART ROYALTY, INC.
MANHATTAN PETROLEUM INC
4/12/2005
Fee
S/2 S/2 NW/4, N/2 N/2 SW/4, Sec 60, BLK A, Bauer & Cockrell
TX
Martin
166
461
 
STRAIN FAMILY LIMITED PARTNERSHIP; EDD HOMAN STRAIN, JERRY DELL HAGGERTON, LARRY
WADDELL STRAIN, ALBERT THOMAS MORRIS, GARLAND KIRK MORRIS AND SCOTT DOUGLAS
MORRIS, LEASING THEIR SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
04/16/2009
FEE
TWP 1N BLK 35 & 36 SEC 19 & 13; SEC
19, BLK 35: NE/4; SEC 13, BLK 36: SW/4
TX
Martin
253
170
2010
SUE HORTON CORSON CORPORATION
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
773
3806
SUZANNA POE, DEALING IN HER SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
758
3801
TAS ROYALTY COMPANY
CROWNROCK, LP
12/20/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
350
90
3088
TAS ROYALTY COMPANY, THOMAS SIKES, PARTNER
STANDARD PERMIAN, LLC
06/17/2011
FEE
TWP 1N BLK 37 SEC 37; N/2
TX
Martin
310
458
2718
TED ROY STEWART JR
CROWNQUEST OPERATING, LLC
04/02/2008
FEE
T1S, BLK 370
SEC 1: NE/40
T&P RR CO SVY, 0
MARTIN COUNTY, TEXAS, CONT 160
ACS M/L
TX
Martin
226
755
1747
TEMPLE JO GRANTHAM, DEALING IN HER SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
06/17/2011
FEE
TWP 1N BLK 37 SEC 37; N/2
TX
Martin
310
487
2725
TEMPLE JO GRANTHAM, DEALING IN HER SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
07/30/2008
FEE
BAUER & COCKRELL SURVEY BLK A SEC 46; E/220 AC
TX
Martin
235
575
3298
Terry Lynn McAdams
Pioneer Natural Resources USA Inc.
9/12/2005
Fee
S/2, Sec 10, BLK 35, T1N, T&P RR Co
Survey
TX
Martin
170
250
1795
THE ALLAR COMPANY
CROWNROCK, L.P.
10/21/2010
FEE
T&P RR CO SVY, T-2-N, BLK 37, A-244, SEC. 17: W/2SE/4, MARTIN COUNTY, TEXAS
TX
Martin
286
106
3839
The Allar Company
Pioneer Natural Resources USA Inc.
8/17/2010
Fee
SE/4, Section 3, Block 35, Township-1- North, T&P RR Co Survey, limited to those
depths below 9,018 feet
TX
Martin
283
749
3495
The Allar Company
Pioneer Natural Resources USA Inc.
6/8/2006
Fee
SE/4, Section 3, Block 35, Township-1- North, T&P RR Co Survey
TX
Martin
180
553
1189
THE ALLAR COMPANY, A TEXAS CORPORATION
CROWNROCK, LP.
08/03/2011
FEE
TWP 1N BLK 36 SEC 25; SW/4
TX
Martin
311
635
2843
THE LAMAR FAMILY CLASS TRUST, MARY S. LAMAR, TRUSTEE
STANDARD PERMIAN, LLC
01/12/2012
FEE
TWP 2N BLK 37 SEC 34; SW/4
TX
Martin
328
555
601
THEODORE A. FISCHER, JR. AND CHARLOTTE GLEE FISCHER, HUSBAND AND WIFE
CROWNROCK, LP
12/09/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
330
351
841
THOMAS ROCCHIO
CROWNROCK, LP
05/18/2012
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
359
282
4103
THUNDERBOLT PETROLEUM, LLC
CROWNROCK, LP
04/12/2011
FEE
TWP 2N BLK 36 SEC 36; NW/4 S&E N/80 AC
TX
Martin
304
756
1827
THURMAN J GRIMES, SSP
PATRIOT ROYALTY & LAND, LLC
04/13/2010
FEE
T1N, BLK 380
SEC 1: E/2 SE/40
T&P RY CO SURVEY, 0
MARTIN COUNTY, TEXAS, CONT 80
ACS M/L
TX
Martin
271
383
1519
TOM ALFRED KEISLING, TRUSTEE OF THE TOM ALFRED KEISLING TRUST
CROWNROCK, LP
01/22/2009
FEE
TWP 2N BLK 36 SEC 20; NE/4
TX
Martin
242
671
267
TOM KEISLING, DEALING IN HIS SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
749
3798
TRAVIS L. DAVIS, ROBERTA D. WRIGHT AND ADELE FLEMING, INDIVIDUALLY AND AS
INDEPENDENT EXECUTORS OF THE EXT. OF ETHEL DAVIS, DECEASED
ROSEWOOD RESOURCES, INC
01/13/1984
FEE
TWP 3N BLK 34 SEC 46; S/2 SW/4
SURFACE TO 10,870'; N/2 SW/4; S/2
NW/4; S/2 SW/4
TX
Martin
239
59
1030
VALERIA PAPPAS, INDIVIDUALLY AND AS EXECUTRIX OF THE EST. OF PATTY ELKIN,
DECEASED
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
743
3796
VALERIA TOM, A WIDOW
STANDARD PERMIAN, LLC
11/03/2011
FEE
TWP 2N BLK 37 SEC 34; SW/4
TX
Martin
328
541
599
VALERIA TOM, A WIDOW
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
716
3787





Page 22 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
VIRGINIA ELLEN HOUSE, ET VIR JAY DEE HOUSE
K. BRYAN REEVES
04/27/2007
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
199
146
1519
VIRGINIA LEIGH COLLINS
CROWNQUEST OPERATING, LLC
04/04/2008
FEE
T1S, BLK 370
SEC 1: NE/40
T&P RR CO SVY, 0
MARTIN COUNTY, TEXAS, CONT 160
ACS M/L
TX
Martin
226
749
1745
VIRGINIA M BURLESON, SSP
PATRIOT ROYALTY & LAND, LLC
04/13/2010
FEE
T1N, BLK 380
SEC. 01: E/2 SE/40
T&P RY CO SURVEY, 0
MARTIN COUNTY, TEXAS, CONT 80
ACS M/L
TX
Martin
271
377
1517
VIRGINIA P. DABBS, DEALING IN HER SOLE AND SEPARATE PROPERTY
CARL T. SPEIGHT
05/10/2010
FEE
TWP 1N BLK 35 SEC 23; S/2 NW/4
TX
Martin
285
737
3794
VIRGINIA P. JAMES, DEALING IN HER SOLE
AND SEPARATE PROPERTY
CROWNROCK, L.P.
02/07/2011
FEE
NE/4 OF SECTION 17, BLOCK 36, T-1-S,
T&P RY. CO. SURVEY0
MARTIN COUNTY, TX
TX
Martin
298
151
742
WANDA S. AUSTIN, AS HER SOLE AND SEPARATE PROPERTY, AND JOINED HEREIN BY HER
HUSBAND BILL G. AUSTIN
PATRIOT ROYALTY & LAND, LLC
09/23/2010
FEE
TWP 3N BLK 33 SEC 30; PART OF NW/4
TX
Martin
1197
47
2010-00005489
WELLS FARGO BANK, NA, TRUSTEE OF THE JEFF AND NADA MAE DAVIS CHARITABLE
FOUNDATION
CROWNROCK, L.P.
05/27/2008
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
230
458
2397
WELLS FARGO BANK, NA, TRUSTEE OF THE JEFF AND NADA MAE DAVIS CHARITABLE
FOUNDATION
CROWNROCK, L.P.
05/27/2008
FEE
T&P RR CO SVY, T-1-S, BLK 35, SEC.
17: N/2NW/4, MARTIN COUNTY, TEXAS
TX
Martin
230
464
2398
WELLS FARGO BANK, NA, TRUSTEE OF THE JEFF AND NADA MAE DAVIS CHARITABLE
FOUNDATION
CROWNROCK, L.P.
09/02/2008
FEE
T&P RR CO SVY, T-1-S, BLK 35, SEC
09: E/2 E/2, MARTIN COUNTY, TEXAS.
TX
Martin
235
618
3312
WILL C. BEECHERL ET UX
CROWNQUEST OPERATING, LLC
05/15/2008
FEE
T&P RR CO SVY, T-1-S, BLK 36, SEC.
35: S/2SW/4, FROM SURFACE DOWN TO BUT NOT INCLUDING 9,500 FT., MARTIN COUNTY,
TEXAS
TX
Martin
231
565
2623
WILL C. BEECHERL ET UX
CROWNQUEST OPERATING, LLC
05/15/2008
FEE
T&P RR CO SVY, T-1-S, BLK 36, SEC.
35: S/2SW/4, FROM SURFACE DOWN TO BUT NOT INCLUDING 9,500 FT., MARTIN COUNTY,
TEXAS
TX
Martin
231
565
2623
WILLARD WAYNE BRYANT, DEALING IN HIS SOLE AND SEPARATE PROPERTY
K. BRYAN REEVES
04/27/2007
FEE
TWP 1N BLK 35 SEC 33; E/2 SE/4
TX
Martin
199
144
1518
WILLIAM A. CARTER, AS HIS SOLE AND SEPARATE PROPERTY
CROWNROCK, LP
06/17/2011
FEE
TWP 1N BLK 37 SEC 37; N/2
TX
Martin
310
463
2719
WILLIAM C. LANE
CROWNROCK, L.P.
08/27/2010
FEE
T&P RY CO SVY, T-1-S, BLK 35, SEC
17: NE/4 (LESS 4.72 AC), S/2 NW/4,0
BENG MORE FULLY DESCRIBED IN WARRANTY DEED RECORDED IN THE0
DEED RECORDS OF MARTIN CO.,
TEXAS VJ23. P/3740
TX
Martin
282
232
3251
WILLIAM D. LANE
CROWNROCK, L.P.
01/12/2009
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
246
540
944
WILLIAM DAVID LEGGITT
CROWNROCK, LP
01/31/2013
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
369
295
938
WILLIAM DAVID LOGGIE, JR
CROWNROCK, LP
06/02/2011
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
309
326
2537
WILLIAM E. ALEXANDER, TRUSTEE OF THE SCOTT II MINERAL TRUST
PATRIOT ROYALTY & LAND, LLC
01/22/2010
FEE
TWP 1N BLK 35 SEC 36; N/2 NE/4
TX
Martin
265
666
367
WILLIAM E. PATTERSON
CROWNROCK, L.P.
11/19/2008
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
240
319
4126
WILLIAM K. ROBINSON
CROWNROCK, LP
10/03/2012
FEE
TWP 2N BLK 35 SEC 9; SE/4
TX
Martin
367
446
698
WINDOM ROYALTIES, LLC
CROWNROCK, L.P.
06/09/2009
FEE
T1S, BLK 370
SEC 1: NE/40
T&P RR CO SVY, 0
MARTIN COUNTY, TEXAS, CONT 160
ACS M/L
TX
Martin
257
19
2570
WINIFRED JEANETTE BEACH
CROWNROCK, L.P.
08/19/2008
FEE
NE/4, S/2 NW/4 AND 20.05 ACRES IN THE SW/4 OF SECTION 17, BLOCK 35, TOWNSHIP 1
SOUTH, T&P RR CO. SY., IN THE COUNTY OF MARTIN, STATE OF TEXAS.
TX
Martin
240
314
4124
WYOK ROYALTY PARTNERSHIP
CROWNROCK, LP
09/03/2010
FEE
BAUER & COCKRELL SURVEY BLK A SEC 60; NORTH 120 AC OF THE NW/4, LESS 40 AC,
SURFACE TO 11,000'
TX
Martin
284
115
3520
BANK OF AMERICA, NA AND JEFFERY W. FOLTZ AS CO-TRUSTEE FOR THE ALLIE GAYLE
DAVISON TRUST #2
CROWNROCK, LP
11/05/2012
FEE
TWP 1S BLK 36 SEC 32; S/120 OF NW/4
TX
Midland
399530
 
2013-9598
BANK OF AMERICA, NA. JEFFERY W. FOLTZ AND WILLIAM C. BYNUM, CO- TRUSTEES UNDER
THE WILL OF LELAND DONALD DAVISON, DECEASED
CROWNROCK, LP
11/05/2012
FEE
TWP 1S BLK 36 SEC 32; S/120 OF NW/4
TX
Midland
399530
 
2013-9599
BOBBYE JEAN YATER
MACK T. RESOURCES L.P.
09/12/2008
FEE
T&P RR CO SVY, T-1-S, BLK 36, SEC.
32: S/2SW/4, MIDLAND COUNTY, TEXAS
TX
Midland
3101
791
 
BRENDA STANDEFER DRIGGERS & JOYCE STANDEFER BULIN, CO- TRUSTEES OF THE BRENDA
STANDEFER DRIGGERS AND JOYCE STANDEFER BULIN 2006 TRUST
CROWNQUEST OPERATING, LLC
05/22/2008
FEE
TWP 1S BLK 36 SEC 32; S/120 OF NW/4
TX
Midland
3088
194
2008-18834
CLEAR CREEK ROYALTY & LAND, LTD.
CROWNROCK, L.P.
09/22/2009
FEE
T&P RR CO SVY, T-2-S, BLK 36, SEC.
29: NE/4, MIDLAND COUNTY, TEXAS
TX
Midland
 
 
2009-20821
CLEAR CREEK ROYALTY & LAND, LTD.
CROWNROCK, L.P.
05/10/2011
FEE
T&P RY CO SVY, T-1-S, BLK 36, SEC.
38: N/2NW/4 BELOW THE DEPTH OF
8700 FEET BENEATH THE SURFACE, MIDLAND COUNTY, TEXAS
TX
Midland
 
 
2011-10415





Page 23 of 24

--------------------------------------------------------------------------------





Historical Division 6
Oil and Gas Lease Schedule
Lessor Full Name
Lessee
Lease Date
Lease
Type
Lease Legal Description
State
County
Book
Page
Instrument No.
GUY C HENSON
SLB LAND SERVICES, LLC
07/27/2009
FEE
T&P RR CO SVY, T-2-S, BLK 36, SEC.
29: NE/4, MIDLAND COUNTY, TEXAS
TX
Midland
 
 
2009-17205
GUY C. HENSON
CROWNROCK, L.P.
05/01/2011
FEE
T&P RY CO SVY, T-1-S, BLK 36, SEC.
38: N/2NW/4 BELOW THE DEPTH OF
8700 FEET BENEATH THE SURFACE, MIDLAND COUNTY, TEXAS
TX
Midland
 
 
2011-10414
HOMER E HENSON
SLB LAND SERVICES, LLC
07/27/2009
FEE
T&P RR CO SVY, T-2-S, BLK 36, SEC.
29: NE/4, MIDLAND COUNTY, TEXAS
TX
Midland
 
 
2009-17204
HOMER E. HENSON
CROWNROCK, L.P.
05/01/2011
FEE
T&P RY CO SVY, T-1-S, BLK 36, SEC.
38: N/2NW/4 BELOW THE DEPTH OF
8700 FEET BENEATH THE SURFACE, MIDLAND COUNTY, TEXAS
TX
Midland
 
 
2011-10416
JUDY LYNN PIOTROWSKI ET AL
MACK T. RESOURCES L.P.
09/16/2008
FEE
T&P RR CO SVY, T-1-S, BLK 36, SEC.
32: S/2SW/4, MIDLAND COUNTY, TEXAS
TX
Midland
3101
785
2008-21342
NANCE FARMS LTD. I
MACK T. RESOURCES L.P.
08/25/2008
FEE
T&P RR CO SVY, T-1-S, BLK 36, SEC.
32: S/2SW/4, MIDLAND COUNTY, TEXAS
TX
Midland
3101
794
2008-21345
NATHAN HEIDELBERG, JR.
CROWNQUEST OPERATING, LLC
05/21/2008
FEE
TWP 1S BLK 36 SEC 32; S/120 OF NW/4
TX
Midland
3088
202
2008-18836
PATRICIA E. HULL
MACK T. RESOURCES L.P.
09/12/2008
FEE
T&P RR CO SVY, T-1-S, BLK 36, SEC.
32: S/2SW/4, MIDLAND COUNTY, TEXAS
TX
Midland
3101
788
2008-21344
ROSS BUSH, DISTRICT CLERK OF MIDLAND COUNTY, TX, RECEIVER
FOR THE UNKNOWN SHAREHOLDERS OF AGUILA OIL COMPANY, THEIR SUCCESSORS, ASSIGNS,
AND/OR UNKNOWN HEIRS, DEFENDANT, CAUSE NO. CV 49087 IN THE 142ND JUDICIAL
DISTRICT COURT OF MIDLAND COUNTY, TX
CROWNROCK, LP
01/23/2013
FEE
TWP 1S BLK 36 SEC 32; S/120 OF NW/4
TX
Midland
391028
 
2013-1769
RUBY HENSON HAGGARD
CROWNQUEST OPERATING, LLC
05/22/2008
FEE
TWP 1S BLK 36 SEC 32; S/120 OF NW/4
TX
Midland
3088
198
2008-18835
WALLFAM, LP
CROWNROCK, LP
01/11/2012
FEE
TWP 1S BLK 36 SEC 32; S/120 OF NW/4
TX
Midland
182
47
2012-1848
WILL C BEECHERL ET UX
CROWNROCK, L.P.
09/22/2009
FEE
T&P RR CO SVY, T-2-S, BLK 36, SEC.
29: NE/4, MIDLAND COUNTY, TEXAS
TX
Midland
 
 
2009-22488
WILL C. BEECHERL ET UX
CROWNROCK, L.P.
05/10/2011
FEE
T&P RY CO SVY, T-1-S, BLK 36, SEC.
38: N/2NW/4 BELOW THE DEPTH OF
8700 FEET BENEATH THE SURFACE, MIDLAND COUNTY, TEXAS
TX
Midland
 
 
2011-10417







Page 24 of 24

--------------------------------------------------------------------------------






Historical Division 6
Regulatory Lease Schedule
County
Lease name
Lease WI
Gross Horizontal Development (All Rights) Acres
Net Horizontal Development (All Rights) Acres
Gross Vertical/Wellbore Only Acres
Net Vertical/Wellbore Only Acres
Howard
Adams West 29
1.000000
160.00
160.00
 
 
Howard
Marie Hall 30
0.985000
172.30
169.71
 
 
Howard
Mase 30
1.000000
 
 
167.40
167.40
Martin
Tunnell 26
1.000000
 
 
161.90
161.90
Martin
Hale 29
1.000000
 
 
80.10
80.10
Martin
Harrell 2
1.000000
160.00
160.00
 
 
Howard
Harrell 33
1.000000
160.00
160.00
 
 
Martin
Albert 17
1.000000
80.00
80.00
 
 
Martin
Tacor 17
1.000000
80.00
80.00
 
 
Martin
Mayfield 18
1.000000
80.90
80.90
 
 
Martin
Slaughter 7
1.000000
160.00
160.00
 
 
Martin
Davis Farms 25
0.968800
161.00
40.97
 
115.00
Martin
Davis Lynx 46
0.761250
244.10
185.82
 
 
Martin
Hudgeons
1.000000
160.00
160.00
 
 
Howard
Fincke/Taylor 11
0.500000
160.10
80.05
 
80.05
Howard
CFT /Talbot 26
1.000000
 
 
328.60
328.60
Howard
Hodnett 23
1.000000
160.00
160.00
 
 
Howard
SOW 21
1.000000
 
 
160.00
160.00
Howard
SOW 21
1.000000
80.00
80.00
 
 
Howard
Williams/Leo Un 48
1.000000
80.00
80.00
 
 
Howard
Alexander/Gorman 49
1.000000
105.00
105.00
 
 
Howard
Cypert/Cynallen/Petty 49
1.000000
120.00
120.00
 
 
Martin
Dillon 27
1.000000
80.20
80.20
 
 
Martin
CR State/SWR State 28
1.000000
 
 
240.00
240.00
Martin
CR State/SWR State 28
1.000000
240.00
240.00
 
 
Martin
Porter 60
1.000000
80.00
80.00
 
 
Martin
RBP Trust 60
0.859270
120.00
103.11
 
 
Martin
Cave
0.598000
80.00
47.84
 
 
Martin
Lohan 9
0.787313
 
 
160.00
125.97
Martin
Jones N/Sawyer S 36
1.000000
161.90
161.90
 
 
Martin
Judson 21
0.975000
160.80
156.78
 
 
Martin
Rufus 20
1.000000
161.00
161.00
 
 
Martin
SAM 17
1.000000
80.20
80.20
 
 
Martin
Franklin/Cora 18
1.000000
166.70
166.70
 
 
Martin
Tarzan Pivot 8
0.975000
166.50
162.34
 
 
Martin
Moore 21
1.000000
80.00
80.00
 
 
Martin
Valeria 34
1.000000
169.30
169.30
 
 
Martin
Grimes 1
1.000000
 
 
80.00
80.00
Martin
Harrell 34
0.979167
84.00
82.25
 
 
Martin
Wearner 38
1.000000
 
 
167.90
167.90
Martin
TAS 37
1.000000
 
 
80.00
80.00
Martin
TAS 37
1.000000
241.20
241.20
 
 
Martin
Amelia 19
1.000000
80.20
80.20
 
 
Martin
Meek Un 19
0.500000
 
 
160.00
80.00
Martin
Low Un 19
0.906250
 
 
160.00
145.00
Martin
Dorchester 10
1.000000
160.20
160.20
 
 
Martin
Strain 13
1.000000
 
 
162.00
162.00
Martin
Crabtree 25
0.750000
160.70
41.24
 
79.28
Martin
Strain 19
1.000000
 
 
163.00
163.00
Martin
Stovall 33
0.930000
80.50
74.87
 
 
Martin
Eiland 23
1.000000
80.00
80.00
 
 
Martin
Barfield 15
1.000000
83.10
83.10
 
 
Martin
Guerin 15
1.000000
160.00
160.00
 
 
Martin
McMorries 10
1.000000
78.26
78.26
 
 
Martin
Broughton Farms A
1.000000
240.00
240.00
 
 
Martin
Graham
1.000000
160.00
160.00
 
 
Martin
McAdams 10
1.000000
172.74
172.74
 
 
Martin
Broughton Farms 10
1.000000
80.00
80.00
 
 



Page 1 of 4

--------------------------------------------------------------------------------





Historical Division 6
Regulatory Lease Schedule
County
Lease name
Lease WI
Gross Horizontal Development (All Rights) Acres
Net Horizontal Development (All Rights) Acres
Gross Vertical/Wellbore Only Acres
Net Vertical/Wellbore Only Acres
Martin
Allar 3
1.000000
161.30
161.30
 
 
Martin
McAdams 10 A
1.000000
80.00
80.00
 
 
Martin
Ellis 25
1.000000
80.00
80.00
 
 
Martin
Orphan 36
1.000000
 
 
81.40
81.40
Martin
Parks 17
1.000000
 
 
320.00
320.00
Martin
JD 9
1.000000
160.00
54.75
 
105.25
Martin
Kargl Unit
1.000000
79.61
27.24
 
52.37
Martin
JNM Trust
1.000000
79.81
27.31
 
52.50
Martin
Nada Mae
1.000000
80.00
27.38
 
52.62
Martin
JNM Trust
1.000000
79.81
27.31
 
52.50
Martin
Mahan 19
1.000000
 
 
80.30
80.30
Martin
FAEE 47
1.000000
80.70
80.70
 
 
Martin
Iverson 17
1.000000
 
 
161.50
161.50
Martin
Roy 1
1.000000
161.70
161.70
 
 
Martin
Nance 32
1.000000
 
 
80.00
80.00
Martin
Heidelberg 32
1.000000
120.00
120.00
 
 
Martin
Henson 35
1.000000
 
 
80.00
80.00
Midland
Henson DR 38
1.000000
 
 
80.00
80.00
Midland
Clearbee 29
1.000000
161.90
161.90
 
 
Glasscock
Smith 7
0.597500
559.40
334.24
 
 
Martin
Cole 6
1.000000
120.00
120.00
 
 
Martin
FM Hall 20
1.000000
 
 
166.30
166.30
Martin
Hall Trust 20
1.000000
 
 
166.30
166.30
Martin
Guitar 5
1.000000
 
 
320.90
320.90
Howard
Wells Fargo 12
0.750000
160.00
120.00
 
 
Midland
Armstrong 36
1.000000
168.20
168.20
 
 
Howard
Lindsay B
1.000000
 
 
40.00
40.00
Howard
Lindsay LA
0.500000
 
 
221.65
221.65
Howard
Lindsay A
1.000000
 
 
120.00
120.00
Howard
Lindsay CQ
0.500000
 
 
181.05
181.05
Howard
Cecil 6
0.937500
160.00
150.00
 
 
Howard
Shortes 7
0.937500
240.00
225.00
 
 
Howard
Shortes 17
0.937500
320.00
300.00
 
 
Howard
Russell Limited
0.500000
121.20
60.60
 
 
Martin
Wilbanks 16
0.375000
243.60
91.35
 
 
Howard
Sec 6
0.009400
320.00
3.00
 
 
Howard
SLKT/Robinson
1.000000
160.00
53.02
 
106.67
Howard
Sec 5
0.250000
160.00
40.00
 
 
Howard
Fryar 2
0.150000
 
 
161.00
24.15
Howard
Fryar 11
0.175000
160.00
28.00
 
 
Howard
Shaw 11
0.105000
160.00
16.80
 
 
Howard
BR 22
0.375000
240.30
90.11
 
 
Howard
Marshall 22
0.500000
80.10
40.05
 
 
Howard
Rogers 38
0.250000
320.00
80.00
 
 
Howard
Redfish 38
0.100000
326.00
32.60
 
 
Howard
Thomas
0.970000
 
 
80.00
77.60
Howard
DE Thomas
1.000000
 
 
80.00
80.00
Howard
Paloma
0.970000
 
 
160.00
155.20
Howard
Phillips Trust 19
1.000000
80.00
80.00
 
 
Howard
Roosevelt Patsy 19B
1.000000
160.10
160.10
 
 
Howard
Beall Unit 18
1.000000
40.00
40.00
 
 
Howard
RB Unit
1.000000
81.60
81.60
 
 
Howard
Beall 18
1.000000
161.80
161.80
 
 
Howard
Fred Phillips 19
1.000000
80.00
80.00
 
 
Howard
Beall SW
1.000000
44.10
44.10
 
 
Howard
Beard 18
1.000000
160.00
160.00
 
 
Howard
Beall 18A
1.000000
162.80
162.80
 
 
Howard
Barnes 7
1.000000
160.00
160.00
 
 





Page 2 of 4

--------------------------------------------------------------------------------





Historical Division 6
Regulatory Lease Schedule
County
Lease name
Lease WI
Gross Horizontal Development (All Rights) Acres
Net Horizontal Development (All Rights) Acres
Gross Vertical/Wellbore Only Acres
Net Vertical/Wellbore Only Acres
Howard
Corning Loudamy 29
1.000000
160.00
160.00
 
 
Howard
B Phillips 20A
1.000000
160.00
160.00
 
 
Howard
Cassity 20
1.000000
163.60
163.60
 
 
Howard
Cade 29
1.000000
80.00
80.00
 
 
Howard
Phillips Unit
1.000000
161.88
161.88
 
 
Howard
Douglass 20
1.000000
82.00
82.00
 
 
Howard
B Phillips 20
1.000000
160.00
160.00
 
 
Howard
Thomas Stokes
0.835938
160.00
133.75
 
 
Howard
Knott Shaw 30
1.000000
162.90
162.90
 
 
Howard
Ringener 19
1.000000
160.00
160.00
 
 
Howard
Roosevelt Patsy 19
1.000000
80.00
80.00
 
 
Howard
Raymond Eula 30
1.000000
160.00
160.00
 
 
Howard
Ware 30
1.000000
242.64
242.64
 
 
Howard
Little A/Elliott 31
1.000000
240.00
240.00
 
 
Howard
Little 31
1.000000
238.00
238.00
 
 
Howard
Coldiron/Bledsoe
1.000000
40.00
40.00
 
 
Howard
DE Coldiron/Bledsoe
1.000000
80.00
80.00
 
 
Howard
Shasta
1.000000
80.00
80.00
 
 
Howard
Ioma 30
1.000000
40.40
40.40
 
 
Howard
Corning 29
1.000000
160.50
160.50
 
 
Howard
Knott Lilly 32
1.000000
157.20
157.20
 
 
Howard
Cline 32 (A/B)
0.500000
157.20
78.60
 
 
Howard
Long 29
1.000000
160.10
160.10
 
 
Howard
Wood Unit 32
1.000000
161.70
161.70
 
 
Howard
Verl 32
1.000000
80.80
80.80
 
 
Howard
Beall 28
1.000000
160.00
160.00
 
 
Howard
Scheulke
0.666667
160.00
106.67
 
 
Howard
B Phillips 21
1.000000
160.00
160.00
 
 
Howard
McCann
0.500000
165.37
82.69
 
 
Howard
Yucca
1.000000
159.39
159.39
 
 
Howard
Smith
1.000000
160.00
160.00
 
 
Howard
Billie Jo 33
1.000000
80.00
80.00
 
 
Howard
McNew
1.000000
162.15
162.15
 
 
Howard
Nova 33
0.994154
80.00
79.53
 
 
Howard
Super 34
1.000000
162.30
162.30
 
 
Howard
Jordan 34
1.000000
162.40
162.40
 
 
Howard
Clark 27
1.000000
160.00
160.00
 
 
Howard
Freeman 27
1.000000
160.00
160.00
 
 
Howard
Gay 34
1.000000
162.00
162.00
 
 
Howard
Rogers 34
1.000000
162.40
162.40
 
 
Howard
Coyote
1.000000
143.95
143.95
 
 
Howard
Ray/Ray A Unit
0.970000
420.00
407.40
 
 
Howard
Windmill
1.000000
80.00
80.00
 
 
Howard
Lone Star
1.000000
320.00
320.00
 
 
Howard
Pecan
1.000000
160.00
160.00
 
 
Howard
Texan
1.000000
160.00
160.00
 
 
Howard
Mesquite
1.000000
163.59
163.59
 
 
Howard
Texan A
1.000000
160.00
160.00
 
 
Howard
Levy
0.970000
166.07
161.09
 
 
Howard
Cottonwood
0.500000
40.00
33.33
 
 
Howard
Dagwood
0.750000
83.12
62.34
 
 
Howard
Alamo
1.000000
164.66
164.66
 
 
Howard
Live Oak
1.000000
160.00
160.00
 
 
Howard
Cottonwood A
1.000000
41.54
41.54
 
 
Howard
Aloe Vera
1.000000
 
 
320.00
320.00
Howard
CR 21
1.000000
240.00
240.00
 
 
Martin
Grantham 46
0.312500
 
 
199.87
62.46
Howard
Shaw 32
1.000000
80.00
80.00
 
 



Page 3 of 4

--------------------------------------------------------------------------------





Historical Division 6
Regulatory lease Schedule
County
Lease name
Lease WI
Gross Horizontal Development (All Rights) Acres
Net Horizontal Development (All Rights) Acres
Gross Vertical/ Wellbore Only Acres
Net Vertical/ Wellbore Only Acres
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Page 4 of 4

--------------------------------------------------------------------------------






exhibitiimap.jpg [exhibitiimap.jpg]




--------------------------------------------------------------------------------









